Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 1 of 399 PageID #:264056




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



IN RE BROILER CHICKEN ANTITRUST            Civil Action No. 1:16-cv-08637
LITIGATION
_____________________________________      Judge Thomas M. Durkin

THIS DOCUMENT RELATES TO:                  Magistrate Judge Jeffrey T. Gilbert

All Direct Action Plaintiffs               PUBLIC REDACTED VERSION




               DIRECT ACTION PLAINTIFFS’ CONSOLIDATED
                COMPLAINT AND DEMAND FOR JURY TRIAL
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 2 of 399 PageID #:264057




                                                    TABLE OF CONTENTS

I.      INTRODUCTION ................................................................................................................. 9

II.     CHART OF DIRECT ACTION PLAINTIFF CASES ........................................................ 11

III. SUMMARY OF DAP FACTUAL ALLEGATIONS.......................................................... 48

        A.      Overview of the Broiler Industry ................................................................................ 48

        B.      Summary of Defendants’ Conspiracy ......................................................................... 50

        C.      Defendants’ Coordinated Supply Restrictions ............................................................ 51

        D.      Defendants’ Manipulation of the Georgia Dock Price Index ..................................... 54

        E.      Defendants’ Bid-Rigging Conduct ............................................................................. 55

IV. PARTIES ............................................................................................................................. 57

        A.      Plaintiffs ...................................................................................................................... 57

        B.      Defendants .................................................................................................................. 92

                1.      Agri Stats ............................................................................................................92

                2.      Amick ..................................................................................................................93

                3.      Case .....................................................................................................................93

                4.      Claxton ................................................................................................................94

                5.      Fieldale ................................................................................................................95

                6.      Foster Farms........................................................................................................95

                7.      George’s ..............................................................................................................96

                8.      Harrison...............................................................................................................96

                9.      House of Raeford ................................................................................................96

                10.     Keystone Foods...................................................................................................97

                11.     Koch ....................................................................................................................98

                12.     Mar-Jac ...............................................................................................................99

                13.     Mountaire ..........................................................................................................100



                                                                        i
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 3 of 399 PageID #:264058




             14. O.K. Foods ........................................................................................................101

             15.     Peco ...................................................................................................................101

             16.     Perdue ...............................................................................................................101

             17.     Pilgrim’s Pride ..................................................................................................102

             18.     Sanderson ..........................................................................................................102

             19. Simmons ...........................................................................................................103

             20.     Tyson.................................................................................................................104

             21.     Wayne ...............................................................................................................105

V.    Producer Co-Conspirators .................................................................................................. 106

      A.     Producer Co-Conspirator Allen Harim ..................................................................... 106

      B.     Producer Co-Conspirator Marshall Durbin ............................................................... 107

      C.     The Defendant Family Co-Conspirators ................................................................... 108

             1.      Koch ..................................................................................................................108

             2.      Tyson.................................................................................................................113

             3.      Perdue ...............................................................................................................113

             4.      Wayne Farms ....................................................................................................114

             5.      George’s ............................................................................................................115

             6.      Peco Foods ........................................................................................................116

             7.      Pilgrim’s Pride ..................................................................................................116

             8.      Foster Farms......................................................................................................117

             9.      O.K. Foods ........................................................................................................118

             10. House of Raeford ..............................................................................................118

             11.     Keystone Foods.................................................................................................119

VI. NON-PRODUCER CO-CONSPIRATORS TIP TOP POULTRY, INC.,
    SOUTHERN HENS, INC. AND RABOBANK ................................................................ 119

VII. JURISDICTION AND VENUE ........................................................................................ 121


                                                                    ii
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 4 of 399 PageID #:264059




VIII. TRADE AND COMMERCE ............................................................................................. 122

IX. FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ UNLAWFUL
    CONSPIRACY .................................................................................................................. 125

       A.      Production Cutting .................................................................................................... 128

               1.      In an Early Phase of their Conspiracy, Defendants Departed from Their
                       Historical Practice by Collectively Reducing Breeder Flocks in
                       Unprecedented Amounts ...................................................................................128

               2.      Defendants’ Executives Publicly Decried the Effect of Oversupply on
                       “Our Industry,” Telling their Competitors that Unified Action Was
                       Necessary ..........................................................................................................130

       B.      Defendants Begin to Cut Production in Concert....................................................... 133

       C.      Defendants’ First Round of Chicken Production Cuts Included Unprecedented
               Reductions to Chicken Breeder Flocks ..................................................................... 145

       D.      Defendants Continued Their Conspiracy With a Second Massive Breeder
               Flock Cull in 2011 .................................................................................................... 148

       E.      Drastically-Reduced Breeder Flocks Boosted Chicken Prices and Raised
               Defendants’ Profits to Record Levels ....................................................................... 161

       F.      Defendants Utilized Urner Barry to Assist Them Capitalize on Their Supply
               Reduction Efforts ...................................................................................................... 168

       G.      Defendants Capitalized on Their Prior Actual Reduction of Broilers to
               Coordinate a False Supply Reduction ....................................................................... 172

       H.      The Conspiracy Also Included the Collusive and Fraudulent Manipulation of
               the Georgia Dock Price Index ................................................................................... 173

       I.      The PMN, the Georgia Dock, and the PMN Advisory Committee Were Created
               and Sustained for the Benefit of Georgia Dock Defendants and the Broiler
               Industry ..................................................................................................................... 181

       J.      The Georgia Poultry Federation’s Role in Creating and Sustaining the Georgia
               Dock for the Benefit of Defendants and the Broiler Industry ................................... 187

       K.      The Georgia Dock Became Ripe for Manipulation .................................................. 188

       L.      Regulatory Investigation and Demise of the Georgia Dock ..................................... 192

       M.      The Georgia Dock Price Index Diverged From the USDA Composite and Urner
               Barry Price Indices Beginning in 2011 ..................................................................... 196



                                                                      iii
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 5 of 399 PageID #:264060




    N.   Defendants Fraudulently Submitted False and Inflated Quotes to the Poultry
         Market News, Causing the Index to Be Artificially High ........................................ 197

         1.      Pilgrim’s Fraudulently Made False Submissions to the Georgia Dock ............199

         2.      Koch Fraudulently Made False Submissions to the Georgia Dock ..................207

         3.      Mar-Jac Fraudulently Made False Submissions to the Georgia Dock ..............210

         4.      Harrison Fraudulently Made False Submissions to the Georgia Dock .............213

         5.      Sanderson Farms Fraudulently Made False Submissions to the Georgia
                 Dock ..................................................................................................................218

         6.      Tyson Fraudulently Made False Submissions to the Georgia Dock .................221

         7.      Claxton Fraudulently Made False Submissions to the Georgia Dock ..............223

         8.      Wayne Farms Fraudulently Made False Submissions to the Georgia
                 Dock ..................................................................................................................226

         9.      Fieldale Farms Also Made False Submissions to the Georgia Dock ................228

    O.   The Georgia Dock Defendants Fraudulently Failed to Inform the Plaintiffs with
         Which They Did Business of their Control Over the Georgia Dock, Their Ability
         to Manipulate the Georgia Dock, and Their Actual Manipulation of the Georgia
         Dock .......................................................................................................................... 231

    P.   The Georgia Dock Defendants Made Fraudulent Misrepresentations to Plaintiffs
         by Stating that the Georgia Dock Reflected the Broiler Chicken Market ................ 236

    Q.   Plaintiffs Were Harmed by the Georgia Dock Defendants’ Fraudulent
         Submissions, Omissions, and Misrepresentations .................................................... 239

    R.   Defendants Had Both the Motive and Opportunity to Perpetrate the Fraud and
         Specifically Intended To Do So ................................................................................ 240

    S.   Defendants Engaged in a Pattern of Racketeering Activity as Part of the
         Conduct of an Enterprise’s Affairs ........................................................................... 242

    T.   The Georgia Dock Defendants Did Not Contract with Plaintiffs in Good Faith ...... 244

    U.   Defendants used the Georgia Dock Manipulation To Impact Higher Prices
         Charged to Contract Purchasers ................................................................................ 246

    V.   Defendants’ Bid-Rigging Conduct ........................................................................... 247

    W.   The Structure and Characteristics of the Chicken Market Make it Highly
         Susceptible to Collusion ........................................................................................... 251


                                                                iv
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 6 of 399 PageID #:264061




     X.     Defendants Collusively Adopted Additional Strategies to Reinforce Their
            Conspiracy ................................................................................................................ 267

     Y.     Agri Stats Actively Facilitated Defendants’ Conspiratorial Communications
            And Provided Data Necessary To Effectuate, Monitor, And Enforce The
            Conspiracy ................................................................................................................ 273

     Z.     Plaintiffs’ Claims are Timely .................................................................................... 290

X.   ANTITRUST IMPACT ..................................................................................................... 297

XI. CLAIMS FOR RELIEF AND CAUSES OF ACTION ..................................................... 298

     COUNT I – VIOLATION OF 15 U.S.C. § 1 (AGAINST ALL DEFENDANTS) ........... 298

     COUNT II – VIOLATION OF 15 U.S.C. § 1 ................................................................... 301

     COUNT III – VIOLATION OF 15 U.S.C. § 1 (AGAINST THE GEORGIA DOCK
        DEFENDANTS FOR PRICE-FIXING) ................................................................... 302

     COUNT IV – VIOLATION OF GA. CODE ANN. §§ 16-14-4(a) AND 16-14-6
        (GEORGIA RICO) (AGAINST THE GEORGIA DOCK DEFENDANTS
        FOR ACQUIRING MONEY THROUGH RACKETEERING ACTIVITY) .......... 304

     COUNT V – VIOLATION OF GA. CODE ANN. §§ 16-14-4(b) AND 16-14-6
        (GEORGIA RICO) (AGAINST THE GEORGIA DOCK DEFENDANTS FOR
        CONDUCTING ENTERPRISE THROUGH RACKETEERING ACTIVITY) ...... 309

     COUNT VI – VIOLATION OF 18 U.S.C. §§ 1962(c) AND 1964(c) (FEDERAL
        RICO) (AGAINST THE GEORGIA DOCK DEFENDANTS) ............................... 315

     COUNT VII – CONSPIRACY TO DEFRAUD (AGAINST THE GEORGIA
        DOCK DEFENDANTS) ........................................................................................... 319

     COUNT VIII – FRAUD (AGAINST THE GEORGIA DOCK DEFENDANTS) ............ 320

     COUNT IX – NEGLIGENT MISREPRESENTATION (AGAINST THE GEORGIA
        DOCK DEFENDANTS) ........................................................................................... 321

     COUNT X – VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR
        TRADE PRACTICES ACT (AGAINST FIELDALE) ............................................ 321

     COUNT XI – VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR
        TRADE PRACTICES ACT (AGAINST SANDERSON) ....................................... 323

     COUNT XII – BREACH OF CONTRACT (AGAINST FIELDALE) ............................. 325

     COUNT XIII – BREACH OF CONTRACT (AGAINST SANDERSON) ....................... 326



                                                                  v
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 7 of 399 PageID #:264062




    COUNT XIV – BREACH OF IMPLIED COVENANT OF GOOD FAITH AND
       FAIR DEALING (AGAINST FIELDALE) ............................................................. 327

    COUNT XV – BREACH OF IMPLIED COVENANT OF GOOD FAITH AND
       FAIR DEALING (AGAINST SANDERSON) ........................................................ 329

    COUNT XVI – UNJUST ENRICHMENT (AGAINST FIELDALE) .............................. 330

    COUNT XVII – UNJUST ENRICHMENT (AGAINST SANDERSON) ........................ 331

    COUNT XVIII – VIOLATION OF THE WISCONSIN ANTITRUST ACT................... 331

    COUNT XIX – VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT ....... 334

    COUNT XX – COMMON LAW FRAUD (AGAINST THE GEORGIA DOCK
       DEFENDANTS) ....................................................................................................... 336

    COUNT XXI – BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
       AND FAIR DEALING (AGAINST ALL GEORGIA DOCK DEFENDANTS) .... 340

    COUNT XXII – NEGLIGENT MISREPRESENTATION (AGAINST THE
       GEORGIA DOCK DEFENDANTS) ........................................................................ 341

    COUNT XXIII – UNJUST ENRICHMENT (AGAINST THE GEORGIA DOCK
       DEFENDANTS) ....................................................................................................... 343

    COUNT XXIV – VIOLATION OF S.C. CODE ANN §§ 39-3-10, ET SEQ.
       (AGAINST ALL DEFENDANTS) .......................................................................... 344

    COUNT XXV – VIOLATION OF S.C. CODE ANN §§ 39-35, ET SEQ.
       (AGAINST ALL DEFENDANTS) .......................................................................... 345

    COUNT XXVI – VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR
       TRADE PRACTICES ACT, FLA. STAT. § 501.201(2), ET SEQ. (AGAINST
       ALL DEFENDANTS) .............................................................................................. 347

    COUNT XXVII – VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST
       ACT, ARIZ. REV. STAT. § 44-1401, ET SEQ. (AGAINST ALL
       DEFENDANTS) ....................................................................................................... 348

    COUNT XXVIII – VIOLATION OF ILLINOIS ANTITRUST ACT, 740 Ill. COMP.
       STAT. ANN. 10/1 (AGAINST ALL DEFENDANTS)............................................ 349

    COUNT XXIX – VIOLATION OF THE MINNESOTA ANTITRUST LAW, MINN.
       STAT. §325D.49, ET SEQ. (AGAINST ALL DEFENDANTS) ............................. 350

    COUNT XXX – VIOLATION OF THE NEW MEXICO ANTITRUST ACT, N.M.
       STAT. ANN. §§ 57-1-15, ET SEQ. (AGAINST ALL DEFENDANTS) ................. 351



                                                            vi
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 8 of 399 PageID #:264063




    COUNT XXXI – VIOLATION OF SECTION 340 OF THE NEW YORK GENERAL
       BUSINESS LAW (AGAINST ALL DEFENDANTS) ............................................ 352

    COUNT XXXII – VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND
       DECEPTIVE BUSINESS PRACTICES ACT, 815 ILL. COMP. STAT. ANN.
       505/10a, ET SEQ. (AGAINST ALL DEFENDANTS) ............................................ 353

    COUNT XXXIII – VIOLATION OF THE MINNESOTA CONSUMER FRAUD
       ACT, MINN. STAT. § 325F.68, ET SEQ. (AGAINST ALL DEFENDANTS) ...... 354

    COUNT XXXIV – VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES
       ACT, N.M. STAT. ANN. §§ 57-12-3, ET SEQ. (AGAINST ALL
       DEFENDANTS) ....................................................................................................... 355

    COUNT XXXV – VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT, CAL.
       BUS & PROF. CODE §16700, ET SEQ (AGAINST ALL DEFENDANTS).......... 357

    COUNT XXXVI – VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION
       LAW, CAL. BUS & PROF. CODE § 17200, ET SEQ. (AGAINST ALL
       DEFENDANTS) ....................................................................................................... 358

    COUNT XXXVII – VIOLATION OF ALABAMA ANTITRUST LAW, ALABAMA
       CODE §§ 6-5-60, ET SEQ. (AGAINST ALL DEFENDANTS) .............................. 360

    COUNT XXXVIII – VIOLATION OF THE COLORADO CONSUMER
       PROTECTION ACT, COLO. REV. STAT., §§ 6-1-101, ET SEQ. (AGAINST
       ALL DEFENDANTS) .............................................................................................. 361

    COUNT XXXIX – VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST
       ACT, D.C. CODE § 28-4501, ET SEQ. (AGAINST ALL DEFENDANTS)........... 363

    COUNT XL – VIOLATION OF HAWAII ANTITRUST LAWS, HAWAII REV.
       STAT. § 480, ET SEQ. (AGAINST ALL DEFENDANTS) .................................... 364

    COUNT XLI – VIOLATION OF THE MAINE’S ANTITRUST STATUTE, ME.
       REV. STAT. ANN. TIT. 10 § 1101, ET SEQ. (AGAINST ALL
       DEFENDANTS) ....................................................................................................... 365

    COUNTXLII – VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT,
       MICH. COMP. LAWS § 445.771, ET SEQ. (AGAINST ALL DEFENDANTS) ... 367

    COUNT XLIII – VIOLATION OF THE MISSOURI MERCHANDISING
       PRACTICES ACT, MO. ANN. STAT. § 407.010, ET SEQ. (AGAINST ALL
       DEFENDANTS) ....................................................................................................... 368

    COUNT XLIV – VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES
       ACT, NEV. REV. STAT. § 598A.010, ET SEQ. (AGAINST ALL
       DEFENDANTS) ....................................................................................................... 369


                                                           vii
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 9 of 399 PageID #:264064




    COUNT XLV – VIOLATION OF THE NEVADA DECEPTIVE TRADE
       PRACTICES ACT, NEV. REV. STAT. § 598.0903, ET SEQ. (AGAINST
       ALL DEFENDANTS) .............................................................................................. 371

    COUNT XLVI – VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE
       AND BUSINESS PRACTICES ACT, N.C. GEN. STAT. § 75-1, ET SEQ.
       (AGAINST ALL DEFENDANTS) .......................................................................... 372

    COUNT XLVII – VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
       R.I. GEN. LAWS ANN. §6-36-1, ET SEQ. (AGAINST ALL DEFENDANTS) .... 374

    COUNT XLVIII – VIOLATION OF THE UTAH ANTITRUST ACT, UTAH CODE
       ANN. § 76-10-911, ET SEQ. (AGAINST ALL DEFENDANTS) ........................... 375

    COUNT XLIX – VIOLATION OF VIRGINIA CONSUMER PROTECTION ACT,
       VA CODE ANN. § 59.1, ET SEQ. (AGAINST ALL DEFENDANTS) .................. 377

    COUNT L – VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT,
       KANS. STAT. ANN. § 50-101, ET SEQ. (AGAINST ALL DEFENDANTS) ....... 378

    COUNT LI – VIOLATION OF THE NEBRASKA JUNKIN ACT, NEB. REV.
       STAT. § 59-801, ET SEQ. (AGAINST ALL DEFENDANTS) ............................... 380

    COUNT LII – VIOLATION OF THE NEBRASKA CONSUMER PROTECTION
       ACT, NEB. REV. STAT. §59-1602, ET SEQ. (AGAINST ALL
       DEFENDANTS) ....................................................................................................... 381

    COUNT LIII – VIOLATION OF NEW HAMPSHIRE’S CONSUMER
       PROTECTION ACT, N.H. REV. STAT. ANN. TIT. XXXI, 358-A, ET SEQ.
       (AGAINST ALL DEFENDANTS) .......................................................................... 383

    COUNT LIV – UNJUST ENRICHMENT (AGAINST ALL DEFENDANTS) ............... 385




                                                           viii
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 10 of 399 PageID #:264065




I.      INTRODUCTION

        Pursuant to this Court’s orders to file “a consolidated complaint” [ECF Nos. 3778, 3653,

3525] that “will contain all the allegations all the Direct-Action Plaintiffs make against all

Defendants, and will function as an amendment to some of the complaints” [ECF No. 3526 at n.2],

Direct Action Plaintiffs (“DAPs” or “Plaintiffs”)1 submit this compilation of the allegations of the

various DAP complaints filed as of October 21, 2020.2 DAPs have attempted to set forth here all

material factual allegations in each DAP’s complaint and have listed each Plaintiff’s (i) claims, (ii)

defendants whom it has sued, (iii) and named Co-Conspirators. Where multiple DAPs allege

similar factual allegations but do not use identical language in making those allegations, this

pleading lists the factual allegation once rather than reproducing multiple iterations of similar

factual allegations. Because of differences in the underlying DAP complaints, certain factual

allegations may only relate or be material to the claims of certain DAPs, but all factual allegations

have nonetheless been included in the combined factual recitation pursuant to this Court’s orders.

DAPs join in the factual allegations made in this pleading only to the extent consistent with their

individual claims, and do not necessarily adopt the allegations, theories or legal positions of other

DAPs. If a factual allegation in this pleading conflicts with a factual allegation in an underlying

DAP complaint or with a specific cause of action brought by a DAP, the factual allegations in the

underlying DAP complaint govern and supersede the factual allegations in this pleading for that

specific Plaintiff.



        1
                 Given the consolidated nature of this complaint, the plural usage of the term
“Plaintiffs” is used throughout to generally describe one or more DAP but should not be construed
to necessarily refer to all DAPs for purposes of all factual allegations or legal causes of action as
explained infra in this document.
        2
               DAPs objected to filing a consolidated complaint [ECF No. 3625], and maintain
those objections for all purposes, including any appeals.


                                                  9
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 11 of 399 PageID #:264066




       Although this document compiles the factual allegations, DAPs have abided by the Court’s

order [ECF No. 3778] that “the parties are prohibited from using the preparation of consolidated

pleadings as a vehicle for amending their pleadings.” DAPs understand this order in conjunction

with ECF No. 3526 (at n. 2) to preserve the individual claims in, and corresponding independent

legal existence of, each DAP case. The submission of this consolidated complaint should not be

construed as a waiver or relinquishment of any DAP’s rights, including the due-process right to

proceed outside of the putative class in this case and to prosecute claims separately in a direct

action with counsel of each DAP’s choosing. DAPs have not filed identical complaints and, in

many instances, have sued different defendants and asserted different claims.3 By compiling the

factual allegations and claims from the various complaints pursuant to this Court’s order, DAPs

do not concede that consolidation beyond that permitted by the Federal Rules of Civil Procedure

would be proper, especially for trial.4

       This Complaint is organized as follows: Section II sets out a chart identifying each Plaintiff

and (1) the docket number on the consolidated docket for the DAP operative complaint, (2) the


       3
                For example, some DAPs chose not to sue certain Defendants sued by other DAPs.
Some DAPs’ claims are based in whole or in part on the Georgia Dock Price Index in their supply
agreements with certain Defendants; others are not. Some DAPs asserted state-law claims that are
specific to their particular geographic locations; others did not. Some DAPs decided to include
RICO claims in their complaint; many did not. Many DAPs filed only Sherman Act claims. Others
included state law claims, and some include indirect purchaser claims in their complaints. Each
DAP has performed its legal analysis of the causes of action applicable to it based on the facts
specific to each DAP.
       4
                In submitting this pleading, DAPs continue to maintain their “separate legal
existence” and object to any loss of their individual due process rights. In re Fluidmaster, 149
F.Supp.3d 940, 947 (N.D. Ill. 2016) (quoting In re Refrigerant Compressors Antitrust Litig., 731
F.3d 586, 590-91 (6th Cir. 2013)); In re Zimmer Nexgen Knee Implant Prods. Liab. Litig., MDL
2272, 2012 WL 3582708, at *3 (N.D. Ill. Aug. 16, 2012) (collecting cases that state that “a master
or consolidated complaint is a procedural device used to promote judicial efficiency and economy,
not to be given the same effect as an ordinary complaint or considered to merge the suits into a
single cause, or change the rights of the parties, or make those who are parties in one suit parties
in another.”) (internal quotation marks omitted).


                                                10
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 12 of 399 PageID #:264067
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 13 of 399 PageID #:264068
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 14 of 399 PageID #:264069
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 15 of 399 PageID #:264070
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 16 of 399 PageID #:264071
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 17 of 399 PageID #:264072
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 18 of 399 PageID #:264073
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 19 of 399 PageID #:264074
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 20 of 399 PageID #:264075
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 21 of 399 PageID #:264076
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 22 of 399 PageID #:264077
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 23 of 399 PageID #:264078
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 24 of 399 PageID #:264079
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 25 of 399 PageID #:264080
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 26 of 399 PageID #:264081
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 27 of 399 PageID #:264082
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 28 of 399 PageID #:264083
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 29 of 399 PageID #:264084
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 30 of 399 PageID #:264085
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 31 of 399 PageID #:264086
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 32 of 399 PageID #:264087
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 33 of 399 PageID #:264088
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 34 of 399 PageID #:264089
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 35 of 399 PageID #:264090
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 36 of 399 PageID #:264091
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 37 of 399 PageID #:264092
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 38 of 399 PageID #:264093
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 39 of 399 PageID #:264094
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 40 of 399 PageID #:264095
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 41 of 399 PageID #:264096
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 42 of 399 PageID #:264097
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 43 of 399 PageID #:264098
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 44 of 399 PageID #:264099




 The Johnny       ECF 3660   Agri Stats; Amick;     Allen Harim;       Count I (Sherman Act
 Rockets Group,              Case; Claxton;         Keystone Foods;    Claim for all
 Inc.                        Fieldale; Foster       Defendant Family   Anticompetitive Conduct);
                             Farms; George’s;       Co-Conspirators    Count XXVII (Violation of
                             Harrison; House of                        Arizona Antitrust Law);
                             Raeford; Koch; Mar-                       Count XXXVII (Violation
                             Jac; Mountaire; O.K.                      of Alabama Antitrust
                             Foods; Peco; Perdue;                      Law); Count XXXV
                             Pilgrim’s Pride;                          (Violation of California’s
                             Sanderson; Simmons;                       Cartwright Act); Count
                             Tyson; Wayne                              XXXVI (Violation of
                                                                       California’s UCL); Count
                                                                       XXXVIII (Violation of
                                                                       Colorado Consumer
                                                                       Protection Act); Count
                                                                       XXXIX (Violation of
                                                                       District of Columbia
                                                                       Antitrust Act); Count XVI
                                                                       (Violation of FDUTPA);
                                                                       Count XL (Violation of
                                                                       Hawaii Antitrust Law);
                                                                       Count XVIII (Violation of
                                                                       Illinois Antitrust Act);
                                                                       Count XXXII (Violation of
                                                                       the Illinois Fraud Act);
                                                                       Count XLI (Violation of
                                                                       Maine Antitrust Act);
                                                                       Count XLII (Violation of
                                                                       Michigan Antitrust Act);
                                                                       Count XXIX (Violation of
                                                                       Minnesota Antitrust Law);
                                                                       Count XXXIII (Violation
                                                                       of Minnesota Consumer
                                                                       Fraud Act); Count XLIII
                                                                       (Violation of Missouri
                                                                       Merchandising Practices
                                                                       Act); Count XLIV
                                                                       (Violation of Nevada
                                                                       Unfair Trade Practices
                                                                       Act); Count XLV
                                                                       (Violation of Nevada
                                                                       Deceptive Trade Practices
                                                                       Act); Count XXX
                                                                       (Violation of New Mexico
                                                                       Antitrust Act); Count
                                                                       XXXIV (Violation of New
                                                                       Mexico Unfair Practices
                                                                       Act); Count XXXI
                                                                       (Violation of NY General
                                                                       Business Law); Count
                                                                       XLVI (Violation of North
                                                                       Carolina Unfair Trade
                                                                       Act); Count XLVII
                                                                       (Violation of the Rhode
                                                                       Island Antitrust Act);
                                                                       Count XXV (Violation of


                                              43
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 45 of 399 PageID #:264100
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 46 of 399 PageID #:264101




 Boston Market   ECF 3654-1   Agri Stats; Amick;     Allen Harim;       Count I (Sherman Act
 Corporation                  Case; Claxton;         Keystone Foods;    Claim for all
                              Fieldale; Foster       Defendant Family   Anticompetitive Conduct);
                              Farms; George’s;       Co-Conspirators    Count XXVII (Violation of
                              Harrison; House of                        Arizona Antitrust Law);
                              Raeford; Koch; Mar-                       Count XXXV (Violation of
                              Jac; Mountaire; O.K.                      California’s Cartwright
                              Foods; Peco; Perdue;                      Act); Count XXXVI
                              Pilgrim’s Pride;                          (Violation of California’s
                              Sanderson; Simmons;                       UCL); Count XXXVIII
                              Tyson; Wayne                              (Violation of Colorado
                                                                        Consumer Protection Act);
                                                                        Count XXXIX (Violation
                                                                        of District of Columbia
                                                                        Antitrust Act); Count XVI
                                                                        (Violation of FDUTPA);
                                                                        Count XVIII (Violation of
                                                                        Illinois Antitrust Act);
                                                                        Count XXXII (Violation of
                                                                        the Illinois Fraud Act);
                                                                        Count L (Violation of
                                                                        Kansas Antitrust Act);
                                                                        Count XLII (Violation of
                                                                        Michigan Antitrust Act);
                                                                        Count XXIX (Violation of
                                                                        Minnesota Antitrust Law);
                                                                        Count XXXIII (Violation
                                                                        of Minnesota Consumer
                                                                        Fraud Act); Count XLIII
                                                                        (Violation of Missouri
                                                                        Merchandising Practices
                                                                        Act); Count LI (Violation
                                                                        of Nebraska Junkin Act);
                                                                        Count LII (Violation of the
                                                                        Nebraska Consumer
                                                                        Protection Act); Count LIII
                                                                        (Violation of New
                                                                        Hampshire Antitrust Act);
                                                                        Count XLIV (Violation of
                                                                        Nevada Unfair Trade
                                                                        Practices Act); Count
                                                                        XLIV (Violation of
                                                                        Nevada Deceptive Trade
                                                                        Practices Act); Count XXX
                                                                        (Violation of New Mexico
                                                                        Antitrust Act); Count
                                                                        XXXIV (Violation of New
                                                                        Mexico Unfair Practices
                                                                        Act); Count XXXI
                                                                        (Violation of NY General
                                                                        Business Law); Count
                                                                        XLVI (Violation of North
                                                                        Carolina Unfair Trade
                                                                        Act); Count XLVII
                                                                        (Violation of the Rhode
                                                                        Island Antitrust Act);


                                               45
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 47 of 399 PageID #:264102
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 48 of 399 PageID #:264103
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 49 of 399 PageID #:264104
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 50 of 399 PageID #:264105




fix prices, and rig bids, the purpose and effect of which was to fix, raise, stabilize, and maintain

prices of chicken meat throughout the United States.

       2.      Defendants’ restraint of trade was multi-faceted and involved many overt acts.

They focused on the distribution chain by reducing the supply of broiler chickens into the market.

They also rigged bids on broiler chicken sales. They also focused on the end of the distribution

chain by manipulating both individual customer price matrixes as well as an industry price index

– specifically, the Georgia Dock price index – with respect to the prices of chicken they sold to

purchasers such as Plaintiffs. Defendants all had the common objective of disrupting free market

competition to harm Plaintiffs.

       3.      Four of the participants in the alleged conspiracy – Fieldale Farms, Peco, George’s,

and Amick – have already agreed to pay millions to settle claims by a putative class of direct

purchasers alleging that they participated in this conspiracy. At least Fieldale Farms and Amick

have entered into confidential settlement agreements with various DAPs who have filed their own

separate lawsuits against Defendants.

       4.      Senior executives from at least five of the Defendants are already under criminal

indictment by the United States Department of Justice in connection with their roles in the

conspiracy, and the Department of Justice also made clear that its investigation is ongoing.

       5.      “Broilers,” “chickens,” or “broiler chickens” are “chickens raised for meat

consumption to be slaughtered before the age of 13 weeks, and which may be sold in a variety of

forms, including fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a

value added product, but excluding chicken that is grown, processed, and sold according to halal,




                                                49
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 51 of 399 PageID #:264106




kosher, free range, or organic standards.”5 See November 20, 2017 Memorandum Opinion and

Order (ECF No. 541) at 2–3. Broiler chickens constitute approximately 98% of all chicken meat

sold in the United States. The broiler industry is a highly concentrated market with over $30 billion

in annual wholesale revenue.

       6.      Defendants own or tightly control all aspects of broiler chicken production,

including the laying of eggs; the hatching of chicks; the raising of chicks; the slaughtering of

chickens; and processing and distributing the meat. The technology and process of industrial-scale

broiler chicken production is well known among Defendants, and all Defendants use the same

types of equipment and processes.

       7.      High barriers to entry exist in the broiler chicken market. Entry into the market

would cost in excess of $100 million, and no company has created a new poultry company from

scratch in decades.

       B.      Summary of Defendants’ Conspiracy

       8.      Defendants used multiple means to sustain their conspiracy/conspiracies. For

example, they focused on the distribution chain by reducing the supply of broiler chickens into the

market. Defendants coordinated to monitor each others’ supply and purposefully destroyed

breeder hens and eggs to achieve these artificial decreases in broiler supply. They also focused on

the end of the distribution chain by manipulating both individual customer price matrixes as well

as an industry price index – specifically, the Georgia Dock price index – with respect to the prices

of chicken they sold to purchasers such as Plaintiffs. Defendants also rigged bids on broiler




       5
               This definition should not be construed to exclude chicken sold according to halal,
kosher, free range, or organic standards when it would apply to all or substantially all of the
chicken produced by any Defendant.


                                                 50
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 52 of 399 PageID #:264107




chicken sales. While Defendants may have utilized multiple avenues, they all had the common

objective of disrupting free market competition to harm Plaintiffs.

       9.      “Plus factors” are economic actions and outcomes, above and beyond parallel

conduct by oligopolistic firms that are generally inconsistent with unilateral conduct but largely

consistent with explicitly coordinated action. Numerous “plus factors” existed in the broiler

industry during the relevant period including, but not limited to: (i) direct communications between

Defendants regarding confidential production information which allowed Defendants to

disseminate actual and false information regarding supply reductions to purchasers of broilers; (ii)

coordinated manipulation by Defendants of the Georgia Dock price index; (iii) Defendants’

coordinated conduct to rig bids to restaurants and other contract purchasers of broilers; (iv)

extensive information sharing through Agri Stats and other means; (v) numerous opportunities for

Defendants to collude in a variety of forums; (vi) inter-Defendant trades and purchases that often

were against independent self-interest; (vii) increased exports of broilers to other countries that

were also often against independent self-interest; and (viii) multiple industry characteristics that

facilitated collusion, such as high vertical integration, high barriers to entry, high industry

consolidation and concentration, inelastic supply and demand, a lack of significant substitutes for

chicken, depressed economic conditions, and a history of government investigations and collusive

conduct.

       C.      Defendants’ Coordinated Supply Restrictions

       10.     Defendants curtailed the supply of chickens in the market on the front end via

coordinated and unprecedented cuts at the top of the supply chain. This included the coordinated

and collusive reduction of production capacity and jointly and collusively reducing “breeder

flocks” that produce chickens ultimately slaughtered for meat consumption.




                                                51
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 53 of 399 PageID #:264108




       11.     Historically, when faced with low market prices, Defendants relied primarily on

mechanisms that temporarily reduced production at the middle or end of the supply chain, such as

reducing eggs placements, killing newly-hatched chicks, or idling processing plants. These

mechanisms still allowed Defendants to ramp up production within weeks if market conditions

changed.

       12.     Prior to the relevant period, Defendants’ pattern of annual increases in chicken

production became so entrenched over decades of experience that by the 2000s, a widely-repeated

industry quip was that life only held three certainties: death, taxes, “and 3% more broilers.”

       13.     A leading industry publication noted in early 2009 that chicken “production in the

U.S. used to be just like government spending, it never went down and cutbacks only resulted in

slowing the rate of growth, but not anymore,” because for “the first time in decades, total broiler

production in 2008 remained virtually unchanged from the year before.”

       14.     In 2008, faced with dropping prices and low profits, Defendants collectively began

cutting their ability to ramp up production by materially reducing their breeder flocks.

       15.     Defendants abandoned their traditional, short-term production cuts and instituted

material changes that increased ramp-up times by up to 18 months. This was a significant shift in

their behavior and signaled their commitment to the conspiracy.

       16.     Defendants’ collective market-changing cuts to breeder flocks – a first round from

2008 to early 2009, and a subsequent round from 2011 to 2012 as the conspiracy continued into

the current decade – effectively eliminated each Defendant’s ability to meaningfully increase

supply for years.

       17.     Defendants’ joint efforts to impose supply-side “discipline” included, among other

things, open signaling in the form of public statements by their senior executives about their




                                                52
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 54 of 399 PageID #:264109




individual commitment to production cuts as well as the importance of instituting and maintaining

this “discipline” across the industry as a whole. Defendants’ public statements on the need for,

and benefits of, industry-wide supply “discipline” marked a significant departure from past

industry practice. Indeed, Defendants continuously urged one another to “lower supply in order

to offset reduced demand and to support higher market prices.”

        18.    Defendants were able to facilitate, monitor and police their coordinated output

restriction scheme by, among other things, communicating through third parties including Agri

Stats and Urner Barry (a private commodity price reporting service).

        19.    Defendants also were able to facilitate, monitor and police their coordinated output

restriction scheme by using reports purchased, at significant cost, from Agri Stats, a former

subsidiary of global pharmaceutical company Eli Lilly & Co.

        20.    Agri Stats collected detailed, proprietary data from all Defendants, including data

detailing the housing used, breed of chicks, average size, and production and breeder flock levels.

        21.    The Agri Stats data was in theory supposed to be anonymized. But by design,

Defendants could identify and track their purported competitors’ production and output activities

to ensure that others were following suit on implementing the coordinated output restrictions.

Defendants devoted significant time and resources to working collectively to de-anonymize Agri

Stats data.

        22.    Defendants’ coordinated effort reflected their expectation that higher profit margins

would result from coordinated production cuts. Defendants expected that coordinated production

cuts would also allow them to more quickly capitalize on those inflated non-competitive prices.




                                                53
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 55 of 399 PageID #:264110




       23.     Later in the relevant period, Defendants capitalized on their prior actual reduction

of broilers to coordinate a false supply reduction, again with the same goal – to use the perceived

reduction of supply to justify anticompetitive price increases of broilers.

       D.      Defendants’ Manipulation of the Georgia Dock Price Index

       24.     Another aspect of Defendants’ conspiracy to illegally increase and maintain

chicken prices was the manipulation and artificial inflation of prices on the “Georgia Dock,” a

widely used weekly benchmark price compiled and published by the Poultry Market News division

(the “PMN”) of the Georgia Department of Agriculture (the “GDA”).

       25.     Starting in 2008, the Defendants also began moving away from long-term fixed-

price contracts to shorter-term contracts with variable pricing pegged to one of several purportedly

“fair” price indices. They made this move away from fixed-price contracts particularly with

respect to certain distributor and grocer customers.

       26.     Many chicken buyers across the nation paid prices based on the Georgia Dock,

while many more paid prices that were influenced by the Georgia Dock.

       27.     Unlike other price indices available to chicken buyers, the Georgia Dock

benchmark price was a self-reported number from a group of chicken producers – Defendants

Pilgrim’s Pride, Tyson, Sanderson Farms, Koch Foods, Claxton Poultry, Harrison Poultry, Mar-

Jac, Wayne Farms, and Fieldale (collectively, the “Georgia Dock Defendants”).

       28.     Senior executives from at least seven of the Georgia Dock Defendants were

members of a private-sector “Poultry Market News Advisory Committee,” which played a role in

the compilation and manipulation of the Georgia Dock benchmark price.

       29.     Defendants – including both the Georgia Dock Defendants and the other

Defendants – took advantage of the inflated, non-competitive prices reported on the Georgia Dock




                                                 54
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 56 of 399 PageID #:264111




index. They used the inflated Georgia Dock prices to achieve higher prices for those purchasers

who set their prices on purportedly “fair” price indices. Defendants also used the inflated prices

reported on the Georgia Dock index to justify the higher prices they charged to their contract

purchasers.

       30.     In addition to their fraudulent submissions to the PMN, all of the Georgia Dock

Defendants that sold chicken to Plaintiffs fraudulently misrepresented, omitted, and failed to

disclose critical, non-public information about the Georgia Dock.               In particular, they

misrepresented that the Georgia Dock was or indicated the “market” price for broiler chicken,

when in fact they knew they did not submit their own actual offering prices to the PMN. They

also failed to disclose to Plaintiffs their ability to control the PMN by virtue of the Advisory

Committee (which consisted solely of executives of Georgia Dock Defendants), the fact that the

Georgia Dock price each week was based solely on Defendants’ bald assertions with no

verification, and the fact that Defendants were manipulating the Georgia Dock price.

       E.      Defendants’ Bid-Rigging Conduct

       31.     Defendants also engaged in bid-rigging conduct targeted at restaurants and others

that purchased broilers in large volumes. Starting as early as 2012 and continuing until at least as

late as 2019 (“Bid-Rigging Conduct Period”), Defendants conspired to fix prices and submit

artificially high bids to restaurants and other purchasers and others in an effort to drive up prices,

and in turn, Defendants’ profits.

       32.     As a result of Defendants’ bid-rigging conduct, Defendants were able to exact

significant price increases from restaurants and other purchasers.




                                                 55
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 57 of 399 PageID #:264112




         33.   Senior executives from Defendants Pilgrim’s Pride, Claxton, Tyson, Perdue, Koch,

Case, and George’s have been indicted by the United States Department of Justice.                The

Department of Justice’s investigation remains ongoing.

         34.   All aspects of Defendants’ conspiracy were instigated in a market with numerous

characteristics making it highly susceptible to collusion, including: (a) a highly-concentrated

market dominated by vertically integrated producers; (b) high barriers to market entry; (c) a

standardized, commodity product where competition is based principally on price; (d) inelastic

demand for the product; (e) numerous opportunities for cartel members to conspire through a

number of regularly scheduled trade association meetings; (f) extensive sharing about Broiler

breederstock supply and slaughter levels, forecasting data, pricing inventory, and exports through

the Strategic Alliance and Southern Hens, Inc.; and (g) access to competitors’ data through Agri

Stats.

         35.   An internal memorandum drafted by the Antitrust Section of the Florida Attorney

General’s office as part of its ongoing investigation stated that the chicken industry has the

“hallmarks of an industry susceptible to collusion,” including high consolidation, “predictable

demand” in a “commodity market,” and “routine, public display of prices to deter cheating.”

         36.   Defendants’ collusive agreements, anticompetitive acts, and understandings

throughout the relevant period enabled Defendants, directly and through their wholly-owned or

controlled subsidiaries and affiliates, to reap the benefits of their illegal conduct through the sale

of broiler chickens at inflated non-competitive prices. Defendants continuously urged one another

to “lower supply in order to offset reduced demand and to support higher marker prices.”




                                                 56
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 58 of 399 PageID #:264113




         37.   Through their collusive, coordinated anticompetitive actions, Defendants negated

the economic benefits of increased competition. Defendants’ conduct resulted in their customers,

including all DAPs, paying at least hundreds of millions of dollars in overcharges to Defendants.

IV.      PARTIES

         A.    Plaintiffs

         38.   Each DAP along with its place of incorporation, principal place of business, and

other information pertinent to its claims is listed as follows in alphabetical order:

         39.   Plaintiff Action Meat Distributors, Inc. is a Texas corporation with its principal

place of business in Houston.

         40.   Plaintiff Affiliated Foods, Inc. is a Texas corporation headquartered in Amarillo,

Texas.

         41.   Plaintiff Ahold Delhaize USA, Inc. is a Delaware corporation with a principal place

of business in Quincy, Massachusetts. Ahold Delhaize is the direct or indirect parent company of

several local retail companies (including, without limitation, Food Lion, Giant Martin’s, Giant

Food, Hannaford, Peapod, Stop & Shop, Bottom Dollar, Harvey’s, and Sweetbay) that own and

operate retail grocery businesses and sell and sold Broiler chicken and other products. Ahold

Delhaize brings this action on its own behalf and on behalf of its assignors (including, without

limitation, Delhaize America, LLC; Food Lion, LLC; Hannaford Bros. Co., LLC; Bottom Dollar

Food Northeast, LLC; Retained Subsidiary One, LLC; Delhaize America Distribution, LLC;

Ahold U.S.A., Inc.; Giant Food Stores, LLC; Giant of Maryland LLC; Peapod, LLC; The Stop &

Shop Supermarket Company LLC; Retail Business Services LLC; and C & S Wholesale Grocers,

Inc.), each of which directly purchased Broiler chicken from one or more Defendants and their co-




                                                 57
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 59 of 399 PageID #:264114




conspirators during the relevant period. The references in this Complaint to “Ahold Delhaize” or

“Plaintiffs” includes Ahold Delhaize’s assignors.

       42.     Plaintiff Albertsons Companies, Inc. is a Delaware limited-liability company with

its principal place of business in Boise, Idaho.        Albertsons Companies, Inc. is the parent

corporation of Albertsons LLC, New Albertsons Inc., and Safeway Inc. Albertsons Companies,

Inc. brings this action on its own behalf and on behalf of its assignors, all of whom are wholly-

owned subsidiaries of Albertsons Companies, Inc.

       43.     Plaintiffs Alex Lee, Inc., and its wholly-owned subsidiary, Merchants Distributors,

LLC (together, “Alex Lee”) are, respectively, a North Carolina corporation and a North Carolina

limited-liability company, with their principal places of business in Hickory, North Carolina.

       44.     Plaintiff Amigos Meat Distributors, LP is a Texas limited partnership with its

principal place of business in Houston, Texas.

       45.     Plaintiff Amigos Meat Distributors East, LP is a Texas limited partnership with its

principal place of business in Atlanta, Georgia.

       46.     Plaintiff Amigos Meat Distributors West, LP is a Texas limited partnership with its

principal place of business in Phoenix, Arizona.

       47.     Plaintiff Amigos Meat & Poultry, LLC is a Texas limited-liability company with

its principal place of business in Chicago, Illinois.

       48.     Plaintiff Anaheim Wings, LLC, doing business as Hooters of Anaheim, is a Kansas

Limited-liability company doing business in Anaheim, California. Plaintiff Anaheim Wings, LLC

purchased chicken indirectly from Defendants and/or their co-conspirators including Tyson and

Perdue in California during the relevant period. As such, during the time period relevant to

Plaintiff’s claims, Anaheim Wings, LLC, indirectly purchased chicken in the United States from




                                                   58
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 60 of 399 PageID #:264115




one or more Defendants and/or their co-conspirators, and sustained injury and damage as a

proximate result of the antitrust violations alleged in this Complaint. Anaheim Wings, LLC is a

“person” with standing to sue Defendants for damages and/or other relief under Section 1 of the

Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       49.     Plaintiff Associated Food Stores, Inc. is a Utah corporation with its principal place

of business in Salt Lake City.

       50.     During the time period relevant to Plaintiffs’ claims, Plaintiff Associated Grocers

of Florida, Inc. was a Florida corporation with a principal place of business in Pompano Beach,

Florida.

       51.     Plaintiff Associated Grocers of New England, Inc. is a New Hampshire corporation

with its principal place of business in Pembroke, New Hampshire.

       52.     Plaintiff Associated Grocers of the South, Inc. is an Alabama corporation with its

principal place of business located in Birmingham, Alabama.

       53.     Plaintiff Associated Wholesale Grocers, Inc. (“AWG”) is a Kansas corporation

with its principal place of business located at 5000 Kansas Avenue, Kansas City, Kansas 66106.

AWG has distribution center locations in Kansas City, KS; Springfield, MO; Oklahoma City, OK;

Goodlettsville, TN; Southaven, MS; Pearl River, LA; Norfolk, NE; and Kenosha, WI. During the

relevant time period, AWG purchased broilers through its corporate headquarters and each of these

distribution centers. AWG is also the assignee of claims arising from Affiliated Foods Midwest

Cooperative, Inc. (“AFM”), which, during the relevant time period, purchased broilers directly

from one or more Defendants and other producers of Broilers. Before AWG’s acquisition of AFM

assets in October 2016, AFM was a Nebraska corporation with its principal place of business in

Norfolk, Nebraska and Elwood, Kansas. It served retailers in various states, including Oklahoma,




                                                59
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 61 of 399 PageID #:264116




Kansas, Colorado, Wyoming, Nebraska, Missouri, Illinois, Wisconsin, Iowa, South Dakota, North

Dakota, Minnesota, and Michigan. AFM has assigned its claims arising from its purchases of

broilers to AWG, and AWG brings this action on its own behalf and in addition as assignee of

claims from AFM, both of which purchased Broilers from one or more Defendants, their co-

conspirators, and others during the relevant period. Unless otherwise specified, all references in

this complaint to Associated Wholesale Grocers, Inc. or AWG, or to Associated Wholesale

Grocers, Inc.’s or AWG’s Broiler purchases, refer both to Associated Wholesale Grocers, Inc. and

Affiliated Foods Midwest Cooperative, Inc., or to their collective Broiler purchases. During the

relevant time period, AWG purchased Broilers at artificially inflated prices directly from

Defendants, including, without limitation, from Pilgrim’s Pride Corporation, Sanderson Farms,

Inc., Mountaire Farms, Inc., and Tyson Foods, Inc., and other producers of Broilers. During the

relevant time period, the price quoted in agreements between AWG and Defendants and other

producers of Broilers referenced or were directly tied to the Georgia Dock, which was manipulated

by Defendants and their Co-Conspirators.

       54.     Plaintiff Barbeque Integrated, Inc. d/b/a Smokey Bones Bar & Fire Grill is a

Delaware corporation with its principal place of business in Aventura, Florida. During the relevant

period, Smokey Bones operated over 70 restaurants in multiple states. Smokey Bones brings this

action on its own behalf, and additionally and alternatively, as assignee of McLane Foodservice,

Inc. f/k/a MBM Corporation and its affiliates. To ensure consistency in taste and quality of their

products across hundreds of locations spanning multiple states, Smokey Bones, like many

restaurants, negotiates and contracts directly with Defendants for the production and supply of

their proprietary chicken according to Smokey Bones’ unique recipes and specifications. These

negotiations and contracts governed the price and quantity at which Defendants would supply




                                                60
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 62 of 399 PageID #:264117




Smokey Bones with broilers. The contracts between Smokey Bones and Defendants identify

Smokey Bones as the purchaser or customer, and set forth the agreed formula pricing (as

represented by Defendants) and the volume of proprietary chicken products to be sold to Smokey

Bones. The proprietary product Defendants produce and sell to Smokey Bones cannot be sold to

any other customer.

       55.     Plaintiff Bashas’ Inc. is an Arizona corporation with its principal place of business

in Chandler, Arizona, operating stores under several banners, including Food City, Bashas’

Markets, Bashas’ Dine, AJ’s Fine Foods, and Eddie’s Country Stores.

       56.     Plaintiff Big Y Foods, Inc. is a Massachusetts corporation with its principal place

of business in Springfield, Massachusetts.

       57.     Plaintiff Bi-Lo Holdings, LLC is a limited-liability company organized under the

laws of the State of Delaware. Its principal place of business is 8928 Prominence Parkway, #200,

Jacksonville, Florida 32256. Bi-Lo Holdings, LLC brings this action on its own behalf and as the

assignee of C&S Wholesale Grocers, Inc., a wholesaler that, during the relevant period, purchased

chicken directly from Defendants for resale to Bi-Lo Holdings, LLC.

       58.     Plaintiff BJ’s Wholesale Club, Inc.is a Delaware corporation with its principal place

of business in Westborough, Massachusetts. BJ’s brings this action on its own behalf and as the

assignee of Burris Logistics, a food-service redistributor that, during the relevant period, purchased

chicken directly from Defendants for resale to BJ’s.

       59.     Plaintiff Bob Evans Farms, Inc. (“Bob Evans”) is a Delaware Corporation with its

principal place of business in New Albany, Ohio. Bob Evans brings this action on its own behalf

and as assignee of its purchasing agent, Gordon Food Service, Inc., who purchased chicken on

Bob Evans’ behalf directly from Defendants and/or their co-conspirators during the relevant time




                                                 61
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 63 of 399 PageID #:264118




period and assigned its claims arising out of these purchases to Bob Evans. During the time period

relevant to Bob Evans’ claims, Bob Evans and/or its assignors directly purchased chicken in the

United States from one or more Defendants and/or their co-conspirators and sustained injury and

damages as a proximate result of the antitrust violations alleged in this Complaint. Both Bob

Evans and Gordon Food Service, Inc. are a “person” with standing to sue Defendants for damages

and other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1.

       60.     Plaintiff Bonita Plaza Wings, LLC, doing business as Hooters of Plaza Bonita, is a

California Limited-liability company doing business in National City, California. Plaintiff Bonita

Plaza Wings, LLC purchased chicken indirectly from Defendants and/or their co-conspirators

including Tyson and Perdue in California during the relevant period. As such, during the time

period relevant to Plaintiff’s claims, Bonita Plaza Wings, LLC, indirectly purchased chicken in the

United States from one or more Defendants and/or their co-conspirators, and sustained injury and

damage as a proximate result of the antitrust violations alleged in this Complaint. Bonita Plaza

Wings, LLC is a “person” with standing to sue Defendants for damages and/or other relief under

Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       61.     Plaintiff Boston Market Corporation is a Delaware corporation with its principal

place of business in Golden, Colorado. During the relevant period, Boston Market operated over

450 stores across the country, and was registered to do business in each state in which it operated,

including Arizona, California, District of Columbia, Florida, Illinois, Kansas, Michigan,

Minnesota, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Rhode

Island, South Carolina, Virginia and Wisconsin. To ensure consistency in taste and quality of their

products across hundreds of locations spanning multiple states, Boston Market, like many

restaurants, negotiates and contracts directly with Defendants for the production and supply of




                                                62
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 64 of 399 PageID #:264119




their proprietary chicken according to Boston Market’s unique recipes and specifications. These

negotiations and contracts governed the price and quantity at which Defendants would supply

Boston Market with broilers. The contracts between Boston Market and Defendants identify

Boston Market as the purchaser or customer, and set forth the agreed formula pricing (as

represented by Defendants) and the volume of proprietary chicken products to be sold to Boston

Market. The contracts between Boston Market and Defendants further specify that Boston Market

is responsible for all amounts due and owing to Defendants for proprietary Boston Market

products. The agreements also state that should the agreement end, Boston Market must purchase

all inventory of finished proprietary items and true up feed expenses purchased at Boston Market’s

direction. These provisions are put in place because the proprietary product Defendants produce

and sell to Boston Market cannot be sold to any other customer. Boston Market brings this action

on its own behalf, and additionally and alternatively, as assignee of Ben E. Keith Company d/b/a

Ben E. Keith Foods, HAVI Global Solutions, Mattingly Foods, Inc., and McLane Foodservice,

Inc. f/k/a MBM Corporation, Willow Run Foods, Inc., and their respective affiliates. During the

relevant period, Boston Market purchased broilers directly from Defendants, Defendants’

subsidiaries and affiliates, entities owned or controlled by Defendants, or agents Defendants or

Defendants’ subsidiaries and affiliates controlled. Also during the relevant period, Assignors

purchased broilers on Boston Market’s behalf from Defendants and/or their co-conspirators,

including Tyson and Pilgrim’s Pride. Assignors have assigned their claims arising out of these

purchases to Boston Market. Boston Market also purchased broilers indirectly from Defendants,

Defendants’ subsidiaries and affiliates, entities owned or controlled by Defendants, or agents

Defendants or Defendants’ subsidiaries and affiliates controlled for use in food preparation in

Boston Market’s locations, and not for resale in unaltered form. The purchase orders for broilers




                                               63
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 65 of 399 PageID #:264120




supplied to Boston Market restaurants were created and issued from Boston Market restaurant

locations in multiple states, including Arizona, California, District of Columbia, Florida, Illinois,

Kansas, Michigan, Minnesota, Nebraska, Nevada, New Hampshire, New Mexico, New York,

North Carolina, Rhode Island, South Carolina, Virginia and Wisconsin. Boston Market restaurants

also received invoices for and shipments of broilers. As such, Boston Market has suffered antitrust

injury as a result of Defendants’ anticompetitive and unlawful conduct.6

       62.     Plaintiff Captain D’s LCC is a Delaware corporation with its principal place of

business in Nashville, Tennessee. During the Conspiracy Period, over 500 Captain D’s restaurants

operated in multiple states. Restaurants like Captain D’s serve their proprietary chicken products

in multiple locations throughout the country. To ensure consistency in taste and quality of its

products across hundreds of locations spanning multiple states, Captain D’s, like many restaurants,

negotiated and contracted directly with Defendants for the production and supply of its chicken,

according to Captain D’s unique recipes and specifications. These negotiations and contracts

governed the price and quantity at which Defendants would supply Captain D’s with Broilers.

Captain D’s provided Defendants with instructions regarding each step of the preparation and

packaging process for its chicken products, including the recipe for Captain D’s products and


       6
                 DAPs Boston Market, Johnny Rockets and Friendly’s (Certain Restaurant DAPs)
antitrust claims are predicated on all elements of Defendants’ collusive conduct, including the bid-
rigging that is the subject of the DOJ indictment. As alleged in the Indictment and recited in this
Consolidated Complaint, Defendants engaged in bid-rigging conduct specifically targeted at
Certain Restaurant DAPs and other contract based customers. Certain Restaurant DAPs solicited
bids, negotiated terms, and contracted directly with Defendants for their proprietary chicken
products, and assumed full responsibility to pay the contract obligations. Certain Restaurant DAPs
used distributors, including Sysco and US Foods, as purchasing agents, and the distributors were
paid a set fee by Certain Restaurant DAPs for their services. There is a dispute between Certain
Restaurant DAPs on the one hand and Sysco and US Foods on the other hand as to who is the
proper party to assert direct purchaser claims with respect to the purchases of Certain Restaurant
DAPs’ products from Defendants. By joining in this consolidated pleading, Certain Restaurant
DAPs and Sysco and US Foods reserve their respective rights on this issue.



                                                 64
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 66 of 399 PageID #:264121




specific requirements for packaging and labeling Captain D’s products. The contracts entered into

between Captain D’s and Defendants set forth the agreed price and volume of chicken products to

be sold to Captain D’s. Captain D’s brings this action on its own behalf, and additionally and

alternatively, as assignee of McLane Foodservice, Inc. f/k/a MBM Corporation and its affiliates

(“McLane” or “Assignor”). During the Conspiracy Period, Captain D’s purchased Broilers

directly from Defendants and their co-conspirators, Defendants’ and their co-conspirators’

subsidiaries and affiliates, entities owned or controlled by Defendants and their co-conspirators,

or agents controlled by Defendants, Defendants’ subsidiaries and affiliates, and their co-

conspirators. Also during the Conspiracy Period, McLane purchased Broilers on Captain D’s

behalf from Defendants and/or their co-conspirators. McLane has assigned its claims arising out

of these purchases to Captain D’s. Captain D’s and/or its Assignor purchased millions of dollars’

worth of Broilers directly from Defendants and their co-conspirators at artificially inflated prices

throughout the Conspiracy Period. As such, Captain D’s has suffered antitrust injury as a result

of Defendants’ anticompetitive and unlawful conduct. Captain D’s was damaged by Defendants’

anticompetitive and illegal conduct by paying artificially inflated prices for Broilers. Captain D’s

brings this action to recover the overcharges it paid for Broilers purchased during the Conspiracy

Period.

          63.   Plaintiff CBBC Opco, LLC d/b/a Colorado Boxed Beef is a Florida limited-liability

corporation headquartered in Lakeland, Florida.

          64.   Plaintiff Certco, Inc. is a Wisconsin corporation with its principal place of business

in Fitchburg, Wisconsin

          65.   Plaintiff Checkers Drive-In Restaurants, Inc. (“Checkers”) is a Delaware

corporation with its principal place of business in Tampa, Florida. Checkers owns and operates




                                                 65
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 67 of 399 PageID #:264122




restaurants that sell chicken. Checkers brings this action on its own behalf for chicken purchased

from Defendants and/or their co-conspirators for its entire system during the relevant period, and

additionally and alternatively, as assignee of its purchasing agents, who assigned their claims to

Checkers. During the relevant period, McLane Company, Inc. and its affiliates, purchased chicken

on Checkers’ behalf from Defendants and/or their co-conspirators including, Koch Foods, Inc.,

OK Foods, Inc., Tyson Foods, Inc., and Wayne Farms, LLC, and assigned their claims arising out

of these purchases to Checkers. Additionally, during the relevant time period, I Supply Company

and its affiliates, and Customized Distribution, LLC (CDI) and its affiliates, purchased chicken on

Checkers’ behalf from Defendants and/or their co-conspirators including, Koch Foods, Inc., OK

Foods, Inc., Tyson Foods, Inc., Wayne Farms, LLC, Case Farms, LLC, and Pilgrim’s Pride

Corporation, and assigned their claims arising out of these purchases to Checkers. As such, during

the time period relevant to Plaintiffs’ claims, Checkers and/or its assignors directly purchased

chicken in the United States from one or more Defendants and/or their co-conspirators, and

sustained injury and damages as a proximate result of the antitrust violations alleged here.

Checkers is a “person” with standing to sue Defendants for damages and other relief under Section

1 of the Sherman Act, 15 U.S.C. § 1.

       66.     Plaintiff Cheney Bros., Inc. (“Cheney”) is a Delaware corporation with its principal

place of business in Riviera Beach, Florida. Cheney is a food service distributor that sells and

distributes chicken to members of the food service industry. During the time period relevant to

Plaintiffs’ claims, Cheney directly purchased chicken in the United States from one or more

Defendants and/or their co-conspirators and sustained injury and damage as a proximate result of

the antitrust violations alleged here. Cheney is a “person” with standing to sue Defendants for

damages and other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1.




                                                66
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 68 of 399 PageID #:264123




       67.     Plaintiff Conagra Brands, Inc. is a Delaware corporation with its principal place of

business in Chicago, Illinois. Conagra is one of North America’s leading branded food companies.

Conagra’s brands include Healthy Choice, Marie Callender’s, Banquet, Bertolli, Chef Boyardee,

and Frontera, among others.

       68.     Plaintiff Costa Mesa Wings, LLC, doing business as Hooters of Costa Mesa, is a

Kansas Limited-liability company doing business in Costa Mesa, California. Plaintiff Costa Mesa

Wings, LLC purchased chicken indirectly from Defendants and/or their co-conspirators including

Tyson and Perdue in California during the relevant period. As such, during the time period relevant

to Plaintiff’s claims, Costa Mesa Wings, LLC, indirectly purchased chicken in the United States

from one or more Defendants and/or their co-conspirators, and sustained injury and damage as a

proximate result of the antitrust violations alleged in this Complaint. Costa Mesa Wings, LLC is

a “person” with standing to sue Defendants for damages and/or other relief under Section 1 of the

Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       69.     Plaintiff Cracker Barrel Old Country Store, Inc. is a Tennessee corporation with its

principal place of business in Lebanon, Tennessee. Plaintiff CBOCS Distribution, Inc. is a

Tennessee corporation and is the wholly-owned subsidiary of Cracker Barrel Old Country Store,

Inc. Cracker Barrel Old Country Store, Inc. and CBOCS Distribution, Inc. are together referred

to as “Cracker Barrel.”    During the Conspiracy Period, Cracker Barrel operated over 600

restaurants in multiple states. Restaurants like Cracker Barrel serve their proprietary chicken

products in multiple locations throughout the country. To ensure consistency in taste and quality

of its products across hundreds of locations spanning multiple states, Cracker Barrel, like many

restaurants, negotiated and contracted directly with Defendants for the production and supply of

its chicken according to Cracker Barrel’s unique recipes and specifications. These negotiations




                                                67
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 69 of 399 PageID #:264124




and contracts governed the price and quantity at which Defendants would supply Cracker Barrel

with Broilers. Cracker Barrel provided Defendants with instructions regarding each step of the

preparation and packaging process for its chicken products, including the recipe for Cracker

Barrel’s products and specific requirements for packaging and labeling Cracker Barrel products.

The contracts entered into between Cracker Barrel and Defendants set forth the agreed price and

volume of proprietary chicken products to be sold to Cracker Barrel. Cracker Barrel brings this

action on its own behalf, and additionally and alternatively, as assignee of Performance Food

Group, Inc. and its affiliates (“PFG” or “Assignor”). During the Conspiracy Period, Cracker Barrel

purchased Broilers directly from Defendants and their co-conspirators, Defendants’ and their co-

conspirators subsidiaries and affiliates, entities owned or controlled by Defendants and their co-

conspirators, or agents controlled by Defendants, Defendants’ subsidiaries and affiliates, and their

co-conspirators. Also during the Conspiracy Period, PFG purchased Broilers on Cracker Barrel’s

behalf from Defendants and/or their co-conspirators, including Pilgrim’s Pride, Koch, and

Simmons. PFG has assigned its claims arising out of these purchases to Cracker Barrel. Cracker

Barrel and/or its Assignor purchased millions of dollars’ worth of Broilers directly from

Defendants and their co-conspirators at artificially inflated prices throughout the Conspiracy

Period.     As such, Cracker Barrel has suffered antitrust injury as a result of Defendants’

anticompetitive and unlawful conduct.          Cracker Barrel was damaged by Defendants’

anticompetitive and illegal conduct by paying artificially inflated prices for Broilers. Cracker

Barrel brings this action to recover the overcharges it paid for Broilers purchased during the

Conspiracy Period.

          70.   Plaintiff Darden Restaurants, Inc. is a Florida corporation with its principal place

of business in Orlando, Florida. Darden is the world’s largest company-owned and operated full-




                                                 68
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 70 of 399 PageID #:264125




service restaurant company. Through various subsidiaries, Darden operates over 1,750 restaurants

in the United States and Canada, including Olive Garden, LongHorn Steakhouse, The Capital

Grille, Yard House, Seasons 52, Bahama Breeze, Eddie V’s Prime Seafood, and Cheddar’s Scratch

Kitchen-brand restaurants.

          71.   Plaintiff Downtown Wings, LLC, previously doing business as Hooters of

Downtown LA, is a California Limited-liability company that did business in Los Angeles,

California. Plaintiff Downtown Wings, LLC purchased chicken indirectly from Defendants and/or

their co-conspirators including Tyson and Perdue in California during the relevant period. As

such, during the time period relevant to Plaintiff’s claims, Downtown Wings, LLC, indirectly

purchased chicken in the United States from one or more Defendants and/or their co-conspirators,

and sustained injury and damage as a proximate result of the antitrust violations alleged in this

Complaint. Downtown Wings, LLC is a “person” with standing to sue Defendants for damages

and/or other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced

herein.

          72.   Plaintiff El Pollo Loco, Inc. (“EPL”) is a Delaware corporation with its principal

place of business in Costa Mesa, California. EPL owns/operates, or alternatively is the franchisor

(and trademark licensor) of, more than 480 branded El Pollo Loco-branded restaurants in the

United States. Through concepts and recipes successfully developed by EPL, EPL Branded

Restaurants specialize in fire-grilled citrus-marinated chicken and other chicken-based entrees and

menu items that integrate the culinary traditions of Mexico with the healthier preferences and

lifestyle of Southern California. EPL brings this action on its own behalf and as the assignee of

suppliers/distributors McLane Foodservice, Inc. and Testa Produce, Inc. (collectively,

“Supplier/Distributor Assignors”), as well as the assignee of franchisee owner/operators of




                                                69
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 71 of 399 PageID #:264126




franchised EPL Branded Restaurants. Based on price and estimated quantity terms typically

negotiated by EPL, Supplier/Distributor Assignors purchased broiler chicken directly from

Defendants and/or their affiliates or co-conspirators for the supply of EPL Branded Restaurants.

The owner/operators of EPL Branded Restaurants were then provided chicken by

Supplier/Distributor Assignors on a “cost-plus” price basis. To avoid any doubt or dispute as to

the proper plaintiff for the claims asserted herein, Supplier/Distributor Assignors have assigned to

EPL all antitrust claims arising out of their purchases for broiler chicken made in connection with

supplying or reselling to any EPL Branded Restaurants. In addition, EPL has separately obtained

assignments from Franchisee Assignors to the extent that they own any federal antitrust claims

arising out of purchases of broiler chicken made for the supply of their respective EPL Branded

Restaurant(s). Thus, EPL seeks recovery under federal antitrust law for all unlawful overcharges

incurred in connection with broiler chicken supplied to EPL Branded Restaurants nationwide

(whether the purchases for such supply are considered to have been directly made by EPL, its

Supplier/Distributor Assignors, or its Franchisee Assignors).

       73.     Plaintiff Fareway Stores, Inc. is an Iowa corporation with its principal place of

business in Boone, Iowa.

       74.     Plaintiff FIC Restaurants, Inc. is a Delaware corporation with its principal place of

business in Wilbraham, Massachusetts. During the relevant period, Friendly’s operated over 150

restaurants in multiple states. To ensure consistency in taste and quality of their products across

hundreds of locations spanning multiple states, Friendly’s, like many restaurants, negotiates and

contracts directly with Defendants for the production and supply of their proprietary chicken

according to Friendly’s unique recipes and specifications. These negotiations and contracts

governed the price and quantity at which Defendants would supply Friendly’s with broilers. The




                                                70
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 72 of 399 PageID #:264127




contracts between Friendly’s and Defendants identify Friendly’s as the purchaser or customer, and

set forth the agreed formula pricing (as represented by Defendants) and the volume of proprietary

chicken products to be sold to Friendly’s. The proprietary product Defendants produce and sell to

Friendly’s cannot be sold to any other customer.

       75.     Plaintiff Gaslamp Wings, LLC, previously doing business as Hooters of San Diego,

is a Kansas Limited-liability company that previously did business in San Diego, California.

Plaintiff Gaslamp Wings, LLC purchased chicken indirectly from Defendants and/or their co-

conspirators including Tyson and Perdue in California during the relevant period. As such, during

the time period relevant to Plaintiff’s claims, Gaslamp Wings, LLC, indirectly purchased chicken

in the United States from one or more Defendants and/or their co-conspirators, and sustained injury

and damage as a proximate result of the antitrust violations alleged in this Complaint. Gaslamp

Wings, LLC is a “person” with standing to sue Defendants for damages and/or other relief under

Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       76.     Plaintiff Giant Eagle, Inc. is a Pennsylvania corporation with its principal place of

business in Pittsburgh, Pennsylvania.

       77.     Plaintiff Gibson, Greco & Wood, Ltd. is a Louisiana corporation with its principal

place of business in East Baton Rouge Parish, Baton Rouge, LA. Plaintiff Gibson, Greco & Wood,

Ltd. brings this action on its own behalf and as assignee of the following entities, who have

assigned their claims to Gibson, Greco & Wood, Ltd.: Blue Sky Management Company, LLC

Wings-Up of Siegen, LLC; Wings-Up of West Monroe, LLC; Wings-Up of Baton Rouge, LLC;

Wings-Up on the Westbank, LLC; Wings-Up of Lafayette, LLC; Wings-Up of Denham, LLC;

Wings-Up of Slidell, LLC; Wings-Up of Boardwalk, LLC; and Wings-Up of Houma, LLC.

Gibson, Greco & Wood, Ltd. brings this action on its own behalf for its purchases of chicken




                                                71
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 73 of 399 PageID #:264128




during the relevant time period. In addition, and alternatively, Gibson, Greco & Wood, Ltd. brings

this action as assignee of its purchasing agents, Ben E. Keith Company and Bay Valley Foods,

LLC (itself and as successor to Naturally Fresh, Inc.), who purchased chicken on Gibson, Greco

& Wood, Ltd. Assignors’ behalf during the relevant time period, from Defendants and/or their co-

conspirators including Tyson, George’s, and OK Foods, and who assigned their claims arising out

of these purchases to Hooters of America, LLC, who subsequently assigned those claims to

Plaintiff Gibson, Greco & Wood, Ltd. During the time relevant to Plaintiff’s claims, Gibson,

Greco & Wood, Ltd. and/or its assignors, directly purchased chicken in the United States from one

or more Defendants and/or their co-conspirators, and sustained injury and damage as a proximate

result of the antitrust violations alleged in this Complaint. The references in this Complaint to

“Gibson, Greco & Wood, Ltd.” refer collectively to Gibson, Greco & Wood, Ltd. and its assignors.

Each of Plaintiff Gibson, Greco & Wood, Ltd., the Gibson, Greco & Wood, Ltd. Assignors, Bay

Valley Foods, LLC, Naturally Fresh, Inc., Ben E. Keith Company, and Hooters of America, LLC,

is a “person” with standing to sue Defendants for damages and/or other relief under Section 1 of

the Sherman Act, 15 U.S.C. § 1.

       78.        Plaintiff Golden Corral Corporation is a North Carolina corporation with its

principal place of business in Raleigh, North Carolina. During the Conspiracy Period, over 400

Golden Corral branded restaurants operated in multiple states. Restaurants like Golden Corral

serve their proprietary chicken products in multiple locations throughout the country. To ensure

consistency in taste and quality of its products across hundreds of locations spanning multiple

states, Golden Corral, like many restaurants, negotiated and contracted directly with Defendants

for the production and supply of its chicken, according to Golden Corral’s unique recipes and

specifications.    These negotiations and contracts governed the price and quantity at which




                                               72
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 74 of 399 PageID #:264129




Defendants would supply Golden Corral with Broilers. Golden Corral provided Defendants with

instructions regarding each step of the preparation and packaging process for its chicken products,

including the recipe for Golden Corral’s products and specific requirements for packaging and

labeling Golden Corral proprietary products. The contracts entered into between Golden Corral

and certain Defendants and co-conspirators set forth the agreed price and volume of chicken

products to be sold to Golden Corral. Golden Corral brings this action on its own behalf, and

additionally and alternatively, as assignee of McLane Foodservice, Inc. f/k/a MBM Corporation

and its affiliates (“McLane” or “Assignor”). During the Conspiracy Period, Golden Corral

purchased Broilers directly from certain Defendants and their co-conspirators, Defendants’ and

their co-conspirators’ subsidiaries and affiliates, entities owned or controlled by Defendants and

their co-conspirators, or agents controlled by Defendants, Defendants’ subsidiaries and affiliates,

and their co-conspirators. Also during the Conspiracy Period, McLane purchased Broilers on

Golden Corral’s behalf from Defendants and/or their co-conspirators. McLane has assigned its

claims arising out of these purchases to Golden Corral. Golden Corral and/or its Assignor

purchased millions of dollars’ worth of Broilers directly from Defendants and co-conspirators at

artificially inflated prices throughout the Conspiracy Period. Golden Corral contracted directly

with Defendants and their co-conspirators for the purchase of Broilers, negotiating the price and

quantity at which Defendants would supply Golden Corral with Broilers. As such, Golden Corral

has suffered antitrust injury as a result of Defendants’ anticompetitive and unlawful conduct.

Golden Corral was damaged by Defendants’ anticompetitive and illegal conduct by paying

artificially inflated prices for Broilers. Golden Corral brings this action to recover the overcharges

it paid for Broilers purchased during the Conspiracy Period.




                                                 73
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 75 of 399 PageID #:264130




       79.     Plaintiff Hollywood Wings, LLC, doing business as Hooters of Hollywood, is a

Kansas Limited-liability company doing business in Hollywood, California. Plaintiff Hollywood

Wings, LLC purchased chicken indirectly from Defendants and/or their co-conspirators including

Tyson and Perdue in California during the relevant period. As such, during the time period relevant

to Plaintiff’s claims, Hollywood Wings, LLC, indirectly purchased chicken in the United States

from one or more Defendants and/or their co-conspirators, and sustained injury and damage as a

proximate result of the antitrust violations alleged in this Complaint. Hollywood Wings, LLC is

a “person” with standing to sue Defendants for damages and/or other relief under Section 1 of the

Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       80.     Plaintiff Hooters of America, LLC is a Georgia limited-liability company with its

principal place of business in Atlanta, Georgia. Hooters of America, through its affiliates, owns

and operates restaurants that sell chicken. Hooters of America brings this action on its own behalf

for its purchases of chicken during the relevant time period. In addition, and alternatively, Hooters

of America brings this action as assignee of its purchasing agent, Ben E. Keith who purchased

chicken on Hooters of America’s behalf during the relevant time period, from Defendants and/or

their co-conspirators including Tyson and Pilgrim’s Pride, and who assigned its claims arising out

of these purchases to Hooters of America; and as assignee of its purchasing agent, Naturally Fresh,

Inc., who purchased chicken on Hooters of America’s behalf during the relevant time period from

Defendants and/or their co-conspirators including Tyson, Pilgrim’s Pride and Perdue, and who

assigned its claims arising out of these purchases to Hooters of America. During the time period

relevant to Plaintiff’s claims, Hooters of America and/or its assignors, directly purchased chicken

in the United States from one or more Defendants and/or their co-conspirators, and sustained injury

and damage as a proximate result of the antitrust violations alleged in this Complaint. The




                                                 74
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 76 of 399 PageID #:264131




reference in this Complaint to “Hooters of America” refer collectively to Hooters of America, LLC

and its assignors. Hooters of America is a “person” with standing to sue Defendants for damages

and other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1.

       81.     Plaintiff Hooters Management Corporation is a Florida corporation with its

principal place of business in Clearwater, Florida. Hooters Management Corporation brings this

action on its own behalf and as assignee of the following entities, which have assigned their claims

to Hooters Management Corporation: Hooters of Clearwater, Inc.; Hooters II, Inc.; Hooters III,

Inc.; Hooters of Port Richey, Inc.; Hooters of Brandon, Inc.; Hooters of North Tampa, Inc.; Hooters

of Spring Hill, Inc.; Hooters of South Tampa, Inc.; Hooters on 4th Street, Inc. (f/k/a Hooters on

Roosevelt, Inc.); Hooters of Channelside, Inc.; Hooters of John’s Pass, Inc.; Hooters of Clearwater

Beach, Inc.; Hooters of Wells Street, Inc.; Hooters of Downers Grove, Inc.; Hooters of Orland

Park, Inc.; Hooters on Golf, Inc.; Hooters on Golf Holding Co.; Hooters of Oak Lawn, Inc.;

Hooters of Lansing, Inc.; Hooters on Higgins, Inc.; Hooters of Aurora, Inc.; Hooters of Joliet, Inc.;

Hooters of Melrose Park, Inc.; Hooters of Countryside, Inc.; Hooters of Gurnee, Inc.; Hoots of

Cicero, Inc.; Hooters of 33rd Street, Inc.; Hooters of Manhattan, Ltd.; Hooters of Manhattan Inc.;

Tyrone Hooters, Ltd.; Hooters of Vernon Hills, Inc.; Hooters of Crystal Lake, Inc.; Hooters of

Palm Harbor, Inc.; Hooters Management Holding Co.; and Hooters Foods, Inc. These entities

purchased chicken indirectly from Defendants and/or their co-conspirators including Koch, Tyson,

and Pilgrim’s Pride in Florida, New York, and Illinois, and assigned their claims arising out of

these purchases to Hooters Management Corporation. As such, during the time period relevant to

Plaintiff’s claims, Hooters Management Corporation and/or its assignors, indirectly purchased

chicken in the United States from one or more Defendants and/or their co-conspirators, and

sustained injury and damage as a proximate result of the antitrust violations alleged in this




                                                 75
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 77 of 399 PageID #:264132




Complaint. Each of Plaintiff Hooters Management Corporation and its assignors is a “person”

with standing to sue Defendants for damages and/or other relief under Section 1 of the Sherman

Act, 15 U.S.C. § 1, and the state laws referenced herein. The references in this Complaint to

Hooters Management Corporation refer collectively to Hooters Management Corporation and its

assignors.

        82.     Plaintiff Howard Samuels as Trustee in Bankruptcy for Central Grocers, Inc. is the

trustee for Central Grocers, Inc. which was an Illinois corporation with its principal place of

business in Joliet, Illinois.

        83.     Plaintiff Hy-Vee, Inc. (“Hy-Vee”) is an Iowa corporation with its principal place of

business in West Des Moines, Iowa. Hy-Vee brings this action on its own behalf and on behalf of

its assignor Perishable Distributors of Iowa (a wholly-owned subsidiary of Hy-Vee) and its other

assignor Topco Associates, LLC.

        84.     Plaintiff Independent Purchasing Cooperative, Inc. is a Delaware non-profit

purchasing cooperative headquartered within Miami-Dade County, Florida. IPC is a cooperative

purchasing agent for its members, which are Subway® franchisees. IPC brings this action

regarding chicken purchased for its members as assignee of those distributors and processors who

assigned their claims to IPC for chicken purchases that IPC coordinated. During the conspiracy

period, IPC or its assignors directly purchased chicken at artificially inflated prices directly from

one or more of the Defendants and Producer Co-Conspirators (as defined below), and suffered

injury to its business or property as a direct or proximate result of Defendants’ and co-conspirators’

wrongful conduct.

        85.     Plaintiff Ira Higdon Grocery Company, Inc. is a Georgia corporation with its

principal place of business in Cairo, Georgia.




                                                 76
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 78 of 399 PageID #:264133




       86.     Plaintiff Jetro Holdings, LLC is a Delaware limited-liability company with its

principal place of business in College Point, New York. JRD Holdings, LLC, a Delaware limited

liability holding company also located in College Point, New York, is the sole member of Jetro.

Jetro is the nation’s leading wholesale grocer. Jetro operates its wholesale grocer business through

two divisions: Jetro Cash and Carry Enterprises, LLC and Restaurant Depot, LLC. Jetro Cash and

Carry Enterprises, LLC is a wholesale supplier that manages “cash-and-carry” warehouses (i.e., a

system of trading in which purchasers pay for goods in full in cash and carry them away at the

time of purchase), which stock a broad variety of items, including both perishable and

nonperishable bulk foods, food preparation equipment, and take-out containers. Restaurant Depot,

LLC is a similar wholesale cash-and-carry operation with warehouses selling food, paper supplies,

and tabletop items to independent food businesses nationwide.

       87.     Plaintiff King Solomon Foods, Inc. is a New York corporation with its principal

place of business in Brooklyn, New York.

       88.     Plaintiff Kraft Heinz Foods Company is a Pennsylvania limited-liability company

co-headquartered in Pittsburgh, Pennsylvania and Chicago, Illinois. Kraft Heinz is the third largest

food and beverage company in the United States and the fifth largest in the world. In October 2012,

Kraft Foods, Inc. spun off Kraft Foods Group, Inc., as a North American grocery business, before

changing its name from Kraft Foods, Inc. to Mondelez International, Inc. On July 2, 2015, through

a series of transactions, Kraft Foods Group, Inc. merged with and into Kraft Heinz Foods Company

(formerly known as H.J. Heinz Company). The Kraft Heinz Company is the parent company of

operating entity Kraft Heinz Foods Company. In addition to the well-known Kraft and Heinz

brands, Kraft Heinz’s U.S. food brands include, among others, Oscar Mayer, Lunchables, Smart

Made, and Smart Ones.




                                                77
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 79 of 399 PageID #:264134




       89.     Plaintiff Krispy Krunchy Foods, LLC (“Krispy Krunchy”) is a Louisiana limited

liability company with its principal place of business in Alexandria, Louisiana. Krispy Krunchy

licenses its brand and fried chicken program to various retail outlets. During the time period

relevant to Plaintiffs’ claims, Krispy Krunchy directly purchased chicken in the United States from

one or more Defendants and/or their co-conspirators and sustained injury and damage as a

proximate result of the antitrust violations alleged here. Krispy Krunchy is a “person” with

standing to sue Defendants for damages and other relief under Section 1 of the Sherman Act, 15

U.S.C. § 1.

       90.     Plaintiff Latina Boulevard Foods, LLC is a Florida limited-liability corporation

with its principal place of business in Cheektowaga, New York.

       91.     Plaintiff LTP Management Group, Inc. is a Florida corporation with its principal

place of business in Fort Myers, Florida. LTP Management Group, Inc. brings this action on its

own behalf and as assignee of the following entities, which have assigned their claims to LTP

Management Group, Inc.: Lags Enterprises, Inc. d/b/a Hooters of Ft Myers; Country Bumpkins,

Inc. d/b/a Hooters of Sunrise; Hooters of Sarasota, Inc.; Hooters of Bayside, Inc.; Hooters of

Pembroke Pines, Inc.; Waterfront Concepts, Inc. d/b/a Hooters of Ft Myers Beach; Hooters of

Doral, Inc.; Hooters of Cape Coral, Inc.; Hooters of BeachPlace, Inc.; Hooters of Cypress Creek,

Inc.; Hooters of Port Charlotte, Inc.; Hooters of Bradenton, Inc.; Hooters of Naples, Inc.; Wings

of Boca, Inc. d/b/a Hooters of Boca; Hooters of Miami, Inc. d/b/a Hooters of Coral Gables; Wings

of Hialeah, Inc. d/b/a Hooters of Hialeah; Hooters of Hollywood, Inc.; Lag’s Drinks of Orlando,

Inc. d/b/a Adobe Gila’s of Orlando; Lulu’s Bait Shack of Fort Lauderdale, Inc. d/b/a Lulus of Fort

Lauderdale; Pigs Galore, LLC d/b/a The Royal Pig Pub and Kitchen. These entities purchased

chicken indirectly from Defendants and/or their co-conspirators including Perdue, Amick, Tyson,




                                                78
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 80 of 399 PageID #:264135




Koch and Pilgrim’s Pride in Florida and assigned their claims arising out of these purchases to

LTP Management Group, Inc. As such, during the time period relevant to Plaintiff’s claims, LTP

Management Group, Inc. and/or its assignors, indirectly purchased chicken in the United States

from one or more Defendants and/or their co-conspirators, and sustained injury and damages as a

proximate result of the antitrust violations alleged in this Complaint. Each of Plaintiff LTP

Management Group, Inc. and its assignors is a “person” with standing to sue Defendants for

damages and/or other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1, and under the state

laws referenced herein. Reference in this Complaint to LTP Management Group, Inc. refers

collectively to LTP Management Group, Inc. and its assignors.

       92.     Plaintiff Maximum Quality Foods, Inc. is a New Jersey corporation with its

principal place of business in Linden, New Jersey.

       93.     Plaintiff Meijer, Inc. and Plaintiff Meijer Distribution, Inc. are Michigan

corporations, with their principal place of business located in Grand Rapids, Michigan.

       94.     Plaintiff Mission Valley Wings, LLC, doing business as Hooters of Mission Valley,

is a Kansas Limited-liability company doing business in San Diego, California. Plaintiff Mission

Valley Wings, LLC purchased chicken indirectly from Defendants and/or their co-conspirators

including Tyson and Perdue in California during the relevant period. As such, during the time

period relevant to Plaintiff’s claims, Mission Valley Wings, LLC, indirectly purchased chicken in

the United States from one or more Defendants and/or their co-conspirators, and sustained injury

and damage as a proximate result of the antitrust violations alleged in this Complaint. Mission

Valley Wings, LLC is a “person” with standing to sue Defendants for damages and/or other relief

under Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.




                                               79
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 81 of 399 PageID #:264136




       95.     Plaintiff Nestlé Purina PetCare Company is a Missouri corporation with its

principal place of business in St. Louis, Missouri. Nestlé Purina is one of the world’s largest

producers of pet food.

       96.     Plaintiff Nestlé USA, Inc. is a Delaware corporation with its principal place of

business in Arlington, Virginia. Nestlé USA has manufacturing facilities across the U.S. and its

brands include, Stouffer’s, Lean Cuisine, DiGiorno, Buitoni, Hot Pockets, Nescafe, Nestlé Toll

House, and Coffee Mate.

       97.     Plaintiff Nicholas & Co., Inc. is a Utah corporation with its principal place of

business in Salt Lake City.

       98.     Plaintiff Oceanside Wings, LLC, previously doing business as Hooters of

Oceanside, is a Kansas Limited-liability company that did business in Oceanside, California.

Plaintiff Oceanside Wings, LLC purchased chicken indirectly from Defendants and/or their co-

conspirators including Tyson and Perdue in California during the relevant period. As such, during

the time period relevant to Plaintiff’s claims, Oceanside Wings, LLC, indirectly purchased chicken

in the United States from one or more Defendants and/or their co-conspirators, and sustained injury

and damage as a proximate result of the antitrust violations alleged in this Complaint. Oceanside

Wings, LLC is a “person” with standing to sue Defendants for damages and/or other relief under

Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       99.     Plaintiff Ontario Wings, LLC, doing business as Hooters of Ontario, is a Kansas

Limited-liability company doing business in Ontario, California. Plaintiff Ontario Wings, LLC

purchased chicken indirectly from Defendants and/or their co-conspirators including Tyson and

Perdue in California during the relevant period. As such, during the time period relevant to

Plaintiff’s claims, Ontario Wings, LLC, indirectly purchased chicken in the United States from




                                                80
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 82 of 399 PageID #:264137




one or more Defendants and/or their co-conspirators, and sustained injury and damage as a

proximate result of the antitrust violations alleged in this Complaint. Ontario Wings, LLC is a

“person” with standing to sue Defendants for damages and/or other relief under Section 1 of the

Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       100.    Plaintiff OSI Restaurant Partners, LLC is a Delaware company with its principal

place of business located in Tampa, Florida. OSI brings this action on its own behalf as a direct

purchaser of chicken from one or more Defendants and their co-conspirators during the conspiracy

and as an assignee of the claims of Kenneth O. Lester, Inc. d/b/a PFG Customized Distribution.

       101.    Plaintiff Pacific Food Distributors, Inc. is an Oregon corporation with its principal

place of business in Clackamas, Oregon.

       102.    Plaintiff Piggly Wiggly Alabama Distributing Co., Inc. (“Piggly Wiggly”) is an

Alabama corporation with its principal place of business in Bessemer, Alabama.

       103.    Plaintiff Pinnacle Foods, Inc. is a Delaware corporation with its principal place of

business in Parsippany, New Jersey. Pinnacle Foods was acquired by Conagra in October 2018

and is now a wholly-owned subsidiary of Conagra. As an independent, public company, Pinnacle

Foods was a leading packaged foods company. Pinnacle Foods’ brands include Hungry-Man,

Birds Eye, Armour, and Mama Celeste pizza, among others.

       104.    Plaintiff PJ Food Service, Inc. is a Kentucky corporation with its principal place of

business in Louisville, Kentucky.

       105.    Plaintiff Publix Super Markets, Inc. is a Florida corporation with its principal place

of business located in Lakeland, Florida.

       106.    Plaintiff Quirch Foods, LLC is a Florida limited-liability company with its principal

place of business in Coral Gables, Florida. During the conspiracy period, Quirch purchased




                                                81
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 83 of 399 PageID #:264138




chicken at artificially inflated prices directly from one or more of Defendants, and suffered injury

to its business or property as a direct or proximate result of Defendants’ wrongful conduct.

       107.    Plaintiff Rancho Bernardo Wings, LLC, doing business as Hooters of San Marcos,

previously doing business as Hooters of Rancho Bernardo, is a California Limited-liability

company doing business in San Marcos, California. Plaintiff Rancho Bernardo Wings, LLC

purchased chicken indirectly from Defendants and/or their co-conspirators including Tyson and

Perdue in California during the relevant period. As such, during the time period relevant to

Plaintiff’s claims, Rancho Bernardo Wings, LLC, indirectly purchased chicken in the United States

from one or more Defendants and/or their co-conspirators, and sustained injury and damage as a

proximate result of the antitrust violations alleged in this Complaint. Rancho Bernardo Wings,

LLC is a “person” with standing to sue Defendants for damages and/or other relief under Section

1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       108.    Plaintiff Restaurants of America, Inc. is a Texas corporation with its principal place

of business in Centennial, Colorado. Restaurants of America, Inc. brings this action on its own

behalf and as assignee of the following entities, who have assigned their claims to Restaurants of

America, Inc.: Albuquerque Hooters, Inc.; Albuquerque West Hooters, LLC; Bloomington

Hooters, Inc.; Colorado Springs Hooters, Inc.; Fiesta Mall Hooters, Inc.; Las Cruces Hooters, Ltd.;

Lone Tree Hooters, Inc.; Metro Center Hooters, Inc.; Parker Road Hooters, Inc.; Hooters of Peoria,

LP; Peoria Hooters, Inc.; Phoenix Hooters, Inc.; Scottsdale Hooters, Inc.; 8909 Indian Bend

Hooters, LP; Thunder Mountain Hooters, LLC; Yuma Hooters, Inc.; West Phoenix Hooters, Inc.;

Hooters of Westminster, LP; Westminster Hooters, Inc.; Bell Canyon Hooters, Inc.; Colorado

Blvd. Hooters, Inc.; Colorado Springs North Hooters, Inc.; Chandler Hooters, Inc.; Southwest

Hooters, Ltd.; Grand Junction Hooters, LP; Kipling Hooters, Ltd.; Mesa Hooters Inc.; Tucson




                                                82
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 84 of 399 PageID #:264139




Northwest Hooters Ltd.; Marana Hooters, Inc.; Tucson Hooters, Inc.; and Tempe Hooters, Inc.

These entities purchased chicken indirectly from Defendants and/or their co-conspirators,

including Tyson and George’s, in Arizona, New Mexico, Colorado and Minnesota and assigned

their claims arising out of these purchases to Restaurants of America, Inc. Plaintiff Restaurants of

America, Inc. also brings claims on behalf of itself as assignee of its purchasing agents, Ben E.

Keith Company and Bay Valley Foods, LLC (itself and as successor to Naturally Fresh, Inc.), who

directly purchased chicken from Defendants and/or their co-conspirators, including Tyson and

George’s, on Restaurants of America Assignors’ behalf during the relevant time period, and

assigned their claims arising out of these purchases to Hooters of America, LLC, who subsequently

assigned those claims to Plaintiff Restaurants of America, Inc. Each of Plaintiff Restaurants of

America, Inc., and its assignors, Ben E. Keith and Bay Valley Foods, LLC successor to Naturally

Fresh, Inc., and Hooters of America, LLC, is a “person” with standing to sue Defendants for

damages and/or other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws

referenced herein. The references in this Complaint to “Restaurant of America” refer collectively

to Restaurants of America, Inc. and its assignors.

       109.    Plaintiff Sam’s East, Inc. is an Arkansas corporation with its principal place of

business in Bentonville, Arkansas.

       110.    Plaintiff Sam’s West, Inc. is an Arkansas corporation with its principal place of

business in Bentonville, Arkansas.

       111.    Plaintiff Save Mart Supermarkets, a California corporation has its principal place

of business in Modesto, California. The reference in this Complaint to Save Mart refers to Save

Mart Supermarkets and its predecessors, successors, divisions, banners and trade names, including,

without limitation, Save Mart, Lucky Supermarkets, FoodMaxx, and MaxxValue Foods.




                                                83
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 85 of 399 PageID #:264140




       112.    Plaintiff Services Group of America, Inc. is a Delaware corporation with its

principal place of business in Scottsdale, Arizona. SGA is one of the nation’s leading marketers

and distributors of food products and food services throughout the United States. From 2008

through the present, SGA’s former subsidiaries, Food Services of America, Inc., a Delaware

Corporation (“FSA”), Systems Services of America, Inc., a Delaware corporation (“SSA”), and

Ameristar Meats, Inc., a Delaware Corporation (“Ameristar”), purchased chicken on behalf of

SGA at artificially inflated prices directly from Defendants, their affiliates, and co-conspirators.

Because of the functional and economic unity of SGA with its wholly-owned subsidiaries, FSA,

SSA, and Ameristar, in the purchase of chicken from Defendants, any antitrust injury suffered by

FSA, SSA, or Ameristar was passed on to, and absorbed by, SGA. Regardless of SGA’s individual

standing as a direct purchaser or as a result of its ownership or control of, or principal-agent

relationship with, FSA, SSA, and Ameristar as direct purchasers from Defendants, FSA, SSA, and

Ameristar have expressly assigned to SGA all claims and causes of action that FSA, SSA, or

Ameristar could assert in this lawsuit through September 13, 2019.

       113.    Plaintiff Shamrock Foods Company is an Arizona corporation with its principal

place of business in Phoenix, Arizona.

       114.    Plaintiff Sherwood Food Distributors, L.L.C. is a Michigan limited-liability

company with its principal place of business in Detroit, Michigan; Plaintiff Harvest Meat

Company, Inc. is a Delaware corporation with its principal place of business in National City,

California; Plaintiff Western Boxed Meats Distributors, Inc. is an Oregon corporation with its

principal place of business in Portland, Oregon; and Hamilton Meat, LLC is a California limited-

liability company with its principal place of business in Chula Vista, CA. These Plaintiffs are

large affiliated distributors in the meat and food industry which service thousands of customers




                                                84
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 86 of 399 PageID #:264141




including retailers, wholesalers, institutional accounts, further processers, food service accounts,

and cruise lines.

       115.    Plaintiff South Gate Wings, LLC, doing business as Hooters of South Gate, is a

California Limited-liability company doing business in South Gate, California. Plaintiff South

Gate Wings, LLC purchased chicken indirectly from Defendants and/or their co-conspirators

including Tyson and Perdue in California during the relevant period. As such, during the time

period relevant to Plaintiff’s claims, South Gate Wings, LLC, indirectly purchased chicken in the

United States from one or more Defendants and/or their co-conspirators, and sustained injury and

damage as a proximate result of the antitrust violations alleged in this Complaint. South Gate

Wings, LLC is a “person” with standing to sue Defendants for damages and/or other relief under

Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       116.    Plaintiff SuperValu Inc. is a Delaware corporation with its principal place of

business located in Eden Prairie, Minnesota.

       117.    Plaintiff Sysco Corporation is a Delaware corporation with its principal place of

business in Houston, Texas.

       118.    Plaintiff The Distribution Group, Inc., doing business as the Van Eerden

Foodservice Company is a Michigan corporation with its principal place of business in Grand

Rapids, Michigan.

       119.    Plaintiff, The Fresh Market, Inc. (“Fresh Market”) is a Delaware corporation with

its principal place of business in Greensboro, North Carolina. Fresh Market owns and operates

grocery stores that sell chicken. Fresh Market brings this action on its own behalf, and as assignee

of its purchasing agent, Burris Logistics, who purchased chicken from Defendants and/or their co-

conspirators on Fresh Market’s behalf during the relevant time period, and assigned their claims




                                                85
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 87 of 399 PageID #:264142




arising out of these purchases to Fresh Market. During the time period relevant to Fresh Market’s

claims, Fresh Market and/or its assignors, directly purchased chicken in the United States from

one or more Defendants and/or their co-conspirators, and sustained injury and damages as a

proximate result of the antitrust violations alleged in this Complaint. Both Fresh Market and Burris

Logistics are a “person” with standing to sue Defendants for damages and other relief under

Section 1 of the Sherman Act, 15 U.S.C. § 1.

       120.    Plaintiff The Golub Corporation, whose retail operating banners include Price

Chopper, Market 32 and Market Bistro, is a Delaware corporation with its principal place of

business in Schenectady, New York.

       121.    Plaintiff The Johnny Rockets Group, Inc. d/b/a Johnny Rockets is a Delaware

corporation with its principal place of business in Wilbraham, Massachusetts. During the relevant

period, Johnny Rockets operated over 450 stores across the country, and was registered to do

business in each state in which it operated, including Alabama, Arizona, California, Colorado,

District of Columbia, Florida, Hawaii, Illinois, Maine, Michigan, Minnesota, Missouri, Nevada,

New Mexico, New York, North Carolina, Rhode Island, South Carolina, Tennessee, Utah, Virginia

and Wisconsin.

       122.    To ensure consistency in taste and quality of their products across hundreds of

locations spanning multiple states, Johnny Rockets, like many restaurants, negotiates and contracts

directly with Defendants for the production and supply of their proprietary chicken according to

Johnny Rockets unique recipes and specifications. These negotiations and contracts governed the

price and quantity at which Defendants would supply Johnny Rockets with broilers. The contracts

between Johnny Rockets and Defendants identify Johnny Rockets as the purchaser or customer,

and set forth the agreed formula pricing (as represented by Defendants) and the volume of




                                                86
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 88 of 399 PageID #:264143




proprietary chicken products to be sold to Johnny Rockets. The proprietary product Defendants

produce and sell to Johnny Rockets cannot be sold to any other customer. During the relevant

period, Johnny Rockets purchased broilers directly from Defendants, Defendants’ subsidiaries and

affiliates, entities owned or controlled by Defendants, or agents Defendants or Defendants’

subsidiaries and affiliates controlled. Johnny Rockets contracted directly with Defendants for the

purchase of broilers, negotiating the price and quantity at which Defendants would supply broilers

to Johnny Rockets. Johnny Rockets also purchased broilers indirectly from Defendants,

Defendants’ subsidiaries and affiliates, entities owned or controlled by Defendants, or agents

Defendants or Defendants’ subsidiaries and affiliates controlled for use in food preparation in

Johnny Rocket’s locations, and not for resale in unaltered form. The purchase orders for broilers

supplied to Johnny Rockets restaurants were created and issued from Johnny Rockets restaurant

locations in multiple states, including Alabama, Arizona, California, Colorado, District of

Columbia, Florida, Hawaii, Illinois, Maine, Michigan, Minnesota, Missouri, Nevada, New

Mexico, New York, North Carolina, Rhode Island, South Carolina, Tennessee, Utah, Virginia and

Wisconsin. Johnny Rockets restaurants also received invoices for and shipments of broilers. As

such, Johnny Rockets has suffered antitrust injury as a result of Defendants’ anticompetitive and

unlawful conduct.

       123.    Plaintiff The Kroger Co. is an Ohio corporation with its principal place of business

in Cincinnati, Ohio. The Kroger Co. brings this action on its own behalf and on behalf of its

assignors, all of whom are wholly-owned subsidiaries of The Kroger Co.

       124.    Plaintiff Troyer Foods, Inc. is an Indiana corporation with its principal place of

business in Goshen, Indiana.




                                                87
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 89 of 399 PageID #:264144




       125.    During the time period relevant to Plaintiffs’ claims, Plaintiff Unified Grocers, Inc.

was a California corporation with its principal place of business in Commerce, California.

       126.    Plaintiff United Food Service, Inc. is a Colorado corporation with its principal place

of business in Commerce City, Colorado. United Food Service, Inc. is a wholly-owned subsidiary

of Shamrock Foods Company.

       127.    Plaintiff United Supermarkets, LLC (“United Supermarkets”) is a Texas limited

liability company with its principal place of business in Lubbock, Texas. United Supermarkets

owns and operates retail stores that sell chicken. During the time period relevant to Plaintiffs’

claims, United Supermarkets directly purchased chicken in the United States from one or more

Defendants and/or their co-conspirators and sustained injury and damage as a proximate result of

the antitrust violations alleged here. United Supermarkets is a “person” with standing to sue

Defendants for damages and other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1.

       128.    Plaintiff URM Stores, Inc. is a Washington corporation with its principal place of

business in Spokane, Washington.

       129.    Plaintiff US Foods, Inc. is a Delaware corporation with its principal place of

business in Rosemont, Illinois.

       130.    Plainitff Wakefern Food Corporation is a New Jersey corporation with its principal

place of business in Elizabeth, New Jersey.

       131.    Plaintiff Walmart Inc. is a Delaware corporation with its headquarters in

Bentonville, Arkansas. Walmart Inc. is a retail corporation that operates grocery, department, and

warehouse stores across the United States and internationally.

       132.    Plaintiff Wal-Mart Stores Arkansas, LLC is an Arkansas limited-liability company

with its principal place of business in Bentonville, Arkansas.




                                                88
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 90 of 399 PageID #:264145




       133.    Plaintiff Wal-Mart Stores East, LP (f/k/a Wal-Mart Stores East, Inc.) is a Delaware

limited partnership with its principal place of business in Bentonville, Arkansas.

       134.    Plaintiff Wal-Mart Louisiana, LLC is a Delaware limited-liability company with its

principal place of business in Bentonville, Arkansas.

       135.    Plaintiff Wal-Mart Stores Texas, LLC (f/k/a/ Wal-Mart Stores Texas, LP) is a

Delaware limited-liability company with its principal place of business in Bentonville, Arkansas.

       136.    Plaintiff Wawa, Inc. (“Wawa”) is a New Jersey corporation with its principal place

of business in Wawa, Pennsylvania. Wawa owns and operates a chain of convenience stores and

dispensing facilities in the United States. Wawa brings this action on its own behalf, and as

assignee of its purchasing agents, Taylor Fresh Foods, Inc., Taylor Farms, Florida, Inc., Taylor

Farms New Jersey, Inc. and Safeway Fresh Foods LLC, all of whom purchased chicken on Wawa’s

behalf directly from Defendants and/or their co-conspirators during the relevant time period and

assigned their claims arising out of these purchases to Wawa. During the time period relevant to

Wawa’s claims, Wawa and/or its assignors directly purchased chicken in the United States from

one or more Defendants and/or their co-conspirators, and sustained injury and damages as a

proximate result of the antitrust violations alleged in this Complaint. Wawa and its assignors are

each a “person” with standing to sue Defendants for damages and other relief under Section 1 of

the Sherman Act, 15 U.S.C. § 1.

       137.    Plaintiff Weinstein Wholesale Meats, Inc. is an Illinois corporation with its

principal place of business in Forest Park, Illinois.

       138.    Plaintiff White Castle Purchasing Co. is a Delaware corporation with its principal

place of business in Columbus, Ohio. During the Conspiracy Period, White Castle operated over

400 restaurants in multiple states. Restaurants like White Castle serve their proprietary chicken




                                                  89
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 91 of 399 PageID #:264146




products in multiple locations throughout the country and the world. To ensure consistency in

taste and quality of its products across hundreds of locations spanning multiple states, White

Castle, like many restaurants, negotiated and contracted directly with Defendants for the

production and supply of its chicken, according to White Castle’s unique recipes and

specifications.   These negotiations and contracts governed the price and quantity at which

Defendants would supply White Castle with Broilers. White Castle provided Defendants with

instructions regarding each step of the preparation and packaging process for its chicken products,

including the recipe for White Castle’s products and specific requirements for packaging and

labeling White Castle products. The contracts entered into between White Castle and Defendants

set forth the agreed price and volume of chicken products to be sold to White Castle. White Castle

brings this action on its own behalf, and additionally and alternatively, as assignee of McLane

Foodservice, Inc. f/k/a MBM Corporation and its affiliates (“McLane” or “Assignor”). During the

Conspiracy Period, White Castle purchased Broilers directly from Defendants and their co-

conspirators, Defendants’ and their co-conspirators’ subsidiaries and affiliates, entities owned or

controlled by Defendants and their co-conspirators, or agents controlled by Defendants,

Defendants’ subsidiaries and affiliates, and their co-conspirators. Also during the Conspiracy

Period, McLane purchased Broilers on White Castle’s behalf from Defendants and/or their co-

conspirators, including Pilgrim’s Pride and Wayne Farms. McLane has assigned its claims arising

out of these purchases to White Castle. White Castle and/or its Assignor purchased millions of

dollars’ worth of Broilers directly from Defendants and their co-conspirators at artificially inflated

prices throughout the Conspiracy Period. As such, White Castle has suffered antitrust injury as a

result of Defendants’ anticompetitive and unlawful conduct. White Castle was damaged by

Defendants’ anticompetitive and illegal conduct by paying artificially inflated prices for Broilers.




                                                 90
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 92 of 399 PageID #:264147




White Castle brings this action to recover the overcharges it paid for Broilers purchased during the

Conspiracy Period.

       139.    Plaintiff Wings Over Long Beach, LLC, doing business as Hooters of Long Beach,

is a Kansas Limited-liability company doing business in Long Beach, California. Plaintiff Wings

Over Long Beach, LLC purchased chicken indirectly from Defendants and/or their co-conspirators

including Tyson and Perdue in California during the relevant period. As such, during the time

period relevant to Plaintiff’s claims, Wings Over Long Beach, LLC, indirectly purchased chicken

in the United States from one or more Defendants and/or their co-conspirators, and sustained injury

and damage as a proximate result of the antitrust violations alleged in this Complaint. Wings Over

Long Beach, LLC is a “person” with standing to sue Defendants for damages and/or other relief

under Section 1 of the Sherman Act, 15 U.S.C. § 1, and the state laws referenced herein.

       140.    Plaintiff Winn-Dixie Stores, Inc. is a corporation organized under the laws of the

State of Florida. Its principal place of business is 8928 Prominence Parkway, #200, Jacksonville,

Florida 32256. Winn-Dixie Stores, Inc. brings this action on its own behalf and as the assignee of

C&S Wholesale Grocers, Inc., a wholesaler that, during the relevant period, purchased chicken

directly from Defendants for resale to Winn-Dixie Stores, Inc.

       141.    Plaintiff W. Lee Flowers & Company, Inc. is a corporation organized, existing, and

doing business under the laws of South Carolina, with its principal place of business in Scranton,

South Carolina.

       142.    Plaintiff Woodman’s Food Market, Inc. is a Wisconsin corporation with its

principal place of business in Janesville, Wisconsin.

       143.    Plaintiff WZ Franchise Corporation is a Georgia corporation with its principal place

of business in Atlanta, GA.




                                                91
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 93 of 399 PageID #:264148




       B.      Defendants

       144.    Below is a list of the Defendants (in alphabetical order by Defendant family name)

named in any DAP complaint. This does not mean that each Defendant has been named by each

DAP. Additionally, some Defendants listed below may be named by certain DAPs as co-

conspirators. The chart in Section 2 summarizes the Defendants and co-conspirators named by

each DAP to date.

               1.      Agri Stats

       145.    Defendant Agri Stats, Inc. (“Agri Stats”) is an Indiana corporation headquartered

in Fort Wayne, Indiana, and a former subsidiary of Eli Lilly & Co., a publicly-held Indiana

corporation headquartered in Indianapolis.

       146.    Agri Stats has knowingly played an important and active role in Defendants’

collusive scheme detailed in this Complaint. All of Agri Stats’ wrongful actions described in this

Complaint are part of, and in furtherance of, the unlawful conduct alleged herein, and were

authorized, ordered, or engaged in by Agri Stats’ various officers, agents, employers or other

representatives while actively engaged in the management and operation of Agri Stats’ business

affairs within the course and scope of their duties and employment, or with Agri Stats’ actual

apparent or ostensible authority. Agri Stats used the instrumentalities of interstate commerce to

facilitate the conspiracy, and its conduct was within the flow of, was intended to, and did have, a

substantial effect on the interstate commerce of the United States, including in this District.

       147.    In 2008 and 2010, a representative from Agri Stats was elected to the board of the

National Chicken Council, one of the industry’s most important trade associations. Those were

key years in the conspiracy alleged in this Complaint. Several Defendants, including Wayne

Farms and Pilgrim’s, also have hired former Agri Stats executives to work in senior sales positions,




                                                 92
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 94 of 399 PageID #:264149




and Agri Stats employs or has employed several former executives of the Defendants. These facts

highlight the unique and symbiotic relationship between Agri Stats and the other Defendants.

               2.      Amick

       148.    Defendant Amick Farms, LLC (“Amick Farms”) is a limited-liability company

organized in Delaware with its headquarters located in Batesburg-Leesville, South Carolina.

Amick Farms is a producer of fresh and frozen chicken products and operates facilities in South

Carolina, Maryland, and Delaware.

       149.    Amick Farms is a wholly-owned subsidiary of OSI Group, LLC, a privately held

Delaware corporation with its headquarters in Aurora, Illinois.

       150.    During the relevant period, Amick Farms and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly or through its

wholly-owned or controlled affiliates, to purchasers in the United States.

       151.    Amick Farms reports a wide variety of data to Agri Stats, including, without

limitation, highly detailed, confidential information regarding its production and sales of broilers.

               3.      Case

       152.    Case Foods, Inc. is a privately held Delaware corporation with its corporate

headquarters in Troutman, North Carolina. During the time period relevant to Plaintiffs’ claims,

Case Foods, Inc. and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold

broilers in interstate commerce, directly or through its wholly-owned or controlled affiliates, to

purchasers in the United States.

       153.    Case Farms, LLC is a privately held Delaware limited liability company with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in Ohio

and North Carolina. Case Farms, LLC is a wholly-owned subsidiary of Case Foods, Inc. During




                                                 93
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 95 of 399 PageID #:264150




the time period relevant to Plaintiffs’ claims, Case Farms, LLC and/or its predecessors, wholly-

owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly or

through its wholly-owned or controlled affiliates, to purchasers in the United States.

       154.    Case Farms Processing, Inc. is a privately held North Carolina corporation with its

corporate headquarters in Troutman, North Carolina, and with facilities and operations in North

Carolina. Case Farms Processing, Inc. is a wholly-owned subsidiary of Case Foods, Inc. During

the time period relevant to Plaintiffs’ claims, Case Farms Processing, Inc. and/or its predecessors,

wholly-owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly

or through its wholly-owned or controlled affiliates, to purchasers in the United States.

       155.    Case Foods reports a wide variety of data to Agri Stats, including, without

limitation, highly detailed, confidential information regarding its production and sales of broilers.

       156.    Defendants Case Foods, Inc., Case Farms, LLC and Case Farms Processing, Inc.

are collectively referred to as “Case Foods.”

               4.      Claxton

       157.    Defendant Claxton Poultry Farms, Inc. is a Georgia corporation headquartered in

Claxton, Georgia.    Norman W. Fries, Inc. d/b/a Claxton Poultry Farms, Inc. is a Georgia

corporation located in Claxton, Georgia. During the relevant time period, Norman W. Fries, Inc.

and/or its predecessors, wholly-owned or controlled subsidiaries, or affiliates sold Broilers in

interstate commerce, directly or through its wholly-owned or controlled affiliates, in the United

States. Defendants Claxton Poultry Farms, Inc. and Norman W. Fries, Inc. are collectively referred

to as “Claxton.” Claxton reports to Agri Stats a wide variety of data, including information about

its breeder flocks and hatchery capacity and its Claxton, Georgia complex. Until the Georgia Dock

benchmark price stopped being published by the GDA in late November 2016, Claxton was one




                                                 94
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 96 of 399 PageID #:264151




of the Defendants that submitted false and artificially inflated price quotes to the GDA. Its CEO

also served on the Georgia Dock Advisory Committee. Claxton is a Georgia Dock Defendant and

during the relevant period sold broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

               5.      Fieldale

       158.    Fieldale Farms Corporation (“Fieldale”) is a privately held Georgia corporation

headquartered in Baldwin, Georgia. Fieldale reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and its Gainesville, Georgia complex.

Until the Georgia Dock benchmark price index stopped being published by the GDA in late

November 2016, Fieldale submitted false and artificially inflated price quotes to the GDA. Its

owner and CEO also served on the Georgia Dock Advisory Committee. During the relevant

period, Fieldale sold broilers in interstate commerce, directly or through its wholly-owned or

controlled affiliates, to purchasers in the United States.

               6.      Foster Farms

       159.    Defendant Foster Farms, LLC is a privately held California corporation

headquartered in Modesto, California. Foster reports a wide variety of data to Agri Stats, including

information about its breeder flocks and hatchery capacity, and data for its complexes in Fresno,

California, Livingston, California, and the Pacific Northwest.

       160.    Defendant Foster Poultry Farms is a privately held California corporation

headquartered in Livingston, California. Foster Poultry Farms is a related entity of Foster Farms,

LLC. During the relevant period, Foster Poultry Farms and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing,

and/or marketing of broilers, directly or through its wholly-owned or controlled affiliates, to




                                                  95
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 97 of 399 PageID #:264152




purchasers in the United States. Defendants Foster Farms, LLC and Foster Poultry Farms are

collectively referred to as “Foster” or “Foster Farms.”

               7.       George’s

       161.    Defendant George’s Inc. is a privately held Arkansas corporation headquartered in

Springdale, Arkansas.

       162.    Defendant George’s Farms, Inc., is a privately held Arkansas corporation

headquartered in Springdale, Arkansas.       It is a wholly-owned subsidiary of George’s, Inc.

Defendants George’s Inc. and George’s Farms, Inc. are together referred to as “George’s” in this

Complaint. George’s reports a wide variety of data to Agri Stats, including information about its

breeder flocks and hatchery capacity, and data for its complexes in Harrisonburg, Virginia and

Springdale, Arkansas. During the relevant period, George’s sold broilers in interstate commerce,

directly or through its wholly-owned or controlled affiliates, to purchasers in the United States.

               8.       Harrison

       163.    Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation

headquartered in Bethlehem, Georgia. Harrison reports a wide variety of data to Agri Stats,

including information about its breeder flocks and hatchery capacity, and data for its Bethlehem,

Georgia complex. Until the Georgia Dock benchmark price index stopped being published by the

GDA in late November 2016, Harrison was one of the Defendants that submitted false and

artificially inflated price quotes to the GDA. Its owner and CEO served on the Georgia Dock

Advisory Committee. Harrison is a Georgia Dock Defendant.

               9.       House of Raeford

       164.    Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held North

Carolina corporation headquartered in Rose Hill, North Carolina. Raeford reports a wide variety




                                                96
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 98 of 399 PageID #:264153




of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

data for its North Carolina and Louisiana complexes.

               10.     Keystone Foods

       165.    Keystone Foods LLC was formerly a subsidiary of Marfrig Alimentos, S.A., a

Brazilian company (“Marfrig”). On November 30, 2018, Defendant Tyson Foods, Inc. (“Tyson

Foods”) announced it had completed its acquisition of Keystone Foods LLC from Marfrig. Tyson

Foods characterized the acquisition of Keystone Foods LLC as Tyson Foods’ latest investment in

furtherance of its growth strategy and expansion of its value-added protein capabilities. Tyson

Foods’ acquisition of Keystone Foods LLC (and the three affiliated Equity Group entities listed

below) was structured as a stock acquisition, which resulted in Tyson Foods’ acquisition of all

Keystone Foods, LLC’s assets and liabilities, and Keystone Foods continued to exist as an

operating entity subsequent to the acquisition.

       166.    Equity Group Eufaula Division, LLC is a Delaware limited-liability company with

its headquarters in Bakerhill, Alabama and is a wholly-owned subsidiary of Keystone Foods LLC.

       167.    Equity Group Kentucky Division LLC, formerly known as Cagle’s-Keystone

Foods, L.L.C., is a Delaware limited liability company with its headquarters in Franklin, Kentucky,

and is a wholly-owned subsidiary of Grow-Out Holdings LLC. During the relevant period, Equity

Group Kentucky Division LLC sold broilers in interstate commerce, directly or through its wholly-

owned or controlled affiliates, to purchasers in the United States.

       168.    Equity Group – Georgia Division LLC is a Delaware limited liability company with

its headquarters in Camilla, Georgia, and is a wholly-owned subsidiary of Keystone Foods LLC.

During the relevant period, Equity Group – Georgia Division LLC sold broilers in interstate




                                                  97
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 99 of 399 PageID #:264154




commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

States.

          169.   As a result of Tyson Foods’ acquisition of Keystone Foods LLC, Tyson also

acquired all of the assets and liabilities of Equity Group Eufaula Division, LLC, Equity Group

Kentucky Division LLC, and Equity Group – Georgia Division LLC.

          170.   Keystone Foods LLC, Equity Group Eufaula Division, LLC, Equity Group

Kentucky Division LLC, and Equity Group – Georgia Division LLC are collectively referred to as

“Keystone Foods” in this Complaint.

          171.   Keystone Foods reports a wide variety of data to Agri Stats, including information

about its breeder flocks and hatchery capacity, and data for its complexes in Alabama, Georgia,

and Kentucky.

          172.




                 11.    Koch

          173.   Defendant Koch Foods, Inc. is a privately held Illinois corporation headquartered

in Park Ridge, Illinois.




                                                 98
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 100 of 399 PageID #:264155




        174.   Defendant JCG Foods of Alabama, LLC, an Alabama limited liability corporation

 headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of Defendant Koch Foods,

 Inc.

        175.   Defendant JCG Foods of Georgia, LLC, a Georgia limited liability corporation

 headquartered in Park Ridge, Illinois, is a wholly-owned subsidiary of Defendant Koch Foods,

 Inc.

        176.   Defendant Koch Meat Co., Inc., an Illinois corporation headquartered in Chicago,

 is a wholly-owned subsidiary of Defendant Koch Foods, Inc.

        177.   Defendants Koch Foods, Inc., JCG Foods of Alabama, LLC, JCG Foods of

 Georgia, LLC and Koch Meat Co., Inc. are collectively referred to as “Koch” in this Complaint.

 Koch reports a wide variety of data to Agri Stats, including information about its breeder flocks

 and hatchery capacity, and data for its complexes in Georgia, Tennessee, and Alabama. Until the

 Georgia Dock benchmark price index stopped being published by the GDA in late November 2016,

 Koch, through JCG Foods of Georgia, LLC, was one of the Defendants that submitted false and

 artificially inflated price quotes to the GDA. Its vice-president of sales served on the Georgia

 Dock Advisory Committee. Koch is a Georgia Dock Defendant.

               12.     Mar-Jac

        178.   Defendant Mar-Jac Poultry, Inc. is a Delaware corporation headquartered in

 Gainesville, Georgia. Defendant Mar-Jac Poultry AL, LLC is an Alabama limited liability

 corporation located in Gainesville, Georgia. Defendant Mar-Jac AL/MS, Inc. is a Delaware

 corporation located in Gainesville, Georgia. Defendant Mar-Jac Poultry MS LLC is a Mississippi

 limited liability company located in Hattiesburg, Mississippi. Defendant Mar-Jac Poultry, LLC is

 a Delaware corporation located in Gainesville, Georgia. Defendant Mar-Jac Holdings, LLC is a




                                                99
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 101 of 399 PageID #:264156




 Delaware corporation located in Gainesville, Georgia and is the parent company of Mar-Jac

 Poultry, Inc., Mar-Jac Poultry MS LLC, Mar-Jac AL, LLC, Mar-Jac AL/MS, Inc., and Mar-Jac

 Poultry, LLC. Defendants Mar-Jac Poultry, Inc., Mar-Jac Poultry MS, LLC, Mar-Jac Poultry AL,

 LLC, Mar-Jac AL/MS, Inc., Mar-Jac Poultry, LLC and Mar-Jac Holdings, LLC are collectively

 referred to as “Mar-Jac Poultry” or “Mar-Jac.” Mar-Jac reports a wide variety of data to Agri

 Stats, including information about its breeder flocks and hatchery capacity, and data for its

 Gainesville, Georgia complex. Until the Georgia Dock benchmark price index stopped being

 published by the GDA in late November 2016, Mar-Jac was one of the Defendants that submitted

 false and artificially inflated price quotes to the GDA. Its vice president of operations served on

 the Georgia Dock Advisory Committee. Mar-Jac is a Georgia Dock Defendant. During the

 relevant period, Mar-Jac sold broilers in interstate commerce, directly or through its wholly-owned

 or controlled affiliates, to purchasers in the United States.

                13.      Mountaire

        179.    Defendant Mountaire Farms, Inc. is a privately held Delaware corporation

 headquartered in Millsboro, Delaware.

        180.    Defendant Mountaire Farms, LLC, a privately held Arkansas limited liability

 corporation headquartered in Little Rock, Arkansas, is a wholly-owned subsidiary of Defendant

 Mountaire Farms, Inc.

        181.    Defendant Mountaire Farms of Delaware, Inc., a privately held Delaware

 corporation headquartered in Millsboro, Delaware, is a wholly-owned subsidiary of Defendant

 Mountaire Farms, Inc.

        182.    Defendants Mountaire Farms, Inc., Mountaire Farms, LLC and Mountaire Farms

 of Delaware, Inc. are collectively referred to as “Mountaire Farms” in this Complaint. Mountaire




                                                  100
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 102 of 399 PageID #:264157




 reports a wide variety of data to Agri Stats, including information about its breeder flocks and

 hatchery capacity, and data for its complexes in Delaware and North Carolina.

                14.    O.K. Foods

        183.    Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort

 Smith, Arkansas.

        184.    O.K. Farms, Inc., is an Arkansas corporation headquartered in Fort Smith,

 Arkansas, and is a wholly-owned subsidiary of Defendant O.K. Foods, Inc.

        185.    O.K. Industries, Inc., an Arkansas corporation headquartered in Fort Smith,

 Arkansas, is a wholly-owned subsidiary of Defendant O.K. Foods, Inc.

        186.    Defendants O.K. Foods, Inc., O.K. Farms, Inc., O.K. Industries, Inc., and their

 predecessors, subsidiaries, and affiliates, including Albertville Quality Foods, are collectively

 referred to as “O.K. Foods.” In this Complaint, O.K. Foods are subsidiaries of the Mexican poultry

 conglomerate Industrias Bachoco, which reports a wide variety of data to Agri Stats, including

 information about its breeder flocks and hatchery capacity, and data for its Fort Smith, Arkansas

 complex.

                15.    Peco

        187.    Defendant Peco Foods, Inc. (“Peco Foods”) is a privately held Alabama corporation

 headquartered in Tuscaloosa, Alabama. Peco Foods reports a wide variety of data to Agri Stats,

 including information about its breeder flocks and hatchery capacity, and data for its complexes in

 Gordo, Alabama and Sebastopol, Louisiana.

                16.    Perdue

        188.    Defendant Perdue Farms, Inc. is a privately held Maryland corporation

 headquartered in Salisbury, Maryland.




                                                101
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 103 of 399 PageID #:264158




        189.    Defendant Perdue Foods, LLC, a privately held Maryland limited liability

 corporation headquartered in Salisbury, Maryland, is a subsidiary of Defendant Perdue Farms, Inc.

        190.    Defendants Perdue Farms, Inc. and Perdue Foods, LLC are together referred to as

 “Perdue” in this Complaint. Perdue reports a wide variety of data to Agri Stats, including

 information about its breeder flocks and hatchery capacity, and data for its complexes in Delaware,

 Maryland, North Carolina, South Carolina, Florida, and Kentucky.

                17.     Pilgrim’s Pride

        191.    Defendant Pilgrim’s Pride Corporation (“Pilgrim’s” or “Pilgrim’s Pride”) is a

 publicly held Delaware corporation headquartered in Greeley, Colorado. Pilgrim’s Pride reports

 a wide variety of data to Agri Stats, including information about its breeder flocks and hatchery

 capacity, and data for its complexes in Virginia, West Virginia, North Carolina, Georgia,

 Tennessee, Florida, South Carolina, Alabama, Texas, Arkansas, and Kentucky. Until the Georgia

 Dock benchmark price index stopped being published by the GDA in late November 2016,

 Pilgrim’s Pride was one of the Defendants that submitted false and artificially inflated price quotes

 to the GDA. Its executive vice president of sales and operations served on the Georgia Dock

 Advisory Committee. Pilgrim’s Pride is a Georgia Dock Defendant.

        192.    Defendant Pilgrim’s Pride is liable for all conspiratorial acts undertaken while it

 was in bankruptcy proceedings during 2009, and reentered, and reaffirmed its commitment to, the

 conspiracy following its discharge from bankruptcy on December 29, 2009.

                18.     Sanderson

        193.    Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation

 headquartered in Laurel, Mississippi.




                                                 102
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 104 of 399 PageID #:264159




        194.    Defendant Sanderson Farms, Inc. (Foods Division), a Mississippi corporation

 headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson

 Farms, Inc.

        195.    Defendant Sanderson Farms, Inc. (Production Division), a Mississippi corporation

 headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson

 Farms, Inc.

        196.    Defendant Sanderson Farms, Inc. (Processing Division), a Mississippi corporation

 headquartered in Laurel, Mississippi, is a wholly-owned subsidiary of Defendant Sanderson

 Farms, Inc.

        197.    Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

 Sanderson Farms, Inc. (Production Division) and Sanderson Farms, Inc. (Processing Division) are

 collectively referred to as “Sanderson Farms” in this Complaint. Sanderson reports a wide variety

 of data to Agri Stats, including information about its breeder flocks and hatchery capacity, and

 data for its complexes in Georgia, Mississippi, and Texas. Until the Georgia Dock benchmark

 price index stopped being published by the GDA in late November 2016, Sanderson Farms was

 one of the Defendants that submitted false and artificially inflated price quotes to the GDA.

 Sanderson Farms is a Georgia Dock Defendant.

                19.     Simmons

        198.    Defendant Simmons Foods, Inc. is a privately held Arkansas corporation

 headquartered in Siloam Springs, Arkansas. Simmons Foods, Inc. reports a wide variety of data

 to Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

 two Siloam Springs, Arkansas complexes.

        199.    Simmons Prepared Foods, Inc. is a privately held Arkansas company headquartered




                                                 103
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 105 of 399 PageID #:264160




 in Siloam Springs, Arkansas. Simmons Prepared Foods, Inc. is a wholly-owned subsidiary of

 Simmons Foods, Inc. During the relevant time period, Simmons Foods, Inc. exclusively sold the

 chicken it produced to Simmons Prepared Foods, Inc., which in turn resold the chicken in various

 forms to its customers. Simmons Prepared Foods, Inc. and/or its predecessors, wholly-owned or

 controlled subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing,

 and/or marketing of broilers, directly or through its wholly-owned or controlled affiliates, to

 purchasers in the United States. Defendants Simmons Foods, Inc. and Simmons Prepared Foods,

 Inc. are collectively referred to as “Simmons” or “Simmons Foods.”

                20.     Tyson

        200.    Defendant Tyson Foods, Inc. is a publicly held Delaware corporation headquartered

 in Springdale, Arkansas.

        201.    Defendant Tyson Chicken, Inc., a Delaware corporation headquartered in

 Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

        202.    Defendant Tyson Breeders, Inc., a Delaware corporation headquartered in

 Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

        203.    Defendant Tyson Poultry, Inc., a Delaware corporation headquartered in

 Springdale, Arkansas, is a wholly-owned subsidiary of Defendant Tyson Foods, Inc.

        204.    Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and

 Tyson Poultry, Inc. are collectively referred to as “Tyson” in this Complaint. Tyson reports a wide

 variety of data to Agri Stats, including information about its breeder flocks and hatchery capacity,

 and data for its complexes in Virginia, Pennsylvania, North Carolina, Georgia, Alabama,

 Mississippi, Texas, Arkansas, Missouri, Indiana, Tennessee, and Kentucky. Until the Georgia

 Dock benchmark price index stopped being published by the GDA in late November 2016, Tyson




                                                 104
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 106 of 399 PageID #:264161




 was one of the Defendants that submitted false and artificially inflated price quotes to the GDA.

 One of its plant managers served on the Georgia Dock Advisory Committee. Tyson is a Georgia

 Dock Defendant.

                21.     Wayne

        205.    Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited liability

 corporation headquartered in Oakwood, Georgia. Wayne Farms reports a wide variety of data to

 Agri Stats, including information about its breeder flocks and hatchery capacity, and data for its

 complexes in North Carolina, Georgia, Alabama, Mississippi, and Arkansas. Until the Georgia

 Dock benchmark price index stopped being published by the GDA in late November 2016, Wayne

 Farms was one of the Defendants that submitted false and artificially inflated price quotes to the

 GDA. Its vice president of fresh sales served on the Georgia Dock Advisory Committee. Wayne

 Farms is a Georgia Dock Defendant.

        206.    “Defendant” or “Defendants” as used herein, includes, in addition to those named

 specifically above, all of the named Defendants’ predecessors, including broilers companies that

 merged with or were acquired by the named Defendants and each named Defendant’s wholly-

 owned or controlled subsidiaries or affiliates that sold broilers in interstate commerce, directly or

 through its wholly-owned or controlled affiliates, to purchasers in the United States during the

 relevant period. To the extent the term “Producer Defendants” is used herein, it refers to all

 Defendants other than Agri Stats.

        207.    To the extent that subsidiaries and divisions within each Defendant’s corporate

 family sold or distributed broilers to direct purchasers, these subsidiaries played a material role in

 the conspiracy alleged in this Complaint because Defendants wished to ensure that the prices paid

 for such broilers would not undercut the artificially raised and inflated pricing that was the aim




                                                  105
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 107 of 399 PageID #:264162




 and intended result of Defendants’ coordinated and collusive behavior as alleged herein. Thus, all

 such entities within the corporate family were active, knowing participants in the conspiracy

 alleged herein, and their conduct in selling, pricing, distributing, and collecting monies from

 Plaintiff for broilers was known to and approved by their respective corporate parent named as a

 Defendant in this Complaint. For the avoidance of doubt, several previously unnamed subsidiaries

 for Defendants are specifically identified as coconspirators below.

 V.        PRODUCER CO-CONSPIRATORS

           A.     Producer Co-Conspirator Allen Harim

           208.   Harim USA, Ltd. is a privately held Delaware corporation with its corporate

 headquarters in Seaford, Delaware. During the relevant period, Harim USA Ltd. and/or its

 predecessors, wholly-owned or controlled subsidiaries, or affiliates sold broilers in interstate

 commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

 States.

           209.   Allen Harim Foods, LLC is a privately held Delaware limited-liability company

 with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

 Delaware, Maryland and North Carolina. Allen Harim Foods, LLC is a wholly-owned subsidiary

 of Harim USA Ltd. During the relevant period, Allen Harim Foods, LLC and/or its predecessors,

 wholly-owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly

 or through its wholly-owned or controlled affiliates, to purchasers in the United States.

           210.   Allen Harim Farms, LLC is a privately held Delaware limited-liability company

 with its corporate headquarters in Seaford, Delaware, and with facilities and operations in

 Delaware, Maryland and North Carolina. Allen Harim Farms, LLC is a wholly-owned subsidiary

 of Harim USA Ltd. During the relevant period, Allen Harim Farms, LLC and/or its predecessors,




                                                 106
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 108 of 399 PageID #:264163




 wholly-owned or controlled subsidiaries, or affiliates sold broilers in interstate commerce, directly

 or through its wholly-owned or controlled affiliates, to purchasers in the United States.

        211.    Producer co-conspirators Harim USA, Ltd., Allen Harim Foods, LLC, and Allen

 Harim Farms, LLC are collectively referred to as “Allen Harim” in this Complaint.

        212.    All of the Defendants’ and/or co-conspirators’ wrongful actions described in this

 Complaint are part of, and in furtherance of, the unlawful conduct alleged herein, and were

 authorized, ordered, and/or engaged in by Defendants’ or co-conspirators’ various officers, agents,

 employees, or other representatives within the course and scope of their duties and employment,

 or with Defendants’ or co-conspirators’ actual, apparent or ostensible authority. Defendants and

 co-conspirators’ used the instrumentalities of interstate commerce to facilitate the conspiracy, and

 their conduct was within the flow of, was intended to, and did have, a substantial effect on the

 interstate commerce of the U.S., including in this District.

        B.      Producer Co-Conspirator Marshall Durbin

        213.    Marshall Durbin Companies and Marshall Durbin Food Corporation (“Marshall

 Durbin”) was a poultry company headquartered in Birmingham, Alabama. Its assets included

 poultry processing plants in Hattiesburg, Mississippi, and Jasper, Alabama; feed mills in

 Haleyville, Alabama, and Waynesboro, Mississippi; hatcheries in Moulton, Alabama, and

 Waynesboro, Mississippi; a laboratory in Jackson, Mississippi; and a distribution center in Tarrant,

 Alabama.

        214.    On January 24, 2014, Defendant Mar-Jac Poultry Inc. (“Mar-Jac”) announced that

 it had acquired the assets of Marshall-Durbin. Mar-Jac stated that its management team “expects

 a smooth transition with no disruption of operations.” During the Conspiracy Period, Marshall




                                                 107
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 109 of 399 PageID #:264164




 Durbin, its predecessors, subsidiaries, or affiliates sold broilers in interstate commerce, directly or

 through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        215.      Allen Harim and Marshall Durbin are collectively referred to as the “Producer Co-

 Conspirators.”

        C.        The Defendant Family Co-Conspirators

        216.      Various subsidiaries and related entities of the Defendant families named herein

 actively participated in the conspiracy/conspiracies described in this Complaint and therefore are

 co-conspirators, including the following:

                  1.     Koch

        217.      JCG Industries, Inc., is an Illinois corporation with its headquarters in Chicago,

 Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant period, JCG

 Industries, Inc. sold broilers in interstate commerce, directly or through its owned or controlled

 subsidiaries and affiliates, to purchasers in the United States.

        218.      JCG Properties, L.L.C. is an Illinois limited-liability company with its headquarters

 in Chicago, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant

 period, JCG Properties, L.L.C. sold broilers in interstate commerce, directly or through its owned

 or controlled subsidiaries and affiliates, to purchasers in the United States.

        219.      JCG Land Holdings, LLC is an Illinois limited-liability company with its

 headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During

 the relevant period, JCG Land Holdings, LLC sold broilers in interstate commerce, directly or

 through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        220.      JCG Foods LLC is a Delaware limited-liability company with its headquarters in

 Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant




                                                  108
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 110 of 399 PageID #:264165




 period, JCG Foods LLC sold broilers in interstate commerce, directly or through its owned or

 controlled subsidiaries and affiliates, to purchasers in the United States.

        221.    Koch Foods of Cumming LLC, formerly known as Greko, L.L.C., is a Georgia

 limited-liability company with its headquarters in Cumming, Georgia, and is a wholly-owned

 subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of Cumming LLC sold

 broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

 affiliates, to purchasers in the United States.

        222.    Koch Foods of Gainesville LLC, formerly known as Gress Foods LLC, is a Georgia

 limited-liability company with its headquarters in Gainesville, Georgia, and is a wholly-owned

 subsidiary of Koch Foods, Inc. During the relevant period, Koch Foods of Gainesville LLC sold

 broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

 affiliates, to purchasers in the United States.

        223.    JCG Farms of Georgia LLC is a Georgia limited-liability company with its

 headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During

 the relevant period, JCG Farms of Georgia LLC sold broilers in interstate commerce, directly or

 through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        224.    Koch Foods of Mississippi LLC is a Mississippi limited-liability company with its

 headquarters in Morton, Mississippi, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant period, Koch Foods of Mississippi LLC sold broilers in interstate commerce,

 directly or through its wholly-owned or controlled affiliates, to purchasers in the United States.

        225.    Koch Farms of Mississippi LLC is a Mississippi limited-liability company with its

 headquarters in Morton, Mississippi, and is a wholly-owned subsidiary of Koch Foods, Inc.




                                                   109
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 111 of 399 PageID #:264166




 During the relevant period, Koch Farms of Mississippi LLC sold broilers in interstate commerce,

 directly or through its wholly-owned or controlled affiliates, to purchasers in the United States.

           226.   Koch Freezers LLC is a Mississippi limited-liability company with its headquarters

 in Morton, Mississippi, and is a wholly-owned subsidiary of Koch Foods, Inc. During the relevant

 period, Koch Freezers LLC sold broilers in interstate commerce, directly or through its owned or

 controlled subsidiaries and affiliates, to purchasers in the United States.

           227.   Koch Properties of Mississippi LLC was (presently dissolved) a Mississippi

 limited-liability company with its headquarters in Morton, Mississippi, and was a wholly-owned

 subsidiary of Koch Foods, Inc. During the relevant period, Koch Properties of Mississippi LLC

 sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

 affiliates, to purchasers in the United States.

           228.   Koch Foods of Alabama LLC is an Alabama limited-liability company with its

 headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant period, Koch Foods of Alabama LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           229.   Koch Farms of Alabama LLC is an Alabama limited-liability company with its

 headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant period, Koch Farms of Alabama LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           230.   JCG Farms of Alabama LLC is an Alabama limited-liability company with its

 headquarters in Park Ridge, Illinois, and is a wholly-owned subsidiary of Koch Foods, Inc. During




                                                   110
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 112 of 399 PageID #:264167




 the relevant period, JCG Farms of Alabama LLC sold broilers in interstate commerce, directly or

 through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

           231.   Koch Foods of Ashland LLC is an Alabama limited-liability company with its

 headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant period, Koch Foods of Ashland LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           232.   Koch Farms of Ashland LLC is an Alabama limited-liability company with its

 headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant period, Koch Farms of Ashland LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           233.   Koch Farms of Gadsden LLC is an Alabama limited-liability company with its

 headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant period, Koch Farms of Gadsden LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           234.   Koch Foods of Gadsden LLC is an Alabama limited-liability company with its

 headquarters in Montgomery, Alabama, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant period, Koch Foods of Gadsden LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.




                                                 111
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 113 of 399 PageID #:264168




           235.   Koch Foods of Cincinnati LLC, f/k/a Preferred Foods, LLC, is an Ohio limited-

 liability company with its headquarters in Fairfield, Ohio, and is a wholly-owned subsidiary of

 Koch Foods, Inc. During the relevant period, Koch Foods of Cincinnati LLC sold broilers in

 interstate commerce, directly or through its owned or controlled subsidiaries and affiliates, to

 purchasers in the United States.

           236.   Koch Foods LLC, operating under the assumed names Koch Foods of Chattanooga

 and Koch Foods of Morristown, is a Tennessee limited-liability company with its headquarters in

 Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc. During the

 relevant period, Koch Foods LLC sold broilers in interstate commerce, directly or through its

 owned or controlled subsidiaries and affiliates, to purchasers in the United States.

           237.   Koch Farms, LLC is a Tennessee limited liability company with its headquarters in

 Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc. During the

 Conspiracy Period, Koch Farms, LLC sold Broilers in interstate commerce, directly or indirectly

 through its wholly-owned or controlled affiliates, to purchasers in the United States.

           238.   Koch Farms of Chattanooga, LLC is a Tennessee limited liability company with its

 headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant time period, Koch Farms of Chattanooga, LLC sold Broilers in interstate

 commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

 States.

           239.   Koch Foods of Chattanooga, LLC is a Tennessee limited liability company with

 its headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant time period, Koch Foods of Chattanooga, LLC sold Broilers in interstate




                                                 112
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 114 of 399 PageID #:264169




 commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

 States.

           240.   Koch Foods of Morristown, LLC is a Tennessee limited liability company with its

 headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant time period, Koch Foods of Morristown, LLC sold Broilers in interstate

 commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

 States.

           241.   Koch Farms of Morristown, LLC is a Tennessee limited liability company with its

 headquarters in Chattanooga, Tennessee, and is a wholly-owned subsidiary of Koch Foods, Inc.

 During the relevant time period, Koch Farms of Morristown, LLC sold Broilers in interstate

 commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the United

 States.

                  2.     Tyson

           242.   Tyson Sales and Distribution, Inc. is a Delaware corporation with its headquarters

 in Springdale, Arkansas, and is a wholly-owned subsidiary of Tyson Foods, Inc. During the

 relevant period, Tyson Sales and Distribution, Inc. sold broilers in interstate commerce, directly

 or through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

                  3.     Perdue

           243.   Perdue Foods, Inc. (now dissolved) was a Maryland corporation with its

 headquarters in Salisbury, Maryland, and a wholly-owned subsidiary of Perdue Farms Inc. During

 the relevant period, Perdue Foods, Inc. sold broilers in interstate commerce, directly or through its

 owned or controlled subsidiaries and affiliates, to purchasers in the United States.




                                                 113
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 115 of 399 PageID #:264170




        244.    Harvestland Holdings, LLC was a Maryland limited-liability company with its

 headquarters in Salisbury, Maryland and a wholly-owned subsidiary of Perdue Farms Inc. During

 the relevant period, Harvestland Holdings, LLC sold broilers in interstate commerce, directly or

 through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        245.    Perdue Food Products, Inc. was a Maryland limited-liability company with its

 headquarters in Salisbury, Maryland and a wholly-owned subsidiary of Perdue Farms Inc. During

 the relevant period, Perdue Food Products, Inc. sold broilers in interstate commerce, directly or

 through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        246.    Perdue Farms, LLC is a Maryland limited liability company with its headquarters

 in Salisbury, Maryland and is wholly-owned subsidiary of Perdue Farms, Inc. During the relevant

 time period, Perdue Farms, LLC sold Broilers in interstate commerce, directly or through its

 wholly-owned or controlled affiliates, to purchasers in the United States.

        247.    Perdue Farms Incorporated (now merged with Perdue Farms LLC) was a Maryland

 limited-liability company with its headquarters in Salisbury, Maryland and a wholly-owned

 subsidiary of Defendant Perdue Farms Inc. During the relevant period, Perdue Farms Incorporated

 sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

 affiliates, to purchasers in the United States.

                4.      Wayne Farms

        248.    WFSP Foods, LLC is a Georgia limited-liability company with its headquarters in

 Decatur, Alabama, and is a wholly-owned subsidiary of Defendant Wayne Farms. During the

 relevant period, WFSP Foods, LLC sold broilers in interstate commerce, directly or through its

 owned or controlled subsidiaries and affiliates, to purchasers in the United States.




                                                   114
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 116 of 399 PageID #:264171




                  5.     George’s

           249.   George’s Chicken, LLC is a Virginia limited-liability company with its

 headquarters in Edinburg, Virginia, and is a wholly-owned subsidiary of Defendant George’s, Inc.

 During the relevant period, George’s Chicken, LLC sold broilers in interstate commerce, directly

 or through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

           250.   George’s Family Farms, LLC is a Virginia limited-liability company with its

 headquarters in Edinburg, Virginia and is a wholly-owned subsidiary of Defendant George’s, Inc.

 During the relevant period, George’s Family Farms, LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           251.   George’s Foods, LLC is a Virginia limited-liability company with its headquarters

 in Edinburg, Virginia, and is a wholly-owned subsidiary of Defendant George’s, Inc. During the

 relevant period, George’s Foods, LLC sold broilers in interstate commerce, directly or through its

 owned or controlled subsidiaries and affiliates, to purchasers in the United States.

           252.   George’s of Missouri, Inc. is a Missouri corporation with its headquarters in

 Springdale, Arkansas, and is a wholly-owned subsidiary of Defendant George’s, Inc. During the

 relevant period, George’s of Missouri, Inc. sold broilers in interstate commerce, directly or through

 its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

           253.   George’s Processing, Inc. is an Arkansas corporation with its headquarters in

 Springdale, Arkansas, and is a wholly-owned subsidiary of Defendant George’s, Inc. During the

 relevant period, George’s Processing, Inc. sold broilers in interstate commerce, directly or through

 its owned or controlled subsidiaries and affiliates, to purchasers in the United States.




                                                 115
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 117 of 399 PageID #:264172




                  6.     Peco Foods

           254.   Peco Farms of Mississippi, LLC is a Mississippi limited-liability company with its

 headquarters in Jackson, Mississippi and is a wholly-owned subsidiary of Defendant Peco Foods,

 Inc. During the relevant period, Peco Farms of Mississippi, LLC sold broilers in interstate

 commerce, directly or through its owned or controlled subsidiaries and affiliates, to purchasers in

 the United States.

                  7.     Pilgrim’s Pride

           255.   PFS Distribution Company is a Delaware company with its headquarters in

 Arlington, Texas and is a wholly-owned subsidiary of Defendant Pilgrim’s Pride Corporation.

 During the relevant period, PFS Distribution Company sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           256.   Merit Provisions, LLC is a Texas limited-liability company with its headquarters

 in Dallas, Texas and is a wholly-owned subsidiary of Defendant Pilgrim’s Pride Corporation.

 During the relevant period, Merit Provisions, LLC sold broilers in interstate commerce, directly or

 through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

           257.   GC Properties, LLC is a Georgia limited-liability company with its headquarters in

 Powder Springs, Georgia and is a wholly-owned subsidiary of Defendant Pilgrim’s Pride

 Corporation. During the relevant period, GC Properties, LLC sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           258.   Pilgrim’s Pride of Nevada, Inc. is a Nevada corporation with its headquarters in

 Greeley, Colorado and is a wholly-owned subsidiary of Defendant Pilgrim’s Pride Corporation.




                                                 116
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 118 of 399 PageID #:264173




 During the relevant period, Pilgrim’s Pride of Nevada, Inc. sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

           259.   PPC Marketing, Ltd. is a Texas company with its headquarters in Pittsburg, Texas

 and is a wholly-owned subsidiary of Defendant Pilgrim’s Pride Corporation. During the relevant

 period, PPC Marketing, Ltd. sold broilers in interstate commerce, directly or through its owned or

 controlled subsidiaries and affiliates, to purchasers in the United States.

           260.   Pilgrim’s Pride Corporation of West Virginia, Inc. is a West Virginia corporation

 with its headquarters in Greeley, Colorado and is a wholly-owned subsidiary of Defendant

 Pilgrim’s Pride Corporation. During the relevant period, Pilgrim’s Pride Corporation of West

 Virginia, Inc. sold broilers in interstate commerce, directly or through its owned or controlled

 subsidiaries and affiliates, to purchasers in the United States.

                  8.     Foster Farms

           261.   Foster International Trading Company, Inc. is a corporation affiliated with Foster

 Farms, LLC and/or Foster Poultry Farms. During the Conspiracy Period, Foster International

 Trading Company, Inc. sold Broilers in interstate commerce, directly or through its wholly-owned

 or controlled affiliates, to purchasers in the United States.

           262.   Napoleon Poultry Supply LLC is a Delaware limited-liability company with its

 headquarters in Livingston, California and is a wholly-owned subsidiary of Defendant Foster

 Farms, LLC. During the relevant period, Napoleon Poultry Supply LLC sold broilers in interstate

 commerce, directly or through its owned or controlled subsidiaries and affiliates, to purchasers in

 the United States.




                                                  117
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 119 of 399 PageID #:264174




                9.      O.K. Foods

        263.    O.K. Broiler Farms Limited Partnership was (presently dissolved) an Arkansas

 limited partnership with its headquarters in Fort Smith, Arkansas and is a wholly-owned subsidiary

 of Defendant O.K. Foods, Inc. During the relevant period, O.K. Broiler Farms Limited Partnership

 sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries and

 affiliates, to purchasers in the United States.

                10.     House of Raeford

        264.    House of Raeford Farms of Louisiana, L.L.C. is a Louisiana limited-liability

 company with its headquarters in Shreveport, Louisiana and is a wholly-owned subsidiary of

 Defendant House of Raeford Farms, Inc. During the relevant period, House of Raeford Farms of

 Louisiana, L.L.C. sold broilers in interstate commerce, directly or through its owned or controlled

 subsidiaries and affiliates, to purchasers in the United States.

        265.    Johnson Breeders, Inc. is a North Carolina corporation with its headquarters in Rose

 Hill, North Carolina and is a wholly-owned subsidiary of Defendant House of Raeford Farms, Inc.

 During the relevant period, Johnson Breeders, Inc. sold broilers in interstate commerce, directly

 or through its owned or controlled subsidiaries and affiliates, to purchasers in the United States.

        266.    Columbia Farms of Georgia, Inc. is a South Carolina corporation with its

 headquarters in Batesburgh-Leesville, South Carolina and is a wholly-owned subsidiary of

 Defendant House of Raeford Farms, Inc. During the relevant period, Columbia Farms of Georgia,

 Inc. sold broilers in interstate commerce, directly or through its owned or controlled subsidiaries

 and affiliates, to purchasers in the United States.

        267.    Raeford Farms of Louisiana, L.L.C. is a Louisiana limited-liability company with

 its headquarters in Arcadia, Louisiana and is a wholly-owned subsidiary of Defendant House of




                                                   118
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 120 of 399 PageID #:264175




 Raeford Farms, Inc. During the relevant period, Raeford Farms of Louisiana, L.L.C. sold broilers

 in interstate commerce, directly or through its owned or controlled subsidiaries and affiliates, to

 purchasers in the United States.

           268.   Columbia Farms, Inc. is a South Carolina corporation with its headquarters in

 Columbia, South Carolina and is a wholly-owned subsidiary of Defendant House of Raeford

 Farms, Inc. During the relevant period, Columbia Farms, Inc. sold broilers in interstate commerce,

 directly or through its owned or controlled subsidiaries and affiliates, to purchasers in the United

 States.

                  11.    Keystone Foods

           269.   Keystone Foods Corporation was (now consolidated) a subsidiary of Keystone

 Foods, LLC and Marfrig Alimentos, S.A., a Brazilian company. During the relevant time period,

 Keystone Foods Corporation and/or its predecessors, wholly-owned or controlled subsidiaries, or

 affiliates sold Broilers in interstate commece, directly or through its wholly-owned or controlled

 affiliates, to purchasers in the United States.

 VI.       NON-PRODUCER CO-CONSPIRATORS TIP TOP POULTRY, INC.,
           SOUTHERN HENS, INC. AND RABOBANK

           270.   Non-Producer Co-Conspirator Tip Top Poultry, Inc, (“Tip Top”) is a Georgia

 corporation headquartered in Marietta, Georgia and with facilities in other states, including

 Oklahoma. As alleged below, Tip Top played an active and important role in facilitating and

 implementing the production-restriction mechanism of the conspiracy detailed in this Consolidated

 Complaint.

           271.   Non-Producer Co-Conspirator Southern Hens, Inc. (“Southern Hens”) is a

 Mississippi corporation headquartered in Moselle, Mississippi. As alleged below, Southern Hens




                                                   119
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 121 of 399 PageID #:264176




 played an active and important role in facilitating and implementing the production-restriction

 mechanism of the conspiracy detailed in this Consolidated Complaint.

        272.    Non-Producer Co-Conspirators Utrecht-America Holdings, Inc., a New York

 corporation headquartered in New York City, a commercial bank and financial services provider

 and the American subsidiary of the Dutch cooperative banks Cooperative Rabobank U.A. and

 Rabobank International Holding, B.V., and three of Utrecht-America Holdings, Inc’s subsidiaries

 – Rabobank USA Financial Corporation and Utrecht-America Finance Co. (a lender and financial-

 services company, respectively, both headquartered in New York City) and Rabo AgriFinance

 LLC (an agribusiness lender headquartered in Chesterfield, Missouri) – are collectively referred

 to in this Consolidated Complaint as “Rabobank.” As alleged below, Rabobank played an active

 and important role in facilitating and implementing the production-restriction mechanism of the

 conspiracy detailed in this Consolidated Complaint.

        273.    Various other persons, firms, and corporations not named as Defendants have

 performed acts and made statements in furtherance of the Conspiracy. Defendants are jointly and

 severally liable for the acts of their co-conspirators whether or not named as Defendants in this

 Complaint. Throughout this Complaint, the Producer Co-Conspirators, the Defendant family co-

 conspirators, and the Non-Producer Co-Conspirators identified above, and the other persons, firms,

 and corporations not named as Defendants that performed acts and made statements in furtherance

 of the conspiracy are collectively referred to as “Co-Conspirators.”

        274.    Whenever reference is made to any act of any corporation, the allegation means

 that the corporation engaged in the act by or through its officers, directors, agents, employees, or

 representatives while they were actively engaged in the management, direction, control or

 transaction of the corporation’s business or affairs.




                                                 120
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 122 of 399 PageID #:264177




        275.    Each of the Defendants acted as the agent of or joint-venturer for the other

 Defendants with respect to the acts, violations and common course of conduct alleged herein.

        276.    The Defendants named in each underlying DAP complaint are jointly and severally

 liable for the acts of all Defendants and Co-Conspirators named in that DAP complaint.

 VII.   JURISDICTION AND VENUE

        277.    The Court has subject-matter jurisdiction of the various federal and state claims

 under 28 U.S.C. §§ 1331, 1337(a), 1407, and 15 U.S.C. §§ 15, 26. This Court has supplemental

 jurisdiction over the state causes of action asserted herein pursuant to 28 U.S.C. § 1367 because

 those causes of action arise from the same set of operative facts as the federal causes of action.

        278.    Venue is proper in this District under 15 U.S.C. § 15(a), 15 U.S.C. § 22, and 28

 U.S.C. §§ 1391(b) because during the relevant period, Defendants resided, transacted business,

 were found, or had agents in this District, and because a substantial portion of Defendants’ alleged

 wrongful conduct affecting interstate trade and commerce was carried out in this District. In

 addition, Defendants have already submitted to the jurisdiction and venue of this Court.

        279.    Defendants are amenable to service of process under Fed. R. Civ. P. 4(k)(1)(A) and

 the Illinois long-arm statute 734 Ill. Comp. Stat. 5/2-209 because each Defendant has transacted

 business in this state and because the Illinois long-arm statute extends jurisdiction to the limits of

 Due Process, and each Defendant has sufficient minimum contacts with the state of Illinois to

 satisfy Due Process.

        280.    This Court has personal jurisdiction over each Defendant because each Defendant

 has transacted business, maintained substantial contacts, or committed overt acts in furtherance of

 its illegal scheme and conspiracy throughout the U.S., including in this District. The alleged

 scheme and conspiracy have been directed at, and had the intended effect of, causing injury to




                                                  121
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 123 of 399 PageID #:264178




 persons and entities residing in, located in, or doing business throughout the U.S., including in this

 District.

            281.   This Court also has personal jurisdiction over the Defendants because each of them

 knew, or should have known, that because the Georgia Dock index price was used to price chicken

 bought in Illinois and nationwide, their participation in the collusive manipulation of the Georgia

 Dock would have effects on the price of chicken purchased in Illinois based on the Georgia Dock

 benchmark. The alleged scheme and conspiracy have been directed at, and had the intended effect

 of, causing injury to persons and entities residing in, located in, or doing business in the state of

 Illinois.

 VIII. TRADE AND COMMERCE

            282.   According to a 2012 report by Focus Management Group, chicken “is a commodity

 product with little or no product differentiation based on the processors,” and the CEO of

 Defendant Pilgrim’s Pride recently commented that “the chicken business per se is a commodity

 business.”

            283.   The commodity nature of chicken is evidenced by the fact that, as detailed below,

 numerous Defendants have during the relevant period purchased chicken from each other (then

 likely resold it) to buttress their conspiracy by soaking up excess supply in the market.

            284.   Typically, when a product is characterized as a commodity, competition is based

 principally on price, as opposed to other attributes, such as product quality or customer service.

            285.   Chicken producers pay USDA graders to examine their chickens, and almost all

 companies sell USDA Grade A chicken, meaning that there is very little differentiation amongst

 sellers.




                                                  122
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 124 of 399 PageID #:264179




           286.   Due to the lack of product differentiation, Defendants compete on price (absent

 collusion) such that the supply decisions of each chicken producer impact the market price for

 chickens. While an individual producer often has the incentive to increase production to maximize

 profits, any increased production will ultimately reduce the profitability of the industry as a whole.

 Thus, the commodity nature of the product in the chicken industry makes it attractive to implement

 a price-fixing scheme and provides industry players with the incentive to agree to reduce overall

 supply.

           287.   The United States chicken market is a national market, valued at nearly $41 billion

 in 2016. According to the U.S. Poultry & Egg Association, the value of wholesale U.S. Broilers

 produced in 2014 was $32.7 billion, up 6 percent from 2013. The market value varied between

 $21.8 and $30.7 billion from 2008-2013.

           288.   During the relevant period, Defendants collectively controlled nearly 90% of the

 market for chicken in the United States.

           289.   The chicken industry is almost entirely vertically integrated, with producers

 (sometimes known as “integrators”) owning, or tightly controlling, each of the six stages of the

 supply chain: breeding, hatching, chick-rearing/feeding, slaughtering mature birds, processing,

 and selling.

           290.   At the top of the supply chain are Defendants’ “breeder flocks,” which include the

 hens that lay the eggs that, when hatched, become chickens slaughtered for meat consumption.

           291.   The prices for Plaintiffs’ chicken purchases during the relevant period were based

 in part on prices published by one of three entities: Urner Barry, the Georgia Department of

 Agriculture (the “Georgia Dock”), and the United States Department of Agriculture (the “USDA

 Composite”).




                                                  123
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 125 of 399 PageID #:264180




        292.    The Georgia Dock, USDA Composite, and Urner Barry indices all measure the

 same (or very similar) size and grade of chicken.

        293.    The USDA’s publicly available Composite index collects and publishes chicken

 price information on a weekly basis.

        294.    Urner Barry collects and publishes daily price information for chicken. This

 information is subscription-based, and all chicken producers and many chicken purchasers

 subscribe for a fee.

        295.    The USDA and Urner Barry chicken price indices are purportedly based upon a

 system of double verification, which includes telephonic and written surveys of all or nearly all

 chicken producers. The Georgia Dock index was based on a materially different methodology

 discussed in more detail below.

        296.    Published chicken prices from Urner Barry, Georgia Dock, and USDA relate to the

 spot market for chicken (a spot market purchase is a non-recurring purchase for immediate

 delivery). Defendants also used the prices for chicken on the spot market, especially as reported by

 Georgia Dock, to negotiate prices for their contract purchasers.

        297.    As a consequence of the inelasticity of supply and demand in the chicken industry

 and the availability of the spot market price indices, public price announcements by Defendants

 were unnecessary. Defendants knew and intended that a decrease in supply pursuant to their

 agreement would increase chicken spot market prices or maintain them at artificially inflated non-

 competitive levels, and therefore that all chicken prices would increase or be artificially high.

        298.    During the relevant period, Defendants produced, sold, and shipped chicken in a

 continuous and uninterrupted flow of interstate commerce. The conduct of the Defendants as

 alleged herein, including the conspiracy in which Defendants participated, was intended to have



                                                  124
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 126 of 399 PageID #:264181




 and had a direct, substantial, and reasonably foreseeable effect on interstate commerce,

 including commerce in this District.

        299.    During the relevant period, each Defendant, or one or more of its affiliates, used

 the instrumentalities of interstate commerce to join or effectuate their conspiracy.

        300.    During the time period relevant to Plaintiffs’ claims, Plaintiffs and/or their

 assignors, directly purchased chicken in the United States from one or more Defendants and/or

 their Co-Conspirators, and sustained injury and damage as a proximate result of the antitrust

 violations alleged in this Complaint. Plaintiffs are “persons” with standing to sue Defendants for

 damages and other relief under Section 1 of the Sherman Act, 15 U.S.C. § 1.

 IX.    FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ UNLAWFUL
        CONSPIRACY

        301.    Defendants used multiple means to sustain the conspiracy/conspiracies described

 in this Complaint. Defendants engaged in a series of supply reductions at the start of the

 distribution chain.   Defendants coordinated their strategy for achieving their desired anti-

 competitive ends by exchanging confidential and commercially sensitive information regarding

 production, capacity, and pricing of broilers. As part of this strategy, Defendants exchanged

 information regarding anticipated future production through Agri Stats.             Defendants also

 manipulated the Georgia Dock price index. In furtherance of their conspiracy, Defendants also

 conspired to submit artificially high bids to purchasers in an effort to drive up prices, and in turn,

 Defendants’ profits. And Defendants engaged in pricing communications targeting specific

 customers.

        302.    In the year preceding the beginning of Defendants’ conspiracy, the U.S. chicken

 market was foundering.




                                                  125
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 127 of 399 PageID #:264182




        303.    In 2007, a glut of chicken – the result of significant overproduction by Sanderson

 Farms, Mountaire Farms, and House of Raeford – began to flood the market, and prices cratered.

        304.    In 2007, Pilgrim’s, Tyson, and a few other chicken producers (Foster, Peco, and

 Perdue) attempted to cut their production levels enough to cause industry prices to rise.

        305.    However, despite Pilgrim’s and Tyson’s combined 40% market share, their

 production cuts in 2007 were not enough to increase prices through supply cuts because other

 broiler companies increased their production.

        306.    Production cuts in 2007 followed the typical pattern of focusing on short-term

 reductions in production – such as slaughtering chickens early. Defendants did not, however,

 make significant cuts at the top of the supply chain – such as by culling of breeder flocks – which

 would have had longer-term effects on supply.

        307.    By the time the Great Recession hit the American economy in 2008, the oversupply

 and low prices of chickens put Defendants – individually and collectively – in dire financial straits.

 In 2008, the first year of the Great Recession, Defendants faced what promised to be a historically

 bad year for the chicken industry. As a result, Defendants agreed to depart from the previous

 industry practice of short-term or medium-term production cuts, which had led to the destructive

 boom-and-bust cycles that plagued chicken producers for years.

        308.    Instead, in early 2008, through press releases, earnings and investor calls, at

 investment bank conferences, at events hosted by Agri Stats, through communications both direct

 and facilitated by third parties, and at the myriad trade association meetings attended by many of

 their senior-most executives, Defendants began implementing the conspiracy. Among other acts

 in furtherance of the conspiracy, Defendants called on one another to heed the mistakes of the past,




                                                  126
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 128 of 399 PageID #:264183




 preaching to one another that oversupply was decimating industry profits, and that increased

 supply-side “discipline” was needed to halt the downward trajectory of chicken prices.

        309.    Defendants collectively agreed to the reduction or relative stabilization of industry

 capacity, particularly at the breeder flock level, where such efforts would be most effective – as a

 mechanism to increase Defendants’ profits.

        310.    Defendants’ efforts were supported by public statements made by their executives,

 which involved more than an announcement of a Defendant’s own conduct. As alleged below,

 many of Defendants’ executives’ calls for a new era of “discipline” included explicit statements

 that signaled deeper production cuts were an industry-wide imperative that would pay dividends

 for “the industry” as a whole.

        311.    Defendants, who collectively control nearly 90% of the U.S. chicken market, jointly

 engaged in this not-easily-reversed production reduction effort.

        312.    While spearheaded primarily by the CEOs and senior personnel of Defendants

 Tysons and Pilgrim’s – which, as publicly held entities holding sizable but by no means

 controlling) shares of the U.S. chicken market, were well-positioned to rally the entire industry –

 Defendants’ executives’ public discussion of industry conditions was not limited to the larger,

 publicly held Defendants.

        313.    For example, Mike Welch, CEO of Defendant Harrison, was (along with Sanderson

 COO, Lampkin Butts) a panelist at a symposium hosted by industry journal WATT PoultryUSA,

 where the discussion topics included industry consolidation, efficiency, and bird size, with




                                                 127
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 129 of 399 PageID #:264184




 references to information gleaned from Agri Stats (whose vice president, Mike Donohue, was in

 the audience).7

          A.       Production Cutting

                   1.     In an Early Phase of their Conspiracy, Defendants Departed from Their
                          Historical Practice by Collectively Reducing Breeder Flocks in
                          Unprecedented Amounts

          314.     In 2008, and throughout the relevant period, the vertically integrated Defendants

 had the ability to manipulate supply to the chicken market at one or more stages of the supply

 chain.

          315.     Beginning in early 2008, Defendants began utilizing this ability by making

 significant production cuts, including unprecedented cuts in their breeder flocks.

          316.     Defendants knew they could effectively manipulate supply by reducing the size of

 breeder flocks, and retiring or killing breeders at an earlier age than the optimum age.

          317.     By design, reducing breeder flocks would have significant, and long-lasting, effect

 on supply of chickens in the marketmore so than reducing supply down the chain.

          318.     Because breeder flocks are created from a limited pool of so-called “grandparent”

 chickens from one of only three genetics companies (Aviagen, Hubbard, and Tyson’s Cobb-

 Vantress), it takes substantial time – anywhere from six to eighteen months or more – to re-

 populate a breeder flock that has been reduced through early culling.

          319.     While Defendants continued to use their historic methods to affect their supply-

 reduction scheme (at the middle or end of the supply chain, such as by reducing eggs placements,



          7
                Excerpts of comments made by Messrs. Welch and Butts are publicly available
 on WATT PoultryUSA’s YouTube channel. See “Broiler company executives say bird size
 increase will continue,” available at https://www.youtube.com/watch?v= ZBgEecBi7D4 and
 “Lampkin      Butts    describes changes in the poultry industry,” available at
 https://www.youtube.com/watch?v=RN1IAphbQXs&t=53s (both last visited July 23, 2020).


                                                   128
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 130 of 399 PageID #:264185




 killing newly hatched chicks, or idling processing plants), their conspiracy was cemented by the

 long-term effects of breeder flock reductions that could not be easily reversed by Defendants.

        320.    Defendants’ calculated decisions to create long-term reductions are clear indicators

 of a collusive agreement because it would not be in an individual Defendant’s economic self-

 interest to undertake the significant risk of reducing its own long-term production capacity unless

 it was known that competitors would undertake similar dramatic and long-term cuts to

 production capacity.

        321.    Defendants’ collective output-restriction caused a significant, not-easily-reversed,

 slowing in overall chicken production during the conspiracy – bucking the historic trend of steady

 annual production increases.

        322.    The overall effect of this mechanism of Defendants’ conspiracy is shown in the

 graph below, drawn from USDA data,8 showing that while chicken production grew a total of 21%

 from 2000 to 2008 (an average of 2.3% per year, proof that the “3% more broilers” quip is more

 than anecdotal), it then slowed to a total of roughly 10% from 2008 through 2016 (an average of

 slightly more than 1% per year) – a significant decrease in the pace, timing and manner of chicken

 production during the relevant period:




        8
              NASS, Chickens, Young, Slaughter, FI, Certified, Chilled & Frozen – Production,
 Measured in LB, available at https://quickstats.nass.usda.gov/results/C33961EC-6D46-31DE-
 8CCB- 89780E3D1620 (last visited July 23, 2020).


                                                129
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 131 of 399 PageID #:264186




                2.      Defendants’ Executives Publicly Decried the Effect of Oversupply on
                        “Our Industry,” Telling their Competitors that Unified Action Was
                        Necessary

        323.    On January 23-25, 2008, numerous employees of Defendants, including many of

 Defendants’ senior executives, attended the International Poultry Expo conference in Atlanta.

        324.    According to the trade association organizing the annual multi-day event, attendees

 represented companies responsible for over 99.4% of the production of chicken.

        325.    On a January 28, 2008 earnings call, Tyson CEO Richard Bond – who in the same

 call, disclosed that the company had re-joined Agri Stats and had “just recently ... got our first

 series of data” – stated that “we have no choice [but] to raise prices substantially.”

        326.    However, the commodity nature of chickens does not allow one producer to

 successfully raise market prices in the absence of widespread reductions in supply relative to the

 then-current demand.




                                                 130
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 132 of 399 PageID #:264187




        327.    Mr. Bond’s comment therefore made no economic sense absent an intention or

 knowledge on his part that Defendants would coordinate an industry-wide reduction in supply that

 could not be easily reversed.

        328.    The day after Tyson’s statements confirming its renewed participation in Agri Stats

 and expressing its plans to increase prices, Pilgrim’s told its competitors to reduce their production

 of chickens to allow prices to recover.

        329.    On a January 29, 2008 earnings call, Pilgrim’s CFO Rick Cogdill communicated

 that the industry’s oversupply of chickens was hurting market prices.

        330.    Mr. Cogdill explained that Pilgrim’s had done its part in 2007 by reducing

 production 5%, so “the rest [] of the market is going to have to pick-up a fair share in order for the

 production to come out of the system.”

        331.    Mr. Cogdill went on to explain that Pilgrim’s alone could not reduce supply enough

 to help market prices recover, and that its past efforts to reduce supply had merely led to smaller

 players increasing their market share at Pilgrim’s expense.

        332.    Mr. Cogdill noted that “we have walked away from sales in certain cases, where

 the pricing just did not make any sense. So we are trying to hold the line. We are losing at times

 the competitive bids ... So we are trying to take a leadership position from a pricing perspective.”

        333.    He then made the following statements urging Pilgrim’s competitors to do their part

 in reducing chicken industry supply: “[A]ctions are going to have to be taken one way or the other

 through the industry to pass along these costs. We were the leader in cutting production last year

 to help drive that … [W]e’ve got to make sure that we get the supply in line with demand at an

 acceptable price, not just in line with what the customer wants to buy at a cheap price.”




                                                  131
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 133 of 399 PageID #:264188




        334.    When asked by an analyst “do you have an estimate internally of what the state of

 oversupply in the industry might be? What you would hope to see cut from others that would

 make you feel like the industry was more rational?” Cogdill replied “It’s really hard to say that

 the faster we get to production adjustment the quicker the recovery could happen…. And if the

 industry doesn’t react soon enough it will have to react stronger in the end.”

        335.    Cogdill also responded to an analyst’s query about the industry’s failure to follow

 Tyson’s 2007 cuts by stating that, “I think you kind of hit on it there…. It’s not like we had 5%

 of surplus capacity that we could just reduce our operations and not feel that…. I mean we cannot

 be the ones that are out there continually reducing production, and let the other producers capitalize

 on that. I mean if it’s 5% last year, 5% this year, 5% next year, you can see that that’s a spiral to

 the demise of our company, which we are not willing to accept.”

        336.    On a January 31, 2008, earnings call, Sanderson Farms CEO Joe Sanderson

 explained that he, too, anticipated the industry would act in concert to cut production.

        337.    Asked about production cuts by an analyst, Mr. Sanderson replied “we could see

 some reductions in production.”

        338.    Asked to expand on his comments by another analyst, Mr. Sanderson said he

 thought a production cut was “probable,” and “if it’s bad and ugly and deep in February, March,

 April, you’ll see the production cuts take place during that period of time.” He added, “[t]here’s

 still 25% of the industry still making money but I would expect to see those reductions come over

 the next 90 to 120 days.”

        339.    Defendants also communicated privately.




                                                  132
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 134 of 399 PageID #:264189




         B.      Defendants Begin to Cut Production in Concert

        340.     Around March 4, 2008, senior executives from Defendants, including Pilgrim’s

 CEO Clint Rivers, Tyson Senior VP Donnie Smith, Case Foods CEO Tom Shelton, Amick

 President and CEO Ben Harrison, and Fieldale Farms President Thomas Hensley, met in

 Washington, D.C., at an Executive Committee meeting of the National Chicken Council’s Board

 of Directors.

        341.     Shortly after that trade association meeting, Pilgrim’s again sounded the call to cut

 overall industry supply, and it proceeded with production cuts.

        342.     On March 12, 2008, Pilgrim’s CEO Clint Rivers publicly announced the closure of

 seven chicken facilities in order to reduce industry oversupply, stating “we believe [these] actions

 … are absolutely necessary to help bring supply and demand into better balance…. That portion

 of the demand for our products that exists solely at pricing levels below the cost of production is

 no longer a demand that this industry can continue to supply.” (emphasis added)

        343.     Under competitive conditions, other chicken producers would typically respond to

 Pilgrim’s substantial supply cuts by increasing their production. Yet just the opposite occurred.

        344.     Following the Pilgrim’s announcement, a series of production cuts were publicly

 announced by other Defendants between April 3 and April 11, 2008:

        345.     On April 3, 2008, Fieldale Farms announced a 5% production cut, stating that

 “We’re hoping this cut puts supply and demand back into better balance.”




                                                 133
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 135 of 399 PageID #:264190




        346.    Fieldale Farms is not a publicly traded company, and there was no reason – other

 than signaling to its fellow producers that it was following through on its conspiratorial agreement

 – why it would publicly disclose its production plans.

        347.




        348.    On April 9, 2008, Simmons announced in a press release a 6% reduction in

 production throughout its processing plants, a move heralded by Wall Street analysts, who noted

 that production cuts across smaller companies in the chicken industry, like Simmons, would be

 positive for chicken prices.

        349.    Simmons is not a publicly traded company, and there was no reason – other than

 signaling to its fellow producers that it was following through on its conspiratorial agreement –

 why it would publicly disclose its production plans.

        350.    On April 10, 2008, Cagle’s Inc. (later acquired by Koch Foods) announced in a

 press release a 4% reduction in processing of chickens, noting that the cut “will reduce product

 being sold through less profitable commodity outlets.”

        351.    On April 3-11, 2008, Wayne Farms, O.K. Foods, and Koch Foods each announced

 2-8% reductions in production.

        352.    Neither Wayne, nor O.K. Foods, nor Koch is publicly-traded, and there was no

 reason – other than signaling to their fellow producers that they were following through on their

 conspiratorial agreements – why they would publicly disclose their production plans.

        353.    Several other chicken producers cut their production between April 1, 2008 and

 May 15, 2008 but did not publicly announce the cuts.




                                                 134
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 136 of 399 PageID #:264191




        354.     Because of Agri Stats, there was no need to make a public announcement.

        355.     For example, at the BMO Capital Markets Agriculture & Protein Conference

 presentation on May 15, 2008 at the Millennium Broadway Hotel in New York City, Sanderson

 Farms CEO Joe Sanderson stated – in the presence of several competitors attending the conference,

 including Pilgrim’s CEO Clint Rivers and CFO Richard Cogdill and Tyson CEO Richard Bond –

 that “we have seen for the last 6 or 7 weeks … some companies in our industry announce cutbacks.

 There have been I think six companies have announced cutbacks. I know some companies have

 cut back and have not announced.” (emphasis added)

        356.     Such knowledge of non-public production cuts by competitors is highly suggestive

 of communication among chicken companies, either secret direct communications among

 themselves, or using Agri Stats as a facilitator, or both.

        357.     After seeing many of its competitors abide by capacity reductions between April 3-

 11, on April 11, 2008, Pilgrim’s realized that other Defendants were contributing to a widespread

 reduction in industry supply and decided it could now take further steps to reduce supply.

        358.     On April 11, 2008, Pilgrim’s suggested it might close its large El Dorado, Arkansas

 processing plant, which employed 1,620 workers.

        359.     Then, on April 14, 2008, it announced a further production cut of 5% of egg sets.

        360.     On April 29, 2008, Tyson CEO Dick Bond told a Wall Street analyst, “I think the

 industry has changed … I don’t think the industry will be up [in production] that much anymore,

 we have seen some sizable declines here lately in egg sets and placements. So, we’re going to be

 up a little bit but probably not a significant amount, not as much as we might have once

 anticipated.”




                                                  135
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 137 of 399 PageID #:264192




        361.    Despite the large number of coordinated production cuts announced by producers

 in April 2008, Pilgrim’s CEO, Clint Rivers, encouraged further action by other chicken producers

 to curtail supply.

        362.    Clint Rivers encouraged further industry-wide cuts at a May 15, 2008 speech at the

 BMO Capital Markets conference at the Millennium Broadway Hotel. According to an industry

 publication, Rivers announced that he hoped to see the chicken industry continue to cut production

 to help the industry return to profitability, stating that “he would like the industry to trim total

 production by 3%-4%, calling it a prudent move in light of recent price volatility in the grain

 markets.” He also noted that “[t]he cuts need to be fairly deep.”

        363.    This conference was attended by Tyson CEO Richard Bond, and it is the same

 conference where Sanderson Farms CEO Joe Sanderson disclosed his knowledge of non-public,

 unannounced production cuts by competitors. The conference was also attended by Pilgrim’s CFO

 Richard Cogdill.

        364.    A June 2008 Agri-Stats report noted that “[b]eginning in April [2008], the weekly

 hatchery data started to show declines in egg sets and chick placements relative to year-earlier,

 which confirms the announced intentions to reduce broiler production and will result in slaughter

 falling below year-ago by mid-June.” The same report also noted that “[i]t is unclear how long

 the slaughter declines will continue, and if other companies will choose to cut production as well

 making them deeper than initially thought. Those who have announced cutbacks indicate they will

 continue until margins normalize. At this time we expect to see the declines continue until at least

 late 2009, and cuts could be deeper than now projected.”

        365.    A May 21, 2008, Wall Street Journal article noted that conditions in the industry

 were starting to change: “Three things are making analysts more optimistic: Companies are cutting




                                                 136
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 138 of 399 PageID #:264193




 production, weekly egg-set numbers are declining (egg sets are fertile eggs placed in incubators),

 and prices are responding positively to the thinning supply lines.” The article also noted “[i]t is

 unusual for egg sets to decline at this time of year.”

        366.    The reason such a reduction was unusual in May is that egg sets result in chickens

 that are ready for market approximately 10 weeks later, which in this case would have been first

 week of August – still the peak of the high-demand summer grilling season.

        367.    During an earnings call on May 22, 2008, Sanderson Farms CEO Joe Sanderson

 was asked if he thought industry cuts were sufficient to keep the industry profitable in the autumn.

 Sanderson responded: “[w]e don’t know yet. We will make a cut as we always do after Labor

 Day. We will make a 4-5% cut following Labor Day as we always do going into Thanksgiving,

 Christmas, and January [and] we reduce our egg sets and around Thanksgiving, Christmas, New

 Years and Martin Luther King. That is a period of slow demand for us, and we don’t announce

 that, but we always do it. It is just a period when we take downdays and we will do that. But if

 we think more is needed, we will evaluate that sometime in August, and if need be will do it. We

 cut back in 2006, we cut back in ‘97-98. I don’t know if we announced it or not, but we will do

 what we need to do.” Mr. Sanderson provided no explanation why Sanderson Farms chose to

 publicly disclose its “regular” production cut if it had never done so in the past. The reason was

 obvious – to signal the other Defendants to follow suit. In early June 2008, Pilgrim’s CEO Clint

 Rivers noted in a June 4, 2008, presentation that “[o]ur supply in chicken, we are oversupply …

 we need to see some balance in the supply…. Simply put, at this time there is still too much breast

 meat available to drive market pricing significantly higher.”

        368.    Other Defendant CEOs soon picked up on Rivers’ call for further action. On June

 19, 2008, chicken industry executives participated in a media conference call intended to lobby




                                                  137
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 139 of 399 PageID #:264194




 the federal government to limit the ethanol mandate, a federal program requiring the production

 of corn-based ethanol, which Defendants claimed drove up their corn costs by lessening the

 amount of corn they could buy to feed their chickens. According to one report, Mark Hickman,

 Chairman of the National Chicken Council and CEO of Peco Foods, told participants that “the

 poultry industry is entering a second phase of production cutbacks, following a 1 percent to 2

 percent cutback in production earlier this year” and that “we are hearing talk that this was not

 nearly enough, so liquidation is in round two.” This statement referred to the need for Defendants

 to reduce chicken breeder flocks to affect longer-term supply restraint in the industry, rather than

 the short-term production cuts like breaking eggs or slaughtering chickens earlier to reduce weight.

        369.    On June 23, 2008, shortly after Peco Foods’ CEO publicly suggested that further

 production cuts were needed, Wayne Farms announced a 6% production cut. Wayne Farms

 President & CEO Elton Maddox said in a statement that “[s]oaring feed ingredient costs

 aggravated by the government’s food for fuel mandate has created the need for us to rationalize

 our business.” Like many other executives, Maddox cited ethanol subsidies as the reason for the

 production cuts. Wayne Farms’ announcement came only three days after Agri Stats suggested

 further cuts were needed and four days after Peco Foods CEO Hickman suggested further cuts

 were needed.

        370.    On June 23-25, 2008, the industry organization USPOULTRY held its annual

 Financial Management Seminar. Defendants’ senior executives attended the seminar.

        371.    On July 2, 2008, Foster Farms announced it was abandoning plans to build a new

 chicken plant in northeastern Colorado that it had previously announced in April 2008 would

 employ about 1,000 people.




                                                 138
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 140 of 399 PageID #:264195




        372.    In a statement, Foster Farms CEO, Don Jackson, noted “[i]n these difficult

 conditions with costs escalating primarily due to grain and fuel prices and chicken prices lagging

 it does not make economic sense to go forward with expansion at this time.”

        373.    Mr. Jackson’s purported justifications for decreasing production capabilities were

 pretextual.

        374.    On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, citing “record

 high prices for corn and soybean meal, which it attributes to the U.S. government’s mandated

 ethanol policies along with recent flooding in the Midwest ‘Corn Belt’ region.”

        375.    O.K. Foods’ purported justifications for decreasing production were pretextual.

        376.    On July 20-22, 2008, the National Chicken Council held a three-day “Chicken

 Marketing Seminar” attended by Defendants’ senior executives. The event was billed as a

 marketing seminar that “includes social networking events and recreational opportunities,

 including a golf tournament.”

        377.    On August 11, 2008, Pilgrim’s announced the closure of its Clinton, Arkansas,

 processing plant and a facility in Bossier City, Louisiana. Pilgrim’s press release noted the

 closures “are part of the company’s ongoing effort to operate more efficiently and return to

 profitability amid high feed costs and an oversupply of chicken on the market.”

        378.    The closure of the Clinton processing plant represented an additional 1.25%

 incremental increase of the company’s previously announced production cuts.

        379.    Pilgrim’s stated that it would keep both plants idled until “industry margins can be

 sustained at more normalized levels of profitability.” Pilgrim’s also noted that “[w]ith Labor Day

 approaching and no indication that the actions taken to date by Pilgrim’s Pride or other industry




                                                139
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 141 of 399 PageID #:264196




 members are having a positive effect on selling prices for our products, it is now clear that more

 significant decisive action is necessary.”

           380.   In August 2008, Raeford (a non-public company) announced publicly, as reported

 by newspaper The Charlotte Observer, that it would begin reducing its chicken production by 5

 percent. The company said in a statement to industry publication WATT PoultryUSA that “[t]he

 current obstacles that face our industry require that supply be brought in line with demand.”

           381.   A production cutback was remarkable for Raeford, which had pursued a strategy of

 aggressive production growth that resulted in the company doubling its chicken production from

 2001 to 2007.

           382.   On an August 26, 2008, earnings call, Sanderson Farms CEO Joe Sanderson stated

 that “[s]o long as this weakness continues, the poultry industry will need to cut production further

 until supply is in line with demand.” When asked later whether the industry had already made

 enough production cuts, he noted “we kind of thought we were going to see reductions in July ...

 [based on] 213/214 [million] egg sets back in April and that really did not materialize. When you

 look at USDA slaughter numbers in July, they were 100% and 101% and now we’re looking at

 egg sets of 206 and 207 million that are going to show up sometime in October or November.

 We’ll see when we get there. Those are barely impressive cuts. My suspicion is, as I’ve told you

 in May, the industry typically make the cut [sic] and it’s tentative. We’ll have to see if it works….

 I’m very skeptical that those cuts are going to be enough to return us margins to cover these grain

 costs.”

           383.   By September 2008, chicken industry publication WATT PoultryUSA reported that

 “[m]ost U.S. chicken integrators ha[d] announced plans to close small operations, consolidate




                                                 140
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 142 of 399 PageID #:264197




 complexes and further processing plants and to reduce output by 3 percent to 5 percent to

 ‘maximize efficiency.’”

         384.    On October 3, 2008, Defendants’ senior executives attended the National Chicken

 Council’s Annual Meeting in Washington, D.C. Agri Stats CEO, Blair Snyder – elected the day

 before as a “director-at-large” to the National Chicken Council’s board – moderated a CEO panel

 that included the CEOs of Pilgrim’s, Tyson, Perdue and Sanderson Farms. Explaining Pilgrim’s

 desire to push through an industry-wide price increase, Pilgrim’s CEO Clint Rivers told panel

 members and the audience “[w]e need to get those [input] costs pushed through, but we’ve yet to

 see that happen.”

         385.    On October 10, 2008, in response to a USDA report of falling egg sets in the

 chicken industry, Pilgrim’s told the Associated Press that “[t]his is very positive news for the

 industry and may signal that the industry is taking a more rationalized approach to production

 heading into the fall.”

         386.    Indeed, an industry analyst noted that at the time “the industry has cut about 10 to

 12 percent of its production.”

         387.    During Fall 2008, Sanderson Farms also implemented its previously announced

 “fall cuts” a month early and delayed the opening of a new deboning facility.

         388.    On October 18, 2008, Wayne Farms President & CEO Elton Maddox released a

 statement (even though Wayne Farms was not a publicly traded company) announcing the closure

 of the company’s College Park, Georgia plant, resulting in the layoff of over 600 employees.

         389.    Maddox cited “changing market conditions” and a need to “maximize efficiencies”

 as justification for the plant closure.




                                                 141
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 143 of 399 PageID #:264198




          390.   On a November 10, 2008 earnings call, Tyson CEO Richard Bond claimed that

 Tyson would not be making additional production cuts because it had already done its part to

 reduce industry supply with prior production cuts, citing the company’s focus on “supply and

 demand.”

          391.   Despite Tyson’s representations to the contrary, Tyson, in fact, substantially

 reduced production in December 2008.

          392.   First, on December 18, 2008, Tyson announced the canceling of a deboning contract

 with Petit Jean Poultry at Petit’s Little Rock, Arkansas processing plant that resulted in the layoff

 of 700 Petit employees.

          393.   Second, by December 23, 2008, it was reported that Tyson had cut its production

 by 5%.

          394.   Asked by a reporter about the cuts, Tyson spokesman Gary Mickelson stated that

 “[w]hile we would rather not share details of our current poultry production levels, we can tell you

 we continue to closely evaluate market conditions in an effort to match customer demand with our

 supply.” Tyson also noted that it had reduced production “in recent years through the closing or

 sale of poultry plants and by running the company’s remaining operations at reduced capacity

 utilization.”

          395.   During this time period, Defendants also utilized Urner Barry as a conduit for the

 sharing of information and ensuring compliance with the production cuts.




                                                 142
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 144 of 399 PageID #:264199




        396.    As further detailed below, these numerous collusive communications between

 O’Shaughnessy at Urner Barry and the Defendants furthered the conspiracy to limit output and

 resulted in higher prices than would have existed in the absence of such efforts. And prices

 reflected in the indexes published by Urner Barry itself were also therefore necessarily inflated as

 a result of the conspiracy. Both O’Shaughnessy and the Defendants knew that these inflated prices

 were the logical – and intended – result of their efforts to further the output limitation conspiracy.

        397.    On January 28-30, 2009, Defendants’ senior executives attended the 2009

 International Poultry Expo in Atlanta, Georgia.

        398.    In a February 18, 2009, interview, Tyson Senior Group Vice President Donnie

 Smith noted that “[a]cross our industry, we’re down about six percent versus where we were a year

 ago. We’re seeing an impact from that on market prices … the industry fundamentals are

 improving.”

        399.    In late February 2009, a report noted that Pilgrim’s had cut another 9-10% of its

 production.

        400.    According to the same report, Tyson told the audience at a February 2009 investors’

 conference that it did not intend to reduce its production further because “[u]sing WATT

 PoultryUSA data on ready-to-cook (RTC) pounds, our numbers have declined 5-7% from 2000 to

 2008 on RTC pounds while at the same time the industry has grown 31%. Over time, we have

 done plenty of cutting back.” In other words, Tyson felt it had already taken its fair share of needed

 production cuts, so competitors needed to take any further action.

        401.    Tyson communicated that it felt it had already perilously led the industry on

 production cuts and was confident that competitors would support through significant cuts of their

 own. However, as indicated below, Tyson’s statements about not reducing production appear to




                                                  143
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 145 of 399 PageID #:264200




 be posturing, because generally Tyson did reduce production during the 2008-2015 time period in

 line with other producers.

        402.    By February 25, 2009, Sanderson Farms told The Morning News of Northwest

 Arkansas that it had made cuts to its supply of chickens by processing smaller chickens and running

 its plants at lower capacity utilization rates. Sanderson Farms also told a group of investors around

 this time that “[b]ecause we don’t expect much help from the demand side, chicken market

 improvement will have to come from supply cuts.”

        403.    Similarly, the CEO of Simmons Foods (a private company), Todd Simmons, noted

 in a February 25, 2009, interview that “[w]e are seeing lower demand in the food-service customer

 base. We have made adjustments in bird weights to ensure our production meets with our

 customer’s needs.”

        404.    Seeing further cuts from smaller producers in the industry led Pilgrim’s to announce

 historically large cuts to its production on February 27, 2009.

        405.    In a press release announcing the closure of three processing plants located in

 Douglas, Georgia, El Dorado, Arkansas, and Farmerville, Louisiana, Pilgrim’s stated the plants

 were “underperforming” and said the closures would “improve the company’s product mix by

 reducing commodity production and to significantly reduce its costs in the midst of an industry-

 wide oversupply of chicken and weak consumer demand resulting from a national recession.”

 Pilgrim’s also stated that the idling of these three plants would reduce its total pounds of chickens

 produced by 9-10%.

        406.    Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook

 production in 2008,” including Defendants Tyson, Pilgrim’s, Perdue, Simmons, Raeford, Cagle’s




                                                 144
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 146 of 399 PageID #:264201




 (later bought by Koch Foods), George’s, O.K. Foods, Harrison, and GNP Company (now owned

 by Pilgrim’s).

        407.      Other companies reduced their planned production levels or delayed the planned

 opening of new chicken complexes.

        408.      During 2009, Defendants also exchanged and agreed upon specific prices to charge

 common customers.

        C.        Defendants’ First Round of Chicken Production Cuts Included
                  Unprecedented Reductions to Chicken Breeder Flocks

        409.      As noted above, in 2008, Defendants ended a decades-long trend of annual

 additional chicken production, surprising industry observers.

        410.      What made the production cuts in 2008 and early 2009 particularly remarkable is

 that chicken producers did not just reduce the pounds of chickens they produced – they also went

 further up their supply chains than ever before to restrict their ability to ramp up production for

 years into the future.

        411.      While previous downturns had led some producers to use short-term methods to

 reduce overall pounds of chickens supplied to the market, in 2008, Defendants took their

 reductions to the next level by substantially reducing their breeder flocks in ways that were not

 easily reversed and would result in a commitment to longer-term reductions, as shown in the

 highlighted section of the graph below:




                                                145
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 147 of 399 PageID #:264202




        412.    The effect of the supply cuts on chicken pricing in 2008 and the first months of

 2009 was clear. During the worst recession in generations, chicken prices rose through mid to late

 2008, staying at or near all-time highs until late 2009.

        413.    For instance, by May 28, 2009, Sanderson Farms reported strong profits that were

 twice the estimates of Wall Street analysts, which according to one industry publication was “aided

 by production cuts and lower feed costs that offset still-weak demand.”

        414.    Similarly, at a May 14, 2009, BMO Capital Markets conference in New York City,

 interim Tyson CEO Leland Tollett noted that “poultry market fundamentals had improved. Pullet

 placements, an[] indication of future broiler supplies, have been down the past five months

 compared to the same period last year. Egg sets continue to run six percent or more below year

 ago levels and cold storage inventories of poultry have declined about 20 percent since peaking in

 November 2008.” Pullet placement data was collected from Defendants and their Co-Conspirators

 by Agri Stats, and sent monthly in reports to Agri Stats subscribers, and used by the chicken

 industry to monitor and control future supply.


                                                  146
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 148 of 399 PageID #:264203




           415.   During 2009 and 2010, Defendants’ senior executives continued to meet with one

 another at trade association meetings and industry events, such as the National Chicken Council

 and the International Poultry Expo.

           416.   Defendants also continued to utilize Mr. O’Shaughnessy of Urner Barry to

 communicate the plan to limit production.



           417.   In another example, at the National Chicken Council’s October 2009 Annual

 Conference,

                                              , one industry analyst wrote that participants had

 emphasized continued “production discipline,” Defendants’ euphemism for limiting chicken

 supply.

           418.   However, as prices continued to rise during late 2009 and early 2010, producers

 started increasing production in response to the higher prices just as they had done in previous

 decades.

           419.   Because of 2008 and 2009’s unprecedentedly deep and early breeder flock culls,

 this temporary spike in production took months to effectuate, rather than the few weeks it would

 have taken had producers killed off their breeder flocks at the rates and times at which they had

 done so in the past.

           420.   The rising production by producers in early 2010 led to a reported oversupply of

 chickens that began to depress prices by late 2010.

           421.   Defendants faced an incentive to revamp their conspiracy to make it more effective.

 Defendants had learned the value of coordinated supply reductions in 2008; they were quick to




                                                  147
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 149 of 399 PageID #:264204




 react with a new round of production cuts in the first half of 2011. Those cuts caused prices to

 recover.

        D.      Defendants Continued Their Conspiracy With a Second Massive Breeder
                Flock Cull in 2011

        422.    As before, Defendants communicated their efforts through Mr. O’Shaughnessy of

 Urner Barry.




        423.    On January 24-26, 2011, Defendants’ senior executives attended the International

 Poultry Expo in Atlanta, Georgia, including Tyson CEO Donnie Smith. The IPE featured an

 annual market intelligence panel with Mike Donohue from Agri Stats and industry-insider Paul

 Aho. According to one report, Donohue noted that “‘2008 was the worst year financially for the

 (U.S.) broiler industry that most people have ever seen’…. The industry’s response in 2008 was

 a 5 to 6% reduction in pounds produced. He said that the broiler industry is currently at record

 high weekly slaughter volumes.” Aho noted “[t]his could be a very difficult year with cutbacks,

 rationalization, and consolidation…. The market is calling for around a 5% reduction in chicken

 production.”

        424.    On a February 4, 2011, Tyson earnings call, COO James Lochner noted that “until

 industry supply more closely aligns with demand” Tyson’s broiler business would “be

 challenged.” Tyson CFO Dennis Leatherby also referred to a supply-demand imbalance in the

 chicken industry.

        425.    On a February 16, 2011, Cagle’s (acquired by Koch) earnings call, Cagle’s

 reportedly said it had begun a 20% reduction in production at a deboning operation in an effort to

 balance supply and demand. Cagle’s told one publication that it was “optimistic that the industry



                                                148
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 150 of 399 PageID #:264205




 will exhibit the production restraint necessary to support higher pricing for Cagle’s products

 allowing for return to profitable margins.”

        426.    On or around February 25, 2011, Sanderson Farms CEO, Joe Sanderson,

 announced on an earnings call that Sanderson would be delaying the development and construction

 of a second North Carolina broiler complex.

        427.    On March 7, 2011, House of Raeford announced a 10% reduction in egg sets that

 began in early February. CEO Bob Johnson noted in an accompanying press release that “we

 decided that acting now was a responsible action for our company in light of continuing unstable

 economic conditions…. Hopefully the chicken prices will begin to increase later this year. In

 addition, if Congress will take action to cut unreasonable government support for the ethanol

 industry, then grain prices should decrease to a more manageable pricing level.”

        428.




        429.    On March 15, 2011, Simmons announced it was laying off 180 workers at its

 Siloam Springs, Arkansas processing plant “[d]ue to economics specific to our industry, resulting

 from high grain prices predominantly caused by corn being used in ethanol, we have decided to

 realign some of our production resulting in the elimination of 180 positions as of April 15.”

        430.    On April 13-15, 2011, the Georgia Poultry Federation held its annual meeting at

 the Brasstown Valley Resort in Georgia. Defendants’ senior executives attended the meeting.

 Among other positions that Defendants’ employees were elected to at the meeting, Donnie




                                                149
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 151 of 399 PageID #:264206




 Wilburn (Director Live Operations, Harrison Poultry) was elected Vice Chairman of the Board of

 Directors and Phillip Turner (Plant Manager, Mar-Jac) was elected to the Board of Directors.

          431.




          432.   On April 15, 2011, Defendant Mountaire disclosed, in a press report, the

 abandonment of a planned capacity increase, with Mountaire President Paul Downes explaining

 that “the only way to higher prices is less supply. The only way to less supply is chicken

 companies will shut down or cut back…. I think that’s what we’re going to see.” (emphasis

 added)

          433.   Downes’ view of the state of the chicken industry was echoed, and amplified, by

 Joe Sanderson, CEO of Defendant Sanderson Farms, who stated on a May 24, 2011 earnings call

 that “the deal is that the industry – forget Sanderson – the industry cannot sustain losses like they

 are sustaining for a long period of time. They will – they can’t do it and you have been observing

 this for years and years and the industry has been losing money since Novemberish and balance

 sheets deteriorate and losses have to stop. The only way to stop losses with $7 corn is to reduce

 production and get prices up. That is the rule and the law of the jungle.” Sanderson continued,

 “my judgment is that there will be some others that are going to have to make some adjustments

 that I believe cuts will be forthcoming in our industry based on the losses we see in Agri Stats.”

 (emphasis added)

          434.   Sanderson’s comments came roughly one week after he and Lampkin Butts,

 Sanderson’s President and COO, attended the BMO Farm to Market Conference in New York

 City, along with the CEOs of Defendants Pilgrim’s Pride (Bill Lovette) and Tyson (Donnie Smith).




                                                 150
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 152 of 399 PageID #:264207




        435.    The conference included a presentation by Lovette that noted Pilgrim’s new focus

 on matching production to meet demand, including by adjusting “head,” i.e., breeder flocks, to

 better balance supply and customer demand.

        436.




        437.




        438.    On a June 6, 2011 earnings call announcing it would not increase capacity in the

 foreseeable future, Cagle’s – a Georgia-based integrator whose assets were bought by Defendant

 Koch Foods in 2012 following Cagle’s bankruptcy – said that “the industry must lower supply in

 order to offset reduced demand and to support higher market prices.” (emphasis added)

        439.    Other Defendants and Co-Conspirators, including Fieldale Farms and Mar-Jac, also

 began reducing production by cutting breeder flocks in the middle of 2011.

        440.    Keystone Foods, like many of the Defendants, relied on Urner Barry as a conduit

 for information regarding the supply reduction aspect of the Defendants’ conspiracy.




                                                151
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 153 of 399 PageID #:264208




                                                                                    Numerous

 communications such as these show how Defendants used Urner Barry to facilitate the flow of

 communication among them regarding production cuts.

        441.    Keystone Foods also utilized Urner Barry as a conduit for sharing information

 regarding current broiler pricing and plant operations by other Defendants.




        442.    In approximately June 2011, Tyson pulled eggs from its incubators to reduce

 Broiler volumes.

        443.    In June and July 2011, Defendants’ senior executives attended industry events,

 including a seminar held by the U.S. Poultry & Egg Association and the 2011 Food Media

 Seminar, which included a panel made up of the CEOs of Defendants Tyson (Donnie Smith), Peco

 Foods (Mark Hickman), and Perdue (Jim Perdue), and Defendant Sanderson Farms’ President and

 COO (Lampkin Butts).

        444.




                                               152
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 154 of 399 PageID #:264209




        445.



        446.       On July 29, 2011, Pilgrim’s announced the closure of its Dallas, Texas processing

 plant and the layoff of 1,000 employees. Pilgrim’s President & CEO Bill Lovette explained that

 “[w]hile the decision to close a plant and eliminate jobs is always painful, we must make better

 use of our assets given the challenges facing our industry from record-high feed costs and an

 oversupply of chicken…. A key component of that effort is improving our capacity utilization

 through production consolidation and other operational changes. By closing the Dallas facility,

 we can consolidate that production volume at three other plants and help those sites run closer to

 full capacity.”

        447.       On an August 1, 2011 earnings call, Sanderson Farms CEO, Joe Sanderson,

 informed analysts that the company’s normal fall production cut of 4% beginning in November

 would remain in place beyond January 2012 or until such time as demand improved. Sanderson

 also stated that it “wouldn’t surprise me if the industry makes further, deeper reductions in egg

 sets in October or November.... Nobody knows what cuts might be needed until we get to October,

 but I think that the cutbacks may need to be more than the 6% in head that the industry has in

 place.” (emphasis added)

        448.       A week later, on August 8, 2011, Tyson’s CEO said on an earnings call that

 “domestic availability must be in balance with demand before industry economics can improve.

 Tyson continuously strives to match our supply to demand and as a result we made a production

 adjustment in the third quarter…. Our goal is to match supply to demand. And following over-




                                                  153
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 155 of 399 PageID #:264210




 production the industry experienced, we cut production in the third quarter, but those cuts have not

 yet impacted the market.” (emphasis added)

        449.




        450.    On August 18, 2011, Cagle’s, now a subsidiary of Koch Foods, announced it was

 reducing 20% of its production at its large Pine Mountain Valley, Georgia plant.

        451.




        452.




                                                 154
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 156 of 399 PageID #:264211




        453.    In early October 2011, Defendants’ senior executives attended the National

 Chicken Council’s 57th Annual Conference in Washington, D.C. Among the discussion panels at

 the event was one about the “new paradigm” in the chicken industry. The panel included senior

 executives from Defendants Perdue (Clint Rivers, by then Perdue’s President of Foodservice and

 Supply Chain, after having been Pilgrim’s CEO), Keystone (William Andersen, Senior Vice

 President) and Koch Foods (Mark Kaminsky, COO and CFO). Panelists said that “the industry is

 accustomed to cycles, but not one quite like the latest, and companies are going to need to adjust.

 Discipline on the supply side was one suggestion. Getting better prices from retailers was

 another.” (emphasis added)

        454.




                                                155
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 157 of 399 PageID #:264212




        455.




        456.    On November 17, 2011, Wayne Farms issued a press release announcing the

 closure of its Decatur, Alabama plant and layoffs of 360 employees.

        457.    On a November 21, 2011, earnings call, Sanderson Farms CEO, Joe Sanderson,

 responded to a question about a production decrease that “when we talk about the 4% number, that

 is what we project the industry to be. Obviously, we’re going to be a part of that.”

        458.




                                                156
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 158 of 399 PageID #:264213




        459.    Throughout 2012, Defendants continued to meet at trade association meetings and

 industry events, giving them the opportunity to discuss the impact of their collective production

 cuts and otherwise monitor their conspiracy.

        460.    In the first quarter of 2012, for example, Defendants’ top executives attended the

 National Chicken Council’s board of directors meeting in Atlanta, which was held in conjunction

 with the January 25-26, 2012 International Poultry and Processing Expo.

        461.    On March 20-21, 2012, the National Chicken Council’s board of directors, which

 included many of Defendants’ senior executives, met again in Washington, D.C.

        462.    In early 2012, Sanderson Farms cut its production by 4%, which included a

 reduction in breeder flocks.

        463.    At USPOULTRY’s Hatchery-Breeder Clinic in January 2012 in Atlanta, Agri Stats

 Vice President, Mike Donohue, noted the importance of reducing breeder flocks, stating that “if

 the industry chose to do so, it could ramp up production within a 10-week period of time. The

 industry could blow apart any recover[y] in the short term by filing up incubators again.” But he

 also noted that the Agri Stats data indicated that the industry was slaughtering breeder flocks at 59

 to 60 weeks, instead of the typical 65 weeks. The kind of early slaughter of breeder flocks –




                                                 157
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 159 of 399 PageID #:264214




 including, for example, the bird-age data included in the “Growth Rate Report” described above –

 meant that Defendants subsequently were unable to increase production for at least eighteen

 months, as they would have been able to do had they not made cuts at the top of the supply chain.

        464.    The shift in the way the industry supplied chicken was summarized in a March 2012

 report published by agricultural lender, CoBank.

        465.    Entitled “The U.S. Chicken Industry: Re-invented and Revitalized” with sections

 captioned “‘Same-Old, Same-Old’ – No More” and “It’s a New Ballgame,” the report noted that

 the:

                “U.S. chicken industry has gone through the proverbial wringer, but last
                year appears to have been the low point. In recent years, the chicken
                companies have all lost money, some more than others. And five U.S.
                companies have exited the industry since 2008. As the losses mounted, the
                industry realized that its standard business practices sorely needed to be
                reformed. The surviving chicken companies found it to be not just prudent,
                but absolutely essential to revise those practices. The poultry industry today
                operates much differently than it did just a few years ago.”

        466.    The CoBank report highlighted one of the reasons for this sea-change: the

 Defendants’ reduction of breeder flocks that began in mid-2011, noting that “the recent cuts in

 the hatchery flock will prevent a quick response,” with “U.S. chicken production [...] on track to

 fall to its lowest level in 5 years by mid-2012.” (emphasis added)

        467.    The highlighted section of the following graph shows that these cuts bucked the

 historical trend of breeder flock reductions, going even deeper than the then-unprecedented 2008-

 2009 cuts:




                                                 158
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 160 of 399 PageID #:264215




        468.    The sentiment of CoBank’s March 2012 report was echoed by Pilgrim’s CEO, Bill

 Lovette, on an April 27, 2012 earnings call, where he reported that “the die is cast for 2012,” and

 that “we’re comfortable that the industry is going to remain constrained.” (emphasis added)

        469.    Trade association meetings and industry events in the middle of 2012 gave the

 Defendants additional opportunities to meet and discuss the effect of their collusive efforts to

 reduce production. Examples of these opportunities to conspire included the National Chicken

 Council Board of Directors meeting in Washington D.C. on March 20-21, 2012; Urner Barry’s

 annual marketing seminar, from April 29 - May 1, 2012; the National Chicken Council’s board of

 directors meeting in Lake Tahoe on June 21, 2012; and the July 15, 2012 meeting of the National

 Chicken Council’s marketing committee in Stowe, Vermont. Each of these meetings were

 attended by a number of Defendants’ senior executives.

        470.




                                                159
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 161 of 399 PageID #:264216




        471.



        472.    On August 28, 2012, Sanderson Farms announced a further 2% production cut that

 it blamed on corn and soybean prices.

        473.    By September 2012, Defendants’ 2011 production cuts, particularly their reduction

 of breeder flocks, had resulted in increased prices for Plaintiffs.

        474.    The higher chicken prices seen in the market by September 2012 were not justified

 by the costs of Defendants’ primary inputs, corn and soybean meal, which by the fourth quarter of

 2012, had dropped significantly in price following near-record highs in the summer of 2012.

        475.    On October 10-11, 2012, the National Chicken Council held its annual meeting in

 Washington, D.C.

        476.    Among Defendants’ senior executives attending the meeting were the President of

 Fieldale Farms (Thomas Hensley) and CEO of O.K. Foods (Paul Fox).

        477.    Messrs. Hensley and Fox participated in an “Industry Outlook Panel” where

 participants discussed the question of what the industry “learn[ed] from 2011 and how will the

 industry apply those lessons in 2012 and 2013.” (emphasis added)

        478.    Defendants also continued to directly communicate confidential pricing and

 production information to one another throughout 2013 and 2014, including, for example:




                                                  160
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 162 of 399 PageID #:264217




        E.      Drastically-Reduced Breeder Flocks Boosted Chicken Prices and Raised
                Defendants’ Profits to Record Levels

        479.    For most of the remainder of 2012 through at least 2016, Defendants reaped the

 benefits of their coordinated supply restraints as prices rose and profits soared to record levels.

        480.    During this time, Defendants’ executives repeatedly heralded the industry’s newly

 found supply “discipline.”

        481.    For example, on a May 3, 2013 investor call, Pilgrim’s Pride CEO, Bill Lovette,

 touted the chicken industry’s collective discipline:

                Obviously, revenue is going to be a function of price, in part, and in this
                case a big part; and obviously, price is going to strengthen as supply
                continues to be disciplined and constrained…. So I think the industry is
                doing an admirable job in being disciplined on the supply side and I think
                we’ve got a combination where we combine that discipline with strong
                demand for product and that’s why you’ve seen the pricing environment
                that we’re now enjoying…. I believe the industry has learned over the past
                three to five years that chicken economics is going to be driven by the
                supply and demand of chicken and not necessarily what corn or soybean
                meal costs. I think I’m confident to say, we’ve figured that out and we’re
                doing a good job of balancing supply and demand. (emphasis added)

        482.    On the May 3, 2013 investor call, Lovette specifically referenced the continued

 importance of restraining the industry’s breeder flocks:

                I only know what we’ve seen happen in the past. Now, certainly, this
                summer if the industry chooses to grow the breeder supply significantly,
                that’s definitely going to impact 2014. What I’m saying is, so far, we’ve
                seen no indication that the industry plans to grow the breeder supply and
                as a matter of fact, it’s actually shrunk.… I’ll reiterate that I think the
                industry has learned that the economics of our business is tied very closely


                                                  161
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 163 of 399 PageID #:264218




                to the supply of chickens and we’ve done a good job so far of maintaining
                discipline such that even paying nearly $8.50 for corn, we’ve been able to
                be profitable as an industry. (emphasis added)

        483.    On October 4, 2013, Defendants’ CEOs and other senior executives met at the

 annual meeting of the National Chicken Council in Washington, D.C., where a panel, including

 the CEOs of Defendants Tyson (Donnie Smith) and Simmons Foods (Todd Simmons), was

 “chipper about the prospects for their industry in the next few years.”



        484.    Defendants had reason to be positive. For example, on a February 21, 2014

 earnings call, Pilgrim’s Pride CEO, Bill Lovette, reflected on what had led to the company’s record

 earnings. Lovette noted that “I think the one thing that creates … has created the stability is the

 discipline of the industry to not allow profitability in the past to drive supplies in the future….

 And I think that discipline really … is the one ingredient that has made for more stable earnings

 that we have seen.” (emphasis added)

        485.    At a March 12, 2014 industry conference, Tyson CEO, Donnie Smith, told

 attendees that a “meaningful change” in chicken production would not occur until the second half

 of 2015, a statement he could confidently make because Defendants’ unprecedented 2011-2012

 cuts in breeder flocks made it impossible for them to “meaningfully change” chicken production

 any sooner.

        486.




        487.    An October 2014 CoBank analysis noted that Defendants’ strategy of targeting

 breeder flocks paid dividends during 2013 and 2014. According to the report:




                                                 162
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 164 of 399 PageID #:264219




                [P]roduct demand should remain robust through the rest of this year and
                well into 2015, bolstered by a gradually improving domestic economy,
                continued strength in export demand, and the towering prices of beef and
                pork. Broiler production, however, has been slow to respond, with
                integrators having had problems expanding the number of chicks placed for
                growout. Broiler meat production is on track to grow just 1.5 percent in
                2014 from a year ago, with a similarly modest gain expected for 2015.
                Producers have been somewhat constrained in their attempts to expand the
                nation’s chicken flock by the limited supply of broiler hatching eggs. When
                the broiler-producing industry reduced production in 2011 and 2012, the
                hatchery supply flock was also reduced, and it has not yet been rebuilt to
                prior levels. Following seven months of [Year-over-Year (“YoY”)]
                declines, the number of chicks placed for growout finally posted a modest
                1 percent YoY gain in August. However, it will take another 6-9 months
                for integrators to rebuild the supply of broiler hatching eggs in preparation
                for expanding the overall flock, so significant growth in broiler production
                will not materialize until late 2015 or early 2016.

        488.    The October 2014 CoBank report also noted the effect of these production cuts,

 stating that wholesale prices for chicken “have risen to unusually high levels.”

        489.    Defendants also continued to directly communicate confidential pricing and

 production information to one another throughout 2013 and 2014.

                




                




                                                163
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 165 of 399 PageID #:264220




                




        490.    On October 29, 2014, Simmons Foods announced the closure of its Jay, Oklahoma

 spent hen processing plant. Spent hens are broiler breeders that have reached the end of their

 productive life cycle. The Simmons facility processed spent hens on behalf of many Defendants,

 providing Simmons with opportunities to monitor changes in other Defendants Broiler breeder

 supplies. The closure of Simmons’ Jay, Oklahoma facility is indicative of the reduced broiler

 breeder capacity resulting from Defendants’ initiatives to cut broiler breeder capacity across the

 industry.

        491.    During a February 12, 2015, earnings call, Pilgrim’s President & CEO Bill Lovette

 summed up the restriction of supply which Defendants had implemented since 2008: “I looked at

 some numbers supplied by Agri Stats earlier in the week and found some interesting facts. If you

 go back to 2008, the industry slaughtered 8.35 billion head. And by 2011, that slaughtered head

 had declined by approximately 8% to 7.7 billion. And it’s actually remained about that same level

 through 2014 at about 7.7 billion. If you look at live weight pounds produced, it was 47.1 billion

 in 2008. It declined to 45.06 billion in 2011. And in 2014, for the first time since 2008, it reached

 47.3 billion, so only 200 million more pounds above 2008 levels. And then on the average weight

 side, the average weight in 2008 was 5.64, and it’s averaged just above 6 from 2011 through 2014.

 So with all of that data in mind, what it tells me is the industry remains fairly disciplined on the

 supply side and demand has been increasing for chicken against the backdrop of increasing beef

 and pork supplies.”




                                                 164
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 166 of 399 PageID #:264221




        492.




        493.    The year 2015, like 2014, was a banner year for Defendants’ profits resulting from

 their conspiracy.

        494.    WATT PoultryUSA’s March 2016 issue noted, for example, that Tyson had

 achieved “record earnings and sales in fiscal year 2015 ... posting $40.6 billion in sales, including

 ringing up higher chicken sales. Yet, Tyson lowered chicken production in 2015. What’s at work

 here? This paradoxical performance, in part, reflects the fact that Tyson, along with other top U.S.

 broiler companies, is redefining its business model to achieve profitable growth.”

        495.    The true explanation for the 2015 performance of Tyson and its competitors,

 however, was the conspiracy alleged in this Complaint.

        496.    This trend continued into 2016. With the notable exception of the Georgia Dock,

 chicken prices declined in 2016, but significantly less than input costs.

        497.    Defendants proactively maintained artificially high chicken prices and high

 profitability during 2016 by exercising “discipline” on the supply-restriction.

        498.    For instance, during an April 2016 earnings call, an analyst noted that Pilgrim’s

 CEO, Bill Lovette, “mentioned that you think the industry domestically has been much more

 disciplined than they have been in the past, I’m wondering if you could just elaborate a little bit

 more on what sort of drives that view and then maybe what gives you confidence that this

 discipline will hold.” Lovette responded, “[w]hat drives the view is the actual numbers that we

 see, ready to cook pounds are up about 3.1% year to date. If you look at placements year to date,




                                                 165
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 167 of 399 PageID #:264222




 they’re up 1%, egg sets up 0.7%, hatchery utilization actually declined in Q1 to 91%. So in the

 phase of coming off two of the most profitable years in the industry, we’re not seeing, not realizing

 large amount of production increases.”

        499.    Tellingly, Pilgrim’s CFO Fabio Sandri added immediately after Lovette’s

 comments that “what drove that I believe it is that [the] industry is more geared towards

 profitability rather than just market share or field growth.” (emphasis added)

        500.    Defendants were no longer competing with one another to gain market share by

 growing their companies as one would expect in a competitive market, but instead, worked

 collectively to increase profitability by being “disciplined” in terms of supply growth.

        501.    Defendants also kept up the regular use of signaling one another to perpetuate their

 collusion during 2016 by using the code word “discipline” to note their continued adherence to the

 supply-restriction dimension of their conspiracy by keeping breeder flocks low.

        502.    For instance, during a February 2016 earnings call, Pilgrim’s CEO, Bill Lovette,

 noted that:

                [T]he industry continues to be disciplined in terms of U.S. supply.
                Although monthly pullet data tend to be volatile and have occasionally been
                at the high end of our expectations, we see modest growth of the breeder
                flock, and more importantly, little to no increase in egg sits [sic] and chick
                placements as a positive. We believe that at least part of the reason is
                because chicken producers are being disciplined and are much quicker to
                react than in the past and in adjusting supply growth to the actual market
                conditions. (emphasis added)

        503.    Other CEOs also had to try to explain the marked shift in the chicken industry’s

 profitability in recent years, after the decades-long pattern of boom and bust regarding chicken

 pricing and profitability.

        504.    Defendants again utilized Mr. O’Shaughnessy of Urner Barry to communicate the

 capacity at which their plants were running.



                                                 166
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 168 of 399 PageID #:264223




        505.    During a February 2016 Sanderson Farms earnings call, BMO Capital Markets

 analyst Ken Zaslow noted the industry’s history of volatility in pricing and profitability for chicken

 companies, questioning if there was “any changing of the industry dynamic” that had occurred.

 Sanderson Farms CEO Joe Sanderson replied “we might be at a capacity wall, you know?…. Since

 back in 2007 … there are three or four plants shuttered.… It does feel different.”

        506.    On an analyst call on May 26, 2016, Mr. Sanderson echoed his earlier statements

 about how much the industry had changed since 2007, noting that “when you go back and look

 and see how many eggs are being set right now and you go back and look at what the industry will

 [sic] set in 2007 … egg sets in 2007 were 220 million eggs a week, and we’re setting 208 million,

 209 million, 210 million eggs a week.”

        507.    Sanderson’s comments about egg sets were amplified by Pilgrim’s CEO Bill

 Lovette later that summer, stating on a July 28, 2016 analyst call that “I think what we have seen

 with egg sets is absolutely a testament to the discipline of our industry that we’ve seen in the last

 really two to three years.”

        508.    On the July 28, 2016 call, Lovette also commented on Defendants’ continued

 restraint of breeder flock population, noting that “the breeder flock in total is only up about 0.5%”

 over the same time period, and ended the analyst call describing the “positive notion [we] have

 about the discipline that we continue to see exhibited by the entire industry,” which “gives us more

 confidence that we’re going to do the right thing with respect to maintaining that discipline …

 and … gives us confidence that we’re going to continue to be disciplined as an industry.”

 (emphasis added)




                                                  167
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 169 of 399 PageID #:264224




        509.    On an August 8, 2016 earnings call, Tyson’s former CEO Donnie Smith – who was

 then transitioning the CEO role to Thomas Hayes, the company’s former Chief Commercial

 Officer who became the CEO in late 2016 – stated that “our chicken business is ... it continues to

 do great,” a comment seconded by Hayes, who said about the company’s chicken business that

 “year-over-year, we’re doing great ... all that business is very profitable to us.”

        F.      Defendants Utilized Urner Barry to Assist Them Capitalize on Their Supply
                Reduction Efforts

        510.    Although Urner Barry prices are intended to be based on a system of double

 verification, which includes telephonic and written surveys of all or nearly all broiler producers,

 along with verification of reported prices from broiler purchasers such as brokers and customers,

 Defendants understood and took advantage of its susceptibility to manipulation.

        511.




        512.




        513.    With knowledge of Mike O’Shaughnessy’s susceptibility to influence, and his

 control over Urner Barry’s prices, Defendants routinely, consistently, and collectively pressured

 Urner Barry to raise prices.




                                                  168
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 170 of 399 PageID #:264225




       514.   Defendants conspired together to pressure Urner Barry to raise prices.




       515.




       516.




       517.




       518.




                                              169
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 171 of 399 PageID #:264226




        519.




        520.   Mike O’Shaughnessy actively and openly discussed broiler production with

 Defendants, to which Defendants used Urner Barry to facilitate communications among

 themselves.

        521.




        522.



        523.




        524.



        525.




                                          170
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 172 of 399 PageID #:264227




        526.




        527.




        528.




        529.



        530.      Defendants improperly kept Urner Barry prices from falling when they should have.




        531.      And when Urner Barry prices increased, Defendants linked the price increase to

 their actions.



        532.      While Defendants were not as successful at eradicating price volatility in Urner

 Barry as they were the Georgia Dock – they did not have sole control over price inputs with Urner

 Barry – their collective actions increased prices across all indices.




                                                 171
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 173 of 399 PageID #:264228




         533.    Indisputably, Defendants actions were interrelated. Rising prices and price quotes

 inflated by coordinated pressure benefited each of the Defendants across each index, leading to

 higher broiler prices for Plaintiff.

         534.    And individual pressure was not always possible, as Urner Barry took into account

 numerous sales numbers and quotes collectively from multiple Defendants. In those instances,

 collective action was required.

         535.




         G.      Defendants Capitalized on Their Prior Actual Reduction of Broilers to
                 Coordinate a False Supply Reduction

         536.    Defendants also were able to take advantage of their coordinated reduction in the

 supply of broilers in price negotiations with restaurants and other contract purchasers. This was

 especially the case with Small Birds.9

         537.    For example, as part of their collective goal to increase the prices of broilers,

 Defendants coordinated inflated prices to restaurants and other contract purchasers in the time

 period beginning at least as early as 2012 and continuing through at least 2017. One of the primary

 explanations Defendants presented for these inflated prices was what they said was a reduction in



         9
                 Small Birds are generally defined as Broilers weighing 4.25 pounds or less. Upon
 information and belief, Sanderson Farms, Foster Farms, Harrison Poultry, and Peco Foods did not
 produce Small Birds during the alleged bid rigging conduct period, and House of Raeford Farms,
 Inc. has not produced Small Birds since mid-2012, the beginning of the bid-rigging conduct period.


                                                172
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 174 of 399 PageID #:264229




 the supply of broilers. Defendants were able to point to the actual supply reduction that they

 orchestrated for broilers in the 2011-2012 timeframe. Yet, at the same time, the number of Small

 Birds killed increased significantly in the 2011-2013 period and remained elevated throughout the

 remainder of the relevant period.

        538.    Defendants also used their coordinated false explanation of supply reduction for

 their elevated prices of broilers even for those restaurants that did not purchase Small Birds.

 Through these coordinated misrepresentations, Defendants were able to persuade restaurant chains

 and other purchasers to accept higher prices for broiler products.

        H.      The Conspiracy Also Included the Collusive and Fraudulent Manipulation of
                the Georgia Dock Price Index

        539.    Defendants buttressed their successful efforts to artificially boost chicken prices by

 collectively reducing supply by collusively and fraudulently manipulating the Georgia Dock

 benchmark price index, a chicken-industry pricing benchmark contained in contracts between

 Defendants and a significant proportion of their customers, including certain Plaintiffs. The

 Georgia Dock was such an important index that, even when Plaintiffs’ contracts were not explicitly

 indexed to the Georgia Dock, the prices paid by Plaintiffs were materially affected by the Georgia

 Dock price. As such, the manipulation of the Georgia Dock did not only have an anticompetitive

 effect on the price for sales of broilers that were quoted based directly and expressly on the Georgia

 Dock; rather, it also contaminated and artificially raised prices for broilers that were not expressly

 tied to the Georgia Dock. This contamination occurred because Defendants often used the Georgia

 Dock as a crosscheck or a baseline for transactions even where the Georgia Dock was not the

 primary benchmark that suppliers used to provide quotes to customers. For example, Defendant

 Keystone Foods utilized Georgia Dock as a reference point across the board for pricing even when




                                                  173
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 175 of 399 PageID #:264230




 their agreements with, or quotes to, customers did not call for the price to be based on the Georgia

 Dock.

         540.   During the relevant period, broiler chicken prices were reported primarily by three

 entities: Urner Barry (a commodity price reporting service), the Georgia Department of

 Agriculture through the Georgia Dock, and the USDA. Additionally, as discussed below, Agri

 Stats collects detailed pricing information through its subsidiary Express Markets, Inc. (“EMI”).

         541.   Urner Barry collects and publishes daily price information for broilers. Urner

 Barry’s chicken price information is subscription-based, so all producers and many purchasers

 subscribe for a fee. The USDA and Urner Barry’s broiler price indices are based upon a system

 of double verification, which includes telephonic and written surveys of all or nearly all chicken

 producers, but also verification of reported prices from purchasers such as brokers and customers.

 The Georgia Dock price survey methodology, which contrasts materially with those of the USDA

 and Urner Barry, is discussed below.

         542.   The most detailed price report is not publicly available and is produced by Agri

 Stats and its subsidiary, Express Markets, Inc. According to a May 2010 FarmEcon study, EMI’s

 pricing report10 includes “pricing data on whole birds and chicken parts that is considerably more

 detailed than the USDA,” Urner Barry, or Georgia Dock reports, as it is based on actual sales

 invoices from broiler companies.




         10
                Agri Stats subsidiary EMI was formed around 2000 to compete with the price
 reporting service of Urner Barry. Unlike Agri Stats reports for Defendants, EMI releases daily
 pricing data to both Defendants and potential purchasers of Broilers, though the reporting service
 costs thousands of dollars and is not publicly available. EMI reports capture all transactions by
 Broiler producers, who automatically transmit invoice information electronically from each
 transaction to EMI. The reports include all sales volume information from the previous day,
 including the size of containers, type of cut, whether the product was chilled with ice or CO2,
 the price, and numerous other pieces of information.


                                                 174
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 176 of 399 PageID #:264231




        543.    Published prices for broilers from Urner Barry, Georgia Dock, and USDA relate to

 the market for broilers. Prices for chicken, whether sold under contract or on the spot market,

 generally move with spot market prices as reported by Georgia Dock or Urner Barry.

        544.    Statements by chicken company executives and industry experts confirm that

 chicken sales, whether by contract or on the spot market, are tied to spot market pricing. For

 instance, Sanderson Farms CEO Joe Sanderson explained in a May 2008 speech that Sanderson

 Farms’ contract sales to retail customers have prices tied to the Georgia Dock price survey and

 Sanderson Farms’ contract sales to food distributors are “based on formulas tied to the Urner

 Barry.” Similarly, expert economist Dr. Colin A. Carter from the University of California (Davis)

 testified that “internal Pilgrim’s documents show that virtually all chicken products, even if they’re

 not sold spot, are tied to the spot prices…. 83 percent of Pilgrim’s chicken sales are reflecting the

 spot price within a given year. So there’s only about 16 percent of their sales that are not tied to

 the spot market over a relatively short period of time.” Further, because half of “fixed contracts”

 actually had terms tied to broiler spot market prices, Dr. Carter concluded that 92% of Pilgrim’s

 broiler sales were tied to broiler spot market prices such as Georgia Dock. Similarly, many of

 Plaintiffs’ purchases of broilers from Defendants were tied to the Georgia Dock price even when

 those purchases were not spot transactions.

        545.    As a consequence of the inelasticity of supply and demand in the broiler industry

 (discussed below) and the availability of the spot market price indices (discussed above), public

 price increase announcements by Defendants were unnecessary. Defendants knew and intended

 that a decrease in supply pursuant to their agreement would increase broiler spot market prices,

 and therefore that all broiler prices would increase.




                                                  175
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 177 of 399 PageID #:264232




        546.    The Georgia Dock, USDA Composite, and Urner Barry all measure the same (or

 very similar) size and grade of chicken.11

        547.    The Georgia Dock benchmark price index, like the other two indices, sets prices

 for both the “whole bird” and various parts of the chicken (wings, tenders, leg quarters, thighs,

 drumsticks, and breasts) using the same pricing methodology. The “whole bird” price is the

 baseline for pricing all parts of a chicken.

        548.    Buyers reasonably relied on the Georgia Dock benchmark price index because they

 believed it accurately reflected the market price for the chicken they bought, especially since the

 Georgia Dock was an industry-accepted benchmark price index for wholesale chicken prices that

 was meant to reflect the market price of chicken. Many Plaintiffs purchased chicken from

 Defendants at prices that used the Georgia Dock as a component throughout the relevant period.

 In some instances, Defendants insisted upon using the Georgia Dock in their pricing with Plaintiffs

 and/or declined to use another form of pricing with Plaintiffs.

        549.    Much like when the world’s largest banks came together to manipulate numerous

 financial benchmarks (such as LIBOR), the Georgia Dock Defendants came together to manipulate

 the Georgia Dock benchmark price index.

        550.    Compared to the other two indices available to chicken buyers, there were

 significant differences in how the Georgia Dock benchmark price index was compiled that made

 it highly susceptible to manipulation by the Georgia Dock Defendants. The Georgia Dock

 Defendants are the nine producers that submitted price quotes that went into the Georgia Dock




        11
                 Unlike the other indices, the Georgia Dock benchmark price did not include freight
 or transportation costs. At its inception, the Georgia Dock benchmark price was known as the
 “Georgia F.O.B. Dock” price; the Georgia Dock was “F.O.B.” the supplier’s shipping dock,
 meaning that the buyer was responsible for paying the freight.


                                                176
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 178 of 399 PageID #:264233




 price index, namely (ranked by their market share in Georgia, which dictated how much weighting

 each producer’s quote was given in compiling the Georgia Dock benchmark price): Pilgrim’s Pride

 (approximately 35% of Georgia market share in 2016); Tyson (15%); Fieldale (15%); Mar-Jac

 (10%); Claxton (10%); Sanderson Farms (7%); Harrison (5%); and Koch and Wayne Farms (less

 than 2% each).

        551.      The significant difference between the Georgia Dock price index and other broiler

 price indices in recent years cannot be explained by only one or two outlier companies reporting

 artificially high broiler prices to the GDA. That is because of the GDA’s “one cent rule,” as

 discussed in more detail below. Under this rule, prices that deviate by more than one cent from

 the average price as initially calculated are excluded from the final Georgia Dock price. Instead,

 the deviation of the Georgia Dock price index from the prices in the other indices – indices that

 are themselves based on verified sales by Defendants – can be attributed only to all or nearly all

 participating broiler producers collectively submitting artificially high and identical or very nearly

 identical broiler prices to the GDA. In other words, all or most of the Defendants’ submissions

 needed to be roughly within two cents of each other in order to inflate the Georgia Dock price and

 maintain an artificially inflated Georgia Dock price over time – a price which, for extended periods

 of time, was 20 or 30 cents higher than the comparable (and also inflated, due to the

 anticompetitive conspiracy alleged herein) Urner Barry price index. Notably, the Georgia Dock

 was also higher than the USDA and EMI indices.

        552.      To compile the Georgia Dock price index, according to an internal GDA document

 provided to the New York Times through an open records request, “each participating [Broiler

 producer] company is called [by the GDA] on Wednesday every week to report the price offered

 to companies in which they have contracts in place with.” A single price is given by each broiler




                                                  177
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 179 of 399 PageID #:264234




 producer company and it is accepted without any verification of actual invoices or any other form

 of auditing to verify accuracy. In response to a press inquiry, the GDA explained its failure to

 audit any self-reported data from Defendants by stating, “We don’t see any reason they would

 submit information that wasn’t truthful.”

        553.    Despite the GDA’s public statements about confidence in the Georgia Dock price

 index, the GDA employee who collected prices each week from broiler companies, Arty Schronce,

 was deeply concerned. In a September 2016 internal GDA memorandum, disclosed publicly for

 the first time on November 17, 2016, in a Washington Post article, Schronce wrote that he

 “continue[d] to have concerns about” the Georgia Dock, had “voiced concerns in the past,” and

 that he thought the Georgia Dock price index was “a flawed product that is a liability to the Georgia

 Department of Agriculture.” Schronce also noted, “I was told that poultry companies know what

 they are doing and all I need to do is to gather and consolidate the info I am provided. However,

 I have come to question the validity of some of the information provided.”

        554.    Schronce’s memorandum confirms the significance of the one cent rule; it noted

 that after a January 2016 article about the Georgia Dock price index in the Wall Street Journal,

 one “company appears to basically not take part in the Whole Bird Dock Price process. They seem

 to deliberately submit a low bid that they know will be kicked out. However, they can claim that

 they are submitting something lower. In essence, they can take advantage of a high whole bird

 price while maintaining that they want it to be lower.”

        555.    Until late 2016, the Georgia Dock pricing methodology was not publicly available.

 Chicken buyers whose transactions with Defendants were tied to the Georgia Dock whole-bird

 price, reasonably but mistakenly believed it reflected the actual market price of chicken.

 Moreover, because (until August 2016) the USDA also published the Georgia Dock benchmark




                                                 178
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 180 of 399 PageID #:264235




 price alongside the USDA Composite, many chicken buyers, including Plaintiffs, erroneously

 believed the Georgia Dock price to be a USDA price.

         556.    Plaintiffs were misinformed that the Georgia Dock benchmark was supposed to be

 based on the Georgia Dock Defendants’ actual offering prices for the next week as reported to the

 GDA. This was false; the Georgia Dock Defendants did not report their true prices to the GDA.

 Instead, they agreed to, and in fact did, intentionally report false, artificially high (or artificially-

 stabilized) prices. The reality was that the Georgia Dock price was simply whatever the Georgia

 Dock Defendants said it was. Hypothetically, if one week the Georgia Dock price was $1.75, and

 the following week the Georgia Dock Defendants told the GDA that the offering price of their

 chicken was now $2, the Georgia Dock price would become $2, and the prices that Plaintiffs and

 others paid for chicken would increase commensurately.

         557.    Once a week, Schronce, his predecessor Greg Pilewitz, and/or their assistants at the

 PMN would call or email with representatives of the Georgia Dock Defendants to collect price

 submissions, which were supposed to reflect those Defendants’ actual offering prices. The PMN

 collected the Defendants’ price submissions and weighted each of them by the Defendants’ above-

 referenced relative market share (referred to by the PMN as that company’s “voice”).12

         558.    In addition, many of the Defendants submitted price quotes to the PMN via email,

 and those emails confirm many of the specific false and inflated quotes to the PMN.

         559.    All parties knew that Defendants were supposed to submit to the PMN their actual

 offering prices for 2.5 to 3 pound whole chickens, but only a handful of the Georgia Dock

 Defendants actually processed 2.5 to 3 pound birds in Georgia, so, according to the PMN, the

 Georgia Dock Defendants were “supposed to adjust their whole bird quote as if they are producing



         12
                There was only one change to the weighting formula during the relevant time period.


                                                   179
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 181 of 399 PageID #:264236




 that sized bird.” The Georgia Dock Defendants knew that, if they did not sell 2.5 to 3 pound whole

 birds, they had to reliably convert their offering price each week for the whole birds they sold into

 a 2.5 to 3 pound bird. Once the final Georgia Dock whole bird price was calculated, the PMN

 used a formula to calculate prices for different chicken cuts and parts based on the whole bird price

 the Georgia Dock Defendants provided to the PMN each Wednesday.

        560.    In compiling the Georgia Dock benchmark price, there was no team of economists

 or statisticians surveying buyers and sellers in the national chicken market. Unlike the USDA

 Composite or Urner Barry poultry indices, which use data from numerous producers and buyers

 on both sides of the market, the Georgia Dock reflected prices sourced solely from a handful of

 producers. In essence, from the inception of the Georgia Dock in the 1960s until late 2016, the

 PMN relied on the “honor system” as to the truthfulness and accuracy of the offering prices

 submitted by the Georgia Dock Defendants.

        561.    In addition, submission of prices to the PMN was entirely voluntary. There were

 no regulations, rules, or legislation requiring poultry producers operating in the state of Georgia to

 submit their prices to the PMN.

        562.    Schronce, who began compiling the Georgia Dock Defendants’ price quotes in

 2012 following the death of his predecessor Greg Pilewitz, first made a preliminary calculation of

 the weighted average using the single price submission from each company. Then “[a]ny company

 that provides a whole bird quote that is more than one cent above or below the initial dock price

 calculation will not be included in the calculation for the whole bird dock price that week. Its

 voice is taken out of the formula and the dock price is recalculated without it.” This so-called

 “one-cent rule” is, according to internal GDA documents, meant “to shield [] one company having

 the ability to greatly influence the price up or down.”




                                                  180
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 182 of 399 PageID #:264237




        563.    Because of the GDA’s one-cent rule, it was not possible for only one or two broiler

 companies to report a broiler price that was significantly higher than the actual market price to the

 GDA without being disregarded as outliers by the GDA. Accordingly, certain Georgia Dock

 Defendants began reporting prices to the GDA that fell within a very narrow range but were also

 significantly above the actual market rate. As a result, Georgia Dock prices continued to rise and

 later stabilized during 2015-2016 at historic highs. It was not until a series of articles was

 published between November 3, 2016 and November 17, 2016 that information was publicly

 available to show Defendants may have fixed the Georgia Dock price.

        564.    Nothing was done to verify or substantiate these numbers. There was no “double-

 verification;” unlike with the other price indices, customers were never contacted to check to see

 if the producers’ prices were legitimate. The entire process was based on unverified “price quotes”

 from the same set of chicken producers (the Georgia Dock Defendants) submitted each week to

 one or two GDA employees, a methodology that was susceptible to manipulation.

        I.      The PMN, the Georgia Dock, and the PMN Advisory Committee Were
                Created and Sustained for the Benefit of Georgia Dock Defendants and the
                Broiler Industry

        565.    The Georgia Dock has been an industry tool ever since it was first created as part

 of the Poultry Market News Bulletin in 1965. At that time, the GDA created the first Georgia

 Dock based on a recommendation from the Georgia Poultry Federation (the “GPF”) that the GDA

 begin reporting a “live quotation” (i.e., the price of a live bird). The GPF was – and continues to

 be – a trade association comprised of Georgia poultry producers.

        566.    In 1972, the poultry producers, through trade organizations such as the GPF and

 the Georgia Poultry Processors Association, began to lobby the GDA to discontinue the PMN “live

 quotation.” Instead, the joint industry group recommended that the PMN quote an F.O.B. dock

 equivalent price. In their recommendations, the joint industry group even set out guidelines for


                                                 181
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 183 of 399 PageID #:264238




 what the PMN should be reporting. As the Georgia Commissioner of Agriculture at that time,

 Tommy Irvin, stated in a February 11, 1972 letter, the joint industry group had recommended an

 F.O.B. dock price equivalent that represented “full truck load lots of Ice Pack, USDA Grade A,

 sized 2.5 to 3 pound broilers and fryers.”

        567.    The GDA accepted this recommendation and, on February 22, 1972, transitioned

 the PMN to reporting the F.O.B. dock price equivalent that is known today as the Georgia Dock.

 Other than a switch to emailed (rather than telephonic) price submissions for some poultry

 producers, there have been no further changes to the PMN’s methodology for calculating the

 Georgia Dock since 1972.

        568.    Since the transition in 1972, the stated purpose of the Georgia Dock has always

 been to report an F.O.B. dock price equivalent. According to an email sent by Arty Schronce on

 August 2, 2016, “[o]n February 23, 1972, (Wednesday) the opening line of the report was: The

 Georgia F.O.B. dock price for next week’s trading on full truck load lots of ice pack USDA Grade

 ‘A’ sized 2.5 to 3 pound broilers and fryers are being sold on the bases (basis) of 27 cents; 32% of

 the loads offered have been confirmed on the bases (basis) of 27 cents.” Indeed, as recently as

 April 2016, the GDA website page for the Georgia Dock stated that “we report the established

 prices of dressed f.o.b. dock broilers and fryers.”

        569.    Following the 1972 transition, and in order to facilitate their control over the

 Georgia Dock price index, the poultry industry had another recommendation for the GDA: the

 creation of a non-public, non-governmental PMN Advisory Committee. As stated in the minutes

 from a Georgia Poultry Processors Association meeting from 1972, “[i]t was requested that the

 Federation recommend to the Department of Agriculture that an appointment of an Advisory

 Committee be made by the Commissioner to work in close relationship with the Market News




                                                 182
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 184 of 399 PageID #:264239




 Service and with the guidelines which were set forth in establishing the F.O.B. reporting system.”

 Again, the GDA accepted this recommendation and formed an Advisory Committee comprised of

 representatives from the poultry producers who submitted prices to the Poultry Market News.

        570.    Defendants – through their roles in creating and contributing to the Georgia Dock

 and serving on the Advisory Committee – had intimate knowledge of the procedures by which the

 PMN collected, calculated, and reported on the established prices for dressed F.O.B. dock broilers

 and fryers that the Georgia Dock should have been reporting. Defendants stayed apprised of this

 knowledge through meetings between the poultry producers and the PMN, during which they

 would discuss and review the reporting policies and procedures for the Georgia Dock. Defendants’

 knowledge even extended to the calculation forms used internally at the PMN, which were

 circulated to members of the PMN Advisory Committee following one of their meetings on

 January 25, 2007.

        571.    As is relevant to Defendants’ fraudulent scheme as discussed further below,




        572.




                                                183
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 185 of 399 PageID #:264240




        573.




        574.   Not only did Defendants have intimate knowledge of what prices should be

 submitted to the PMN for inclusion in the Georgia Dock, but they also maintained firm control

 over the Georgia Dock through the Advisory Committee. From its inception, the Advisory

 Committee was composed of senior executives from the Georgia Dock Defendants, and its mission

 was to advise the GDA on issues relating to the PMN division’s collection of prices from

 Defendants and setting of the Georgia Dock price.

        575.




                                              184
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 186 of 399 PageID #:264241




          576.   From at least September 2012 through 2016, the Advisory Committee included Gus

 Arrendale (CEO, Fieldale Farms), Mike Welch (CEO and President, Harrison), Jerry Lane (Former

 CEO, Claxton Poultry), Jayson Penn (EVP Sales and Operations, Pilgrim’s), Pete Martin (VP of

 Operations, Mar-Jac), Vernon Owenby (Manager of Tyson’s facility in Cumming, Georgia), Steve

 Clever (VP of Fresh Sales, Wayne Farms), and Dale Tolbert (VP of Sales, Koch Foods).

          577.   The Advisory Committee therefore consisted entirely of representatives of one side

 of the transaction: the poultry producers. Despite the fact that the Georgia Dock affected both

 buyers and sellers of chicken alike, there were no representatives of buyers on the Advisory

 Committee. There were also no neutral economists or members of academia. The producers, and

 the producers alone, controlled the PMN, often working hand-in-hand with their current or former

 lobbyists within the GDA and from the Georgia Poultry Federation, as discussed in more detail

 below.

          578.   The Advisory Committee controlled the process for calculating and, as set forth in

 this Complaint, reevaluating the Georgia Dock price. When he was installed as director of the

 PMN, Arty Schronce was told that he could not make any changes to the Georgia Dock without

 first clearing them with the Advisory Committee.

          579.




                                                185
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 187 of 399 PageID #:264242




        580.   The existence of the Advisory Committee also helped to ensure that the Georgia

 Dock Defendants were intimately aware of the process by which the Georgia Dock price was

 calculated, enabling them to manipulate it. The Advisory Committee met periodically and

 discussed how the Georgia Dock price was calculated. In addition, because of their familiarity

 with the underlying guidelines and internal PMN calculations, the Georgia Dock Defendants knew

 the prices they submitted to the PMN were not subject to verification, and that those submissions

 would be used to calculate the next Georgia Dock price unless they deviated from the initially-

 calculated weighted average by one cent or more. (Although it appears there was no representative

 of Sanderson Farms on the Advisory Committee throughout the entire relevant time period,

 Sanderson Farms was aware of this fact through communications with other Defendants.)

        581.




                                               186
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 188 of 399 PageID #:264243




        582.    The existence and conduct of the Advisory Committee was not known to chicken

 buyers, including until November 2016 when it was first made public following a press report

 about a September 2016 memorandum written by Schronce that was highly critical of the Georgia

 Dock methodology. He wrote in the memorandum that he had “questions about the ‘Advisory

 Board’ and its role over an office of a state regulatory agency that is supposed to be independent.”

        J.      The Georgia Poultry Federation’s Role in Creating and Sustaining the
                Georgia Dock for the Benefit of Defendants and the Broiler Industry

        583.




        584.




        585.    The GPF also regularly acted as a go-between for the GDA and the Advisory

 Committee; it would explain to Advisory Committee members the purpose of certain meetings and



                                                 187
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 189 of 399 PageID #:264244




 remind Advisory Committee members of their companies’ obligations with respect to the Georgia

 Dock.




         586.   The GPF was another means through which the Georgia Dock Defendants knew

 that the Georgia Dock was supposed to represent the actual price at which Defendants would sell

 F.O.B. 2.5 to 3 pound whole birds in the upcoming week.




         K.     The Georgia Dock Became Ripe for Manipulation

         587.   A number of factors at the beginning of the relevant time period made the Dock

 more vulnerable to manipulation and ultimately resulted in a marked upward departure of the

 Georgia Dock from all other poultry pricing indices.

         588.   In or around 2008 and 2009, with the GDA experiencing drastic budget cuts,

 Georgia Commissioner of Agriculture Tommy Irvin conducted an inquiry into the PMN Division

 to determine if staffing cuts or other efficiencies were warranted. At the time, the PMN was staffed

 by four full-time employees: division director Greg Pilewitz, Toni Leslie, Nell Moncus, and

 Donald Carnes. Over the next three years, the staff of the PMN Department was cut from four

 full-time employees down to two.




                                                 188
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 190 of 399 PageID #:264245




        589.




        590.   Due to budgetary constraints, Commissioner Black further reduced the staff of the

 PMN Department in 2011 and 2012. When Mr. Pilewitz died unexpectedly in early 2012, Ms.

 Leslie was left to run the PMN Department alone until a replacement could be found. In October

 of 2012, Arty Schronce was installed as director, but he only worked for the PMN part time.

 Schronce also performed other projects at GDA, including authoring a gardening column and

 working for the press office. Shortly after Mr. Schronce assumed the position, Ms. Leslie was

 replaced by Demetria Mabry. Mr. Schronce and Ms. Mabry were instructed to continue collecting

 the poultry producers’ price submissions and calculating the Georgia Dock as it had always been

 calculated, but neither had the foundational knowledge to recognize the ways in which poultry

 producers began divorcing their price submissions from reality.

        591.   These factors, combined with the Georgia Dock Defendants’ knowledge of the

 Georgia Dock pricing process, enabled them to collectively devise and then execute a simple yet

 elegant scheme to artificially inflate the Dock price and sustain that inflated Dock price for




                                               189
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 191 of 399 PageID #:264246




 approximately six years. As discussed in further detail below,




        592.




        593.




                                             190
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 192 of 399 PageID #:264247




       594.




       595.




                                        191
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 193 of 399 PageID #:264248




        596.    But the possibility that any change could be made to the Georgia Dock was illusory.

 Despite Defendant’s knowledge that they were submitting information to the Poultry Market News

 that was contrary to the guidelines Defendants themselves had created, the system had never

 changed.

        L.      Regulatory Investigation and Demise of the Georgia Dock

        597.    The PMN’s Director, Arty Schronce, had concerns that the Georgia Dock was

 unreliable, had been captured by the chicken producers, and was being manipulated by the chicken

 producers. His concerns grew over time. By September 2016, he articulated concerns in a

 memorandum, in which he noted that some companies have a “larger, even outsized role in

 determining the Georgia Whole Bird Dock Price,” and that “[i]n essence, they can take advantage

 of a high whole bird price.”

        598.    Following the January 2016 Wall Street Journal article, federal governmental

 officials began to investigate. On July 19 and 20, 2016, high-level USDA officials met with GDA

 representatives in Atlanta, Georgia to discuss the Georgia Dock price. The USDA officials shared

 their conclusion that GDA could no longer simply accept broiler prices from Defendants without

 verification and instead would have to verify invoice-level data to confirm reported prices. On

 July 20 and 21, 2016, USDA officials requested that the GDA provide the USDA with data from

 broiler producers to “test and review” the Georgia Dock price for accuracy.

        599.    On July 22, 2016 USDA’s weekly BMNR publication noted that beginning on

 August 5, 2016, GDA “will be issuing a new weekly market report for negotiated Georgia

 broiler/fryer whole birds and bird parts, which will replace the current [Georgia Dock price].” The




                                                192
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 194 of 399 PageID #:264249




 GDA did not comply with USDA’s August 5 deadline, however, and in the August 5 USDA

 BMNR, all price information from the GDA and Georgia Dock was removed and only a hyperlink

 to the GDA’s website was included.

         600.    At that time, high level officials within the GDA began to raise antitrust concerns

 regarding the Georgia Dock. For instance, a July 27, 2016, report from GDA Director of

 Regulatory Compliance & Budget Alec Asbridge to GDA Commissioner Gary Black concluded

 that “[t]he top 10 poultry producing companies now control over 80% of the industry output. The

 combination of vertical integration, limited competition and lowered production periods has led to

 steady prices that have shown to be fairly resistant to changing market conditions. These factors

 alone illicit [sic] anti-trust review.”

         601.    GDA Director Asbridge’s July 27, 2016, report also noted that over time, the GDA

 became a vehicle for Defendants to “report[] a weighted average price per pound on broilers

 [Georgia Dock price] based off of contracts that have been determined at the private level and

 reported without regulatory oversight. The formulas to calculate weighted average prices have

 been determined on the private level and have not been standardized since the inception of the

 [GDA Poultry Market News division] in 1968, which there is no written record of.” In other

 words, it was Defendants themselves who wrote the rules and formulas that make up the Georgia

 Dock price, not the GDA.

         602.    Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent of the

 use of the [Georgia Dock price] in contract negotiations is presently unknown but inquiries made

 by media and other governmental entities indicate that it is utilized on a more regular basis than

 previously expected.” In short, the GDA had been publishing the Georgia Dock price for decades,

 but until this time apparently did not know the scope of reliance on the Georgia Dock price.




                                                 193
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 195 of 399 PageID #:264250




 Significantly, a revised and highly sanitized version of the July 27, 2016 report from Director

 Asbridge to GDA Commissioner Black was circulated internally at GDA on August 5, 2016. The

 sanitized August 5 report removed references to the existence of factors in the broiler industry

 eliciting “antitrust review” and to the fact that the Georgia Dock price was reported for decades by

 GDA “without regulatory oversight.”

        603.    On August 12, 2016, GDA Director Asbridge provided Georgia Poultry Federation

 President Mike Giles with the sanitized version of the report and asked Giles to review it before

 the GDA sent it to the USDA, “to ensure what I presented is accurate and best represents industry’s

 concern with only reporting a spot price.” The Georgia Poultry Federation represents the poultry

 industry in Georgia, and most Defendants are members. Remarkably, the GDA also noted in a

 separate email the same day to Giles and the Georgia Poultry Federation that “[t]he GDA is in

 agreement with the poultry industry that there is no desire to review invoices for verification of

 data reported,” even though the information and means to do so are readily at hand. Defendants

 already report such invoice information to Agri Stats on a daily basis. According to a subsequent

 email dated August 24, 2016, Georgia Poultry Federation President Giles called GDA Director

 Asbridge back and gave “his and industry’s sign off on the dock price summary report. We can

 move forward with sending to USDA.” GDA Director Asbridge also proposed another meeting

 between GDA and the Georgia Poultry Federation to discuss recommendations about verifying

 Georgia Dock data.

        604.    Under pressure from the USDA, and realizing that the Georgia Dock pricing

 methodology raised significant antitrust concerns, the GDA considered revising the methodology

 in late 2016. After the Georgia Dock Defendants balked at the GDA’s new methodology – which

 would have required them to verify and attest to the accuracy of their price quotes – the GDA




                                                 194
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 196 of 399 PageID #:264251




 halted the Georgia Dock benchmark price index altogether. It was no longer receiving sufficient

 price quotes to compile the index. The last Georgia Dock benchmark price was published by the

 GDA on November 23, 2016. Yet for several months after the last Georgia Dock price was

 published by the GDA, certain Defendants, including at least Pilgrim’s, continued to use the

 November 23, 2016 benchmark price of $1.0975/lb. to set their wholesale prices to chicken buyers.

        605.    On October 6, 2016, a USDA press release noted the expansion of its National

 Whole Broiler/Fryer report, which included new weekly price information regarding 2.5 to 3

 pound broilers that replaced the same weight broiler previously reported by the Georgia Dock

 price. Importantly, the new USDA price roughly matched the Urner Barry price, suggesting that

 the Georgia Dock price continued to be subject to manipulation by Defendants.

        606.    On November 3, 2016, the New York Times published the first account of the

 USDA’s inquiry into the Georgia Dock, based on information received via Freedom of Information

 Act and open records requests for internal USDA and GDA documents.                 Subsequently, a

 November 8, 2016, article by the Washington Post provided additional detail on the inquiry,

 including a comment from the USDA that “they discontinued publishing the Georgia Dock price

 ‘when data from the source report could not be independently verified.’” In the Washington Post

 article, Sanderson Farms CFO Mike Cockrell was quoted as saying “the Georgia Dock has come

 to be a trusted reflection of the supply and demand for retail stores.” In a press release cited in a

 Bloomberg News article on November 17, 2016, Tyson stated that “[w]hen the Georgia

 Department of Agriculture asks us for pricing data, we provide accurate information based on

 actual and recent transactions.” Sanderson Farms’ and Tyson’s continued defense of the Georgia

 Dock price index as one that customers should trust shows that Defendants continued their efforts

 to conceal the conspiracy alleged in this Complaint.




                                                 195
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 197 of 399 PageID #:264252




        M.      The Georgia Dock Price Index Diverged From the USDA Composite and
                Urner Barry Price Indices Beginning in 2011

        607.    Beginning in approximately early 2011, the Georgia Dock price index began to

 behave differently from Urner Barry and USDA indices.             Historically, the Georgia Dock

 benchmark price had been highly correlated with those other two indices; although the Dock price

 had always been somewhat less volatile, its movement (i.e., volatility) mirrored the patterns of the

 other two indices (e.g., prices went up or down depending on market forces). But as hindsight

 now shows, in 2011, the correlation began to dissolve. Over time periods when the Urner Barry

 and USDA price indices would decrease, the Georgia Dock would stay flat or sometimes increase.

 This divergence continued and became especially pronounced in 2015.13

        608.    The changes resulted from the conspiracy by the Georgia Dock Defendants to agree

 on artificial prices quoted to the GDA for inclusion in the Georgia Dock benchmark price, as well

 as by the fraud perpetrated by the Georgia Dock Defendants.

        609.    Starting in early 2011, the monthly price volatility in the Georgia Dock markedly

 decreased, particularly with respect to downward price movements (i.e., when prices dropped, they

 dropped far less drastically than they had in the past). This near-disappearance of price volatility

 was unique to the Georgia Dock. Both of the other price indices stayed volatile while the Georgia

 Dock remained stable, as reflected in the following graph, which compares prices of the various

 indices both before and during the relevant period:




        13
               The prices reported in the EMI, Urner Barry, and USDA Composite price
 indices were also supra-competitive and artificially inflated by the output-restriction aspect of
 Defendants’ scheme.


                                                 196
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 198 of 399 PageID #:264253




        610.    When the Georgia Dock component of Defendants’ conspiracy kicked into high

 gear, the Georgia Dock price – for the first time ever – began to materially diverge from the other

 two indices. Although the other two indices continued to move closely together over time, the

 Georgia Dock price continued to diverge further and further from those prices. By 2015, the gap

 between the Georgia Dock price and the prices on the other two indices was approximately three

 times greater than it had ever been in recent history, and approximately five to ten times greater

 than the typical gap between the prices on the other two indices.

        N.      Defendants Fraudulently Submitted False and Inflated Quotes to the Poultry
                Market News, Causing the Index to Be Artificially High

        611.    The mechanics by which certain Defendants fraudulently manipulated the Georgia

 Dock price index is now clear.

        612.    The Georgia Dock Defendants fraudulently submitted false and inflated price

 quotes to the PMN. Moreover, the Georgia Dock Defendants fraudulently failed to inform their

 counterparties – that is, those Plaintiffs to whom they sold poultry on pricing tied to the Georgia


                                                197
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 199 of 399 PageID #:264254




 Dock – of the many serious flaws with the Dock, which accrued to their benefit and to the detriment

 of those counterparty Plaintiffs.

        613.    By way of background, when the PMN calculated the Georgia Dock price each

 week, it rounded the price to the nearest 0.25 cents. For example, the Dock price could increase

 from 110.25 cents to 110.50 cents, but not any amount in between. Defendants also used

 increments of 0.25 cents in their submissions. Under the PMN’s one-cent rule, any submission

 that was at least one cent more or less than the initially calculated weighted average would be

 excluded. As a result, on any given week only seven submissions could affect the Dock price: the

 submission that happened to equal the initial calculation of the weighted average, and submissions

 that were +0.25 cents, +0.50 cents, +0.75 cents, -0.25 cents, -0.50 cents, and -0.75 cents when

 compared to the initial weighted average. All other submissions were excluded. Thus, in order to

 rig the Dock price, Defendants had to work in concert to make price submissions that fell within a

 narrow range of each other, yet far from the market price, week after week, for years.

        614.




                                                198
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 200 of 399 PageID #:264255




        615.




        616.    Each of the Georgia Dock Defendants’ submissions to the PMN made the implicit

 statement that those Defendants were submitting their actual offering price for 2.5 to 3 pound

 whole birds for the next week, while in fact those submissions reflected that Defendants were

 seeking to inflate the Dock price to make money at the expense of their customers.

        617.    The allegations set forth below are based on the information regarding Defendants’

 price submissions.

                1.      Pilgrim’s Fraudulently Made False Submissions to the Georgia Dock

        618.    Pilgrim’s knew that, when submitting its price quotes to the PMN, it was supposed

 to provide its offering price for 2.5 to 3 pound birds for the next week. But rather than determining

 its actual offering price for the next week and submitting it to the PMN, Pilgrim’s made false and

 inflated price submissions as explained below.

        619.    Due to its large production capacity, Pilgrim’s had a “voice” of 35% (out of a total

 voice for all Georgia Dock Defendants of 100%) for purposes of the weighted average for the


                                                  199
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 201 of 399 PageID #:264256




 Georgia Dock price. Pilgrim’s voice of 35% was by far the weightiest of the Georgia Dock

 Defendants, and thus its submissions had the greatest influence on setting the Georgia Dock price.

 Pilgrim’s knew that its submissions carried the most weight of any of the Defendants.

        620.




        621.




        622.




        623.




                                                200
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 202 of 399 PageID #:264257




       624.




       625.




       626.




                                        201
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 203 of 399 PageID #:264258




       627.




       628.




       629.




                                        202
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 204 of 399 PageID #:264259




       630.




       631.




       632.




       633.




                                        203
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 205 of 399 PageID #:264260
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 206 of 399 PageID #:264261




        636.




        637.




        638.    Pilgrim’s submissions were false and inflated. Pilgrim’s was supposed to submit

 its actual offering price for 2.5 to 3 pound whole birds. Because broilers are a commodity,

 Pilgrim’s actual offering price (absent manipulation of the index) should reflect actual market

 dynamics and Pilgrim’s costs of production, rather than simply an attempt to artificially inflate the

 index. Yet Pilgrim’s did not submit its actual or converted offering price for 2.5 to 3 pound whole




                                                 205
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 207 of 399 PageID #:264262




 birds each week.



                                                               Artificially high quotes constitute false

 statements because manipulated quotes are literally false or insincere responses to the PMN’s

 request for submissions of actual offering prices.

         639.       Pilgrim’s knew that its submissions were false and inflated. Pilgrim’s knew that it

 was supposed to submit its actual or converted offering price for 2.5 to 3 pound whole birds




                                                    At the very least, Pilgrim’s acted with reckless

 indifference as to whether its submissions were false and inflated.

         640.       Pilgrim’s made its submissions with the purpose of artificially inflating the

 Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia

 Dock price index and increased Plaintiffs’ prices. Pilgrim’s fraudulent submissions were made by

 interstate wire.

         641.       The intended targets of Pilgrim’s fraudulent submissions to the PMN were buyers

 of chicken, including Plaintiffs. Pilgrim’s sold chicken to its customers based on the Georgia Dock

 price index. Accordingly, as a result of Pilgrim’s fraudulent submissions that artificially inflated

 the Georgia Dock price index, Pilgrim’s and the other members of this scheme and enterprise were

 able to charge customers higher prices than they otherwise would have and therefore made more

 money, and Plaintiffs were harmed.

         642.




                                                    206
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 208 of 399 PageID #:264263




                2.     Koch Fraudulently Made False Submissions to the Georgia Dock

        643.    Koch knew that, when submitting its price quotes to the PMN, it was supposed to

 provide its offering price for 2.5 to 3 pound birds for the next week. But rather than determining

 its actual offering price for the next week and submitting it to the PMN, Koch made false and

 inflated price submissions as explained below.

        644.




        645.




                                                  207
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 209 of 399 PageID #:264264
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 210 of 399 PageID #:264265




        648.




        649.




        650.    Koch’s submissions were false and inflated. Koch was supposed to submit its

 actual offering price for 2.5 to 3 pound whole birds. Because broilers are a commodity, Koch’s

 actual offering price (absent manipulation of the index) should reflect actual market dynamics and

 Koch’s costs of production, rather than simply an attempt to artificially inflate the index. Yet Koch

 did not submit its actual or converted offering price for 2.5 to 3 pound whole birds each week.




                                                 209
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 211 of 399 PageID #:264266




                                                                                     Artificially high

 quotes constitute false statements because manipulated quotes are literally false or insincere

 responses to the PMN’s request for submissions of actual offering prices.

        651.    Koch knew that its submissions were false and inflated. Koch knew that it was

 supposed to submit its actual or converted offering price for 2.5 to 3 pound whole birds



                                                                                         At the very

 least, Koch acted with reckless indifference as to whether its submissions were false and inflated.

        652.    Koch made its submissions for the purpose of artificially inflating the Georgia Dock

 price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock price

 index. Koch’s fraudulent submissions to the PMN were made by interstate wire.

        653.    The intended targets of Koch’s fraudulent submissions to the PMN were buyers of

 chicken, including Plaintiffs. Koch sold chicken to its customers based on the Georgia Dock price

 index. Accordingly, as a result of Koch’s fraudulent submissions that artificially inflated the

 Georgia Dock price index, Koch and the other members of this scheme and enterprise were able

 to charge customers higher prices than they otherwise would have and therefore made more

 money, and Plaintiffs were harmed.

                3.      Mar-Jac Fraudulently Made False Submissions to the Georgia Dock

        654.    Mar-Jac knew that, when submitting its price quotes to the PMN, it was supposed

 to provide its offering price for 2.5 to 3 pound birds for the next week. But rather than determining

 its actual offering price for the next week and submitting it to the PMN, Mar-Jac made false and

 inflated price submissions as explained below.




                                                  210
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 212 of 399 PageID #:264267




       655.




       656.




       657.




       658.




                                        211
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 213 of 399 PageID #:264268




        659.    Mar-Jac’s submissions were false and inflated. Mar-Jac was supposed to submit

 its actual offering price for 2.5 to 3 pound whole birds. Because broilers are a commodity, Mar-

 Jac’s actual offering price (absent manipulation of the index) should reflect actual market

 dynamics and Mar-Jac’s costs of production, rather than simply an attempt to artificially inflate

 the index. Yet Mar-Jac did not submit its actual or converted offering price for 2.5 to 3 pound

 whole birds each week.



                                                                           Artificially high quotes

 constitute false statements because manipulated quotes are literally false or insincere response to

 the PMN’s request for submissions of actual offering prices.

        660.    Mar-Jac knew that its submissions were false and inflated. Mar-Jac knew that it

 was supposed to submit its actual or converted offering price for 2.5 to 3 pound whole birds




                                                  At the very least, Mar-Jac acted with reckless

 indifference as to whether its submissions were false and inflated.

        661.    Mar-Jac made its submissions for the purpose of artificially inflating the Georgia

 Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

 price index. Mar-Jac’s fraudulent submissions to the PMN were made by interstate wire.

        662.    The intended targets of Mar-Jac’s fraudulent submissions to the PMN were buyers

 of chicken, including Plaintiffs. Mar-Jac sold chicken to its customers based on the Georgia Dock




                                                212
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 214 of 399 PageID #:264269




 price index. Accordingly, as a result of Mar-Jac’s fraudulent submissions that artificially inflated

 the Georgia Dock price index, Mar-Jac and the other members of this scheme and enterprise were

 able to charge customers higher prices than they otherwise would have and therefore made more

 money, and Plaintiffs were harmed.

                4.      Harrison Fraudulently Made False Submissions to the Georgia Dock

        663.    Harrison knew that, when submitting its price quotes to the PMN, it was supposed

 to provide its offering price for 2.5 to 3 pound birds for the next week. But rather than determining

 its actual offering price for the next week and submitting it to the PMN, Harrison made false and

 inflated price submissions as explained below.

        664.




        665.




                                                  213
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 215 of 399 PageID #:264270




       666.




       667.




       668.




                                        214
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 216 of 399 PageID #:264271




        669.




        670.




        671.    Like Koch and Mar-Jac, Harrison’s practice stabilized the Georgia Dock price

 index, imposing an artificial floor that prevented the index from falling, while allowing other

 Defendants (such as Pilgrim’s) to artificially inflate the index through their regularly-inflated

 submissions. Harrison acted in concert with the other Defendants by playing this role.

        672.    Harrison’s submissions were false and inflated. Harrison was supposed to submit

 its actual offering price for 2.5 to 3 pound whole birds. Because broilers are a commodity,

 Harrison’s actual offering price (absent manipulation of the index) should reflect actual market

 dynamics and Harrison’s costs of production, rather than simply an attempt to artificially inflate

 the index. Yet Harrison did not submit its actual or converted offering price for 2.5 to 3 pound

 whole birds each week.




                                                215
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 217 of 399 PageID #:264272




                                                                            Artificially high quotes

 constitute false statements because manipulated quotes are literally false or insincere responses to

 the PMN’s request for submissions of actual offering prices.

        673.    Harrison knew that its submissions were false and inflated. Harrison knew that it

 was supposed to submit its actual or converted offering price for 2.5 to 3 pound whole birds




                                                   At the very least, Harrison acted with reckless

 indifference as to whether its submissions were false and inflated.

        674.    Harrison made its submissions for the purpose of artificially inflating the Georgia

 Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

 price index. Harrison’s fraudulent submissions to the PMN were made by interstate wire.

        675.    The intended targets of Harrison’s fraudulent submissions to the PMN were buyers

 of chicken, including Plaintiffs. Harrison sold chicken to its customers based on the Georgia Dock

 price index. Accordingly, as a result of Harrison’s fraudulent submissions that artificially inflated

 the Georgia Dock price index, Harrison and the other members of this scheme and enterprise were

 able to charge customers higher prices than they otherwise would have and therefore made more

 money, and Plaintiffs were harmed.

        676.




                                                 216
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 218 of 399 PageID #:264273




        677.




        678.    This is further proof that the Defendants worked together to submit knowingly false

 price quotes to the PMN as part of a coordinated effort to inflate the Dock price.




                                                217
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 219 of 399 PageID #:264274




                5.     Sanderson Farms Fraudulently Made False Submissions to the Georgia
                       Dock

        679.    Sanderson Farms knew that, when submitting its price quotes to the PMN, it was

 supposed to provide its offering price for 2.5 to 3 pound birds for the next week. But rather than

 determining its actual offering price for the next week and submitting it to the PMN, Sanderson

 Farms made false and inflated price submissions as explained below.

        680.




        681.




        682.




                                                218
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 220 of 399 PageID #:264275




        683.




        684.




        685.




        686.    Sanderson’s submissions were false and inflated. Sanderson was supposed to

 submit its actual offering price for 2.5 to 3 pound whole birds. Because broilers are a commodity,

 Sanderson’s actual offering price (absent manipulation of the index) should reflect actual market

 dynamics and Sanderson’s costs of production, rather than simply an attempt to artificially inflate

 the index. Yet Sanderson did not submit its actual or converted offering price for 2.5 to 3 pound




                                                219
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 221 of 399 PageID #:264276




 whole birds each week.



                                                                            Artificially high quotes

 constitute false statements because manipulated quotes are literally false or insincere responses to

 the PMN’s request for submissions of actual offering prices.

        687.    Sanderson knew that its submissions were false and inflated. Sanderson knew that

 it was supposed to submit its actual or converted offering price for 2.5 to 3 pound whole




                                                  At the very least, Sanderson acted with reckless

 indifference as to whether its submissions were false and inflated.

        688.    Sanderson made its submissions for the purpose of artificially inflating the Georgia

 Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

 price index. Sanderson Farms’ fraudulent submissions to the PMN were made by interstate wire.

        689.    The intended targets of Sanderson Farms’ fraudulent submissions to the PMN were

 buyers of chicken, including Plaintiffs. Sanderson Farms sold chicken to its customers based on

 the Georgia Dock price index. Sanderson Farms used Georgia Dock-based pricing with its retail

 customers, including Plaintiffs, in two ways: first, pursuant to a Georgia Dock bracketing system,

 under which prices would move up or down according to whether they fell in various ranges of

 Georgia Dock pricing, and second, pursuant to straightforward Georgia Dock formula pricing,

 under which prices would be the Georgia Dock price plus a specified amount. When the Georgia

 Dock would increase, that would result in an increase of prices to Sanderson Farms’ customers.




                                                 220
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 222 of 399 PageID #:264277




        690.    Accordingly, as a result of Sanderson Farms’ fraudulent submissions that

 artificially inflated the Georgia Dock price index, Sanderson Farms and the other members of this

 scheme and enterprise were able to charge customers higher prices than they otherwise would have

 and therefore made more money, and Plaintiffs were harmed.

                6.      Tyson Fraudulently Made False Submissions to the Georgia Dock

        691.    Tyson knew that, when submitting its price quotes to the PMN, it was supposed to

 provide its offering price for 2.5 to 3 pound birds for the next week. Tyson in fact produced a 2.5

 to 3 pound bird. But rather than determining its actual offering price and submitting it to the PMN,

 Tyson made false and inflated price submissions as explained below.

        692.




        693.




        694.




                                                 221
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 223 of 399 PageID #:264278




         695.




         696.




         697.   Tyson’s submissions were false and inflated. Tyson was supposed to submit its

 actual offering price for 2.5 to 3 pound whole birds. Because broilers are a commodity, Tyson’s

 actual offering price (absent manipulation of the index) should reflect actual market dynamics and

 Tyson’s costs of production, rather than simply an attempt to artificially inflate the index. Yet

 Tyson did not submit its actual or converted offering price for 2.5 to 3 pound whole birds each

 week.



                                               Artificially high quotes constitute false statements

 because manipulated quotes are literally false or insincere responses to the PMN’s request for

 submissions of actual offering prices.

         698.   Tyson knew that its submissions were false and inflated. Tyson knew that it was

 supposed to submit its actual or converted offering price for 2.5 to 3 pound whole birds




                                                222
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 224 of 399 PageID #:264279




                                   At the very least, Tyson acted with reckless indifference as to

 whether its submissions were false and inflated.

        699.    Tyson made its submissions for the purpose of artificially inflating the Georgia

 Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

 price index. Tyson’s fraudulent submissions to the PMN were made by interstate wire.

        700.    The intended targets of Tyson’s fraudulent submissions to the PMN were buyers of

 chicken, including Plaintiffs. Tyson sold chicken to its customers based on the Georgia Dock price

 index. Throughout the relevant period, Tyson sold broilers and broiler products to its customers,

 including Plaintiffs, pursuant to pricing that used the Georgia Dock price index as a benchmark.

 Like Sanderson Farms, Tyson employed both bracketed and fixed pricing that used Georgia Dock

 as basis, dating back to at the latest 2010, when its account managers internally discussed that

 “where certain customers are not tied to the Georgia Dock market with brackets, we must address

 these situations.”

        701.    Accordingly, as a result of Tyson’s fraudulent submissions that artificially inflated

 the Georgia Dock price index, Tyson and the other members of this scheme and enterprise were

 able to charge customers higher prices than they otherwise would have and therefore made more

 money, and Plaintiffs were harmed.

                7.      Claxton Fraudulently Made False Submissions to the Georgia Dock

        702.    Claxton knew that, when submitting its price quotes to the PMN, it was supposed

 to provide its offering price for 2.5 to 3 pound birds for the next week. But rather than determining




                                                 223
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 225 of 399 PageID #:264280




 its actual offering price and submitting it to the PMN, Claxton made false and inflated price

 submissions as explained below.

        703.



        704.




        705.




        706.




        707.




                                             224
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 226 of 399 PageID #:264281




         708.   Claxton knew that its submissions to the PMN were false and inflated. At the very

 least, Claxton acted with reckless indifference as to whether its submissions were true or false.

         709.   Claxton’s submissions were false and inflated. Claxton was supposed to submit its

 actual offering price for 2.5 to 3 pound whole birds. Because broilers are a commodity, Claxton’s

 actual offering price (absent manipulation of the index) should reflect actual market dynamics and

 Claxton costs of production, rather than simply an attempt to artificially inflate the index. Yet

 Claxton did not submit its actual or converted offering price for 2.5 to 3 pound whole birds each

 week.



                                                          Artificially high quotes constitute false

 statements because manipulated quotes are literally false or insincere responses to the PMN’s

 request for submissions of actual offering prices.

         710.   Claxton knew that its submissions were false and inflated. Claxton knew that it

 was supposed to submit its actual or converted offering price for 2.5 to 3 pound whole birds




                                                 225
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 227 of 399 PageID #:264282




                                                   At the very least, Claxton acted with reckless

 indifference as to whether its submissions were false and inflated.

        711.    Claxton made its submissions for the purpose of artificially inflating the Georgia

 Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

 price index. Claxton’s fraudulent submissions to the PMN were made by interstate wire.

        712.    The intended targets of Claxton’s fraudulent submissions to the PMN were buyers

 of chicken, including Plaintiffs. Claxton sold chicken to its customers based on the Georgia Dock

 price index. Accordingly, as a result of Claxton’s fraudulent submissions that artificially inflated

 the Georgia Dock price index, Claxton and the other members of this scheme and enterprise were

 able to charge customers higher prices than they otherwise would have and therefore made more

 money, and Plaintiffs were harmed.

                8.      Wayne Farms Fraudulently Made False Submissions to the Georgia Dock

        713.    Wayne Farms knew that, when submitting its price quotes to the PMN, it was

 supposed to provide its offering price for 2.5 to 3 pound birds for the next week. But rather than

 determining its actual offering price and submitting it to the PMN, Wayne Farms made false and

 inflated price submissions as explained below.

        714.




        715.




                                                  226
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 228 of 399 PageID #:264283




        716.




        717.    For instance, Lee Matthews made these false submissions by phone on behalf of

 Wayne Farms to Arty Schronce and Demetria Mabry of the PMN, at or approximately at the same

 date and time each week, for several years.

        718.    Wayne Farms’ submissions were false and inflated. Wayne Farms was supposed

 to submit its actual offering price for 2.5 to 3 pound whole birds. Because broilers are a

 commodity, Wayne Farms’ actual offering price (absent manipulation of the index) should reflect

 actual market dynamics and Wayne Farms’ costs of production, rather than simply an attempt to

 artificially inflate the index. Yet Wayne Farms did not submit its actual or converted offering

 price for 2.5 to 3 pound whole birds each week.




               Artificially high quotes constitute false statements because manipulated quotes are

 literally false or insincere responses to the PMN’s request for submissions of actual offering prices.




                                                  227
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 229 of 399 PageID #:264284




         719.   Wayne Farms knew that its submissions were false and inflated. Wayne Farms

 knew that it was supposed to submit its actual or converted offering price for 2.5 to 3 pound whole

 birds



                                                                     At the very least, Wayne Farms

 acted with reckless indifference as to whether its submissions were false and inflated.

         720.   Wayne Farms made its submissions for the purpose of artificially inflating the

 Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia

 Dock price index. Wayne Farms’ fraudulent submissions to the PMN were made by interstate

 wire.

         721.   The intended targets of Wayne Farms’ fraudulent submissions to the PMN were

 buyers of chicken, including Plaintiffs. Wayne Farms sold chicken to its customers based on the

 Georgia Dock price index. Accordingly, as a result of Wayne’s fraudulent submissions that

 artificially inflated the Georgia Dock price index, Wayne Farms and the other members of this

 scheme and enterprise were able to charge customers higher prices than they otherwise would have

 and therefore made more money, and Plaintiffs were harmed.

                9.      Fieldale Farms Also Made False Submissions to the Georgia Dock

         722.   Fieldale knew that, when submitting its price quotes to the PMN, it was supposed

 to provide its offering price for 2.5 to 3 pound birds. But rather than determining its actual offering

 price and submitting that price to the PMN each week, Fieldale knowingly made false and inflated

 price submissions as explained below.

         723.   Due to its large production capacity in Georgia, Fieldale had a “voice” of 15% (out

 of a total voice of all Georgia Dock Defendants of 100%) for purposes of the weighted average for




                                                  228
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 230 of 399 PageID #:264285




 the Georgia Dock price. Fieldale’s voice of 15% put it among the top three weightiest voices

 among the Georgia Dock Defendants, and thus its submissions had a significant influence on

 setting the Georgia Dock price. Fieldale knew that its submissions carried significant weight

 compared to other Defendants’ submissions.

        724.




        725.




        726.




                                              229
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 231 of 399 PageID #:264286




        727.




        728.




        729.




        730.    Fieldale knew that its submissions to the PMN were false and inflated. At the very

 least, Fieldale acted with reckless indifference as to whether its submissions were true or false.

 Fieldale made its submissions for the purpose of artificially inflating the Georgia Dock price index

 and, acting in concert with other Defendants, in fact inflated the Georgia Dock price index.

 Fieldale’s fraudulent submissions to the PMN were made by interstate wire.




                                                 230
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 232 of 399 PageID #:264287




        731.    The intended targets of Fieldale’s fraudulent submissions to the PMN were buyers

 of chicken, including Plaintiffs. Fieldale sold chicken to its customers, including Plaintiffs, based

 on the Georgia Dock price index. Accordingly, as a result of Fieldale’s fraudulent submissions

 that artificially inflated the Georgia Dock price index, Fieldale and the other members of this

 scheme and enterprise were able to charge customers higher prices than they otherwise would have

 and therefore made more money, and Plaintiffs were harmed.

        O.      The Georgia Dock Defendants Fraudulently Failed to Inform the Plaintiffs
                with Which They Did Business of their Control Over the Georgia Dock,
                Their Ability to Manipulate the Georgia Dock, and Their Actual
                Manipulation of the Georgia Dock

        732.    All of the Georgia Dock Defendants sold broiler chicken at prices based off of the

 Georgia Dock to customers during the relevant period.




        733.




        734.




                                                 231
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 233 of 399 PageID #:264288




        735.




        736.    Thus, not only did the Georgia Dock Defendants knowingly make false

 submissions to the PMN for the purpose of inflating the Georgia Dock price index, but all of the

 Georgia Dock Defendants that did business with Plaintiffs failed to disclose significant, non-public

 information to Plaintiffs about the Georgia Dock price index and the Poultry Market News.

        737.    Just as Defendants’ role on the PMN Advisory Committee enabled Defendants to

 devise a scheme to manipulate the Georgia Dock, Defendants’ role on the Advisory Committee

 created an information asymmetry that kept chicken buyers like Plaintiffs in the dark. Unlike

 Defendants, which had intimate knowledge of the way in which the PMN operated and the Georgia

 Dock price was calculated, Plaintiffs knew only what all buyers of chicken knew and believed:

 that the Georgia Dock price index represented the actual offering prices of chicken producers for

 the next week – in other words, an actual market price for broilers based on verified, reliable, and

 objective information.

        738.    All of the Georgia Dock Defendants knew they were submitting price quotes to the

 PMN each week, and that those quotes were being used by the PMN to calculate the Dock price.




                                                 232
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 234 of 399 PageID #:264289




 All of the Georgia Dock Defendants knew how the Georgia Dock price index was calculated and

 that, unlike with the Urner Barry and the USDA Composite indices, the PMN obtained no

 information from buyers. All of the Georgia Dock Defendants knew that the PMN was not

 undertaking any effort to validate their submissions, such as by requiring Defendants to submit

 copies of their actual price sheets or invoices. Yet none of the Georgia Dock Defendants that did

 business with Plaintiffs shared this significant, non-public information with Plaintiffs.

        739.    All of the Georgia Dock Defendants knew of the existence of the PMN Advisory

 Committee and its control over the PMN and Georgia Dock price index. Specifically, the Georgia

 Dock Defendants knew that the Advisory Committee had the power to reevaluate the Georgia

 Dock price, to change the way in which the Dock price was calculated, and to influence who would

 be hired as the next Director of the PMN. The Georgia Dock Defendants also knew that the

 Advisory Committee consisted exclusively of representatives of chicken producers and not buyers

 or neutral third parties and that Defendants’ then-current and former lobbyists supported the

 Advisory Committee and independently exercised control and influence over the PMN. Yet none

 of the Georgia Dock Defendants that did business with Plaintiffs shared this significant, non-public

 information with Plaintiffs.

        740.    All of the Georgia Dock Defendants knew they were conspiring with each other

 and part of an enterprise of Defendants that were associated in fact and did in fact submit false and

 inflated price quotes to the PMN for the purpose of inflating the Georgia Dock price index for their

 benefit and Plaintiffs’ detriment. Yet none of the Georgia Dock Defendants that did business with

 Plaintiffs shared this significant, non-public information with Plaintiffs.

        741.    The Georgia Dock Defendants gave buyers of chicken, including Plaintiffs, the

 false impression that those Defendants were submitting their actual offering prices for 2.5 to 3




                                                  233
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 235 of 399 PageID #:264290




 pound whole birds for the next week, instead of making submissions to the PMN to benefit their

 position as sellers of chicken.

        742.




        743.




        744.    The Georgia Dock Defendants intentionally failed to disclose this significant, non-

 public information in their communications with their customers regarding their transactions for

 the purchase and sale of chicken, including Plaintiffs. By intentionally failing to disclose this

 information, the Georgia Dock Defendants were attempting to induce a false belief by buyers of

 chicken, including Plaintiffs, about the reliability of the Georgia Dock price index. Defendants

 intended to induce this false belief by customers for the benefit of the Georgia Dock Defendants.

        745.    The Georgia Dock Defendants that did business with Plaintiffs knew that Plaintiffs

 believed the Georgia Dock was a reliable price index and intentionally perpetuated that belief by

 failing to disclose this significant, non-public information. The Georgia Dock Defendants knew




                                                234
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 236 of 399 PageID #:264291




 that their customers had little to no knowledge regarding how the Georgia Dock price index

 worked, because their customers had no ability to obtain such knowledge.

        746.    The Georgia Dock Defendants that did business with Plaintiffs were successful in

 inducing a false belief by Plaintiffs about the reliability of the Georgia Dock price index; the

 Plaintiffs believed the Georgia Dock price index was reliable until information suggesting the

 Dock price may have been inflated was finally made public in late 2016.

        747.    The Georgia Dock Defendants made these omissions when they communicated

 with Plaintiffs; when they bid on, offered, negotiated, and pitched Plaintiffs’ business; and also

 when they contracted with Plaintiffs. Many of the communications in which the Georgia Dock

 Defendants failed to disclose significant, non-public information to customers were made via

 interstate wires (both email and phone).

        748.    Even if the origin and ultimate destination of any Defendants’ wire communications

 referenced in this Complaint were within a single state, those wires were routed through other

 states. Thus, even such wires constitute interstate wires.

        749.




                                                 235
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 237 of 399 PageID #:264292




        750.




        751.       Through their fraudulent acts and omissions, the Georgia Dock Defendants were

 successful in inducing a false belief by buyers of chicken, including Plaintiffs, about the reliability

 of the Georgia Dock price index. Either through contracts directly indexed to the Georgia Dock

 price, or through pricing negotiations indirectly (but materially) influenced by the Georgia Dock

 price, all Plaintiffs paid inflated prices due to Defendants’ manipulation of the George Dock index.

        752.       The Georgia Dock Defendants’ scheme deprived their victims of valuable

 economic information and depended for its completion on failure to disclose an essential element

 of the bargain.

        P.         The Georgia Dock Defendants Made Fraudulent Misrepresentations to
                   Plaintiffs by Stating that the Georgia Dock Reflected the Broiler Chicken
                   Market

        753.       In addition to their material omissions, the Georgia Dock Defendants that did

 business with Plaintiffs also made false statements and affirmative misrepresentations about

 material facts to Plaintiffs over the relevant period. The Georgia Dock Defendants knew that the

 Georgia Dock did not represent the broiler market because they did not submit their actual prices

 to the Poultry Market News. But they told Plaintiffs that the Georgia Dock represented the market

 price for broiler chicken regardless.




                                                  236
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 238 of 399 PageID #:264293




         754.    This practice was widespread: throughout the relevant period, the Georgia Dock

 Defendants stated, repeated, and maintained that the Georgia Dock represented the market for

 broilers, and they did so in a deliberate attempt to influence the business decisions made by

 customers like Plaintiffs.

         755.    The Georgia Dock Defendants made these false statements and affirmative

 misrepresentations to Plaintiffs via telephone, in person, in writing, and over email in connection

 with their bids, pitches, offers, negotiations, and contracts with Plaintiffs. Thus, many of these

 fraudulent misrepresentations were made via interstate wires (both email and phone). As above,

 even if the origin and ultimate destination of any Defendants’ wire communications were within a

 single state, those wires were routed through other states. Thus, even such wires constitute

 interstate wires.

         756.




         757.




                                                237
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 239 of 399 PageID #:264294




        758.    Additionally, Georgia Dock Defendants often asked for cost adjustments when the

 Georgia Dock continued to rise, even if the parties had a pricing arrangement that was not

 expressly tied to the Georgia Dock.

        759.




        760.




        761.    The Georgia Dock Defendants knew that buyers of chicken, including Plaintiffs,

 believed the Georgia Dock to be a reliable price index and intentionally perpetuated that belief by

 making fraudulent misrepresentations promoting it.




                                                238
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 240 of 399 PageID #:264295




        762.    Plaintiffs relied on the Georgia Dock Defendants’ false statements and affirmative

 misrepresentations about the Georgia Dock representing the broiler “market.” As a result,

 Plaintiffs purchased broiler chicken based on Georgia Dock prices.

        Q.      Plaintiffs Were Harmed by the Georgia Dock Defendants’ Fraudulent
                Submissions, Omissions, and Misrepresentations

        763.    Plaintiffs bought broiler chicken based on pricing expressly tied to the Georgia

 Dock from Georgia Dock Defendants.

        764.    Plaintiffs adjusted pricing of broiler products on multiple occasions after being

 asked to adjust such prices due to increases in the Georgia Dock, even when the Georgia Dock did

 not form the basis of the pricing agreement with the supplier who asked for an increase.




        765.    Buyers of poultry, including Plaintiffs, were the targets of the Georgia Dock

 Defendants’ fraudulent submissions to the PMN, and Plaintiffs reasonably relied on the veracity

 of those submissions.

        766.    Georgia Dock Defendants falsely submitted prices to Poultry Market News and, as

 detailed above, artificially inflated the Georgia Dock. The Georgia Dock price index was

 artificially inflated from no later than early 2011 through 2016 as a result of certain Defendants’

 fraudulent acts and omissions. Plaintiffs had no reason to know that the Georgia Dock price index

 was inflated due to Defendants’ fraudulent acts, misrepresentations, and omissions.

        767.    Therefore, by using the Georgia Dock as the basis for the price of broiler chickens

 it purchased, whether pricing was expressly tied to the Georgia Dock or whether a price increase




                                                239
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 241 of 399 PageID #:264296




 was requested based on an increase in the Georgia Dock, Plaintiffs overpaid and were harmed due

 to the Georgia Dock Defendants’ fraud.

         R.      Defendants Had Both the Motive and Opportunity to Perpetrate the Fraud
                 and Specifically Intended To Do So

         768.    The broiler chicken industry’s long history of boom and bust cycles is well known

 to Defendants. For example, in 2008, the entire poultry industry was profoundly affected by the

 bankruptcy filing of Pilgrim’s Pride, which was then the largest poultry company in the United

 States. In its filing, Pilgrim’s disclosed that it had lost $998.6 million for the fiscal year, or $14.40

 per share, prompting Pilgrim’s shares to lose over 46 percent of their value in one day. The

 collateral effects of this announcement reverberated throughout the industry, with several other

 leading poultry companies, such as Tyson and Sanderson, also experiencing sizable losses. By the

 time Pilgrim’s emerged from bankruptcy in December 2009, the industry was still struggling to

 make money, prompting a wave of consolidation and many of the collusive and fraudulent

 activities outlined in the Complaint.

         769.




         770.




                                                   240
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 242 of 399 PageID #:264297




        771.    As noted above, Defendants knew that the Georgia Dock was vulnerable to

 manipulation and thus presented Defendants with the unique opportunity to collude and/or defraud

 their retail grocery customers in pursuit of higher profits, thus ensuring that Defendants had both

 the motive and opportunity to manipulate the index.

        772.    The manipulation of the Georgia Dock by Defendants served its intended purpose,

 enabling Defendants to bolster their financial results at their customers’ expense. Indeed, in some

 instances, the manipulation of the Georgia Dock allowed Defendants to recognize a profit instead

 of a loss. For example, Mike Cockrell, Chief Financial Officer of Sanderson Farms, publicly stated

 in the New York Times that Sanderson was profitable in the fourth quarter of 2015 “only because

 we were making money from the chicken we were selling to the retail market.” Moreover,

 according to other published analyses, poultry companies such as Pilgrim’s and Sanderson would

 have realized negative earnings and income in 2016 but for the profits realized from their sales

 based on the Georgia Dock.

        773.




                                                241
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 243 of 399 PageID #:264298




        774.    Defendants acted with fraudulent intent and knew that their manipulation of the

 Georgia Dock was improper.




        775.    But Defendants did not care. Instead, they intentionally pushed the Georgia Dock

 on unsuspecting retail grocery customers to ensure their own continued profitability (and secure

 lucrative individual bonuses for themselves).




        S.      Defendants Engaged in a Pattern of Racketeering Activity as Part of the
                Conduct of an Enterprise’s Affairs

        776.    The Georgia Dock Defendants’ fraudulent acts and omissions were not committed

 individually, but rather as part of the affairs of an enterprise whose purpose was to obtain excessive

 poultry proceeds by defrauding chicken buyers, including Plaintiffs.

        777.    The enterprise was the group of Georgia Dock Defendants, which were associated

 in fact through their price submissions to the PMN, their role on the PMN Advisory Committee,

 their involvement in the Georgia Poultry Federation, and their use of the Dock in selling product.

 This enterprise was a continuing unit that associated together and acted with a common purpose:

 to sustain the existence of the PMN and Georgia Dock and to artificially inflate the Dock price for

 the benefit of the enterprise and the individual Defendants.



                                                  242
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 244 of 399 PageID #:264299




        778.    There have been many relationships among those associated with the enterprise.

 Representatives from the Georgia Dock Defendants interacted with each other frequently at

 industry conferences and trade shows, as discussed throughout this Complaint. All but one of the

 Georgia Dock Defendants participated on the PMN Advisory Committee, which acted to preserve

 and enhance the PMN and Georgia Dock as discussed above.

        779.    All of the Georgia Dock Defendants were members of the Georgia Poultry

 Federation, the largest lobbyist in Georgia for poultry producers. All of the Georgia Dock

 Defendants had positions on the Board of the Georgia Poultry Federation. Representatives from

 the Georgia Dock Defendants interacted often with leaders of the Georgia Poultry Federation (such

 as Abit Massey and Mike Giles). Those same leaders helped to preserve and enhance the power

 of the PMN Advisory Committee and the Georgia Dock, as discussed herein.

        780.    The enterprise had longevity that was sufficient to permit those associated to pursue

 the enterprise’s purpose. There was continuity among the representatives of the Defendants who

 served on the Advisory Committee, interacted with representatives of the Georgia Poultry

 Federation, and submitted price quotes to the PMN. The scheme of the Georgia Dock Defendants

 to manipulate the Georgia Dock price by making false and inflated price quotes, as discussed in

 this Complaint, began no later than early 2011 and lasted for at least five years.

        781.    Not only were the Georgia Dock Defendants a part of this enterprise, but they acted

 in concert with each other in their fraudulent acts and omissions.




                                                 243
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 245 of 399 PageID #:264300




        782.    The same was true with respect to the Georgia Dock Defendants’ fraudulent

 omissions. If any of the Georgia Dock Defendants had disclosed their knowledge about the lack

 of verification for their price submissions to the PMN, their ability to manipulate the Georgia Dock

 price index, or the fact they were manipulating the Georgia Dock price index, then all buyers would

 have lost confidence in the Georgia Dock earlier than the end of 2016. That was important, non-

 public information that only the Georgia Dock Defendants had in their possession. Because all of

 the Georgia Dock Defendants collectively benefited from their non-disclosure, the Georgia Dock

 Defendants worked in concert not to disclose this information.

        T.      The Georgia Dock Defendants Did Not Contract with Plaintiffs in Good
                Faith

        783.    Throughout the relevant period, the Georgia Dock Defendants entered into

 contracts and exchanged pricing sheets and invoices with customers, including Plaintiffs, that

 priced broiler chicken based on the Georgia Dock. Pursuant to these agreements, the prices

 charged by the Georgia Dock Defendants to Plaintiffs were determined by a few methods,

 including bracket pricing based on the Georgia Dock and pricing that used the Georgia Dock as a

 percentage or fixed component of Plaintiffs’ cost.

        784.    Plaintiffs’ broiler chicken contracts came in many forms, including oral

 agreements, formal written supply agreements, and other written agreements, including

 agreements made via email, purchase orders, and invoices.




                                                 244
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 246 of 399 PageID #:264301




                                                                           An implied covenant of

 good faith and fair dealing was implied in all of the contracts between Plaintiffs and the Georgia

 Dock Defendants.

        785.    Agreements that used Georgia Dock bracketing to determine the price of broiler

 chicken typically included the price at which broiler chicken would be sold to Plaintiffs depending

 on whether the Georgia Dock fell into one of multiple (usually three) brackets. Contracts that

 pertained to more than one broiler product typically listed item codes and descriptions in rows,

 with corresponding prices set out for each bracket. The price Plaintiffs paid for a given sale

 depended on what the Georgia Dock price was each week, and where it fell in the brackets listed.

 Throughout the relevant period, the Georgia Dock Defendants who used such bracketing systems

 had to add new bracket ranges on the high end to account for the “uncharted territory” into which

 the Georgia Dock entered.

        786.    Other agreements specified that Plaintiffs would pay a fixed amount over the

 Georgia Dock pricing index’s quotes for a given week. This could take several different forms,

 whether by adding a percentage or a certain number of cents to the Georgia Dock price.




        787.    Even where a contract had a fixed price, those prices were often based off of the

 Georgia Dock as an indicator.



        788.    Regardless of which Georgia Dock pricing arrangement was used, the material

 pricing terms of the Georgia Dock Defendants’ broiler chicken contracts provided that the amount




                                                245
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 247 of 399 PageID #:264302




 charged to Plaintiffs would be predicated on the Georgia Dock. None of these arrangements

 allowed the Georgia Dock Defendants to operate and control the Georgia Dock or to use their

 pricing submissions to PMN to falsely inflate each week’s Georgia Dock price above the actual

 average offering price. Such a scheme undermined all validity to the Georgia Dock pricing system

 as being reflective of actual average offering prices, and gave the Georgia Dock Defendants the

 ability to maneuver their prices skyward, so long as on a week-to-week basis they stayed within

 the two-cent range permitted by the PMN. At the same time, the secrecy behind which the Georgia

 Dock Defendants kept the Georgia Dock shrouded deprived customers like Plaintiffs of any ability

 to uncover and detect that their purchases were based on an inflated pricing index.

        U.      Defendants used the Georgia Dock Manipulation To Impact Higher Prices
                Charged to Contract Purchasers

        789.    Defendants’ manipulation of the Georgia Dock not only had an anticompetitive

 effect on the prices of broilers that were based directly on the Georgia Dock; it also contaminated

 and artificially raised prices for broilers that were not expressly tied to the Georgia Dock.

        790.    Defendants also used the artificial prices reported on the Georgia Dock index to

 justify price increases to their contract purchasers. This was especially the case during the later

 part of the conspiracy when the Georgia Dock index deviated so dramatically from the Urner Berry

 and USDA Composite indices. It was true, moreover, even with respect to Defendants that did not

 submit pricing information to Georgia Dock.

        791.    When Defendants engaged in negotiations with restaurants and other contract

 purchasers of broilers, and sought to explain why they were “forced” to increase prices, one of the

 main explanations that they used to justify the price increases was the artificially inflated Georgia

 Dock index. Defendants independently could not have provided restaurants and other contract

 purchasers with the same false explanation for price increases without coordinating the messaging.



                                                 246
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 248 of 399 PageID #:264303




        V.      Defendants’ Bid-Rigging Conduct

        792.    Beginning at least as early as 2012 and continuing at least into 2019 (“Bid-Rigging

 Conduct Period”), Defendants and the Co-Conspirators engaged in a conspiracy to rig bids

 submitted for broilers sold to restaurants and other contract purchasers, with the intent to

 artificially inflate the prices paid by these customers.

        793.    As part of their procurement process, many restaurants and other contract

 purchasers (“Bid Customers”)15 requested proposals or bids from Defendants for the volume of

 chicken needed. The Bid Customers received bids from Defendants throughout the Bid-Rigging

 Conduct Period.

        794.    The Bid Customers expected Defendants to engage in a competitive bidding

 process, which when complete, would allow the Bid Customers to award its contracts to the most

 competitive bidder(s). Defendants, however, recognized that the Bid Customers offered an

 additional opportunity to effectuate their conspiracy.

        795.    Defendants’ and the Co-Conspirators’ bid-rigging conduct took multiple forms. At

 its most basic level, Defendants and the Co-Conspirators exchanged confidential information with

 each other regarding the bids they were submitting, or intended to submit, to specific identified

 Bid Customers, so that all supposedly competitive bids were aligned.

        796.    On June 3, 2020, the Department of Justice issued an Indictment against officers of

 certain Defendants in the District of Colorado founded on Defendants’ and the Co-Conspirators’

 bid-rigging conduct (the “June Indictment”). The June Indictment charged Jayson Penn, President




        15
                 Pursuant to this Court’s Order of September 22, 2020 (ECF No. 3835), the DAPs
 are permitted to use this Consolidated Pleading to amend their Complaints to include bid rigging
 claims. All DAPs who have or could have been affected by the bid-rigging factual allegations join
 in these allegations and claims.


                                                  247
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 249 of 399 PageID #:264304




 and CEO of Pilgrim’s Pride, Mikell Fries, President of Claxton, Scott Brady, Vice President of

 Claxton, and Roger Austin Vice President of Pilgrim’s Pride (the “First Indicted Defendants”)

 with conspiring “to suppress and eliminate competition by rigging bids and fixing prices and other

 price-related terms for broiler chicken products sold in the United States” in violation of Section

 1 of the Sherman Act.16

        797.    Specifically, the June Indictment alleged that from at least 2012 through at least

 2017, the First Indicted Defendants and at least seven broiler chicken suppliers conspired:

                •      to reach agreements and understandings to submit aligned, though not

                       necessarily identical, bids and to offer aligned, though not necessarily

                       identical, prices, and price-related terms, including discount levels and lines

                       of credit, for broiler chicken products sold in the United States;

                •      to participate in conversations and communications relating to nonpublic

                       information such as bids, prices, and price-related terms, including discount

                       levels and lines of credit, for broiler chicken products sold in the United

                       States with the shared understanding that the purpose of the conversations

                       and communications was to rig bids, and to fix, maintain, stabilize, and raise

                       prices and other price-related terms, including discount levels, for broiler

                       chicken products sold in the United States; and

                •      to monitor bids submitted by, and prices and price-related terms, including

                       discount levels and lines of credit, offered by, Suppliers and Co-

                       Conspirators for broiler chicken products sold in the United States.




        16
             United States of America v. Jayson Jeffrey Penn et al., Crim. Action No. 20-cr-
 00152-PAB (D. Colo. June 2, 2020) [ECF No. 1].


                                                248
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 250 of 399 PageID #:264305




        798.    The June Indictment expressly identified as victims of the First Indicted

 Defendants’ conspiracy “[r]estaurants, grocery retailers and others who purchased large volumes

 of broiler chicken” who “received bids from or negotiated prices or other price-related terms,

 including discount levels, with Suppliers directly.”

        799.    The June Indictment set forth a series of communications between Defendants and

 the Co-Conspirators – via phone, email and text messages – sharing and coordinating confidential

 bidding and pricing information in connection with multiple restaurant and grocer victims’

 requests for bids.

        800.    On October 7, 2020, the Department of Justice issued a Superseding Indictment in

 the District of Colorado, again founded on Defendants’ bid-rigging conduct (the “Superseding

 Indictment”). The Superseding Indictment charged six additional executives, including Tim

 Mulrenin (Tyson/Perdue), Bill Kantola (Koch), Jimmie Little (Pilgrim’s Pride), Bill Lovette

 (Pilgrim’s Pride), Brian Roberts (Tyson/Case Foods), and Ric Blake (George’s) (together with the

 First Indicted Defendants, the “Criminal Defendants”) with conspiring “to suppress and eliminate

 competition by rigging bids and fixing prices and other price-related terms for broiler chicken

 products sold in the United States” in violation of Section 1 of the Sherman Act.17

        801.    The Superseding Indictment expanded the bid-rigging conduct period from at least

 as early as 2012 through at least early 2019, and stated that the bid-rigging conduct included but

 was not limited to ten different broiler chicken suppliers.

        802.    The Superseding Indictment also charged Defendant Jimmie Little with two

 additional counts for False Statements and Obstruction of Justice. The Superseding Indictment




        17
             United States of America v. Jayson Jeffrey Penn et al., Crim. Action No. 20-cr-
 00152-PAB (D. Colo. June 2, 2020) [ECF No. 101].


                                                 249
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 251 of 399 PageID #:264306




 alleged that during an interview with special agents of the United States Department of Commerce

 and the Federal Bureau of Investigation, Little “knowingly and willfully made false statements to

 federal law enforcement agents.” Specifically, “LITTLE stated words to the effect that (a) he had

 no contact with individuals at competing Suppliers outside of speaking to the individuals at

 industry trade shows; and (b) he had not called-or sent text messages to – any individuals at

 competing Suppliers. The Statements were false. As LITTLE then and there knew, he indeed had

 contact with individuals at competing Suppliers outside of trade shows, and had called and sent

 text messages to individuals at competing Suppliers.”

        803.    The Obstruction of Justice count alleges that “LITTLE corruptly obstructed,

 influenced and impeded official proceedings, and corruptly attempted to obstruct, influence, and

 impede official proceedings, pending and about to be instituted in the District of Colorado, to wit,

 the pending grand jury investigation of price fixing in the broiler chicken industry, the pending

 prosecution of four individuals for conspiring to fix prices in the broiler chicken industry, and the

 then-about-to-be-instituted prosecution of LITTLE for conspiring to fix prices in the broiler

 chicken industry.”

        804.    On October 13, 2020, the Department of Justice filed an Information charging

 Pilgrim’s Pride.18 The Information states that “[b]eginning at least as early as 2012 and continuing

 through at least early 2019 ... [Pilgrim’s Pride] and its co-conspirators entered into and engaged in

 a continuing combination and conspiracy to suppress and eliminate competition by rigging bids

 and fixing prices and other price-related terms for broiler chicken products sold in the United

 States. The combination and conspiracy engaged in by Defendant and its co-conspirators was a




        18
              United States of America v. Pilgrim’s Pride Corporation., Crim. Action No. 1:20-
 cr-00330-RM (D. Col. October 14, 2020) [ECF No. 1].


                                                 250
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 252 of 399 PageID #:264307




 per se unlawful, and thus unreasonable, restraint of interstate trade and commerce in violation of

 Section 1 of the Sherman Act, 15 U.S.C. §1.”

        805.    As a result of the bid-rigging conduct, pricing to the Bid Customers, for broilers

 was elevated. The Bid Customers were injured in their business or property by paying more for

 broilers than they would have paid in the absence of the conspiracy.

        W.      The Structure and Characteristics of the Chicken Market Make it Highly
                Susceptible to Collusion

        806.    Highly-Concentrated       Market   with    Vertically-Integrated   Producers.     A

 concentrated market, such as the U.S. chicken market, facilitates the operation of a cartel because

 it is easier to coordinate behavior among possible co-conspirators and more difficult for customers

 to avoid the effects of collusive behavior.

        807.    According to a November 2013 USDA report, “[d]uring the past 16 years, firms in

 the Broiler industry continued to decrease in number and grow in size, thereby gaining further

 economies of scale and scope in processing and marketing. According to the National Chicken

 Council, 55 federally inspected Broiler companies operated in 1995, compared with 41 companies

 in 2010.” By 2014, there were only 35 such companies.

        808.    In fact, the trend towards consolidation among all segments of the Broiler industry

 goes back decades, as shown below. This consolidation has largely squeezed out the large number

 of smaller Broiler companies that used to represent a significant portion of Broiler industry

 production.




                                                251
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 253 of 399 PageID #:264308




        809.    As of 2015, Defendants controlled 88.8% of Broiler production in the United States.

 Since the start of the relevant time period, there has been surprising stability in market share for

 each Defendant, as shown by the graph below.




        810.    Defendants now collectively control nearly 90 percent of the U.S. wholesale

 chicken market.

        811.    The U.S. chicken industry is almost entirely vertically integrated, with Defendants

 (known as “integrators”) owning, or tightly controlling, each aspect of breeding, hatching, chick-

 rearing, feeding, processing, and selling.



                                                 252
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 254 of 399 PageID #:264309




        812.    Inelastic Demand at Competitive Prices. Inelastic demand means that increases in

 price result in limited declines in quantity sold in the market. In order for a cartel to profit from

 raising prices above competitive levels, demand must be inelastic at competitive prices, which

 allows cartel members to raise prices without seeing a decline in sales revenue.

        813.    Industry studies show that in the U.S. chicken market, not only is the demand for

 chicken inelastic, it has become increasingly more inelastic over the past 40 years.

        814.    In connection with a joint DOJ-USDA workshop on the poultry market in 2010,

 agriculture economist Michael Dicks presented research demonstrating how vertical integration

 incentivizes chicken producers to implement supply restrictions. He stated that in the U.S. poultry

 industry “vertical coordination allows integrators to manage excess capacity to manage price.

 Integrators can minimize the effect on producers by increasing the time between collection and

 delivery of birds or reducing the number of flocks per year … Because of the inelastic nature of

 the supply and demand a reduction in supply will produce an outcome more preferable to the

 industry than maintaining supply with a lower price.”

        815.    Existence of Numerous Trade Associations and Access to Competitors’ Data

 through Agri Stats. The existence of industry trade associations makes a market more susceptible

 to collusive behavior because such associations provide a pretext under which co-conspirators

 exchange sensitive company information, such as pricing and market allocation. Industry trade

 associations also provide mechanisms for sharing information, and monitoring, deterring,

 detecting, and punishing cheating.

        816.    The following U.S. chicken industry trade associations, all of which count all or

 nearly all Defendants as members, allowed Defendants to coordinate their price-fixing and supply

 restriction conspiracy: National Chicken Council (“NCC”), United States Poultry & Egg Export




                                                 253
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 255 of 399 PageID #:264310




 Council, U.S. Poultry & Egg Association, Georgia Poultry Federation, North Carolina Poultry

 Federation, Poultry Federation (representing chicken producers in Arkansas, Missouri, and

 Oklahoma), and the International Poultry Council.

        817.   According to Communication in Poultry Grower Relations: A Blueprint to Success,

 a book written by a management consultant affiliated with the U.S. Poultry & Egg Association,

 “representatives from the various [chicken producers] readily share information while attending

 the numerous seminars offered by the U.S. Poultry & Egg Association, National Chicken Council”

 and other trade groups. The book notes that “industry leaders realize the industry’s tremendous

 potential, and their spirit of cooperation is based on knowing that which is good for individual

 companies is good for the industry.”

        818.   Regular and frequent attendance by Defendants’ CEOs and top level executives at

 trade association meetings is customary. For example, NCC “represents integrated chicken

 producer-processors, the companies that produce, process and market chickens. [The 40] member

 companies of NCC account for approximately 95 percent of the chicken sold in the United States.”

        819.   The CEOs of the top integrated broiler producers are routinely on the board of

 directors and meet at least quarterly with one another through the NCC.

        820.   The NCC has three annual board meetings attended by Defendants’ senior

 executives, including most or all Defendants’ CEOs and other top executives. Every Defendant

 and Co-Conspirator is a member of the NCC, including Mar-Jac, Claxton Poultry, Harrison

 Poultry, Keystone, and Allen Harim. Amick President and CEO Ben Harrison, who served on the

 NCC Board of Directors throughout the relevant time period, was NCC’s Chairman in 2018. CEOs

 generally always attend the following three NCC meetings each year, in addition to special

 committee meetings or other special NCC events: (a) the January meeting of the NCC held along




                                               254
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 256 of 399 PageID #:264311




 with the International Poultry Expo, (b) the mid-year Board of Directors meeting, and (c) the NCC

 Annual Meeting in October.

        821.    Generally, CEOs arrive the night before an NCC meeting and socialize with their

 colleagues, then have small private dinners with one or more of their competitors’ CEOs or top

 executives. The next day, the formal NCC meetings are held and executives from Agri Stats and

 other allied industry organizations make presentations at the meeting. A formal lunch is held

 during the meeting and provides CEOs and top executives and opportunity to talk casually with

 their competitors. Following the meeting, Defendants’ CEOs and top level executives often meet,

 socialize, and golf, hunt, or fish together. Defendants and Co-Conspirators also hold positions of

 power within the NCC. For example, Amick President and CEO Ben Harrison, served on the NCC

 Board of Directors throughout the relevant period, and subsequently served as NCC Chairman.

 Thomas Shelton, Chairman and CEO of Case Foods, has continuously been a member of NCC

 since 1988 through the relevant period serving on the Board of Directors and as President during

 that time. Numerous executives of Keystone Foods, including Jeff Bailey (Director of National

 Account Sales), Jenelle Duncan (Domestic Sales Manager), Chuck Cooper (Senior Director

 Supply Chain), Charles Hill (VP Sales & Marketing), and Keith Lewis (former Senior Vice

 President for U.S. Poultry and Fish), were also members of the NCC during the relevant period.

 William Andersen of Keystone Foods was also appointed to the board of directors for a three year

 term during the 2010-11 NCC cycle. Andersen was heavily involved with the NCC, assisting in

 preparation of annual reports and management reports, and preparing and sharing market reports

 including graphs on chicken production, eggs set, chick placements, hatching layers, and egg

 production.




                                                255
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 257 of 399 PageID #:264312




        822.    Similarly, Defendants and Co-Conspirators, and their senior executives, regularly

 attend the Georgia Poultry Federation’s meetings (usually held in April, August and September).

 The Georgia Poultry Federation’s mission is “[t]o protect and improve the competitive position of

 the poultry industry in Georgia, the nation’s leading poultry producing state.” Defendants and Co-

 Conspirators House of Raeford, Perdue, Fieldale Farms, Wayne Farms, Tyson, Sanderson Farms,

 Pilgrim’s, Mar-Jac Poultry, Harrison Poultry, and Claxton Poultry, and Keystone Foods are

 members of the Georgia Poultry Federation. Keystone Foods’ Clay Banks served as Chairman of

 the Georgia Poultry Federation during 2014-2015.

        823.    Defendants also accessed each other’s above-described data through co-Defendant

 Agri Stats to monitor cheating, if any, in the conspiracy. Agri Stats acted as an active facilitator of

 Defendants’ cartel.

        824.    Investor Conferences. Defendants’ CEOs and senior executives participate in

 numerous investor conferences organized by Wall Street analysts, providing further opportunities

 to meet and communicate with one another. Such conferences are held on an annual and/or ad hoc

 basis including, but not limited to, the Goldman Sachs Global Staples Forum (held every May),

 Bank of America Merrill Lynch Global Agriculture Conference (held every February), BMO

 Capital Markets Annual Ag & Protein Conference (held every May), BMO Capital Markets

 Conference (held every May), BMO Farm to Market Conference (held every May), Urner Barry

 Annual Executive Conference and Marketing Seminar (held every April or May), and JP Morgan

 Basic Materials Conference (held every June).

        825.    Competitor Plant Tours. Defendants also permitted one another to tour each

 other’s Broiler plants, which revealed confidential business methods employed by a company.




                                                  256
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 258 of 399 PageID #:264313




 While such tours were often framed as “best practices” information exchanges, they permitted the

 opportunity to conspire among senior executives.

        826.   As additional examples of Defendants sharing competitive and sensitive

 information with each other,




        827.   Defendants also permit employees to regularly move between companies without

 non-compete limitations or confidentiality agreements that would protect a company’s (seemingly)

 proprietary business knowledge and customer base. For example, Dr. Don Jackson was President

 of Foster Farms’ Poultry Division until December 2008, but then immediately took a position as

 CEO of Pilgrim’s. Similarly, Clint Rivers, Pilgrim’s former President and CEO until December

 2008, left the company and became Senior VP of Operations and Supply Chain Management for

 Perdue in 2009. Rivers then moved to Wayne Farms in 2012, where he became Chief Operating

 Officer. Greg Tatum served as CFO for Claxton Poultry, before moving to Pilgrim’s in 2009 to

 serve as Senior VP of Business Development. Numerous other high level and well as lower level




                                               257
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 259 of 399 PageID #:264314




 executives move freely between Broiler companies with little or no provision by Defendants to

 protect their confidential information.

        828.    Mergers and Acquisitions. Senior executives from Defendants had numerous

 opportunities to directly communicate with one another regarding various mergers and acquisitions

 between 2008 and 2016. These merger and acquisition discussions include both completed

 agreements, such as those described in Section VI(E)(4) of this Complaint, as well as proposed

 transactions that were never completed. In connection with mergers and acquisition discussions,

 due diligence materials regarding confidential business information were shared between

 Defendants.

        829.    In addition, Defendants all rely on debt financing and merger and acquisition

 services from the same small group of financial institutions. In the course of providing such

 services, financial institutions obtain unusually detailed access to Defendants’ non-public

 operational information, including production and pricing information, which provides another

 opportunity for Defendants to share confidential business information.

        830.




        831.




                                               258
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 260 of 399 PageID #:264315




        832.




        833.    Further Restricting Breeder Flock Supply and Sharing of Future Plans Through

 So-Called Strategic Alliances and Joint Ventures.         Defendants and their Co-Conspirators

 facilitated the sharing of future plans for the slaughter of so called “fowl” including spent hens

 through a so-called “strategic alliances” and joint ventures, which also gave the Defendants and

 Co-Conspirators additional opportunities to implement the supply-restriction mechanism of their

 conspiracy, and achieve additional profits, by sending “spent hens,” which are breeder hens that

 can no longer lay eggs, as well as roosters (which along with spent hens, are sometimes collectively

 referred to as “fowl,”) to so-called “hen houses” for slaughter for meat consumption.

        834.    Because, unlike the broilers produced by the Defendants and Co-Conspirators, hen

 houses had the capacity and equipment necessary to slaughter larger birds – often called “heavy

 fowl,” which are spent hens and roosters weighing up to eight pounds – hen houses became a

 critical part of the Defendants’ supply-restriction mechanism of their conspiracy by allowing them

 to send their breeder hens to slaughter at younger and younger ages, further reducing supply at the

 very top of the supply chain. Sending breeder hens to hen houses for slaughter while they were

 still capable of laying eggs – that is, before 65 weeks of age – allowed the Defendants and Co-

 Conspirators to use information provided by both Agri Stats (which tracked average slaughter age,

 as detailed above) and the hen houses (which tracked and disseminated to their members similar




                                                 259
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 261 of 399 PageID #:264316




 information) to project their own supply and also gain insight into the supply reductions of their

 ostensible competitors who were also members of such “strategic alliances.”

        835.    Discovery to date has uncovered the participation of the Defendants and their Co-

 Conspirators in two such entities, Non-Producer Co-Conspirator Tip Top and Non-Producer Co-

 Conspirator Southern Hens.

        836.    The Tip Top Alliance was formed in 2009 by Defendants Case Farms, House of

 Raeford, Keystone, Mar-Jac, Mountaire, Perdue, Harrison, and Wayne Farms, and Co-

 Conspirators Amick Farms and Fieldale Farms, who were later joined by Defendants Pilgrim’s

 and Simmons.



                                                                          Members of the Tip Top

 Alliance held quarterly conference calls, and met in person at least once a year during the annual

 International Chickens Conference in Atlanta. Brad Respess, the president of Tip Top, regularly

 sent emails, as well as quarterly performance reports, to all members of the alliance, and Mr.

 Respess also regularly received industry information from Agri Stats’ Mike Donahue.

        837.




                                           Rendering hens for non-food use has next to no value

 compared to slaughtering them for food, which means that the Tip Top alliance members gave up




                                                260
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 262 of 399 PageID #:264317
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 263 of 399 PageID #:264318
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 264 of 399 PageID #:264319




        845.    Southern Hens, based in Moselle, Miss., was a joint venture formed by Defendants

 that facilitated the sharing of confidential information. Southern Hens is described in its corporate

 filings as a poultry processing business. It processes spent breeder hens for chicken producers

 including its joint owners. Southern Hens’ Board has included representatives from Aviagen, as

 well as Defendants Sanderson Farms, Koch, Foster Farms, OK Industries, Pilgrim’s Pride, Mar-

 Jac, Peco Foods, and George’s.

        846.    The Board representatives have infrequently changed over the years. For example,

 Bob Rosa (Sanderson Farms), served on the Board from at least 2007 through 2017. Lance Buckert

 and Mark Kaminsky (Koch) also served during this same time-period, as did Denny Hickman

 (Peco Foods) and Ben Thompson (Aviagen). Melissa Durbin (Marshall Durbin) served on the

 Board from at least 2008 until 2014 when Mar-Jac replaced Marshall Durbin after its acquisition.

 Bob Kenney (George’s) served on the Board from 2010 through 2017. Other Board members have

 included Monty Henderson (George’s); Bob Hendrix, Walt Shafer and Randy Stroud (Pilgrim’s);

 Pete Martin (Mar-Jac); and Tim Garber and Terry Thompson (Foster Farms).

        847.    Southern Hens has also had the same General Manager, John Comino, since 1998.

 Comino regularly communicated with board members and helped to facilitate Defendants’ sharing

 of information with each other. For example, Comino attended NCC meetings on behalf of

 Southern Hens, and served on the Board of Directors with representatives from several Defendants,

 including Pete Martin (Mar-Jac), Gary George (George’s), and Trent Goins (OK Foods).




                                                 263
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 265 of 399 PageID #:264320




        848.    Comino also shared plans for production cuts among Defendants who used

 Southern Hens as a means to achieve these coordinated activities.




        849.    High Barriers to Entry. The intended effect of a conspiracy to fix prices, either

 explicitly (as is the case here with the Georgia Dock benchmark price index) and through

 restricting supply (which Defendants also did) is to generate higher profits for the participants.

 The normal impact of the artificially higher profits is to draw other profit seeking companies into

 the market. In industries with substantial barriers to entry, such as the U.S. chicken market,

 however, companies – such as Defendants – are able to raise prices above competitive levels and

 still earn above-normal levels of profits.

        850.    The existence of high entry barriers in the U.S. chicken market is demonstrated by

 the trend of increasing consolidation, with larger vertically integrated companies increasing their

 control over the industry. Beyond the issue of vertical integration, there is a wide range of

 government food safety, worker safety, and environmental regulations that must be addressed by

 any new entrant into the chicken market. The existence of low, and highly variable, profit margins

 also act as significant barriers to entry. With such barriers to entry, companies that have the

 available resources and significant start-up capital to enter the market and benefit from economies

 of scale are able to reduce their average cost by producing more. Companies already in the market




                                                264
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 266 of 399 PageID #:264321




 such as Defendants – are motivated to exclude other companies from the market to maintain their

 coordinated supply restriction conspiracy, and ultimately keep prices at artificially inflated levels.

 These high entry barriers also extend to large foreign meat conglomerates that have acquired U.S.

 broiler producers in the past decade, including Brazil’s JBS S.A. (Pilgrim’s), Mexico’s Industrias

 Bachoco (O.K. Foods), Belgian company Continental Grain Company (Wayne Farms), Marfig

 Alimentos S.A. (Keystone Foods), and South Korea’s Harim Group Corporation (Allen Harim).

 Each of these foreign meat conglomerates were already large players in the global meat industry

 and simply continued operating their pre-existing U.S. broiler company as a subsidiary.

 Ownership of U.S. broiler subsidiaries by such large, well-financed conglomerates deter entry by

 smaller, non-globalized companies that might want to enter the U.S. broiler production business.

        851.    History of Government Investigation and Collusive Actions. In response to a

 Federal Trade Commission investigation in 1919 which found oligopoly domination and anti-

 competitive monopolistic behavior in the meat-packing industry, Congress passed the Packers and

 Stockyards Act (“PSA”). See 7 U.S.C. § 193(a), § 209. Congress amended the law to include the

 poultry industry in 1935.

        852.    In 1922, the Supreme Court upheld the constitutionality of the PSA in Stafford v.

 Wallace, finding that “the object of the PSA was to secure the flow of livestock from the farms

 and ranges to the slaughtering center and into meat products unburdened by collusion that unduly

 lowered the prices to the shipper and unduly increased the price to the consumer.”

        853.    In April 1973, the United States Department of Justice filed a civil antitrust action

 against the National Broiler Marketing Association (“NBMA”) alleging the NBMA and its

 members conspired to fix Broiler prices and restrict Broiler production in violation of Section 1 of

 the Sherman Act. The DOJ sought to enjoin the NBMA and its dozens of members from




                                                  265
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 267 of 399 PageID #:264322




 continuing a conference call program where members (and even some non¬members) coordinated

 the pricing and production of Broilers. In response, numerous private civil antitrust actions were

 filed against the NBMA and 42 individual defendants in the In re Chicken Antitrust Litigation

 case. The NBMA and Broiler producers eventually settled the case, resulting in a settlement of

 roughly $30 million.

          854.   Beginning in 2010, the USDA undertook a series of public workshops to explore

 competition issues in the upstream, contract-farmer Broiler market. A workshop held in Normal,

 Alabama, on May 21, 2010, focused on corporate concentration and lack of competition in the

 Broiler industry.   The workshops led to the proposal of new rules aimed at encouraging

 competition in the meat industry, but extreme political pressure from Defendants and their allies

 eventually watered down the rule and led to the resignation of the official charged with imposing

 tougher regulations.

          855.   In 2011, George’s Inc. acquired the Harrisonburg, Virginia processing plant from

 Tyson Foods. The DOJ brought an action to stop the acquisition (United States v. George’s, Inc.),

 which alleged the purchase would impermissibly reduce the available options for contract farmers

 to sell their grower services. The DOJ eventually settled with George’s in June 2011 after

 obtaining an agreement to require George’s to make capital improvements to the facility that would

 increase its capacity and permit contract farmers to sell more grower services to the processing

 plant.

          856.   According to a June 2014 USDA Report, “the [Broiler] industry faces a range of

 public policy issues, [including] competition ... [c]oncerns[, including] the exercise of market

 power by Broiler integrators have prompted merger litigation, USDA regulatory initiatives,

 congressional proposals, and investigations by Federal agencies.”




                                                266
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 268 of 399 PageID #:264323




        X.      Defendants Collusively Adopted Additional Strategies to Reinforce Their
                Conspiracy

        857.    Defendants collectively adopted several strategies to buttress and sustain their

 conspiracy.

        858.    A Collective Shift Away From Long-Term Fixed-Price Contracts.                    First,

 particularly with respect to certain distributor and grocer customers, starting in 2008, the

 Defendants moved away from long-term fixed-price contracts to shorter-term contracts with

 variable pricing pegged to one of several publicly-available price indices (including the USDA

 composite Urner Barry, and the Georgia Dock). A coordinated move away from fixed price

 contracts to contracts permitting prices to fluctuate with an indexed public market price helped

 facilitate a market-wide antitrust conspiracy. ee In re High Fructose Corn Syrup Antitrust Litig.,

 295 F.3d 651, 659 (7th Cir. 2002). This was true even with respect to restaurants and other

 purchasers that continued to enter into term contracts with Defendants.

        859.    Defendants’ shift indicates that they anticipated higher, or artificially inflated non-

 competitive, prices resulting from their production cuts, and wanted the flexibility to take

 advantage of such prices without being locked in to longer-term, lower-pricing commitments to

 certain distributor and grocer customers.

        860.    Starting around January 2008, senior executives from Koch Foods, Pilgrim’s,

 Perdue, Sanderson Farms, and Tyson publicly announced an effort to reduce annual fixed-price

 contracts.

        861.    This change coincided with Defendants’ efforts to reduce chicken industry supplies

 to drive chicken market prices higher.




                                                 267
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 269 of 399 PageID #:264324




        862.    On January 28, 2008, Tyson CEO Richard Bond announced on an earnings call that

 Tyson was looking at shortening its fixed price contracts, and by June 2009 Tyson reported it had

 “dramatically” shortened the amount of fixed-price contracts over 90 days.

        863.    The next day, on January 29, 2008, Pilgrim’s CFO Rick Cogdill reported on an

 earnings call that Pilgrim’s had started moving away from fixed-price contracts, noting that “in a

 situation like where we are now where we need to drive commodity prices up, that [i.e., having

 less fixed price contracts] is going to give us the opportunity for more immediate benefit to our

 P&L than what we would have had say, historically three year[s] ago, when a higher percentage

 was fixed price.” Pilgrim’s later reported that by March 2012, it had reduced its exposure to fixed

 price contracts, with most contracts now market-based or including a reset provision linked to the

 underlying commodity. By 2014, Pilgrim’s reported that less than 5% of all its contracts were 12-

 month fixed price contracts.

        864.    On July 28, 2008, Perdue spokesperson Julie DeYoung told an industry publication

 that Perdue was looking to shorten its contract terms, stating, “the company is also seeking to raise

 prices and shorten its contracts.”

        865.    Sanderson Farms’ CEO Joe Sanderson noted in a July 31, 2008, earnings call that

 the industry may move towards “shorter term agreements.”

        866.    On an August 6, 2012 earnings call, Tyson CEO Donnie Smith stated that “[o]ver

 the past couple of years we have substantially reduced a number of fixed price contracts we have

 with customers and currently have less than 15% of our Poultry volume [on] annual fixed price

 contracts. The vast majority of our contracts are tied to specific markets or allow for conversations

 about adjusting prices to move – prices to offset higher input and we will continue to push for even




                                                 268
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 270 of 399 PageID #:264325




 more of these types of contracts. I believe supply will begin to rationalize as well, making it easier

 for us to have those pricing conversations.”

        867.    This collusive and coordinated shift toward reducing the number of longer-term

 fixed-price contracts had the intent and effect of creating supra-competitive market prices for

 broilers to all customers, including those customers who continued to enter into term contracts

 with Defendants.

        868.    Coordinated Denial of Lines of Credit.




        869.    Inter-Defendant Sales. Third, the Defendants use direct purchases of chickens

 from one another and from smaller producers to meet each company’s own sales needs.

        870.    In addition to exemplifying the commodity nature of the chicken market, these

 inter-Defendant sales allowed Defendants to soak up excess supply that could potentially depress

 prices in the market and facilitated the opportunity to expressly discuss prices with competitors.

 Such purchases also permitted companies to maintain market share despite reducing their




                                                  269
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 271 of 399 PageID #:264326




 production. In many instances large inter-Defendant purchases were negotiated by CEOs or other

 senior level executives of Defendants, thereby providing additional opportunities to conspire.

        871.    In 2011, for example, Tyson began using what was described as a “very unique

 strategy,” called “Buy vs. Grow.”

        872.    Tyson’s strategy essentially treated the industry supply as though it were for a

 single unified company, rather than competing businesses that would rather sell self-produced

 product to a customer than a competitor.Tyson’s adoption of this strategy was indeed “unique,”

 because only a few years prior to adopting the “Buy vs. Grow” strategy, it had derided a similar

 strategy as a “stupid” subsidization of competitors’ growth, with a Tyson executive explaining

 on an April 29, 2008 earnings call that “I think what we said along is we’re going to match our

 supply and demand. We’re not going to cut beyond that and then go out and buy open market

 meat to subsidize other people’s growth.”

        873.    Tyson’s strategic shift in 2011 to buying chicken on the open market is evidence

 that by that time, it was confident that its fellow conspirators would maintain their production

 levels as they were and not increase them.

        874.




                                                270
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 272 of 399 PageID #:264327




        875.




        876.    In a November 5, 2012, interview, Fieldale President Thomas Hensley noted his

 company was also pursuing a strategy to purchase excess supply from its competitors, stating that

 “[i]f you don’t have a home for your chickens on Monday morning, you shouldn’t have those

 chickens. Now we know where all our chickens are going. So we are buying chickens in that

 lower price area instead of selling them. So, no expansion for us.”

        877.    In a July 9, 2012 article, Donnie Smith of Tyson was quoted as saying “the company

 will not over produce chicken at these expensive grain levels, preferring to buy commodity pieces

 in the secondary market to fill orders where necessary.”

        878.




        879.    On a January 31, 2014, earnings call, Smith reported that through Tyson’s “buy

 versus growth strategy we continue to keep our supply short of demand ....”




                                                271
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 273 of 399 PageID #:264328




        880.    By the end of 2014, Tyson reported it was buying over four million pounds of

 chickens on the open market each week. Four million pounds of chicken per week is more than

 any of the 24th-30th largest chicken companies produce on a weekly basis, so the amount of

 Tyson’s purchases was quite significant.

        881.    During the first part of 2015, Tyson increased its Buy vs. Grow purchases by 50

 percent, expanding its purchases from competitors to unprecedented levels. Tyson announced

 plans in May 2015 to increase its Buy vs. Grow strategy to 10 percent of its sales in the second

 half of 2015 and 2016. Ten percent of Tyson’s 2014 ready-to-cook pounds was 17.6 million

 pounds per week, a volume that by itself would dwarf the entire average weekly production of any

 of the 15th-30th largest chicken producers.

        882.    Notably, Tyson also announced in May 2015 that it planned to reduce its production

 after July 2015 and keep it flat through 2016 by increasing its Buy vs. Grow purchases.

        883.    Atypical Increases in Exporting of Chickens. Fourth, during 2013 and into 2014,

 Defendants found new ways to actively depress the size of breeder flocks, such as using the pretext

 of avian flu in Mexico to justify exporting flock chickens to Mexico to repopulate flocks rather

 than use such chickens to increase domestic production levels.

        884.    Indeed, Defendants continued their program of exporting chicken hens and eggs to

 Mexico in 2015, with Tyson explicitly noting in a May 4, 2015, earnings call that it was sending

 3 percent of its eggs to Mexico to “fill incubators.”

        885.    Similarly, during a July 2016 earnings call, Pilgrim’s CEO Bill Lovette noted his

 “confidence that we’re going to do the right thing with respect to maintaining [] discipline. We’ve

 certainly had the hatching egg supply to grow much more if we chose not to export those eggs. I

 think in May we exported 81 million hatching eggs or so outside of the country. The industry




                                                 272
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 274 of 399 PageID #:264329




 could have chosen to set some of those eggs domestically, but that was not the choice that was

 made. And so again that gives us confidence that we’re going to continue to be disciplined as an

 industry.”

           886.   Tyson and other Defendants exported hatching eggs to Mexico and other foreign

 countries from 2013-2016 with the intent to artificially reduce the supply, and artificially inflate

 the price, of chickens in the U.S. The revenues Tyson and others received for exporting hatchery

 eggs to Mexico was far less than they would have generated hatching those same eggs and selling

 the chicken meat in the U.S. market.

           887.   Thus, but for Defendants’ agreement and conspiracy as alleged in this Complaint,

 it would have been against Tyson’s independent economic self-interest to export hatching eggs to

 Mexico and forego higher hatching egg prices in the U.S. But Defendants’ new-found “discipline”

 ameliorated any remaining risk and resulted in supra-competitively higher overall U.S. chicken

 prices.

           Y.     Agri Stats Actively Facilitated Defendants’ Conspiratorial Communications
                  And Provided Data Necessary To Effectuate, Monitor, And Enforce The
                  Conspiracy

           888.   The USDA and various other entities publicly published aggregated weekly,

 monthly, and annual supply and pricing information concerning the U.S. chicken industry. But

 only Agri Stats received from Defendants, and then provided to Defendants, detailed information

 to accurately determine producer-specific production, costs, and general efficiency.

           889.   Agri Stats is a company that generated confidential chicken industry data

 considerably more detailed than any similar types of available reports, including the following data

 categories:

                  •      Breeder flock size and age, hatchery capacity, and the costs associated with
                         breeder flocks, including feed and housing expense;



                                                  273
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 275 of 399 PageID #:264330




                •       Data about the production, delivery and formulation of feed, including corn
                        and soybean meal costs, which are two of Defendants’ most significant
                        input costs;

                •       Grow-out information for chicken “flocks” provided to contract farmers,
                        including the number of chickens placed, chick mortality by week and
                        overall percentage, chick cost, days between flocks provided to contract
                        farmers (i.e., “down time”), feed conversion rate (pounds of feed per pound
                        of chicken), average daily weight gain by chicks, live pounds produced per
                        square foot of grower house, grower compensation, including average
                        grower payment in cents per pound and cents per square foot, breed
                        composition of flock (breed or cross-breed of flocks), detailed information
                        on numerous mechanical aspects of chicken housing, and numerous other
                        detailed cost, mortality, and operational information about disease,
                        transportation, labor, and other grow out related information;

                •       Slaughter, processing, and further processing information, including pay for
                        processing plant workers, total production volume, market age of chickens
                        at slaughter, weight of chickens at slaughter, birds per man hour, processing
                        line speeds, and labor hours per pound;

                •       Inventory levels of chickens; and

                •       Financial information, such as monthly operating profit per live pound,
                        sales per live pound, and cost per live pound.

        890.    Agri Stats collected data from Defendants, audited and verified the data, and

 ultimately reported back to Defendants detailed statistics on nearly every operating metric within

 the industry, including the size and age of breeder flocks. Agri Stats’ survey methodology

 involved – from and to Defendants – direct electronic data submissions of financial, production,

 breeder flock size and age, capacity, cost, and numerous other categories of information by each

 chicken producer on a weekly and monthly basis.

        891.    At each of Defendants’ chicken complexes, certain employees, typically in the

 accounting department, were responsible for submitting the data to Agri Stats once a week

 (historically, on Thursdays) using an AS400 data link system. Agri Stats used a detailed audit

 process to verify the accuracy of data from each complex, often directly contacting Defendants to

 verify data before issuing reports to Agri Stats subscribers.


                                                 274
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 276 of 399 PageID #:264331




        892.     Agri Stats described itself as a “benchmarking” service that “allows organizations

 to develop plans on how to adopt best practice, usually with the aim of increasing some aspect of

 performance.”

        893.     Sanderson Farms CEO Joe Sanderson claimed, “[w]e use Agri Stats, which some

 of you are probably familiar with. Agri Stats is a benchmarking service that we submit data to.

 Almost everyone in our industry does as well. And we get the data back. It’s anonymous – the

 data is anonymous, so we don’t know whose numbers the numbers belong to, but we can see

 performance indicators all over the industry.”

        894.     However, contrary to these assertions, Defendants were at all material times able

 to (and did) readily determine “whose numbers the numbers belong to.” Indeed, each Defendant

 knew that when it provided its internal, confidential information to Agri Stats, the other producers

 would be able to access that information and identify the Defendant that submitted it.

        895.     There was no legitimate purpose to provide this specific, competitively-sensitive

 information to Agri Stats, nor was there any legitimate purpose for Agri Stats to disseminate the

 information in the detailed, readily-decipherable form in which it is sent to Defendants. Instead,

 it was provided, compiled and transmitted for anti-competitive purposes.

        896.     Agri Stats’ critical importance for a collusive production-restriction scheme in the

 chicken market lies not only in the fact that it supplies data necessary to coordinate production

 limitations and manipulate prices, but also in its market-stabilizing power. Price-fixing or output-

 restricting cartels, regardless of industry, are subject to inherent instability in the absence of

 policing mechanisms, as each individual member has the incentive to “cheat” other members of

 the cartel – for example, by boosting chicken production to capture higher prices even as other




                                                  275
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 277 of 399 PageID #:264332




 cartelists heed their conspiratorial duty to limit production, which is what happened in the chicken

 industry for a short period in 2010, when Defendants’ conspiracy temporarily faltered.

        897.    Agri Stats’ detailed statistics – coupled with its regular, in-person meetings with

 each Defendant and routine participation in trade association events widely attended by

 Defendants’ senior executives – serve an indispensable monitoring function, allowing each

 member of Defendants’ cartel to police each other’s production figures (which are trustworthy

 because they have been audited and verified by Agri Stats’ team) for any signs of “cheating.”

        898.    Agri Stats claimed to maintain the confidentiality and anonymity of individual

 companies’ data by giving each company a report identifying only that company’s specific chicken

 complexes by name, but not identifying by name other chicken producers’ complexes described

 in the report, but rather, listing competitors’ complexes by number.

        899.    But, by design, Agri Stats reports were so detailed that any reasonably-informed

 producer could easily discern the identity of its competitors’ individual chicken complexes. It is

 common knowledge among producers that others could do so, with some Defendants referring to

 the task of determining the identity of individual competitor’s data as “reverse engineering.”

        900.    After Tyson rejoined Agri Stats in 2008 and Perdue joined with all of its plants also

 in 2008, at least 95% of the Broiler Producers in the united States subscribed to Agri Stats

 providing most of its revenues and providing and receiving the detailed Agri Stats reports which

 were easily deciphered by the various producers so that they all knew the detailed information set

 forth hereafter about each other.

        901.    Agri Stats reports identified each complex with unique numbers, including a coding

 system identifying the region and sub-region, for each chicken complex, with the cover pages of




                                                 276
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 278 of 399 PageID #:264333




 each sub-regional report identifying by name the companies whose complexes are covered in the

 report itself.

         902.     Specific complexes were easily identifiable from their codes. Agri Stats’ coding

 system made it easy for Defendants’ employees – some of whom, including senior executives at

 both Wayne Farms and Pilgrim’s, used to work at Agri Stats – to decipher production, feed, sales

 and other competitively-sensitive metrics for their competitors’ facilities.

         903.     In fact, Agri Stats’ coding system, coupled with the insular nature of an industry

 where “everybody knows everybody,” allowed for Defendants’ employees to identify individual

 producers’ data by eyeballing the rows in any Agri Stats report. The coding system has never

 changed (e.g., the Tyson complex in Cummings, Georgia has always been identified as complex

 “222”), meaning that once a Defendant deciphered the numeric code for a given competitor’s

 complex, that Defendant had the ability to know their competitor’s data in perpetuity.

         904.     Agri Stats played a particularly important role in Defendants’ signaling practices

 and policing efforts. The specific type or size of breeder flock housing, breed of chick, average

 bird size, and production levels listed in Agri Stats data for Defendants’ complexes allowed any

 given Defendant to “reverse-engineer” and interpret the public statements and other publicly

 available information about its competitors to determine which complexes were cutting back, and

 by how much.

         905.     For example, if in January, a Defendant publicly states its intention to reduce

 production – even generically, without specifying which complexes will cut back, or by how much

 – all of their fellow cartel members will be able to tell from the February and March Agri Stats

 reports whether that Defendant is following through on its conspiratorial agreement. Further,

 Defendants Tyson, Pilgrim’s, and Sanderson are public companies that report some aggregated




                                                 277
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 279 of 399 PageID #:264334




 data publicly, which executives from other companies could use to match up against the far more

 detailed information in the Agri Stats’ reports to identify other specific data from their competitors.

        906.    Each Defendant and other Co-Conspirators received numerous types of Agri Stats

 reports, including separate targeted reports for each major area of operations, such as breeding,

 hatching, hauling, feeding, processing, selling, and administration.

        907.    Defendants’ complex managers typically received the targeted reports for the

 specific aspects of chicken operations for which they have responsibility, and the CEO, CFO, and

 a few other of Defendants’ and co-conspirators’ top executives received Agri Stats’ monthly

 “Bottom Line Report” (which, for a portion of the relevant period, was called the “Executive

 Report”) geared to top level executives. The Bottom Line Reports contained one row for each

 chicken company reporting to Agri Stats with columns for certain categories of information, such

 as operating profit dollars, profit percentage, corporate SG&A (aka overhead), interest expense,

 and other key operational information related to sales, revenues and costs.

        908.    Within each Agri Stats report (including the Bottom Line Report), unique

 information referring to supposedly “anonymous” data permitted Defendants and Producer Co-

 Conspirators to identify their competitors’ information contained within each category of report.

 For example, Agri Stats data on “Actual Live Production Cost,” one of many important industry

 metrics listed in the Bottom Line Report, included line-items for each of the “sub-regions”

 (described above) that shows, for each particular sub-region, the weighted average figures for

 “chick cost,” “grower cost,” “feed ingredient cost,” “[feed] mill delivery cost,” and “vaccination

 and medical cost.”

        909.    Information helping Defendants and Producer Co-Conspirators to assess the size

 and age of breeder flocks was available in the “Growth Rate Report” section of Agri Stats, which




                                                  278
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 280 of 399 PageID #:264335




 included complex-by-complex numbers showing the average age, in weeks (e.g., “63.22” or

 “51.76”) of the hens whose eggs, when hatched, became the chickens later killed for meat

 consumption and supplied to Plaintiffs and other chicken buyers.

        910.    The hens comprising the breeder flocks produce fertile eggs (at a rate of roughly

 five per week) starting around 20 weeks of age, and are typically slaughtered at 65 weeks of age,

 when breeder hens lose the ability to consistently lay fertile eggs. A breeder hen killed at 60 weeks

 lays 25 fewer eggs than a hen killed at 65 weeks, meaning that there are 25 fewer chicks hatched

 and 25 fewer mature chickens available to Plaintiffs and other chicken buyers.

        911.    The bird-age data from the “Growth Rate Report” also shows how close a given

 breeder flock is to the end of its egg-laying lifespan, giving Defendants insight into how much

 longer that flock’s capacity to lay eggs will impact the supply of chickens available for slaughter

 further down the supply chain. In addition, because the “Growth Rate Report” was available each

 month, knowing the average age of a given flock from month to month can help determine when

 flocks were being slaughtered and removed from the supply chain (e.g., if the average hen age

 drops to 4.00 weeks after being at 48.00 weeks in the prior month’s “Growth Rate Report,” that is

 a clear indication a breeder flock was slaughtered at 48 weeks).

        912.    The “Actual Live Production Cost” section of an Agri Stats report also included

 (again, by sub-region), the average number and overall weight of the chickens being processed.

 Other sections of Agri Stats reports included similar, sub-region data for a range of competitively

 sensitive metrics, such as bird age and mortality, “chick cost per settled flock,” and “grower

 expense.”

        913.    Knowing the number of complexes each Defendant operates in each sub-region –

 which, as detailed above, appeared by name at the very beginning of the Agri Stats reports – any




                                                 279
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 281 of 399 PageID #:264336




 Defendant could, with relative ease, assess the performance of all competing complexes in a sub-

 region on a variety of important industry metrics.

        914.    Discovery in this action has confirmed that Defendants often exchanged Agri Stats

 information directly with one another. For instance, on March 24, 2009, Koch CFO Joe Grendys

 wrote to Amick VP of Sales and Marketing Steve Kernen, inquiring whether Amick had “Any

 luck yet on agristats #.”

        915.




        916.




        917.    Agri Stats’ role in the chicken industry extends far beyond the collection and

 dissemination of competitively sensitive data. It was an active and knowing participant in, and

 facilitator of, Defendants’ scheme, along with the Producer Co-Conspirators.

        918.    Agri Stats’ employees would confirm for Defendants and Producer Co-

 Conspirators the data for a particular company at quarterly meetings with each company, or at the

 numerous trade association meetings where Agri Stats executives presented on a regular basis.

        919.    Nearly all of the Agri Stats Broiler division account managers responsible for

 Defendant and Co-Conspirator accounts during the relevant period were former employees of one

 or more Defendants and their Co-Conspirators and at least one senior account manager left Agri

 Stats to join Pilgrim’s. This revolving door among the Defendants, their Co-Conspirators and Agri




                                                280
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 282 of 399 PageID #:264337




 Stats included current or former Agri Stats employees:




        920.   During the relevant period, Agri Stats offered a service to Defendants and Producer

 Co-Conspirators whereby each quarter – but oftentimes far more regularly than that, in some

 instances two or three times per month – personnel from Agri Stats would meet with each

 Defendant’s employees and give presentations about both company- and industry-wide data.

 These meetings took place at both the production-plant level, where Agri Stats personnel met with

 Defendants’ complex managers, and at the executive level, where Agri Stats personnel met with

 the leadership of Defendants’ hatchery, breeder, and feed departments. The executive-level

 meetings, referred to “quarterly reviews” or “executive reviews,” often lasted several days, and




                                               281
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 283 of 399 PageID #:264338
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 284 of 399 PageID #:264339
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 285 of 399 PageID #:264340




 discussions about the overall profit of the company and industry, including rankings of companies,

 overall industry average, and the top and bottom third of the industry.

        925.    Agri Stats also told Defendants’ executives how much the industry was over- or

 undersupplying the market and estimated demand, and shared other information based on data

 Defendants provided.

        926.    Agri Stats’ presentations to the Defendants were based in part on color-coded data

 compilations, known as “books,” specifically tailored for each Defendant based on the data the

 Defendant has submitted to Agri Stats. Agri Stats maintained at least six “books” for each

 Defendant: (1) the light-blue “Live” book, with information on the Defendant’s breeders, hatchery

 feed and grow-out; (2) the red “Sales” book, with information on the Defendant’s current and year-

 to-date sales, which provides competitors with information on the price of their product “mix” of

 chickens versus the national average prices for the same “mix,” ranking companies from “best” to

 “poorest” in terms of performance; (3) the light-green “Production” book, with information on the

 Defendant’s yields; (4) the brown “Profit” book, with information on the Defendant’s profits and

 losses; (5) the mustard-yellow “Rendering” book, with information on the Defendant’s rendering

 facilities; and (6) the “Bottom Line” book, with information on the totality of the Defendant’s

 sales, revenues, and costs.

        927.    Anyone at Agri Stats had the ability to pull one or more Defendant’s “books” and

 relay that information to other Defendants.

        928.    Indeed, Agri Stats shipped copies of one Defendant’s “books” to other Defendants

 on a number of occasions.




                                                284
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 286 of 399 PageID #:264341




        929.    Despite the impropriety of this practice, when it was discovered following a routine

 review of shipping information, no one at Agri Stats was held accountable, nor were the “books”

 returned to Agri Stats.

        930.    In addition to its in-person meetings with Defendants, Agri Stats employees,

 including company Vice President Michael Donohue and Broilers account managers Paul Austin,

 Paul Bunting, and Dana Weatherford, regularly hosted, or presented at, chicken industry events

 and investor conferences, often citing Agri Stats data in discussing market, production, and

 demand trends in the chicken industry.

        931.    For example, Agri Stats holds events known as “poultry outlook conferences.” At

 one such conference on April 23, 2015 in Atlanta, Mr. Donohue made a presentation that included

 “broiler market situation and outlook” as an agenda item.

        932.    Mr. Donohue also helped forecast supply and demand for the chicken industry by

 using Agri Stats data on breeder placements and inventory.           At the U.S. Poultry & Egg

 Association’s Hatchery-Breeder Clinic in January 2012, for example, Donohue noted that chicken

 breast prices were at a particularly high level and “[i]t’s not just cutbacks in production that have

 already occurred but seasonal demand later this year which may set the industry up for an even

 better first half of 2012.” He said “I hope this carries over into the latter half of 2012 based on

 some of the production forecasts that can be made based on breeder placements and inventories.”

        933.




                                                 285
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 287 of 399 PageID #:264342




        934.




        935.   Among the thousands of such communications uncovered during discovery to date

 are the following examples, which are still being compiled in ongoing discovery:

        936.




                                               286
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 288 of 399 PageID #:264343
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 289 of 399 PageID #:264344




        940.    However, on certain public occasions, such as earnings or investor conference calls,

 executives from Defendants Sanderson and Tyson (two of the three publicly traded Defendants)

 noted the important role Agri Stats data plays in the industry.

        941.    For example, Defendant Sanderson’s CEO, Joe Sanderson, commented on an

 earnings call that he “look[s] at Agri Stats and see[s] what people are doing and not doing,” and

 similarly stated on a May 2011 earnings call that “my judgment is that there will be some others

 that are going to have to make some adjustments that I believe cuts will be forthcoming in our

 industry based on the losses we see in Agri Stats.” (emphasis added). Asked later on the May

 2011 call by an analyst why Mr. Sanderson made this statement and another statement a few

 months earlier that he “feel[s] confident that we are going to see cutbacks” based on Agri Stats

 data, Mr. Sanderson indicated:

                Industry participants expected that [the market would improve in June and
                July] and I think they wanted to carry their production into June and July
                and see if the market would reward them for that it appears right now ....
                And then once you get past July 4 ... I think then you will start seeing reduced
                egg sets .... Typically in my experience the first cut is not enough.

        942.    Defendant Tyson similarly noted in a December 2014 investor presentation that:

                [t]he point being is that when you talk about the chicken cycle, most people
                will look at the cyclicality. It’s very profitable right now. And we will
                not hit the top of the top, because within the profitability segmentation
                right now, the most profitable segments are in fact big bird, and secondly,
                tray pack. We can tell that through Agri Stats. Now at the same time,
                when there is more poultry available and the industry may not be as
                profitable, we would not expect to be anywhere close to what the bottom of
                that cycle would be. (emphasis added)

        943.    There is no plausible, non-conspiratorial justification for Defendants to use Agri

 Stats to secretly share highly confidential and proprietary information about their breeder flock

 size and age, pricing, capacity, production, and costs at the level of detail at which they do.




                                                 288
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 290 of 399 PageID #:264345




         944.    In a competitive market, such proprietary, competitively sensitive information

 should be a closely guarded secret. Economic principles establish that the routine exchange among

 competitors of such sensitive internal company information reduces competition.

         945.    One chicken industry expert testified in a case against Defendant Pilgrim’s brought

 under the Packers and Stockyard Act, 7 U.S.C. §§ 181-229, that sharing information through Agri

 Stats by chicken producers regarding pay for contract farmers creates “a potential vehicle for

 collusion” and presents a “classical antitrust concern.” The same expert also remarked that Agri

 Stats was unusual even among other price surveys, noting:

                 [t]he sharing of price and other market information by so-called
                 competitors is well known as a significant antitrust issue. Grower payout
                 and cost information shared by most integrators is incredibly detailed and
                 comprehensive. As such it could provide critical data for competition
                 investigations and analyses of oligopoly and oligopsonistic behavior far
                 more complex and advanced than available for any other agricultural
                 industry. An intensive inquiry is needed.

         946.    When given access to Agri Stats’ reports in connection with litigation where he

 served as an expert witness, an agricultural economist who, to that point, had only “heard rumors

 of a secretive poultry industry information-sharing service,” said that he “was shocked at the

 incredible detail” of the information presented in the reports.

         947.    A sworn declaration from a poultry and egg industry expert in Freedom of

 Information Act litigation seeking disclosure of competitively-sensitive FDA egg-farm reports

 stated, with respect to Agri Stats, that:

                 Individual disclosure is not required when industry participants are familiar
                 enough with the industry to connect the information supplied with the
                 individual companies at issue. My experience is that competitors ... are
                 prolific at quantifying their competitor’s business information on their
                 own. For example, industry processors share commercial data through
                 companies such as AGRISTATS (Fort Wayne, IN), a shared business
                 database company ... started for the poultry industry in 1985.
                 AGRISTATS has the following mission statement: “IMPROVE THE
                 BOTTOM LINE PROFITABILITY FOR OUR PARTICIPANTS BY


                                                 289
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 291 of 399 PageID #:264346




                PROVIDING ACCURATE AND TIMELY COMPARATIVE DATA
                WHILE PRESERVING THE CONFIDENTIALITY OF INDIVIDUAL
                COMPANIES.” Note the mission is to share comparative data while
                protecting individual companies. I can speak personally that I have seen
                and read these broiler industry reports, and, based on my familiarity with
                the industry, I can easily connect the information supplied with the
                individual companies whose confidentiality is supposedly preserved.
                Therefore, it is my opinion that virtually everyone in the industry can
                connect the information supplied in AGRISTATS with the individual
                companies who supplied the data.

         948.   A 2017 Bloomberg News article titled “Is the Chicken Industry Rigged? Inside Agri

 Stats, the Poultry Business’s Secretive Info-Sharing Service,” highlighted the role Agri Stats plays

 in Defendants’ efforts to monitor and police their cartel:

                Peter Carstensen, a law professor at the University of Wisconsin and
                former Justice Department antitrust lawyer who has studied Agri Stats while
                researching the modern poultry industry, casts the level of plant-by-plant
                detail in the company’s reports as “unusual.”            He explains that
                information-sharing services in other industries tend to deal in averaged-
                out aggregated data – for example, insurance rates in a given state. Such
                services run afoul of antitrust law, he says, when they offer projections or
                provide data so detailed that no competitor would reasonably share it with
                another. Getting detailed information is a particularly useful form of
                collusion, Carstensen says, because it allows co-conspirators to make sure
                they’re all following through on the agreement. “This is one of the
                ways you do it. You make sure that your co-conspirators have the kind
                of information that gives them confidence – so they can trust you, that
                you’re not cheating on them,” he says. “That is what creates stability for a
                cartel.”

         Z.     Plaintiffs’ Claims are Timely

         949.   Plaintiffs had neither actual nor constructive knowledge of the facts constituting its

 claims for relief. Plaintiffs did not discover, and could not have discovered through the exercise of

 reasonable diligence, the existence of the conspiracy alleged herein until at least 2016 or later.

 Defendants engaged in a secret conspiracy that did not reveal facts that put Plaintiffs on inquiry

 notice that there was a conspiracy to engage in anticompetitive conduct or otherwise harm

 Plaintiffs.



                                                 290
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 292 of 399 PageID #:264347




        950.    And it was not until June 2020 with the Department of Justice’s Colorado

 Indictment of executives of Defendants Claxton and Pilgrim’s Pride that further evidence of the

 conspiracy became publicly known. It was not until October 7, 2020 – when the Department of

 Justice issued its Superseding Indictment of six additional executives of Defendants Tyson, Koch,

 Pilgrim’s Pride, and George’s – that additional elements of Defendants’ bid-rigging conduct

 involving broilers were revealed. The Colorado Indictments revealed that Defendants Claxton and

 Pilgrim’s Pride aided the conspiracy by engaging in direct price fixing and specific bid rigging of

 broilers, which affected purchasers of large volumes of broiler chickens.

        951.    With respect to the manipulation of the Georgia Dock, a January 18, 2016 Wall

 Street Journal article regarding Defendants’ possible manipulation of the Georgia Dock

 benchmark price raised the possibility of collusion to artificially raise, fix, or maintain chicken

 prices using the Georgia Dock. Subsequently, a series of articles in various publications published

 between November 3 and 17, 2016, detailed for the first time that the USDA had discontinued its

 reliance on the Georgia Dock benchmark price because its input prices could not be verified.

        952.    Yet even when faced with these public revelations, Defendants continued to assert

 the fairness and accuracy of the Georgia Dock benchmark price.

        953.    For example, in a November 8, 2016, Washington Post article, Defendant

 Sanderson Farms represented that the Georgia Dock benchmark price was “reliable,” to induce

 purchasers of chickens to believe the benchmark price was not subject to illegal manipulation by

 the Georgia Dock Defendants.

        954.    Not until November 10, 2016 was it disclosed publicly that the Georgia Dock

 Defendants had formed a secret Georgia Dock Advisory Committee that facilitated opportunities

 for executives to meet and also discuss their scheme to fix the Georgia Dock benchmark price.




                                                291
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 293 of 399 PageID #:264348




        955.    The existence of this committee was not known to Plaintiffs, nor would Plaintiffs

 have been able to learn of how Defendants’ executives conducted themselves in their non-public

 Georgia Dock Advisory Committee meetings.

        956.    Finally, not until November 17, 2016, was it publicly disclosed that the Florida

 Attorney General’s Office was investigating the Georgia Dock benchmark price and its calculation

 and manipulation by the Georgia Dock Defendants.

        957.    Defendants’ anticompetitive conspiracy, by its very nature, was self-concealing.

 For example, the Agri Stats coordination coupled with direct industry communications (at trade

 shows and via email/calls) denied Plaintiffs the opportunity to know of the conspiracy. Moreover,

 chickens are not exempt from antitrust regulation, and thus, before these recent events Plaintiffs

 reasonably considered the U.S. chicken industry to be a competitive industry. Plaintiffs also

 reasonably believed its contract partners to be dealing with them on fair and honest terms, and that

 they could justifiably rely on Defendants’ representations regarding the Georgia Dock as being

 truthful. Accordingly, a reasonable person under the circumstances would not have been alerted

 to begin investigating the legitimacy of Defendants’ chicken prices before these recent events.

        958.    Plaintiffs exercised reasonable diligence. Plaintiffs could not have discovered

 Defendants’ alleged conspiracy at an earlier date by the exercise of reasonable diligence because

 of the deceptive practices and techniques of secrecy employed by Defendants.

        959.    Throughout the relevant period, Defendants effectively, affirmatively, and

 fraudulently concealed their unlawful combination and conspiracy from Plaintiffs.

        960.    Throughout the relevant period, Defendants repeatedly misrepresented to Plaintiffs

 through fraudulent statements and omissions that the inflated prices of the Georgia Dock reflected

 actual market conditions.




                                                 292
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 294 of 399 PageID #:264349




           961.   The conspiracy alleged herein was fraudulently concealed by Defendants by

 various means and methods, including, but not limited to, (1) secret meetings, (2) surreptitious

 communications between Defendants via the wires (telephones, emails, text messages and other

 electronic communications) and in-person meetings at trade association meetings (and elsewhere)

 in order to prevent the existence of written records, (3) limiting any explicit reference to competitor

 pricing or supply restraint communications in documents, (4) communicating competitively

 sensitive data to one another through Agri Stats, a “proprietary, privileged, and confidential”

 system that kept both the content and participants in the system secret, and (5) concealing the

 existence and nature of their competitor supply restraint and price discussions from non-

 conspirators (including customers).

           962.   Defendants and Co-Conspirators used code words including “discipline” and

 “capacity discipline” in their public statements to conceal their conspiracy and signal one other, in

 furtherance of their conspiracy to restrain production while shielding their conspiracy from

 detection or suspicion.




                                                    (2) on a May 3, 2013, earnings call, Pilgrim’s

 President & CEO Bill Lovette stated that “price is going to strengthen as supply continues to be

 disciplined and constrained … and “we’ve done a good job so far of maintaining discipline;” and

 (3) on a July 2016 earnings call, Mr. Lovette noted that “I think what we’ve seen with egg sets is

 absolutely a testament to the discipline of our industry that we’ve seen the last really two to three

 years.”




                                                  293
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 295 of 399 PageID #:264350




        963.    As alleged above, in 2008, after years of boom and bust cycles of production

 leading to the regular rise and fall of prices, the price of chickens began an unprecedentedly steady

 increase that continued at least through 2016.

        964.    Defendants affirmatively and falsely attributed rising prices to, among other things,

 increases in the price of inputs. Defendants used these pretexts used to cover up the conspiracy.

 In fact, the chicken price increases were the result of Defendants’ collusive conduct, which was

 undisclosed at the time.

        965.    During the relevant period, Defendants affirmatively made numerous misleading

 public statements falsely portraying the market for chickens as a competitive one.

        966.    For example, Defendants provided testimony at workshops held by the U.S.

 Department of Justice and USDA suggesting the chicken industry was competitive and not subject

 to anti-competitive practices and agreements, including testimony at a May 21, 2010 workshop of

 a National Chicken Council-commissioned study by Dr. Thomas Elam, which stated that “the

 chicken industry is competitive and thriving,” and has “[i]ntense competition” that promotes

 “product innovation and lower prices for consumers.”

        967.    Defendants also repeatedly blamed the Renewable Fuels mandate for increased

 Broiler prices, both through the NCC, other trade groups, and through press releases, speeches,

 and other public statements by Defendants’ employees, rather than disclosing the existence of an

 agreement to illegally restrain the supply of Broilers.       Some instances of these pretextual

 explanations by Defendants and their agents include:

                A.      On a January 29, 2008, earnings call, Pilgrim’s Interim CEO Clint Rivers
                        claimed that “the U.S. government continues its misguided policy of
                        subsidizing ethanol production at the expense of affordable food, and a
                        lower corn yield expectation bypro USDA will contribute to decrease corn
                        suppliers next year.”




                                                  294
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 296 of 399 PageID #:264351




             B.     On June 23, 2008, Wayne Farms President & CEO Elton Maddox said in
                    a statement that “the government’s food fuel mandate has created the need
                    for us to rationalize our business.”

             C.     On July 7, 2008, O.K. Foods announced production cuts due to “record
                    high prices for corn and soybean meal, which it attributed to the U.S.
                    government’s mandated ethanol policies.”

             D.     On June 24, 2009, Harrison Poultry President & CEO Mike Welch and
                    Claxton Poultry President Jerry Lane met in Washington D.C. and
                    encouraged elected officials to end the “mistake” of the ethanol subsidy.

             E.     In 2010, Foster Farms delayed an expansion due, allegedly, to corn prices.
                    Ira Brill, Foster Farm’s Director of Market Services, blamed the ethanol
                    mandate for the delay, stating that it “places enormous pressure on our
                    input costs, and for that reason we can’t go forward with our expansion
                    plans.”

             F.     On March 7, 2011, House of Raeford announced production cuts due to
                    increased prices. It stated that “if Congress will take action to cut
                    unreasonable government support for the ethanol industry, then grain
                    prices should decrease to a more manageable pricing level.”

             G.     On March 15, 2011, Simmons announced downsizing at a plant due to
                    economics “resulting from high grain prices predominantly caused by corn
                    being used in ethanol.” Simmons cited ethanol policies again on June 27,
                    2011, when it laid off another 223 employees.

             H.     In an April 13, 2011, hearing before a congressional subcommittee,
                    Michael Welch (President and CEO of Harrison Poultry) stated that
                    production of broilers was threatened by the diversion of corn to fuel
                    production. Welch claimed that shifting corn back to feed would “allow
                    consumers of poultry products to continue to enjoy an ongoing, adequate
                    supply of animal protein at reasonable prices.” Welch repeated similar
                    claims in 2012 as well, citing increased corn costs resulting in “tens of
                    billions of dollars in increased costs for livestock and poultry producers
                    and food manufacturers.”

             I.     In September 2011, Phillip Green (Vice President of Commodities, Foster
                    Farms) testified on behalf of the American Feed Industry Association at a
                    public hearing and blamed increasing meat costs on the ethanol mandate.

             J.     On October 10, 2014, National Chicken Council President Mike Brown
                    wrote an op-ed citing the Renewable Energy Standard as the primary
                    reason for the poultry industry’s inability to increase production. Brown
                    cited the Renewable Fuel Standard again in a May 15, 2015 op-ed in the
                    Wall Street Journal.



                                            295
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 297 of 399 PageID #:264352




          968.   To explain the decreasing supply of chickens since 2012, Defendants have provided

 a variety of pretextual explanations, including: (1) a breeding issue with chickens during 2014,

 (2) a Russian ban of U.S. chicken imports starting in 2014, and (3) a 2013 shortage in supply due

 in part due to an avian flu outbreak in Mexico that caused a surge in demand for hens to repopulate

 chicken farms in Mexico. These explanations were pretextual in that Defendants sought to hide

 their conspiracy from discovery by blaming chicken price increases, or artificially inflated chicken

 prices, on these factors rather than on Defendants’ own collusive conduct (including their

 unprecedented cuts to breeder flocks).

          969.   Throughout the relevant period, Defendants repeatedly also cited increasing input

 costs as a pretext for their collusion to restrain supply and manipulate prices by anticompetitive

 means.

          970.   For instance, Defendants repeatedly claimed that input cost increases during 2008

 justified chicken price increases. However, while corn was $5/bushel in 2005-2006 and increased

 to $9 by May or June 2008, it quickly fell back to below $5/bushel by fall 2008.

          971.   Higher chicken prices later in the relevant period also were not justified by

 increased costs of corn, which, after a temporary spike in the summer of 2012, were not increasing

 at the level that would have warranted higher chicken prices.

          972.   Defendants, through the National Chicken Council, other trade groups, and press

 releases, speeches, and other public statements by their employees, also repeatedly and publicly

 blamed the federal government’s ethanol mandate for increased chicken prices, asserting that it

 increased their corn costs.

          973.   Defendants made all of these pretextual representations so as to conceal their

 conspiracy and avoid disclosing their agreement to illegally restrain the supply of chickens.




                                                 296
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 298 of 399 PageID #:264353




        974.    By virtue of Defendants and all of their Co-Conspirators actively and intentionally

 concealing their above-described wrongful conduct, the running of any applicable statute of

 limitations has been (and continues to be) tolled and suspended with respect to Plaintiff’s claims

 and causes of action resulting from the Defendants’ unlawful conspiracy alleged in this Complaint

 under the fraudulent concealment doctrine and/or doctrine of equitable estoppel.

        975.    Plaintiffs were members of the putative direct purchaser class action complaint

 asserted against Defendants, including, but not limited to Maplevale Farms, Inc. v. Koch Foods,

 Inc. et al., No. 1:16CV08637 (ECF No. 1) (N.D. Ill. Sept. 2, 2016).

        976.    Plaintiffs’ claims were tolled under American Pipe & Construction Co. v. Utah,

 414 U.S. 538 (1974), and related case law during the pendency of that direct purchaser class action

 asserted against Defendants, commencing at least as early as September 2, 2016.19

        977.    The statute of limitations relevant to DAPs’ claims has also been tolled because it

 was not until June 2020 with the Department of Justice’s Indictment of executives of Defendants

 Claxton and Pilgrim’s Pride that the nature of Defendants’ conspiracy to fix prices and rig bids of

 broilers was revealed.

 X.     ANTITRUST IMPACT

        978.    During the relevant period, Plaintiffs, and, where applicable, their respective

 assignors, purchased substantial amounts of chicken from one or more Defendants.




        19
                  To the extent certain Plaintiffs bring claims as indirect purchasers, they were
 members of an indirect purchaser class action complaint asserted against Defendants, including
 but not limited to Fargo Stopping Center, LLC, et al. v. Koch Foods, Inc., et al., No. 16-cv-08851
 (N.D. Ill.) and their claims were tolled under American Pipe & Construction Co. v. Utah, 414 U.S.
 538 (1974), and related case law during the pendency of that indirect purchaser class action
 asserted against Defendants, commencing at least as early as September 2, 2016.


                                                297
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 299 of 399 PageID #:264354




        979.    As a direct and proximate result of the Defendants’ above-described illegal

 conduct, Plaintiffs, and, where applicable, their respective assignors, were compelled to pay, and

 did pay, artificially inflated prices for chickens during the relevant period.

        980.    As a direct and proximate consequence of the Defendants’ above-described

 wrongful conduct, Plaintiffs, and, where applicable, their respective assignors, sustained

 substantial losses and damage to their businesses and property in the form of overcharges for

 chickens. The full amount and forms and components of such damages will be calculated after

 discovery and presented upon proof at trial.

 XI.    CLAIMS FOR RELIEF AND CAUSES OF ACTION

        981.    The pertinent and relevant factual allegations set forth herein are incorporated into

 and re-alleged into each of the foregoing counts as appropriate to state a claim.

                                          COUNT I
                                  VIOLATION OF 15 U.S.C. § 1
                                 (AGAINST ALL DEFENDANTS)

  Brought by Ahold Delhaize USA, Inc.; Albertsons Companies, Inc.; Amigos Meat Distributors,
   LP; Amigos Meat Distributors East LP; Amigos Meat Distributors West, LP; Amigos Meat &
 Pountry, LLC; Anaheim Wings, LLC; Associated Grocers of Florida, Inc.; Associated Grocers of
   the South, Inc.; Associated Wholesale Grocers, Inc.; Barbecue Integrated, Inc. (d/b/a Smokey
   Bones, Inc.; Bi-Lo Holdings, LLC; BJ’s Wholesale Club, Inc.; Bob Evans Farms, Inc.; Bonita
    Plaza Wings, LLC; Boston Market; Captain D’s LLC; Checkers Drive-In Restaurants, Inc.;
  Cheney Bros., Inc.; Conagra Brands, Inc.; Costa Mesa Wings, LLC; Darden Restaurants, Inc.;
 Cracker Barrel Old Country Store, Inc. and CBOCS Distribution, Inc.; Downtown Wings, LLC;
    El Pollo Loco, Inc.; FIC Restaurants, Inc. (d/b/a Friendly’s); Gaslamp Wings, LLC; Gibson,
       Greco & Wood, LTD; Golden Coral Corporation; Hamilton Meat, LLC; Harvest Meat
      Company, Inc.; Hollywood Wings, LLC; Hooters Management Corporation; Hooters of
  America, LLC; Hy-Vee, Inc.; Independent Purchasing Cooperative, Inc.; Jetro Holdings, LLC;
     Kraft Heinz Foods Company; Krispy Krunchy Foods, LLC; LTP Management Group, Inc.;
    Maximum Quality Foods, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Mission Valley Wings,
     LLC; Nestlé Purina PetCare Company; Nestlé USA, Inc.; Oceanside Wings, LLC; Ontario
 Wings, LLC; OSI Restaurant Partners, LLC; Pinnacle Foods, Inc.; PJ Food Service, Inc.; Publix
    Super Markets, Inc.; Quirch Foods, LLC, f/k/a Quirch Foods Co.; Rancho Bernardo Wings,
 LLC; Restaurants of America, Inc.; Sam’s East, Inc.; Sam’s West, Inc.; Save Mart Supermarkets;
    Services Group of America, Inc.; Shamrock Foods Company; Sherwood Food Distributors,
  L.L.C.; South Gate Wings, LLC; SuperValu, Inc.; Sysco Corporation; The Fresh Market, Inc.;
  The Johnny Rockets Group, Inc.; The Kroger Co.; Unified Grocers, Inc.; United Supermarkets,


                                                  298
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 300 of 399 PageID #:264355




  LLC; United Food Service, Inc.; US Foods, Inc.; Wakefern Food Corporation; Walmart, Inc.;
  Wal-Mart Louisiana, LLC; Wal-Mart Stores Arkansas, LLC; Wal-Mart Stores East, LP; Wal-
   Mart Stores Texas, LLC; Wawa, Inc.; Western Boxed Meat Distributors, Inc.; White Castle
  Purchasing Co.; Wings Over Long Beach, LLC; Winn-Dixie Stores, Inc.; Brookshire Brothers,
                                  Inc.; SpartanNash Company

        982.    Defendants entered into and engaged in a combination or conspiracy in

 unreasonable restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

        983.    Defendants’ acts in furtherance of their combination or conspiracy were authorized,

 ordered, or done by their officers, agents, employees, or representatives while actively engaged in

 the management of Defendants’ affairs.

        984.    At least as early as January 1, 2008, and continuing until at least as late as 2019,

 the exact dates being unknown to Plaintiffs, Defendants entered into a continuing agreement,

 understanding and conspiracy in restraint of trade to fix, raise, stabilize, and maintain prices for

 and/or restrain supply of broilers, manipulation of the Georgia Dock benchmarking price, and rig

 bids and allocate markets for broilers, thereby creating anticompetitive effects.

        985.    Defendants’ anticompetitive acts involved United States domestic commerce and

 import commerce, and had a direct, substantial, and foreseeable effect on interstate commerce by

 raising and fixing prices for broilers throughout the United States.

        986.    The conspiratorial acts and combinations have caused unreasonable restraints in the

 market for broilers.

        987.    As a result of Defendants’ unlawful conduct, Plaintiffs have been harmed by being

 forced to pay inflated, supra-competitive prices for broilers.

        988.    In formulating and carrying out the alleged agreement, understanding and

 conspiracy, Defendants did those things that they combined and conspired to do, including but not

 limited to the acts, practices, and course of conduct set forth in this Complaint.



                                                 299
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 301 of 399 PageID #:264356




        989.    Defendants’ conspiracy had the following effects, among others:

                       Price competition in the market for broilers has been restrained, suppressed,
                        and/or eliminated in the United States;

                       Prices for broilers sold by Defendants, their divisions, subsidiaries, and
                        affiliates, and all of their co-conspirators have been fixed, raised, stabilized,
                        and maintained at artificially high, non-competitive levels throughout the
                        United States; and

                       Plaintiffs, which directly purchased broilers from Defendants, their
                        divisions, subsidiaries, and affiliates, and all of their co-conspirators, have
                        been deprived of the benefits of free and open competition in the purchase
                        of broilers.

        990.    Defendants took all of the actions alleged in this Complaint with the knowledge

 and intended effect that their actions would proximately cause the price of broilers paid by

 Plaintiffs to be higher than it would be but for Defendants’ conduct.

        991.    As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiffs

 have been injured in their business or property and will continue to be injured in their business and

 property by paying more for broilers than they would have paid and will pay in the absence of the

 conspiracy.

        992.    Defendants’ anticompetitive conduct described in this Complaint constitutes a per

 se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

        993.    Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust

 liability because at all relevant times Defendants possessed significant market power in the market

 for broilers and their conduct had actual anticompetitive effects with no or insufficient offsetting

 pro-competitive justifications.




                                                  300
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 302 of 399 PageID #:264357




                                 COUNT II
                          VIOLATION OF 15 U.S.C. § 1
        (AGAINST ALL DEFENDANTS FOR CONCERTED OUTPUT RESTRICTION)
   Brought by Action Meat Distributors, Inc.; Affiliated Foods, Inc.; Ahold Delhaize USA, Inc.;
     Albertsons Companies, Inc.; Alex Lee, Inc/Merchants Distributors, LLC; Amigos Meat &
 Pountry, LLC; Amigos Meat Distributors, LP; Amigos Meat Distributors East LP; Amigos Meat
      Distributors West, LP; Anaheim Wings, LLC; Associated Foods Stores, Inc.; Associated
   Grocers, Inc.; Associated Grocers of Florida, Inc.; Associated Grocers of New England, Inc.;
  Associated Grocers of the South, Inc.; Associated Wholesale Grocers, Inc.; Bashas’ Inc.; Big Y
   Foods, Inc,; Bi-Lo Holdings, LLC; BJ’s Wholesale Club, Inc.; Bob Evans Farms, Inc.; Bonita
   Plaza Wings, LLC; Brookshire Grocery Company; CBBC OPCO, LLC d/b/a Colorado Boxed
 Beef; Certco, Inc.; Checkers Drive-In Restaurants, Inc.; Cheney Bros., Inc.; Costa Mesa Wings,
   LLC; Darden Restaurants, Inc.; Downtown Wings, LLC; El Pollo Loco, Inc.; Fareway Stores,
   Inc.; Gaslamp Wings, LLC; Giant Eagle, Inc.; Gibson, Greco & Wood, LTD; Hamilton Meat,
 LLC; Harvest Meat Company, Inc.; Hollywood Wings, LLC; Hooters Management Corporation;
 Hooters of America, LLC; Howard Samuels as Trustee in Bankruptcy for Central Grocers, Inc.;
  Hy-Vee, Inc.; Ira Higdon Grocery Company, Inc.; Jetro Holdings, LLC; King Solomon Foods,
    Inc.; Krispy Krunchy Foods, LLC; Latina Boulevard Foods, LLC; LTP Management Group,
     Inc.; Maximum Quality Foods, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Mission Valley
       Wings, LLC; Nicholas & Co., Inc.; Oceanside Wings, LLC; Ontario Wings, LLC; OSI
 Restaurant Partners, LLC; Pacific Food Distributors, Inc.; Piggly Wiggly Alabama Distributing
    Co., Inc.; PJ Food Service, Inc.; Publix Super Markets, Inc.; Rancho Bernardo Wings, LLC;
     Restaurants of America, Inc.; Sam’s East, Inc.; Sam’s West, Inc.; Save Mart Supermarkets;
       Schnuck Markets, Inc.; Sherwood Food Distributors, L.L.C.; South Gate Wings, LLC;
 SuperValu, Inc.; Sysco Corporation; The Distribution Group, Inc.; The Fresh Market, Inc.; The
      Golub Corporation; The Kroger Co.; Troyer Foods, Inc.; Unified Grocers, Inc.; United
  Supermarkets, LLC; URM Stores, Inc.; US Foods, Inc.; Wakefern Food Corporation; Walmart,
   Inc.; Wal-Mart Louisiana, LLC; Wal-Mart Stores Arkansas, LLC; Wal-Mart Stores East, LP;
    Wal-Mart Stores Texas, LLC; Wawa, Inc.; Weinstein Wholesale Meats, Inc.; Western Boxed
 Meat Distributors, Inc.; Wings Over Long Beach, LLC; Winn-Dixie Stores, Inc.; W. Lee Flowers
                         & Company, Inc.; Woodman’s Food Market, Inc.

         994.   In collusively restricting, limiting, and curtailing the supply of chicken in the

 United States, Defendants engaged in an unlawful contract, combination, or conspiracy that

 unreasonably restrained trade or commerce in violation of Section 1 of the Sherman Act, 15 U.S.C.

 § 1.

         995.   Defendants’ unlawful contract, combination or conspiracy had the following direct,

 substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

 charged to, and paid by, Plaintiffs for chicken were artificially raised, fixed, maintained, or



                                               301
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 303 of 399 PageID #:264358




 stabilized at supra-competitive levels; (2) Plaintiffs were deprived of the benefits of free, open,

 and unrestricted competition in the United States chicken market; and (3) competition in

 establishing the prices paid for chicken in the United States was unlawfully restrained, suppressed,

 or eliminated.

         996.     Defendants’ above-described anticompetitive activities directly and proximately

 caused injury to Plaintiffs in the United States.

         997.     As a direct and proximate result of Defendants’ above-described unlawful conduct,

 Plaintiffs paid artificially inflated prices for chicken.

         998.     As a direct and proximate result of Defendants’ above-described anticompetitive

 conduct, Plaintiffs were damaged in their businesses or property by paying prices for chicken that

 were higher than they would have been but for Defendants’ unlawful conduct, which has resulted

 in an amount of ascertainable damages to be established at trial.

         999.     Defendants’ anticompetitive conduct described in this Complaint constitutes a per

 se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

         1000. Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust

 liability because at all relevant times Defendants possessed significant market power in the market

 for broilers and their conduct had actual anticompetitive effects with no or insufficient offsetting

 pro-competitive justifications.

                                COUNT III
                         VIOLATION OF 15 U.S.C. § 1
         (AGAINST THE GEORGIA DOCK DEFENDANTS FOR PRICE-FIXING)

   Brought by Action Meat Distributors, Inc.;Affiliated Foods, Inc.; Ahold Delhaize USA, Inc.;
     Albertsons Companies, Inc.; Alex Lee, Inc/Merchants Distributors, LLC; Amigos Meat
   Distributors, LP; Amigos Meat Distributors East LP; Amigos Meat Distributors West, LP;
 Amigos Meat & Poultry, LLC; Anaheim Wings, LLC; Associated Foods Stores, Inc.; Associated
  Grocers, Inc.; Associated Grocers of Florida, Inc.; Associated Grocers of New England, Inc.;
 Associated Grocers of the South, Inc.; Associated Wholesale Grocers, Inc.; Bashas’ Inc.; Big Y
  Foods, Inc.; Bi-Lo Holdings, LLC; BJ’s Wholesale Club, Inc.; Bob Evans Farms, Inc.; Bonita


                                                     302
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 304 of 399 PageID #:264359




  Plaza Wings, LLC; Brookshire Grocery Company; CBBC OPCO, LLC d/b/a Colorado Boxed
 Beef; Certco, Inc.; Checkers Drive-In Restaurants, Inc.; Cheney Bros., Inc.; Costa Mesa Wings,
  LLC; Darden Restaurants, Inc.; Downtown Wings, LLC; El Pollo Loco, Inc.; Fareway Stores,
  Inc.; Gaslamp Wings, LLC; Giant Eagle, Inc.; Gibson, Greco & Wood, LTD; Hamilton Meat,
 LLC; Harvest Meat Company, Inc.; Hollywood Wings, LLC; Hooters Management Corporation;
 Hooters of America, LLC; Howard Samuels as Trustee in Bankruptcy for Central Grocers, Inc.;
  Hy-Vee, Inc.; Ira Higdon Grocery Company, Inc.; Jetro Holdings, LLC; King Solomon Foods,
   Inc.; Krispy Krunchy Foods, LLC; Latina Boulevard Foods, LLC; LTP Management Group,
    Inc.; Maximum Quality Foods, Inc.; Meijer, Inc./Meijer Distribution, Inc.; Mission Valley
  Wings, LLC; Nicholas & Co., Inc.; Oceanside Wings, LLC; Ontario Wings, LLC; Pacific Food
 Distributors, Inc.; Piggly Wiggly Alabama Distributing Co., Inc.; PJ Food Service, Inc.; Publix
  Super Markets, Inc.; Rancho Bernardo Wings, LLC; Restaurants of America, Inc.; Sam’s East,
     Inc.; Sam’s West, Inc.; Save Mart Supermarkets; Schnuck Markets, Inc.; Sherwood Food
      Distributors, L.L.C.; South Gate Wings, LLC; SuperValu, Inc.; Sysco Corporation; The
   Distribution Group, Inc.; The Fresh Market, Inc.; The Golub Corporation; The Kroger Co.;
   Troyer Foods, Inc.; United Supermarkets, LLC; URM Stores, Inc.; US Foods, Inc.; Wakefern
 Food Corporation; Walmart, Inc.; Wal-Mart Louisiana, LLC; Wal-Mart Stores Arkansas, LLC;
    Wal-Mart Stores East, LP; Wal-Mart Stores Texas, LLC; Wawa, Inc.; Weinstein Wholesale
 Meats, Inc.; Western Boxed Meat Distributors, Inc.; Wings Over Long Beach, LLC; Winn-Dixie
    Stores, Inc,; W. Lee Flowers & Company, Inc.; Woodman’s Food Market, Inc.; Brookshire
                               Brothers, Inc.; SpartanNash Company

        1001. In knowingly coordinating, falsifying, and manipulating prices quoted to the GDA

 for inclusion in the Georgia Dock benchmark price index for the intended unlawful purpose of

 fixing, maintaining, raising, and stabilizing the price of broilers sold in the United States, the

 Georgia Dock Defendants engaged in an unlawful contract, combination, or conspiracy that

 unreasonably restrained trade or commerce in violation of Section 1 of the Sherman Act, 15 U.S.C.

 § 1.

        1002. Defendants’ unlawful contract, combination or conspiracy had the following direct,

 substantial, and reasonably foreseeable effects on commerce in the United States: (1) prices

 charged to, and paid by, Plaintiffs for chicken were artificially raised, fixed, maintained, or

 stabilized at supra-competitive levels; (2) Plaintiffs were deprived of the benefits of free, open,

 and unrestricted competition in the United States chicken market; and (3) competition in




                                                303
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 305 of 399 PageID #:264360




 establishing the prices paid for chicken in the United States was unlawfully restrained, suppressed,

 or eliminated.

          1003. The Georgia Dock Defendants’ above-described anticompetitive activities directly

 and proximately caused injury to Plaintiffs in the United States.

          1004. As a direct and proximate result of the Georgia Dock Defendants’ above-described

 unlawful conduct, Plaintiffs paid artificially inflated prices for chicken.

          1005. As a direct and proximate result of the Georgia Dock Defendants’ above-described

 anticompetitive conduct, Plaintiffs were damaged in their businesses or property by paying prices

 for chicken that were higher than they would have been but for the Georgia Dock Defendants’

 unlawful conduct, which has resulted in an amount of ascertainable damages to be established at

 trial.

          1006. The Georgia Dock Defendants’ anticompetitive conduct described in this

 Complaint constitutes a per se violation of Section of 1 of Sherman Act, 15 U.S.C. § 1.

          1007. The Georgia Dock Defendants’ conduct is also unlawful under the Rule of Reason

 standard of antitrust liability because at all relevant times Defendants possessed significant market

 power in the market for broilers and their conduct had actual anticompetitive effects with no or

 insufficient offsetting pro-competitive justifications.

                                COUNT IV
      VIOLATION OF GA. CODE ANN. §§ 16-14-4(a) AND 16-14-6 (GEORGIA RICO)
              (AGAINST THE GEORGIA DOCK DEFENDANTS FOR
           ACQUIRING MONEY THROUGH RACKETEERING ACTIVITY)

    Brought by Ahold Delhaize USA, Inc.; Albertsons Companies, Inc.; Associated Grocers of
       Florida, Inc.; Associated Grocers of the South, Inc.; Hy-Vee, Inc.; Meijer, Inc./Meijer
   Distribution, Inc.; Publix Super Markets, Inc.; Save Mart Supermarkets; SuperValu, Inc.; The
   Kroger Co.; Wakefern Food Corporation; Brookshire Brothers, Inc.; SpartanNash Company




                                                  304
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 306 of 399 PageID #:264361




        1008. The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code Ann.

 § 16-14-4(a), which makes it unlawful for any person to acquire any interest in personal property,

 including money, as a result of a pattern of racketeering activity.

        1009. The application of Georgia RICO is proper because Georgia was the locus for the

 fraud. The Georgia Dock was compiled and published from the PMN’s location in Georgia. Each

 of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock Defendants knew that

 their price quotes each week to the PMN were sent into the State of Georgia. The Georgia Dock

 Defendants’ material omissions pertained to their conduct and activities in Georgia.

        1010. Each of the Georgia Dock Defendants engaged in racketeering activity as defined

 by Georgia law. In particular, and as explained below, each of Georgia Dock Defendants engaged

 in conduct that falls within the scope of three predicate acts: (1) Ga. Code Ann. § 16-14-3(5)(C)

 (federal wire fraud), (2) Ga. Code Ann. § 16-14-3(5)(A)(xxii) (false statements to government

 agency), and (3) Ga. Code Ann. § 16-14-3(5)(A)(xii) (theft by deception).

        1011. Each of the Georgia Dock Defendants committed at least two incidents of such

 racketeering activity that had the same or similar intents, results, accomplices, victims, or methods

 of commission or otherwise were interrelated by distinguishing characteristics and were not

 isolated incidents.   In particular, the Georgia Dock Defendants participated in the scheme

 described in this Complaint to inflate the Georgia Dock price index and thereby defraud people

 who purchased chicken based on that price index, including the Plaintiffs.

        1012. The Georgia Dock Defendants’ racketeering activity falls into two categories of

 conduct: fraudulent submissions and fraudulent omissions.

        1013. Fraudulent Submissions. The Georgia Dock Defendants fraudulently submitted

 false and inflated price quotes to the Poultry Market News each week from at least 2011 to the end




                                                 305
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 307 of 399 PageID #:264362




 of 2016. As explained in detail in this Complaint, the Georgia Dock Defendants falsely reported

 on a weekly basis prices that did not take into account their actual or converted quoted prices for

 sales of 2.5 to 3 pound whole birds. When the Georgia Dock Defendants made their false

 submissions, they knew their submissions were false or acted with reckless disregard for their

 falsity. These false submissions were reasonably calculated to deceive Plaintiffs to the Georgia

 Dock Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants had

 actual knowledge of how the Georgia Dock index was used, specifically in tray pack and retail

 contracts where prices were often tied to the Georgia Dock.

        1014. Fraudulent Omissions. The Georgia Dock Defendants also fraudulently failed to

 disclose information to the Plaintiffs to whom they sell poultry. The facts that the Georgia Dock

 Defendants failed to disclose to the Plaintiffs were basic to their transactions with Plaintiffs. For

 example, the Georgia Dock Defendants failed to disclose to Plaintiffs during contract and sales

 negotiations the fact that they were manipulating and submitting inaccurate and inflated prices to

 the Georgia Dock. The Georgia Dock Defendants each had actual knowledge of the falsity of their

 Georgia Dock price or acted with reckless disregard for their falsity, because they knew the quotes

 lacked integrity and were higher than the actual prices they could have charged absent the Georgia

 Dock manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce,

 and did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

 disadvantage of the Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the

 foregoing to the Plaintiffs to whom they sold poultry, given their superior knowledge and the

 secretive aspect of the manipulation. Defendants’ duty to speak arose from this special relationship

 and from representations individually made to and/or through the Georgia Dock that it was a

 reliable indicator of price. The Georgia Dock Defendants benefited from Plaintiffs’ trust in the




                                                 306
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 308 of 399 PageID #:264363




 Georgia Dock price index as an impartial, government-issued index. Plaintiffs could not have

 discovered the truth through reasonable inquiry and/or were prevented from making such an

 inquiry given the secret nature of the manipulation.

         1015. The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code Ann. §

 16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions discussed above

 were part of the Georgia Dock Defendants’ scheme to defraud their customers, including the

 Plaintiffs. The Georgia Dock Defendants intended to defraud those customers, who were the

 targets of the scheme to rig the index. Each of the Georgia Dock Defendants used multiple

 interstate wires in furtherance of the fraudulent scheme.           The interstate wires included (i)

 Defendants’ false submissions to the Poultry Market News and (ii) Defendants’ communications

 with customers to whom they sold chicken based on the Georgia Dock price index and in which

 they failed to disclose information basic to their transactions to induce a false belief to their benefit.

         1016. The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency). The fraudulent submissions

 discussed above were made to the Poultry Market News, a division of the Georgia Department of

 Agriculture, on a matter within the scope of the GDA’s jurisdiction. The Georgia Dock Defendants

 knew that the information contained in their submissions to the PMN was false.

         1017. The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xii) (theft by deception). With respect to the fraudulent omissions discussed

 above, the Georgia Dock Defendants intentionally created and/or confirmed their counterparty

 Plaintiffs’ impressions regarding the reliability of the Georgia Dock price index that were false

 and which the Georgia Dock Defendants knew to be false. In addition, the Georgia Dock

 Defendants intentionally failed to correct their counterparty Plaintiffs’ false impressions regarding




                                                   307
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 309 of 399 PageID #:264364




 the reliability of the Georgia Dock price index, when they had previously created and/or confirmed

 those false impressions. Finally, the Georgia Dock Defendants obtained additional property by

 means of this deceitful means or artful practice with the intention of depriving their counterparty

 Plaintiffs of that property – specifically, the Georgia Dock Defendants were able to charge their

 counterparty Plaintiffs higher prices than they otherwise would have charged and therefore made

 more money from their counterparty Plaintiffs as a result of this conduct.

        1018. As a result of the pattern of racketeering activity as described in this Complaint,

 each of the Georgia Dock Defendants acquired money that they otherwise would not have received

 from the sale of poultry that was tied to the Georgia Dock price index.

        1019. The Georgia Dock Defendants’ fraudulent submissions and omissions were

 intended to induce the reliance of the Plaintiffs. Specifically, the Georgia Dock Defendants made

 these fraudulent statements and omissions with the intent and understanding that that their false

 statements would be used to calculate the Georgia Dock benchmark price index upon which

 poultry purchasers like Plaintiffs relied when purchasing poultry. The Georgia Dock Defendants

 therefore acted for the intended, unlawful purpose of inducing Plaintiffs to enter into contracts at

 inflated prices in reliance on Defendants’ material misrepresentations and omissions.

        1020. Plaintiffs purchased chicken based on the Georgia Dock price index. In so doing,

 the Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not making false

 and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

 Plaintiffs known that the Georgia Dock was not a legitimate price index and that the Defendants

 were manipulating it, Plaintiffs would not have agreed to prices tied to such a benchmark.

 Plaintiffs reasonably relied on these misrepresentations because the Georgia Dock benchmark

 price index was held out as a legitimate index and was an industry norm.




                                                 308
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 310 of 399 PageID #:264365




        1021. The Plaintiffs were injured as a result of the Georgia Dock Defendants’ fraudulent

 submissions and omissions. In particular, the Plaintiffs paid higher prices for chicken than they

 would have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose

 the basic information discussed above.

        1022. As a direct and proximate result of the Georgia Dock Defendants’ above-described

 fraudulent submissions and omissions, Plaintiffs were damaged in their business by paying higher

 prices for chicken. The ascertainable damages will be established at trial. These damages were

 the foreseeable and direct result of the false submissions and omissions.

                               COUNT V
    VIOLATION OF GA. CODE ANN. §§ 16-14-4(b) AND 16-14-6 (GEORGIA RICO)
 (AGAINST THE GEORGIA DOCK DEFENDANTS FOR CONDUCTING ENTERPRISE
                  THROUGH RACKETEERING ACTIVITY)

   Brought by Ahold Delhaize USA, Inc.; Albertsons Companies, Inc.; Associated Grocers of
      Florida, Inc.; Associated Grocers of the South, Inc.; Hy-Vee, Inc.; Meijer, Inc./Meijer
  Distribution, Inc.; Publix Super Markets, Inc.; Save Mart Supermarkets; SuperValu, Inc.; The
  Kroger Co.; Wakefern Food Corporation; Brookshire Brothers, Inc.; SpartanNash Company

        1023. The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code Ann.

 § 16-14-4(b), which makes it unlawful for any person associated with an enterprise to participate

 in the enterprise through a pattern of racketeering activity.

        1024. The application of Georgia RICO is proper because Georgia was the locus for the

 fraud. The Georgia Dock was compiled and published from the PMN’s location in Georgia. Each

 of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock Defendants knew that

 their price quotes each week to the PMN were sent into the State of Georgia. The Georgia Dock

 Defendants’ material omissions pertained to their conduct and activities in Georgia.

        1025. The Georgia Dock Defendants were associated with an enterprise. The enterprise

 was the group of Georgia Dock Defendants associated in fact through their price submissions to




                                                  309
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 311 of 399 PageID #:264366




 the PMN, their role on the PMN Advisory Committee, their involvement with the Georgia Poultry

 Federation, and their use of the Georgia Dock price index in selling poultry.

        1026. The enterprise was a continuing unit that associated together and acted with a

 common purpose: specifically, to sustain the existence of the Poultry Market News and the Georgia

 Dock price index and to artificially inflate the Georgia Dock price index through fraudulent acts

 and omissions for the benefit of the enterprise and the individual Defendants.

        1027. There were relationships among the associates in the enterprise. Representatives

 from the Georgia Dock Defendants interacted with each other frequently at industry conferences

 and trade shows, as discussed throughout this Complaint. All but one Georgia Dock Defendant

 participated on the PMN Advisory Committee, which acted to preserve and enhance the PMN and

 Georgia Dock price index as discussed above. All of the Georgia Dock Defendants were members

 of the Georgia Poultry Federation, the largest lobbying group in Georgia for the poultry producers.

 Representatives from the Georgia Dock Defendants interacted often with leaders of the Georgia

 Poultry Federation, such as Abit Massey and Mike Giles, who helped to preserve and enhance the

 power of the PMN Advisory Committee and the Georgia Dock, as discussed in this Complaint.

        1028. The enterprise had longevity that was sufficient to permit the associates to pursue

 its purpose. There was continuity among the representatives of the Defendants which served on

 the Advisory Committee, interacted with representatives of the Georgia Poultry Federation, and

 submitted price quotes to the PMN. That continuity allowed the Georgia Dock Defendants to

 create and execute their scheme to fraudulently manipulate the Georgia Dock price index and

 conceal its critical flaws from customers, as described in this Complaint. The scheme by

 Defendants to submit false and inflated prices to the PMN lasted more than three years.




                                                310
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 312 of 399 PageID #:264367




        1029. The Georgia Dock Defendants participated in the enterprise through a pattern of

 racketeering activity as defined by Georgia law. In particular, and as explained below, each of

 Georgia Dock Defendants engaged in conduct that falls within the scope of three predicate acts:

 Ga. Code Ann. § 16-14-3(5)(C) (federal wire fraud), Ga. Code Ann. § 16-14-3(5)(A)(xxii) (false

 statements to government agency), and Ga. Code Ann. § 16-14-3(5)(A)(xii) (theft by deception).

        1030. Each of the Georgia Dock Defendants committed at least two incidents of such

 racketeering activity that had the same or similar intents, results, accomplices, victims, or methods

 of commission or otherwise were interrelated by distinguishing characteristics and were not

 isolated incidents.   In particular, the Georgia Dock Defendants participated in the scheme

 described in this Complaint to inflate the Georgia Dock price index and thereby defraud people

 who purchased chicken based on that price index, including Plaintiffs.

        1031. The Georgia Dock Defendants’ racketeering activity falls into two categories of

 conduct: fraudulent submissions and fraudulent omissions.

        1032. Fraudulent Submissions. The Georgia Dock Defendants fraudulently submitted

 false and inflated price quotes to the Poultry Market News each week from at least 2011 to the end

 of 2016. As explained in detail in this Complaint, the Georgia Dock Defendants falsely reported

 on a weekly basis prices that did not take into account their actual or converted quoted prices for

 sales of 2.5 to 3 pound whole birds. When the Georgia Dock Defendants made their false

 submissions, they knew their submissions were false or acted with reckless disregard for their

 falsity. These false submissions were reasonably calculated to deceive Plaintiffs to the Georgia

 Dock Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants had

 actual knowledge of how the Georgia Dock index was used, specifically in tray pack and retail

 contracts where prices were often tied to the Georgia Dock.




                                                 311
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 313 of 399 PageID #:264368




        1033. Fraudulent Omissions. The Georgia Dock Defendants also fraudulently failed to

 disclose information to Plaintiffs to whom they sell poultry. The facts that the Georgia Dock

 Defendants failed to disclose to Plaintiffs were basic to their transactions with Plaintiffs. For

 example, the Georgia Dock Defendants failed to disclose to Plaintiffs during contract and sales

 negotiations the fact that they were manipulating and submitting inaccurate and inflated prices to

 the Georgia Dock. The Georgia Dock Defendants each had actual knowledge of the falsity of their

 Georgia Dock price or acted with reckless disregard for their falsity, because they knew the quotes

 lacked integrity and were higher than the actual prices they could have charged absent the Georgia

 Dock manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce,

 and did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

 disadvantage of Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the foregoing

 to Plaintiffs to whom they sold poultry, given their superior knowledge and the secretive aspect of

 the manipulation. Defendants’ duty to speak arose from this special relationship and from

 representations individually made to and/or through the Georgia Dock that it was a reliable

 indicator of price. The Georgia Dock Defendants benefited from Plaintiffs’ trust in the Georgia

 Dock price index as an impartial, government-issued index. Plaintiffs could not have discovered

 the truth through reasonable inquiry and/or were prevented from making such an inquiry given the

 secret nature of the manipulation.

        1034. The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code Ann.

 § 16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions discussed above

 were part of the Georgia Dock Defendants’ scheme to defraud their customers, including Plaintiffs.

 The Georgia Dock Defendants intended to defraud those customers, who were the targets of the

 scheme to rig the index. Each of the Georgia Dock Defendants used multiple interstate wires in




                                                312
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 314 of 399 PageID #:264369




 furtherance of the fraudulent scheme.        The interstate wires included (i) Defendants’ false

 submissions to the Poultry Market News, and (ii) Defendants’ communications with customers to

 whom they sold chicken based on the Georgia Dock price index and in which they failed to disclose

 information basic to their transactions to induce a false belief to their benefit.

        1035. The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency). The fraudulent submissions

 discussed above were made to the Poultry Market News, a division of the Georgia Department of

 Agriculture, on a matter within the scope of the GDA’s jurisdiction. The Georgia Dock Defendants

 knew that the information contained in their submissions to the PMN was false.

        1036. The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

 Ann. § 16-14-3(5)(A)(xii) (theft by deception). With respect to the fraudulent omissions discussed

 above, the Georgia Dock Defendants intentionally created and/or confirmed their counterparty

 Plaintiffs’ impressions regarding the reliability of the Georgia Dock price index that were false

 and which the Georgia Dock Defendants knew to be false. In addition, the Georgia Dock

 Defendants intentionally failed to correct their counterparty Plaintiffs’ false impressions regarding

 the reliability of the Georgia Dock price index, when they had previously created and/or confirmed

 those false impressions. Finally, the Georgia Dock Defendants obtained additional property by

 means of this deceitful means or artful practice with the intention of depriving their counterparty

 Plaintiffs of that property – specifically, the Georgia Dock Defendants were able to charge their

 counterparty Plaintiffs higher prices than they otherwise would have charged and therefore made

 more money from their counterparty Plaintiffs as a result of this conduct.

        1037. The Georgia Dock Defendants acted in concert with each other with respect to their

 fraudulent acts and omissions. Defendants’ fraudulent submissions were committed for the benefit




                                                  313
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 315 of 399 PageID #:264370




 of the enterprise. The Georgia Dock Defendants were economically interdependent with respect

 to their fraudulent submissions and omissions; all of the Georgia Dock Defendants benefited from

 an inflated Georgia Dock price index through false submissions yet none could manipulate the

 price index alone. The Georgia Dock Defendants sustained that inflated price index for years by

 hiding significant, non-public information from buyers.

        1038. The Georgia Dock Defendants’ fraudulent submissions and omissions were

 intended to induce the reliance of Plaintiffs. Specifically, the Georgia Dock Defendants made

 these fraudulent statements and omissions with the intent and understanding that that their false

 statements would be used to calculate the Georgia Dock benchmark price index upon which

 poultry purchasers like Plaintiffs relied when purchasing poultry. The Georgia Dock Defendants

 therefore acted for the intended, unlawful purpose of inducing Plaintiffs to enter into contracts at

 inflated prices in reliance on Defendants’ material misrepresentations and omissions.

        1039. Plaintiffs purchased chicken based on the Georgia Dock price index. In so doing,

 Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not making false

 and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

 Plaintiffs known that the Georgia Dock was not a legitimate price index and that the Defendants

 were manipulating it, Plaintiffs would not have agreed to prices tied to such a benchmark.

 Plaintiffs reasonably relied on these misrepresentations because the Georgia Dock benchmark

 price index was held out as a legitimate index and was an industry norm.

        1040. Plaintiffs were injured as a result of the Georgia Dock Defendants’ fraudulent

 submissions and omissions. In particular, Plaintiffs paid higher prices for chicken than they would

 have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose the basic

 information discussed above.




                                                 314
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 316 of 399 PageID #:264371




        1041. As a direct and proximate result of the Georgia Dock Defendants’ above-described

 fraudulent submissions and omissions, Plaintiffs were damaged in their businesses by paying

 higher prices for chicken. The ascertainable damages will be established at trial. These damages

 were the foreseeable and direct result of the false submissions and omissions.

                                    COUNT VI
           VIOLATION OF 18 U.S.C. §§ 1962(c) AND 1964(c) (FEDERAL RICO)
                 (AGAINST THE GEORGIA DOCK DEFENDANTS)

   Brought by Ahold Delhaize USA, Inc.; Albertsons Companies, Inc.; Associated Grocers of
      Florida, Inc.; Associated Grocers of the South, Inc.; Hy-Vee, Inc.; Meijer, Inc./Meijer
  Distribution, Inc.; Publix Super Markets, Inc.; SuperValu, Inc.; Save Mart Supermarkets; The
  Kroger Co.; Wakefern Food Corporation; Brookshire Brothers, Inc.; SpartanNash Company

        1042. The Georgia Dock Defendants violated the Federal RICO statute, 18 U.S.C.

 § 1962(c), which makes it unlawful for any person associated with an enterprise to conduct or

 participate in the conduct of an enterprise through a pattern of racketeering activity.

        1043. The Georgia Dock Defendants were associated with an enterprise. The enterprise

 was the group of Georgia Dock Defendants associated in fact through their price submissions to

 the PMN, their role on the PMN Advisory Committee, their involvement with the Georgia Poultry

 Federation, and their use of the Georgia Dock price index in selling poultry.

        1044. The enterprise was a continuing unit that associated together and acted with a

 common purpose: specifically, to sustain the existence of the Poultry Market News and the Georgia

 Dock price index and to artificially inflate the Georgia Dock price index through fraudulent acts

 and omissions for the benefit of the enterprise and the individual Defendants.

        1045. There were relationships among the associates in the enterprise. Representatives

 from the Georgia Dock Defendants interacted with each other frequently at industry conferences

 and trade shows, as discussed throughout this Complaint. All but one Georgia Dock Defendant

 participated on the PMN Advisory Committee, which acted to preserve and enhance the PMN and


                                                 315
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 317 of 399 PageID #:264372




 Georgia Dock price index as discussed above. All of the Georgia Dock Defendants were members

 of the Georgia Poultry Federation, the largest lobbying group in Georgia for the poultry producers.

 Representatives from the Georgia Dock Defendants interacted often with leaders of the Georgia

 Poultry Federation, such as Abit Massey and Mike Giles, who helped to preserve and enhance the

 power of the PMN Advisory Committee and the Georgia Dock, as discussed in this Complaint.

        1046. The enterprise had longevity that was sufficient to permit the associates to pursue

 its purpose. There was continuity among the representatives of the Defendants which served on

 the Advisory Committee, interacted with representatives of the Georgia Poultry Federation, and

 submitted price quotes to the PMN. That continuity allowed the Georgia Dock Defendants to

 create and execute their scheme to fraudulently manipulate the Georgia Dock price index and

 conceal its critical flaws from customers, as described in this Complaint. The scheme by

 Defendants to submit false and inflated prices to the PMN lasted more than three years.

        1047. The Georgia Dock Defendants conducted and participated in the conduct of the

 enterprise through a pattern of racketeering activity as defined by federal law. In particular, and

 as explained below, each of Georgia Dock Defendants conducted and participated in the conduct

 of the enterprise through conduct that falls within the scope of 18 U.S.C. § 1343 (federal wire

 fraud) (incorporated through 18 U.S.C. § 1961).

        1048. The Georgia Dock Defendants’ racketeering activity falls into two categories of

 conduct: fraudulent submissions and fraudulent omissions.

        1049. Fraudulent submissions. The Georgia Dock Defendants fraudulently submitted

 false and inflated price quotes to the Poultry Market News each week from at least 2011 to the end

 of 2016. As explained in detail in this Complaint, the Georgia Dock Defendants falsely reported

 on a weekly basis prices that did not take into account their actual or converted quoted prices for




                                                316
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 318 of 399 PageID #:264373




 sales of 2.5 to 3 pound whole birds. When the Georgia Dock Defendants made their false

 submissions, they knew their submissions were false or acted with reckless disregard for their

 falsity. These false submissions were reasonably calculated to deceive Plaintiffs to the Georgia

 Dock Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants had

 actual knowledge of how the Georgia Dock index was used, specifically in tray pack and retail

 contracts where prices were often tied to the Georgia Dock.

        1050. Fraudulent omissions. The Georgia Dock Defendants also fraudulently failed to

 disclose information to Plaintiffs to whom they sell poultry. The facts that the Georgia Dock

 Defendants failed to disclose to Plaintiffs were basic to their transactions with Plaintiffs. For

 example, the Georgia Dock Defendants failed to disclose to Plaintiffs during contract and sales

 negotiations the fact that they were manipulating and submitting inaccurate and inflated prices to

 the Georgia Dock. The Georgia Dock Defendants each had actual knowledge of the falsity of their

 Georgia Dock price or acted with reckless disregard for their falsity, because they knew the quotes

 lacked integrity and were higher than the actual prices they could have charged absent the Georgia

 Dock manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce,

 and did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

 disadvantage of Plaintiffs. Each Georgia Dock Defendant owed a duty to disclose the foregoing

 to Plaintiffs to whom they sold poultry, given their superior knowledge and the secretive aspect of

 the manipulation. Defendants’ duty to speak arose from this special relationship and from

 representations individually made to and/or through the Georgia Dock that it was a reliable

 indicator of price. The Georgia Dock Defendants benefited from Plaintiff’s trust in the Georgia

 Dock price index as an impartial, government-issued index. Plaintiffs could not have discovered




                                                317
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 319 of 399 PageID #:264374




 the truth through reasonable inquiry and/or were prevented from making such an inquiry given the

 secret nature of the manipulation.

         1051. The Georgia Dock Defendants’ conduct falls within the scope of 18 U.S.C. § 1343

 (federal wire fraud) (incorporated through 18 U.S.C. § 1961). The fraudulent submissions and

 omissions discussed above were part of the Georgia Dock Defendants’ scheme to defraud their

 customers, including Plaintiffs.     The Georgia Dock Defendants intended to defraud those

 customers, who were the targets of the scheme to rig the index. Each of the Georgia Dock

 Defendants used multiple interstate wires in furtherance of the fraudulent scheme. The interstate

 wires included: (i) Defendants’ false submissions to the Poultry Market News, and (ii) Defendants’

 communications with customers to whom they sold chicken based on the Georgia Dock price index

 and in which they failed to disclose information basic to their transactions to induce a false belief

 to their benefit.

         1052. The Georgia Dock Defendants acted in concert with each other with respect to their

 fraudulent acts and omissions. Defendants’ fraudulent submissions were committed for the benefit

 of the enterprise. The Georgia Dock Defendants were economically interdependent with respect

 to their fraudulent submissions and omissions; all of the Georgia Dock Defendants benefited from

 an inflated Georgia Dock price index through false submissions yet could not manipulate the price

 index alone. The Georgia Dock Defendants also sustained that inflated price index for years by

 hiding significant, non-public information from buyers.

         1053. The Georgia Dock Defendants’ fraudulent submissions and omissions were

 intended to induce the reliance of Plaintiffs. Specifically, the Georgia Dock Defendants made

 these fraudulent statements and omissions with the intent and understanding that that their false

 statements would be used to calculate the Georgia Dock benchmark price index upon which




                                                 318
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 320 of 399 PageID #:264375




 poultry purchasers like Plaintiffs relied when purchasing poultry. The Georgia Dock Defendants

 therefore acted for the intended, unlawful purpose of inducing Plaintiffs to enter into contracts at

 inflated prices in reliance on Defendants’ material misrepresentations and omissions.

        1054. Plaintiffs purchased chicken based on the Georgia Dock price index. In so doing,

 Plaintiffs reasonably relied on the fact that the Georgia Dock Defendants were not making false

 and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

 Plaintiffs known that the Georgia Dock was not a legitimate price index and that the Defendants

 were manipulating it, Plaintiffs would not have agreed to prices tied to such a benchmark.

 Plaintiffs reasonably relied on these misrepresentations because the Georgia Dock benchmark

 price index was held out as a legitimate index and was an industry norm.

        1055. Plaintiffs were injured as a result of the Georgia Dock Defendants’ fraudulent

 submissions and omissions. In particular, Plaintiffs paid higher prices for chicken than they would

 have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose the basic

 information discussed above.

        1056. As a direct and proximate result of the Georgia Dock Defendants’ above-described

 fraudulent submissions and omissions, Plaintiffs were damaged in its businesses by paying higher

 prices for chicken. The ascertainable damages will be established at trial. These damages were

 the foreseeable and direct result of the false submissions and omissions.

                                    COUNT VII
                             CONSPIRACY TO DEFRAUD
                     (AGAINST THE GEORGIA DOCK DEFENDANTS)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

        1057. Plaintiffs reasonably and justifiably relied on the material misrepresentations and

 omissions made by the Georgia Dock Defendants relating to the Georgia Dock pricing index, and




                                                 319
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 321 of 399 PageID #:264376




 believing the Georgia Dock pricing Index provided an honest and accurate reflection of actual

 pricing in the broiler chicken market, Plaintiffs were induced to and did and entered into broiler

 chicken supply contracts which tied the pricing of broiler chickens to the Georgia Dock as a market

 base during the Georgia Dock period.

        1058. If Plaintiffs knew of the Defendants’ collusive actions to inflate the Georgia Dock

 price, Plaintiffs would not have entered into contracts which tied the contract price of broiler

 chicken to the Georgia Dock price.

        1059. As a result of Plaintiffs’ reasonable reliance on these false representations and/or

 omissions, Plaintiffs entered into contracts which were tied to the Georgia Dock price index as a

 market base and Plaintiffs suffered damages in the form of increased broiler prices.

                                 COUNT VIII
                FRAUD (AGAINST THE GEORGIA DOCK DEFENDANTS)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

        1060. Plaintiffs reasonably and justifiably relied on the material misrepresentations and

 omissions made by the Georgia Dock Defendants relating to the Georgia Dock pricing index, and

 believing the Georgia Dock pricing Index provided an honest and accurate reflection of actual

 pricing in the broiler chicken market, Plaintiffs were induced to and did and entered into broiler

 chicken supply contracts which tied the pricing of broiler chickens to the Georgia Dock as a market

 base during the Georgia Dock period.

        1061. If Plaintiffs knew of the Defendants’ collusive actions to inflate the Georgia Dock

 price, Plaintiffs would not have entered into contracts which tied the contract price of broiler

 chicken to the Georgia Dock price.




                                                320
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 322 of 399 PageID #:264377




        1062. As a result of Plaintiffs’ reasonable reliance on these false representations and/or

 omissions, Plaintiffs entered into contracts which were tied to the Georgia Dock price index as a

 market base and Plaintiffs suffered damages in the form of increased broiler prices.

                                    COUNT IX
                         NEGLIGENT MISREPRESENTATION
                     (AGAINST THE GEORGIA DOCK DEFENDANTS)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

        1063. Plaintiffs reasonably and justifiably relied on the material misrepresentations and

 omissions made by the Georgia Dock Defendants relating to the Georgia Dock pricing index, and

 believing the Georgia Dock pricing Index provided an honest and accurate reflection of actual

 pricing in the broiler chicken market, Plaintiffs were induced to and did and entered into broiler

 chicken supply contracts which tied the pricing of broiler chickens to the Georgia Dock as a market

 base during the Georgia Dock period.

        1064. If Plaintiffs knew of the Defendants’ collusive actions to inflate the Georgia Dock

 price, Plaintiffs would not have entered into contracts which tied the contract price of broiler

 chicken to the Georgia Dock price.

        1065. As a result of Plaintiffs’ reasonable reliance on these false representations and/or

 omissions, Plaintiffs entered into contracts which were tied to the Georgia Dock price index as a

 market base and Plaintiffs suffered damages in the form of increased broiler prices.

                                  COUNT X
                   VIOLATION OF THE FLORIDA DECEPTIVE AND
                UNFAIR TRADE PRACTICES ACT (AGAINST FIELDALE)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

        1066. The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

 seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts or



                                                321
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 323 of 399 PageID #:264378




 practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

 including practices in restraint of trade. Florida Stat. § 501.204(1).

        1067. Chapter 501 of the Florida Annotated Statutes generally governs consumer

 protection within the State of Florida (the “FDUTPA”). Fla. Stat. § 501.201, et seq.

        1068. The primary policy of the FDUTPA is “[t]o protect the consuming public and

 legitimate business enterprises from those who engage in unfair methods of competition, or

 unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

 Florida Stat. § 501.202(2).

        1069. Under the FDUTPA, “trade or commerce” means “the advertising, soliciting,

 providing, offering, or distributing, whether by sale, rental, or otherwise, of any good or service,

 or any property, whether tangible or intangible, or any other article, commodity, or thing of value,

 wherever situated.” Fla. Stat. § 501.203(8).

        1070. The FDUTPA outlaws “[u]nfair methods of competition, unconscionable acts or

 practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla.

 Stat. § 501.204(1).

        1071. Plaintiffs purchased broilers from Fieldale within the State of Florida during the

 Georgia Dock Conduct Period that were tied to the Georgia Dock index.

        1072. But for Defendants’ deceptive and/or unfair conduct as set forth herein, the

 Plaintiffs paid more per pound for broilers than they otherwise would have, in an amount to be

 determined at trial.

        1073. Defendant Fieldale sold broiler chickens to Plaintiffs through contracts whereby

 the price of the broilers were tied to the weekly Georgia Dock price.




                                                 322
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 324 of 399 PageID #:264379




        1074. As noted above, during the Georgia Dock Conduct Period Fieldale colluded with

 the other Georgia Dock Defendants to raise and did raise the price of broiler chickens sold to

 Plaintiffs and other purchasers by agreeing to report inflated chicken prices to the GDA in order

 to inflate the Georgia Dock price which was often used by Defendants to adjust prices in various

 chicken supply contracts including supply contracts entered into between Plaintiffs and Fieldale

 during the Georgia Dock Conduct Period.

        1075. Defendants’ conduct was an unfair method of competition, and an unfair or

 deceptive act or practice within the conduct of commerce within the State of Florida.

        1076. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property by virtue of additional overcharges for broilers during

 the Georgia Dock Conduct Period

        1077. By reason of the foregoing, Plaintiffs are entitled to inter alia actual damages,

 reasonable attorneys’ fees and costs pursuant to Florida Stat. § 501.211.

                                 COUNT XI
                  VIOLATION OF THE FLORIDA DECEPTIVE AND
               UNFAIR TRADE PRACTICES ACT (AGAINST SANDERSON)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

        1078. The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

 seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts or

 practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

 including practices in restraint of trade. Florida Stat. § 501.204(1).

        1079. Chapter 501 of the Florida Annotated Statutes generally governs consumer

 protection within the State of Florida (the “FDUTPA”). Fla. Stat. § 501.201, et seq.




                                                 323
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 325 of 399 PageID #:264380




        1080. The primary policy of the FDUTPA is “[t]o protect the consuming public and

 legitimate business enterprises from those who engage in unfair methods of competition, or

 unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

 Florida Stat. § 501.202(2).

        1081. Under the FDUTPA, “trade or commerce” means “the advertising, soliciting,

 providing, offering, or distributing, whether by sale, rental, or otherwise, of any good or service,

 or any property, whether tangible or intangible, or any other article, commodity, or thing of value,

 wherever situated.” Fla. Stat. § 501.203(8).

        1082. The FDUTPA outlaws “[u]nfair methods of competition, unconscionable acts or

 practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.” Fla.

 Stat. § 501.204(1).

        1083. Plaintiffs purchased broilers from Sanderson within the State of Florida during the

 Georgia Dock Conduct Period that were tied to the Georgia Dock index.

        1084. But for Defendants’ deceptive and/or unfair conduct as set forth herein, the

 Plaintiffs paid more per pound for broilers than they otherwise would have, in an amount to be

 determined at trial.

        1085. Defendant Sanderson sold broiler chickens to Plaintiffs through contracts whereby

 the price of the broilers were tied to the weekly Georgia Dock price.

        1086. As noted above, during the Georgia Dock Conduct Period Sanderson colluded with

 the other Georgia Dock Defendants to raise and did raise the price of broiler chickens sold to

 Plaintiffs and other purchasers by agreeing to report inflated chicken prices to the GDA in order

 to inflate the Georgia Dock price which was often used by Defendants to adjust prices in various




                                                 324
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 326 of 399 PageID #:264381




 chicken supply contracts including supply contracts entered into between Plaintiffs and Sanderson

 during the Georgia Dock Conduct Period.

        1087. Defendants’ conduct was an unfair method of competition, and an unfair or

 deceptive act or practice within the conduct of commerce within the State of Florida.

        1088. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property by virtue of additional overcharges for broilers during

 the Georgia Dock Conduct Period

        1089. By reason of the foregoing, Plaintiffs are entitled to inter alia actual damages,

 reasonable attorneys’ fees and costs pursuant to Florida Stat. § 501.211.

                                        COUNT XII
                                   BREACH OF CONTRACT
                                    (AGAINST FIELDALE)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

        1090. Fieldale offered to supply Plaintiffs with broiler chickens pursuant to an agreement

 where the price of chicken was tied to the Georgia Dock as a market base. Plaintiffs Winn-Dixie

 and Bi-Lo Holdings accepted Fieldale’s offer and entered into broiler chicken supply agreements

 with Fieldale farms throughout the Georgia Dock Period. The agreements between Plaintiffs and

 Fieldale contained bracket pricing in which the price of broiler chicken was adjusted based on the

 price reported by the Georgia Dock as the market base. Typically under the contract, increases of

 the Georgia Dock from one bracket to the next would correspondingly raise Plaintiffs’ prices under

 the contract.

        1091. The agreements were governed by Florida Law.




                                                325
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 327 of 399 PageID #:264382




         1092. Fieldale breached its warranty under the contract by colluding to undermine

 plaintiffs’ right to purchase Chicken based on Georgia Dock prices that were based on reliable and

 accurate reported prices.

         1093. Fieldale’s manipulation of the Georgia Dock frustrated an important purpose of the

 contract which was to fairly adjust the price for broilers based on legitimate market forces.

 However, as Fieldale manipulated the Georgia Dock price, Plaintiffs paid more than they otherwise

 would have for broiler chickens from Fieldale under the supply agreements with Fieldale.

         1094. As a direct and proximate cause of these breaches of supply contracts, including by

 breaches of the implied covenant of good faith and fair dealing, and of Defendants’ frustration of

 the purposes of these contracts, Plaintiffs have been damaged as alleged herein in an amount to be

 proven at trial.

                                        COUNT XIII
                                   BREACH OF CONTRACT
                                   (AGAINST SANDERSON)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

         1095. Sanderson offered to supply Plaintiffs with broiler chickens pursuant to an

 agreement where the price of chicken was tied to the Georgia Dock as a market base. Plaintiffs

 Winn-Dixie and Bi-Lo Holdings accepted Fieldale’s offer and entered into broiler chicken supply

 agreements with Fieldale farms throughout the Georgia Dock Period. The agreements between

 Plaintiffs and Fieldale contained bracket pricing in which the price of broiler chicken was adjusted

 based on the price reported by the Georgia Dock as the market base. Typically under the contract,

 increases of the Georgia Dock from one bracket to the next would correspondingly raise Plaintiffs’

 prices under the contract.

         1096. The agreements were governed by Florida Law.




                                                 326
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 328 of 399 PageID #:264383




         1097. Sanderson breached its warranty under the contract by colluding to undermine

 Plaintiffs’ right to purchase Chicken based on Georgia Dock prices that were based on reliable and

 accurate reported prices.

         1098. Sanderson’s manipulation of the Georgia Dock frustrated an important purpose of

 the contract which was to fairly adjust the price for broilers based on legitimate market forces.

 However, as Fieldale manipulated the Georgia Dock price, Plaintiffs paid more than they otherwise

 would have for broiler chickens from Sanderson under the supply agreements with Sanderson.

         1099. As a direct and proximate cause of these breaches of supply contracts, including by

 breaches of the implied covenant of good faith and fair dealing, and of Defendants’ frustration of

 the purposes of these contracts, Plaintiffs have been damaged as alleged herein in an amount to be

 proven at trial.

                              COUNT XIV
      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                          (AGAINST FIELDALE)

                     Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

         1100. Fieldale offered to supply Plaintiffs with broiler chickens pursuant to an agreement

 where the price of chicken was tied to the Georgia Dock price. Plaintiffs Winn-Dixie and Bi-Lo

 Holdings accepted Fieldale’s offer and entered broiler chicken supply agreements with Fieldale

 farms during the Georgia Dock Period. The agreements between Plaintiffs and Fieldale contained

 bracket pricing whereby the price of broiler chicken was adjusted based on the price reported by

 the Georgia Dock as the market base. Typically under the contract, increases of the Georgia Dock

 from one bracket to the next would correspondingly raise Plaintiffs’ prices under the contract.

         1101. The agreements were governed by Florida Law.




                                                327
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 329 of 399 PageID #:264384




            1102. The agreements included an implied covenant that Fieldale will act in good faith

 and deal fairly with Plaintiffs, and that neither party shall do anything that will have the effect of

 destroying or injuring the right of the other party to receive the fruits of the contract.

            1103. Fieldale breached the implied covenant of good faith and fair dealing by colluding

 to undermine Plaintiffs’ right to purchase Chicken based on Georgia Dock prices that were based

 on reliable and accurate reported prices.

            1104. Fieldale also breached the implied covenant of good faith and fair dealing by

 obtaining contractual benefits from its collusive and manipulative acts, in the form of receiving

 higher prices from Plaintiffs based on the Georgia Dock Price that Fieldale helped artificially

 inflate.

            1105. Defendants’ collusion to manipulate the Georgia Dock frustrated an important

 purpose of the contract which was to fairly adjust the price for broilers based on legitimate market

 forces. However, as Fieldale manipulated the Georgia Dock price, Plaintiffs paid more than they

 otherwise would have for broiler chickens from Fieldale under the supply agreements with

 Fieldale.

            1106. Plaintiffs have fully performed all of their obligations under the supply agreements

 with Fieldale.

            1107. As a direct and proximate cause of Fieldale Farms’ breach of the implied covenant

 of good faith and fair dealing, Fieldale frustrated the purpose of these contracts and Plaintiffs have

 been damaged as alleged herein in an amount to be proven at trial.




                                                   328
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 330 of 399 PageID #:264385




                              COUNT XV
      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                         (AGAINST SANDERSON)

                       Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

            1108. Sanderson offered to supply Plaintiffs with broiler chickens pursuant to an

 agreement where the price of chicken was tied to the Georgia Dock price. Plaintiffs Winn-Dixie

 and Bi-Lo Holdings accepted Sanderson’s offer and entered broiler chicken supply agreements

 with Sanderson during the Georgia Dock Period.             The agreements between Plaintiffs and

 Sanderson contained bracket pricing whereby the price of broiler chicken was adjusted based on

 the price reported by the Georgia Dock as the market base. Typically under the contract, increases

 of the Georgia Dock from one bracket to the next would correspondingly raise Plaintiffs’ prices

 under the contract.

            1109. The agreements were governed by Florida Law.

            1110. The agreements included an implied covenant that Sanderson will act in good faith

 and deal fairly with Plaintiffs, and that neither party shall do anything that will have the effect of

 destroying or injuring the right of the other party to receive the fruits of the contract.

            1111. Sanderson breached the implied covenant of good faith and fair dealing by

 colluding to undermine Plaintiffs’ right to purchase Chicken based on Georgia Dock prices that

 were based on reliable and accurate reported prices.

            1112. Sanderson also breached the implied covenant of good faith and fair dealing by

 obtaining contractual benefits from its collusive and manipulative acts, in the form of receiving

 higher prices from Plaintiffs based on the Georgia Dock Price that Sanderson helped artificially

 inflate.




                                                  329
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 331 of 399 PageID #:264386




        1113. Defendants’ collusion to manipulate the Georgia Dock frustrated an important

 purpose of the contract which was to fairly adjust the price for broilers based on legitimate market

 forces. However, as Sanderson manipulated the Georgia Dock price, Plaintiffs paid more than they

 otherwise would have for broiler chickens from Sanderson under the supply agreements with

 Sanderson.

        1114. Plaintiffs have fully performed all of their obligations under the supply agreements

 with Sanderson.

        1115. As a direct and proximate cause of Sanderson’s breach of the implied covenant of

 good faith and fair dealing, Sanderson frustrated the purpose of these contracts and Plaintiffs have

 been damaged as alleged herein in an amount to be proven at trial.

                                        COUNT XVI
                                    UNJUST ENRICHMENT
                                    (AGAINST FIELDALE)

                      Brought by Bi-Lo Holdings, LLC; Winn-Dixie Stores, Inc.

        1116. As alleged herein, Plaintiffs conferred a benefit upon Fieldale, Fieldale had

 knowledge of that benefit, and voluntarily accepted it from Plaintiffs.

        1117. It would be inequitable for Fieldale to be permitted to retain the benefit which

 Fieldale obtained from its manipulative acts at the expense of Plaintiffs.

        1118. Plaintiffs are entitled to the establishment of a constructive trust impressed on the

 benefits to Defendants from their unjust enrichment and inequitable conduct.

        1119. Alternatively or additionally Fieldale should pay restitution or be required to

 disgorge to Plaintiffs its own unjust enrichment based on the reasonable value of the benefit

 conferred upon it.




                                                 330
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 332 of 399 PageID #:264387




                                         COUNT XVII
                                     UNJUST ENRICHMENT
                                    (AGAINST SANDERSON)

                        Brought by Bi-Lo Holdings; Winn-Dixie Stores, Inc.

        1120. As alleged herein, Plaintiffs conferred a benefit upon Sanderson, Sanderson had

 knowledge of that benefit, and voluntarily accepted it from Plaintiffs.

        1121. It would be inequitable for Sanderson to be permitted to retain the benefit which

 Sanderson obtained from its manipulative acts at the expense of the Plaintiffs.

        1122. Plaintiffs are entitled to the establishment of a constructive trust impressed on the

 benefits to Defendants from their unjust enrichment and inequitable conduct.

        1123. Alternatively or additionally Sanderson should pay restitution or be required to

 disgorge to Plaintiffs its own unjust enrichment based on the reasonable value of the benefit

 conferred upon it.

                                     COUNT XVIII
                      VIOLATION OF THE WISCONSIN ANTITRUST ACT

                          Brought by Associated Wholesale Grocers, Inc.

        1124. Plaintiff Associated Wholesale Grocers, Inc. purchased broilers from Defendants

 and other producers of broilers at and for its Kenosha, WI distribution center. Affiliated Foods

 Midwest Cooperative, Inc. (“AFM”), which assigned its claims to Plaintiff Associated Wholesale

 Grocers, Inc., also purchased broilers from Defendants from Kenosha, WI.

        1125. Defendants and all of their Co-Conspirators entered into and engaged in a contract,

 combination, or conspiracy in unreasonable restraint of trade in violation of § 133.03 of the

 Wisconsin Antitrust Act. Wis. Stat. § 133.03.

        1126. Defendants’ acts in furtherance of their contract, combination, or conspiracy

 included, but were not limited to: (a) coordinating their output and limiting production with the


                                                 331
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 333 of 399 PageID #:264388




 intent and expected result of increasing prices of broilers in the United States, (b) manipulating

 price indices used to set wholesale chicken prices for buyers in Wisconsin and across the United

 States, and (c) rigging bids and allocating markets for broilers.

         1127. Defendants’ acts in furtherance of their contract, combination, or conspiracy were

 authorized, ordered, or done by their officers, agents, employees, or representatives while actively

 engaged in the management of Defendants’ affairs.

         1128. At least as early as January 1, 2008, and continuing until present, the exact dates

 being unknown to Plaintiffs, Defendants and all of their Co-Conspirators entered into a continuing

 agreement, understanding and conspiracy in restraint of trade to fix, raise, stabilize, and maintain

 prices for broilers, thereby creating anticompetitive effects.

         1129. Defendants’ anticompetitive acts involved commerce in Wisconsin, and had a

 direct, substantial, and foreseeable effect on Wisconsin’s commerce by raising and fixing prices

 for broilers throughout the state.

         1130. The conspiratorial acts and combinations have caused unreasonable restraints in the

 market for broilers.

         1131. As a result of Defendants’ unlawful conduct, Plaintiff Associated Wholesale

 Grocers, Inc. and AFM have been harmed by being forced to pay inflated, supra-competitive prices

 for broilers.

         1132. In formulating and carrying out the alleged agreement, understanding and

 conspiracy, Defendants and all of their Co-Conspirators did those things that they combined and

 conspired to do, including but not limited to the acts, practices, and course of conduct set forth in

 this Complaint. Defendants’ conspiracy had the following effects, among others:

                 A.     Price competition in the market for broilers has been restrained, suppressed,
                        and/or eliminated in Wisconsin;



                                                  332
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 334 of 399 PageID #:264389




                B.      Prices for broilers sold by Defendants, their divisions, subsidiaries, and
                        affiliates, and all of their Producer Co-Conspirators have been fixed, raised,
                        stabilized, and maintained at artificially high, non-competitive levels
                        throughout Wisconsin; and

                C.      Plaintiff has been deprived of the benefits of free and open competition in
                        the purchase of broilers.

        1133. Defendants took all of the actions alleged in this Complaint with the knowledge

 and intended effect that their actions would proximately cause the price of broilers on the spot

 market to be higher than it would be but for Defendants’ conduct. Defendants also knew and

 intended that such an artificial inflation of spot market prices would increase other broiler market

 prices, including those paid by Plaintiff Associated Wholesale Grocers, Inc. and AFM.

        1134. As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff

 Associated Wholesale Grocers, Inc. and AFM have been injured in their business or property and

 will continue to be injured in their business and property by paying more for broilers than they

 would have paid and will pay in the absence of Defendants’ contract, combination, or conspiracy.

        1135. Defendants’ anticompetitive conduct described in this Complaint constitutes a per

 se violation of Wisconsin antitrust law.

        1136. Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust

 liability because at all relevant times Defendants possessed significant market power in the market

 for broilers and their conduct had actual anticompetitive effects with no or insufficient offsetting

 pro-competitive justifications.

        1137. The contracts between Plaintiff Associated Wholesale Grocers, Inc. with

 Defendants and between AFM with Defendants are therefore void, and payments made upon,

 under or pursuant to such contracts are recoverable from Defendants. Wis. Stat. § 133.14.




                                                 333
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 335 of 399 PageID #:264390




                                  COUNT XIX
               VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT

                           Brought by Associated Wholesale Grocers, Inc.

        1138. Plaintiff Associated Wholesale Grocers, Inc. purchased broilers from Defendants

 and other producers of broilers in Tennessee, including at and for a distribution center in

 Goodlettsville, TN.

        1139. Defendants and all of their Co-Conspirators entered into and engaged in an

 arrangement, contract, agreement, trust, or combination to advance and control the price of broilers

 in violation of § 47-25-101 of the Tennessee Trade Practices Act. Tenn. Code § 47-25-101.

        1140. Defendants’ acts in furtherance of their arrangement, contract, agreement, trust, or

 combination included, but were not limited to: (a) coordinating their output and limiting

 production with the intent and expected result of increasing prices of broilers in the United States,

 (b) manipulating price indices used to set wholesale chicken prices for buyers in Tennessee and

 across the United States, and (c) rigging bids and allocating markets for broilers.

        1141. Defendants’ acts in furtherance of their arrangement, contract, agreement, trust, or

 combination were authorized, ordered, or done by their officers, agents, employees, or

 representatives while actively engaged in the management of Defendants’ affairs.

        1142. At least as early as January 1, 2008, and continuing until present, the exact dates

 being unknown to Plaintiff Associated Wholesale Grocers, Inc., Defendants and all of their Co-

 Conspirators entered into a continuing agreement, understanding and conspiracy in restraint of

 trade to advance and control prices for broilers, thereby creating anticompetitive effects.

        1143. Defendants’ anticompetitive acts involved commerce in Tennessee, and had a

 direct, substantial, and foreseeable effect on Tennessee’s commerce by raising and fixing prices

 for broilers throughout the state.


                                                 334
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 336 of 399 PageID #:264391




         1144. The conspiratorial acts and combinations have caused unreasonable restraints in the

 market for broilers.

         1145. As a result of Defendants’ unlawful conduct, Plaintiff Associated Wholesale

 Grocers, Inc. has been harmed by being forced to pay inflated, supra-competitive prices for

 broilers.

         1146. In formulating and carrying out the alleged agreement, understanding and

 conspiracy, Defendants and all of their Co-Conspirators did those things that they combined and

 conspired to do, including but not limited to the acts, practices, and course of conduct set forth in

 this Complaint. Defendants’ conspiracy had the following effects, among others:

                A.      Price competition in the market for broilers has been restrained, suppressed,
                        and/or eliminated in Tennessee;

                B.      Prices for broilers sold by Defendants, their divisions, subsidiaries, and
                        affiliates, and all of their Producer Co-Conspirators have been fixed, raised,
                        stabilized, and maintained at artificially high, non-competitive levels
                        throughout Tennessee; and

                C.      Plaintiff has been deprived of the benefits of free and open competition in
                        the purchase of broilers.

         1147. Defendants took all of the actions alleged in this Complaint with the knowledge

 and intended effect that their actions would proximately cause the price of broilers on the spot

 market to be higher than it would be but for Defendants’ conduct. Defendants also knew and

 intended that such an artificial inflation of spot market prices would increase other broiler market

 prices, including those paid by Plaintiff Associated Wholesale Grocers, Inc.

         1148. As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff

 Associated Wholesale Grocers, Inc. has been injured in their business or property and will continue

 to be injured in their business and property by paying more for broilers than they would have paid




                                                 335
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 337 of 399 PageID #:264392




 and will pay in the absence of Defendants’ arrangement, contract, agreement, trust, or

 combination.

        1149. Defendants’ anticompetitive conduct described in this Complaint constitutes a per

 se violation of Tennessee antitrust law.

        1150. Defendants’ conduct is also unlawful under the Rule of Reason standard of antitrust

 liability because at all relevant times Defendants possessed significant market power in the market

 for broilers and their conduct had actual anticompetitive effects with no or insufficient offsetting

 pro-competitive justifications.

        1151. Contracts between Plaintiff Associated Wholesale Grocers, Inc. and Defendants are

 therefore void, and Plaintiff Associated Wholesale Grocers, Inc. is entitled to recover the full

 consideration or sum paid by Plaintiff pursuant to such contracts. Tenn. Code §§ 47-25-101, 47-

 25-106.

                                    COUNT XX
                               COMMON LAW FRAUD
                     (AGAINST THE GEORGIA DOCK DEFENDANTS)

                               Brought by Ahold Delhaize USA, Inc.

        1152. Each of the Georgia Dock Defendants knowingly made false statements and/or

 material omissions concerning material facts, as explained below.

        1153. Fraudulent Submissions. The Georgia Dock Defendants knowingly submitted

 false and inflated price quotes to the Poultry Market News each week from at least 2011 to the end

 of 2016 (the exact dates being unknown to Plaintiffs). As explained in detail in this Complaint,

 the Georgia Dock Defendants falsely reported on a weekly basis prices that did not take into

 account their actual or converted quoted prices for sales of 2.5 to 3 pound whole birds. When

 Defendants made their false submissions, they knew their submissions were false or acted with



                                                 336
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 338 of 399 PageID #:264393




 reckless disregard for their falsity. These false submissions were also reasonably calculated to

 deceive Plaintiffs to the Georgia Dock Defendants’ gain, because as poultry market participants,

 the Georgia Dock Defendants had actual knowledge of the common uses of the Georgia Dock

 quotes, specifically their use in tray pack and retail contracts and other sales where prices were

 often tied to the Georgia Dock.

        1154. The Georgia Dock Defendants are jointly and severally liable to Plaintiffs for the

 damages Plaintiffs incurred because of purchases it made based on Georgia Dock pricing during

 the relevant period, whether or not such a purchase was made from one of the Georgia Dock

 Defendants or another chicken supplier.

        1155. Fraudulent Misrepresentations.           The Georgia Dock Defendants also made

 material, fraudulent affirmative misrepresentations to their customers, including Plaintiffs,

 regarding the nature of and methodology for calculating the Georgia Dock. These

 misrepresentations were intended to induce, and did induce, the reliance of Plaintiffs on the

 inflated Georgia Dock prices. These misrepresentations were also reasonably calculated to deceive

 Plaintiffs to the Georgia Dock Defendants’ gain, because as poultry market participants, the

 Georgia Dock Defendants had actual knowledge of the common uses of the Georgia Dock quotes,

 specifically their use in tray pack and retail contracts and other sales where prices were often tied

 to the Georgia Dock.

        1156. Fraudulent Omissions.          In addition, all of the Georgia Dock Defendants

 fraudulently failed to disclose information to the Plaintiffs to whom they sold broilers or broiler

 products. The facts that they failed to disclose to Plaintiffs were basic to their transactions with

 Plaintiffs. For example, they failed to disclose to Plaintiffs during contract and sales negotiations

 the fact that they were manipulating and submitting inaccurate and inflated prices to the Georgia




                                                 337
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 339 of 399 PageID #:264394




 Dock, a fact that was basic to their transactions with Plaintiffs. The Georgia Dock Defendants

 each had actual knowledge of the falsity of their Georgia Dock price quotes from no later than

 early 2011 through the end of 2016 or had reckless disregard for their falsity, because the Georgia

 Dock Defendants each knew that the quotes lacked integrity and were higher than the actual prices

 they could have charged absent Georgia Dock manipulation. The Georgia Dock Defendants’

 fraudulent omissions were intended to induce, and did induce, a false belief and action to the

 advantage of the Georgia Dock Defendants and the disadvantage of Plaintiffs.

        1157. Each Georgia Dock Defendant owed a duty to disclose the foregoing to the

 Plaintiffs to whom they sold broilers or broiler products, given their superior knowledge and the

 secretive aspect of the manipulation. Defendants’ duty to speak arose from this special relationship

 and from representations individually made to and/or through the Georgia Dock that it was a

 reliable indicator of price. The Georgia Dock Defendants benefited from Plaintiffs’ trust in the

 Georgia Dock price index as an impartial, government-issued index. Defendants used this to their

 advantage by pushing Plaintiffs either to incorporate the Georgia Dock into its pricing and

 contracts, or to justify a change to its non-Georgia-Dock-based pricing by using the Georgia Dock

 as a point of reference.

        1158. By failing to disclose the unreliability of the Georgia Dock, the Georgia Dock

 Defendants concealed a material fact, intending to induce a false belief. Plaintiffs could not have

 discovered the truth through reasonable inquiry and/or was prevented from making such an inquiry

 given the secret nature of the manipulation.

        1159. The       Georgia    Dock     Defendants’     fraudulent   submissions,     fraudulent

 misrepresentations, and fraudulent omissions were intended to induce the reliance of Plaintiffs.

 Specifically, the Georgia Dock Defendants made these false statements and omissions with the




                                                 338
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 340 of 399 PageID #:264395




 intent and understanding that that their false statements would be used to calculate the Georgia

 Dock price index upon which poultry purchasers like Plaintiffs relied when purchasing broilers

 and broiler products. The Georgia Dock Defendants therefore acted for the intended, unlawful

 purpose of inducing Plaintiffs to enter into contracts at inflated prices in reliance on Defendants’

 misrepresentations and omissions of material fact.

         1160. Plaintiffs purchased chicken based on the Georgia Dock price index, and/or raised

 its non-Georgia Dock-based pricing by using the Georgia Dock as a point of reference, and in so

 doing reasonably relied on the fact that the Georgia Dock Defendants were not making false and

 inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

 Plaintiffs known that the Georgia Dock was not a legitimate price index and that the Defendants

 were manipulating it, Plaintiffs would not have agreed to prices tied to such a benchmark.

 Plaintiffs reasonably relied on these misrepresentations because the Georgia Dock price index was

 held out as a legitimate index of poultry producers’ actual offering prices and was an industry

 norm.

         1161. Plaintiffs justifiably relied on the inflated Georgia Dock price index and was injured

 as a result of the Georgia Dock Defendants’ fraudulent acts and omissions pertaining to the

 Georgia Dock price index. Plaintiffs paid higher prices than it would have had the Georgia Dock

 Defendants submitted accurate price quotes and not caused an artificially inflated Georgia Dock

 price index.

         1162. As a direct and proximate result of the Georgia Dock Defendants’ above-described

 fraudulent acts and omissions, Plaintiffs’ business was damaged by paying higher prices for

 chicken. The ascertainable damages will be established at trial. These damages were the

 foreseeable and direct result of the false submissions and omissions.




                                                 339
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 341 of 399 PageID #:264396




                             COUNT XXI
   BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
              (AGAINST ALL GEORGIA DOCK DEFENDANTS)

                                Brought by Ahold Delhaize USA, Inc.

        1163. Throughout the relevant period, Plaintiffs contracted to purchase chicken from

 Defendants at prices based, in whole or in part, on the Georgia Dock. Each of Plaintiffs’ contracts

 with the Georgia Dock Defendants had an implied covenant that the parties would act in good faith

 and deal fairly with each other. Neither party was to do anything that would have the effect of

 destroying or injuring the right of the other party to receive the benefits of the contract.

        1164. Plaintiffs acted in good faith, dealt fairly with Defendants, and performed all of its

 obligations under these contracts. All conditions required for the Georgia Dock Defendants’

 performance of those contracts were satisfied.

        1165. The Georgia Dock Defendants unfairly interfered with Plaintiff’s right to receive

 the benefits of the contracts by secretly manipulating the Georgia Dock to inflate prices, as alleged

 above in the foregoing paragraphs.

        1166. By intentionally and falsely inflating their price submissions that were used by the

 GDA to calculate the Georgia Dock, and by failing to inform Plaintiffs that they were doing so

 and that they controlled both the manner in which the Georgia Dock was calculated and the prices

 that were used to calculate it, the Georgia Dock Defendants breached their implied duty of good

 faith and fair dealing and prevented Plaintiffs from receiving the full benefit of their contractual

 agreements. Specifically, their inflation of the Georgia Dock price index resulted in Plaintiffs

 paying more for broiler chicken than they would have had the Georgia Dock Defendants based

 their GDA submissions on their actual offering prices.




                                                  340
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 342 of 399 PageID #:264397




         1167. Plaintiffs were directly and proximately harmed by Defendants’ actions since

 Plaintiffs were impoverished by paying more for chicken than Plaintiffs would have absent

 Defendants’ manipulation, and absent the Defendants’ breach of the implied covenant of good

 faith and fair dealing. Defendants were enriched with increased payment for their chicken.

                                    COUNT XXII
                          NEGLIGENT MISREPRESENTATION
                      (AGAINST THE GEORGIA DOCK DEFENDANTS)

                              Brought by Ahold Delhaize USA, Inc.

         1168. Each of the Georgia Dock Defendants negligently made false statements and/or

 material omissions concerning material facts, as explained below.

         1169. False Submissions. The Georgia Dock Defendants submitted false and inflated

 price quotes to the Poultry Market News each week from no later than early 2011 through the end

 of 2016, as explained in detail in this Complaint. When Defendants made their false submissions,

 they did not exercise reasonable care or competence in determining whether their submissions

 were true or false and/or obtaining or communicating the information. Each Georgia Dock

 Defendant knew and/or had reason to know that Plaintiffs were among the class of businesses that

 would likely receive and rely on the representations made regarding the Georgia Dock. The

 Georgia Dock Defendants supplied the inaccurate and inflated price quotes in order to guide

 Plaintiffs’ transactions.

         1170. The Georgia Dock Defendants had a special relationship with Plaintiffs; they

 intended for and knew Plaintiffs relied on the representations in entering contracts or other

 financial transactions tied to the Georgia Dock, or when factoring the Georgia Dock into their

 decisions to increase non-Georgia Dock-based prices. They had superior knowledge about the

 components of and methodology for calculating the Georgia Dock, and their manipulation thereof



                                               341
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 343 of 399 PageID #:264398




 was conducted in secret and concealed until the end of 2016. The Georgia Dock Defendants owed

 Plaintiffs a duty to communicate accurate information because of this special relationship.

 Plaintiffs justifiably relied on the information and suffered loss as a result. It was foreseeable that

 Plaintiffs would be harmed by the false submissions.

        1171. Negligent Omissions. In addition, all of the Georgia Dock Defendants negligently

 failed to disclose information to Plaintiffs. The price manipulation and other facts that they failed

 to disclose to Plaintiffs were basic to their transactions with Plaintiffs. The Georgia Dock

 Defendants had direct dealings with and entered into contracts with Plaintiffs. The relationships

 imposed a duty on the Counterparty Georgia Dock Defendants to make accurate and good-faith

 representations to Plaintiffs since the Defendants had superior and exclusive knowledge of the

 integrity of the Georgia Dock price index. There was a special duty because the Georgia Dock

 Defendants controlled the Georgia Dock price index by reporting what should have been accurate

 price quotes but what were, in reality, fake prices.

        1172. The Defendants failed to disclose to Plaintiffs additional facts that would make their

 representations regarding the Georgia Dock price index not materially misleading. Each Georgia

 Dock Defendant failed to disclose that it and other poultry producers were manipulating the

 Georgia Dock to their benefit and that the Georgia Dock did not accurately reflect actual prices

 absent manipulation. Each Georgia Dock Defendant used the inflated Georgia Dock to their

 advantage by making material misrepresentations and omissions knowing that they were false

 and/or with reckless disregard for their truth.

        1173. By failing to disclose the foregoing information, the Georgia Dock Defendants did

 not exercise reasonable care or competence in determining whether such information should be




                                                   342
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 344 of 399 PageID #:264399




 shared with Plaintiffs. They knew Plaintiffs would look to the Georgia Dock for guidance in

 contract formation and as a base for other transactions. Plaintiffs were foreseeable victims.

        1174. Plaintiffs reasonably relied on and were injured as a result of the Georgia Dock

 Defendants’ negligent acts and omissions. Plaintiffs entered into contracts and other financial

 transactions tied to the Georgia Dock, and/or raised their non-Georgia Dock-based prices based on

 references to the Georgia Dock, and were therefore directly and proximately injured by the Georgia

 Dock Defendants. Plaintiffs paid more for chicken than they would have absent the Georgia Dock

 Defendants’ negligent acts and omissions. Plaintiffs were injured as a result of the Georgia Dock

 Defendants’ negligent acts and omissions pertaining to the Georgia Dock price index.

                                   COUNT XXIII
                               UNJUST ENRICHMENT
                     (AGAINST THE GEORGIA DOCK DEFENDANTS)

                                Brought by Ahold Delhaize USA, Inc.

        1175. In the alternative to remedies at law, through manipulating the Georgia Dock by

 submitting false price quotes and then misrepresenting and/or omitting the material fact of this

 manipulation to Plaintiffs, the Georgia Dock Defendants knowingly acted in an unconscionable,

 unfair, and oppressive manner toward Plaintiffs, violating the fundamental principles of justice,

 equity, and good conscience. The Georgia Dock Defendants received higher payment then they

 were entitled to and acted with conscious disregard for Plaintiffs’ rights.

        1176. It would be inequitable for the Georgia Dock Defendants to be permitted to retain

 the ill-gotten gains they obtained through these fraudulent and manipulative acts. The Georgia

 Dock Defendants’ enrichment resulted directly and proximately from the alleged conduct.

        1177. If Plaintiffs have no adequate remedy at law, the Court can and should compel the

 Georgia Dock Defendants to disgorge all unlawful or inequitable proceeds. Plaintiffs are entitled



                                                 343
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 345 of 399 PageID #:264400




 to the establishment of a constructive trust impressed upon the benefits to the Georgia Dock

 Defendants from their inequitable actions and unjust enrichment. Alternatively, each Defendant

 could pay its own unjust enrichment to Plaintiffs.

                                   COUNT XXIV
                    VIOLATION OF S.C. CODE ANN §§ 39-3-10, ET SEQ.
                            (AGAINST ALL DEFENDANTS)

                           Brought by W. Lee Flowers & Company, Inc.

        1178. S.C. Code Ann. § 39-3-10, in pertinent part, declares unlawful all arrangements,

 contracts, agreements, or combinations between two or more firms made with a view to lessen, or

 which tend to lessen, full and free competition in the importation or sale of articles in South

 Carolina or which tend to advance or control the price to the consumer of any such product or

 article or which may lessen or affect in any manner the full and free competition in any prices in

 any branch of trade, business, or commerce.

        1179. The conduct of Defendants and their Co-Conspirators as alleged herein violates

 S.C. Code Ann. § 39-3-10 in that the conduct of Defendants as herein alleged tended to lessen the

 full and free competition and control the price of broiler chickens imported into the state of South

 Carolina by Defendants and purchased by Plaintiffs and other South Carolina residents.

        1180. S.C. Code Ann. § 39-3-30 provides, in pertinent part, that any person who may be

 injured or damaged by any such arrangement, contract, agreement, or combination described in

 § 39-3-10 may sue those firms responsible in any court of competent jurisdiction and recover the

 full consideration or sum paid for any goods, wares, merchandise, or articles the sale of which was

 controlled by such unlawful arrangement, contract, agreement, or combination.




                                                 344
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 346 of 399 PageID #:264401




        1181. Plaintiffs are entitled to recover the full amount of consideration they paid

 Defendants for the broiler chickens they purchased from Defendants during the time period in

 which the illegal contract, agreement, arrangement, or combination was in effect.

                                    COUNT XXV
                     VIOLATION OF S.C. CODE ANN §§ 39-35, ET SEQ.
                            (AGAINST ALL DEFENDANTS)

   Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.; W. Lee Flowers &
                                       Company, Inc.

        1182. S.C. Code Ann. § 39-5-20(a) declares as unlawful unfair methods of competition

 and unfair or deceptive acts or practices in the conduct of any trade or commerce.

        1183. S.C. Code Ann. § 39-5-20(b) provides that it is the intent of the South Carolina

 legislature that in construing paragraph (a) of that section that the courts will be guided by the

 interpretations given by the Federal Trade Commission and the federal courts to § 5(a)(1) of the

 Federal Trade Commission Act, as from time to time amended.

        1184. Plaintiffs purchased broiler chickens from one or more Defendants from within the

 State of South Carolina during the relevant period.

        1185. Defendants engaged in an unfair or deceptive act or practice with the intent to injure

 competition through supra-competitive profits.

        1186. Defendants’ conduct was unfair or deceptive within the conduct of commerce

 directed to or within the State of South Carolina.

        1187. Defendants’ unlawful conduct substantially affected South Carolina’s trade and

 commerce, in that Defendants’ conduct had the following effects: (1) broiler chicken competition

 was restrained, suppressed, and eliminated in South Carolina; (2) broiler chicken prices were

 raised, fixed, maintained, and/or stabilized at artificially high levels in South Carolina; (3)




                                                  345
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 347 of 399 PageID #:264402




 Plaintiffs were deprived of free and open competition; and (4) Plaintiffs paid supracompetitive,

 artificially inflated prices for broiler chickens.

          1188. Defendants’ conduct was willful.

          1189. The conduct of Defendants herein thus violates § 5(a)(1) of the Federal Trade

 Commission Act and also constitutes a violation of S.C. Code Ann. § 39-5-20(a).

          1190. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business and property and are threatened with further injury.

          1191. The conduct of Defendants also impacts, or has the potential to impact, the public

 interest in that, among other things, it is capable of repetition.

          1192. S.C. Code Ann. § 39-5-140 provides that any person who suffers any ascertainable

 loss of money or property as a result of the use or employment by another person of an unfair or

 deceptive method, act, or practice declared unlawful by § 39-5-20 may bring an action individually

 to recover actual damages, and if the court finds that the use or employment of the unfair or

 deceptive method, act, or practice was a willing or knowing violation of § 39-5-20, the court shall

 award three times the actual damages sustained and may provide for such other relief as it deems

 necessary or proper. For purposes of this section, a willful violation occurs when the party

 committing the violation knew or should have known that its conduct was a violation of § 39-5-

 20.

          1193. S.C. Code Ann. § 39-5-140(a) also provides that the court, upon a finding of a

 violation of § 39-5-20, shall award to the person bringing the action reasonable attorneys’ fees and

 costs.




                                                      346
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 348 of 399 PageID #:264403




        1194. Defendants knew or should have known that their conduct alleged herein was a

 violation of § 39-5-20, and Plaintiffs are entitled to an award in the amount of three times their

 actual damages sustained plus reasonable attorneys’ fees and costs.

                               COUNT XXVI
                   VIOLATION OF FLORIDA DECEPTIVE AND
          UNFAIR TRADE PRACTICES ACT, FLA. STAT. § 501.201(2), ET SEQ.
                        (AGAINST ALL DEFENDANTS)

  Brought by Checkers Drive-In Restaurants, Inc.; Hooters Management Corporation; and LTP
                                 Mangagement Group, Inc.

        1195. The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et

 seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts or

 practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

 including practices in restraint of trade. Florida Stat. § 501.204(1).

        1196. The primary policy of the FDUTPA is “[t]o protect the consuming public and

 legitimate business enterprises from those who engage in unfair methods of competition, or

 unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

 Florida Stat. § 501.202(2).

        1197. Under Florida law, indirect purchasers have standing to maintain an action under

 the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a) (“…anyone

 aggrieved by a violation of this [statute] may bring an action…”).

        1198. Plaintiffs purchased broilers within the State of Florida during the relevant period.

        1199. But for Defendants’ conduct set forth herein, the price per pound of broilers would

 have been lower, in an amount to be determined at trial.




                                                 347
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 349 of 399 PageID #:264404




         1200. Defendants entered into a contract, combination or conspiracy between two or more

 persons in restraint of trade or commerce in the broilers market, a substantial part of which

 occurred within Florida.

         1201. Defendants established, maintained or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the market for broilers, for the purpose of excluding

 competition or controlling, fixing or maintaining prices in Florida at a level higher than the

 competitive market level, beginning at least as early as 2008 and continuing through the date of

 this filing.

         1202. Accordingly, Defendants’ conduct was an unfair method of competition, and an

 unfair or deceptive act or practice within the conduct of commerce within the State of Florida.

         1203. Defendants’ unlawful conduct substantially affected Florida’s trade and commerce.

         1204. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property by virtue of overcharges for broilers and are threatened

 with further injury.

         1205. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,

 including injunctive relief pursuant to Florida Stat. §501.208 and declaratory judgment, actual

 damages, reasonable attorneys’ fees and costs pursuant to Florida Stat. § 501.211.

                                     COUNT XXVII
            VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
           ARIZ. REV. STAT. § 44-1401, ET SEQ. (AGAINST ALL DEFENDANTS)

     Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.; Restaurants of
                                        America, Inc.

         1206. By reason of the conduct alleged herein, Defendants have violated Arizona Rev.

 Stat. § 44-1401, et seq.




                                                348
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 350 of 399 PageID #:264405




        1207. Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the broilers market, a

 substantial portion of which occurred within Arizona.

        1208. Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the relevant markets, a substantial portion of which occurred

 within Arizona, for the purpose of excluding competition or controlling, fixing, or maintaining

 prices in the broiler market.

        1209. Defendants’ violations of Arizona law were flagrant.

        1210. Defendants’ unlawful conduct substantially affected Arizona’s trade and

 commerce.

        1211. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property and are threatened with further injury.

        1212. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief available

 under Arizona Revised Statute § 44-1401, et seq.

        1213. Pursuant to Arizona Revised Statute § 44-1415, with the filing of this Complaint, a

 copy is being served upon the Attorney General of Arizona.

                             COUNT XXVIII
     VIOLATION OF ILLINOIS ANTITRUST ACT, 740 Ill. COMP. STAT. ANN. 10/1
                       (AGAINST ALL DEFENDANTS)

 Brought by Boston Market Corporation; Hooters Management Corporation; The Johnny Rockets
                                        Group, Inc.

        1214. The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the unhampered

 growth of commerce and industry throughout the State by prohibiting restraints of trade which are

 secured through monopolistic or oligarchic practices and which act or tend to act to decrease

 competition between and among persons engaged in commerce and trade ....” 740 ILCS 10/2.


                                                 349
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 351 of 399 PageID #:264406




        1215. Plaintiffs purchased broilers within the State of Illinois during the relevant period.

 But for Defendants’ conduct set forth herein, the price per pound of broilers would have been

 lower, in an amount to be determined at trial.

        1216. Under the Illinois Antitrust Act, indirect purchasers have standing to maintain an

 action for damages based on the facts alleged in this Complaint. 740 ILCS 10/7(2).

        1217. Defendants made contracts or engaged in a combination or conspiracy with each

 other, though they would have been competitors but for their prior agreement, for the purpose of

 fixing, controlling or maintaining prices for broilers sold, and/or for allocating customers or

 markets for broilers within intrastate commerce in Illinois.

        1218. Defendants further unreasonably restrained trade or commerce and established,

 maintained or attempted to acquire monopoly power over the market for broilers in Illinois for the

 purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.

        1219. Defendants’ conduct was willful.

        1220. Plaintiffs were injured with respect to purchases of broilers in Illinois and are

 entitled to all forms of relief, including actual damages, treble damages, reasonable attorneys’ fees

 and costs.

                                     COUNT XXIX
                 VIOLATION OF THE MINNESOTA ANTITRUST LAW,
              MINN. STAT. §325D.49, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                        Group, Inc.

        1221. The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination

 or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any

 contract, combination or conspiracy, wherever created, formed or entered into; any establishment,




                                                  350
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 352 of 399 PageID #:264407




 maintenance or use of monopoly power; and any attempt to establish, maintain or use monopoly

 power, whenever any of these affect Minnesota trade or commerce.

        1222. Plaintiffs purchased broilers within the State of Minnesota during the relevant

 period. But for Defendants’ conduct set forth herein the price per pound of broilers would have

 been lower, in an amount to be determined at trial.

        1223. Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

 maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.56.

        1224. Defendants contracted, combined or conspired in unreasonable restraint of trade or

 commerce in the market for broilers within the intrastate commerce of and outside of Minnesota;

 established, maintained, used or attempted to establish, maintain or use monopoly power over the

 trade of commerce in the market for broilers within the intrastate commerce of and outside of

 Minnesota; and fixed prices and allocated markets for broilers within the intrastate commerce of

 and outside of Minnesota, in violation of Minn. Stat. § 325D.49, et seq.

        1225. Plaintiffs were injured with respect to purchases of broilers in Minnesota and is

 entitled to all forms of relief, including actual damages, treble damages, costs and disbursements,

 reasonable attorneys’ fees, and injunctive relief necessary to prevent and restrain violations hereof.

                                     COUNT XXX
                VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
          N.M. STAT. ANN. §§ 57-1-15, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                        Group, Inc.

        1226. The New Mexico Antitrust Act aims to prohibit restraints of trade and monopolistic

 practices. N.M. Stat. Ann. §§ 57-1-15.




                                                  351
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 353 of 399 PageID #:264408




         1227. Plaintiffs purchased broilers within the State of New Mexico during the relevant

 period. But for Defendants’ conduct set forth herein, the price per pound of broilers would have

 been lower, in an amount to be determined at trial.

         1228. Under New Mexico law, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

         1229. Defendants contracted, agreed, combined or conspired, and monopolized or

 attempted to monopolize trade for broilers within intrastate commerce of New Mexico, in violation

 of N.M. Stat. Ann. § 57-1-1, et seq.

         1230. Plaintiffs were injured with respect to purchases of broilers in New Mexico and is

 entitled to all forms of relief, including actual damages, treble damages, reasonable attorneys’ fees,

 costs, and injunctive relief.

                             COUNT XXXI
   VIOLATION OF SECTION 340 OF THE NEW YORK GENERAL BUSINESS LAW
                      (AGAINST ALL DEFENDANTS)

 Brought by Boston Market Corporation; Hooters Management Corporation; The Johnny Rockets
                                        Group, Inc.

         1231. Article 22 of the New York General Business Law generally prohibits monopolies

 and contracts or agreements in restraint of trade, with the policy of encouraging competition or the

 free exercise of any activity in the conduct of any business, trade or commerce in New York. N.Y.

 Gen. Bus. Law. § 340(1).

         1232. Plaintiffs purchased broilers within New York State during the relevant period. But

 for Defendants’ conduct set forth herein, the price per pound of broilers would have been lower,

 in an amount to be determined at trial.

         1233. Under New York law, indirect purchasers have standing to maintain an action based

 on the facts alleged in this Complaint. N.Y. Gen. Bus. Law. § 340(6).


                                                  352
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 354 of 399 PageID #:264409




        1234. Defendants established or maintained a monopoly within the intrastate commerce

 of New York for the trade or commerce of broilers and restrained competition in the free exercise

 of the conduct of the business of broilers within the intrastate commerce of New York, in violation

 of N.Y. Gen. Bus. Law § 340, et seq.

        1235. Plaintiffs were injured with respect to purchases of broilers in New York and is

 entitled to all forms of relief, including actual damages, treble damages, costs not exceeding

 $10,000 and reasonable attorneys’ fees.

        1236. Pursuant to N.Y. Gen. Bus. Law Section 340(5), with the filing of this Complaint,

 a copy is being served upon the Attorney General of New York.

                              COUNT XXXII
  VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS
         PRACTICES ACT, 815 ILL. COMP. STAT. ANN. 505/10a, ET SEQ.
                      (AGAINST ALL DEFENDANTS)

 Brought by Boston Market Corporation; Hooters Management Corporation; The Johnny Rockets
                                        Group, Inc.

        1237. By reason of the conduct alleged herein, Defendants have violated 740 Ill. Comp.

 Stat. Ann. 10/3(1), et seq.

        1238. Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of, or to monopolize, trade or commerce in the broilers market, a

 substantial part of which occurred within Illinois.

        1239. Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the relevant markets, a substantial part of which occurred in

 Illinois, for the purpose of excluding competition or controlling, fixing, or maintained prices in the

 broiler market.




                                                  353
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 355 of 399 PageID #:264410




         1240. Defendants conduct was unfair, unconscionable, or deceptive within the conduct of

 commerce within the State of Illinois.

         1241. Defendants conduct misled consumers, withheld material facts, and resulted in

 material misrepresentations to Plaintiffs.

         1242. Defendants’ unlawful conduct substantially affected Illinois trade and commerce.

         1243. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property and is threatened with further injury. Plaintiffs’ claim

 falls within the scope of the Illinois statute.

         1244. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,

 including actual damages or any other relief the Court deems proper under 815 Ill. Comp. Stat.

 Ann. 505/10a, et seq.

                                    COUNT XXXIII
             VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
             MINN. STAT. § 325F.68, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                        Group, Inc.

         1245. By reason of the conduct alleged herein, Defendants have violated Minn. Stat.

 § 325F.68, et seq.

         1246. Defendants engaged in deceptive trade practices with intent to injure competitors

 and consumers through supra-competitive profits.

         1247. Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the broilers market, a substantial part of which occurred in

 Minnesota, for the purpose of controlling, fixing, or maintaining prices in the broilers market.

         1248. Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Minnesota.


                                                   354
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 356 of 399 PageID #:264411




        1249. Defendants conduct, specifically in the form of fraudulent concealment of their

 horizontal agreement, created a fraudulent or deceptive act or practice committed by a supplier in

 connection with a consumer transaction.

        1250. Defendants’ unlawful conduct substantially affected Minnesota’s trade and

 commerce.

        1251. Defendants’ conduct was willful.

        1252. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property and are threatened with further injury. Plaintiffs’ claims

 fall within the scope of the Minnesota statute.

        1253. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,

 including damages, reasonable attorneys’ fees and costs under Minn. Stat. § 325F.68, et seq. and

 applicable case law.

                                   COUNT XXXIV
            VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
          N.M. STAT. ANN. §§ 57-12-3, ET SEQ. (AGAINST ALL DEFENDANTS)

    Brought by Boston Market Corporation; Restaurants of America, Inc.; The Johnny Rockets
                                        Group, Inc.

        1254. By reason of the conduct alleged herein, Defendants have violated N.M. Stat. Ann.

 §§ 57-12-3, et seq.

        1255. Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of, or to monopolize, trade of commerce in the broilers market, a

 substantial part of which occurred within New Mexico.

        1256. Defendants established, maintained, or used a monopoly, or attempted to establish

 a monopoly, of trade or commerce in the relevant markets, a substantial part of which occurred




                                                   355
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 357 of 399 PageID #:264412




 within New Mexico, for the purpose of excluding competition or controlling, fixing, or

 maintaining prices in the broilers market.

        1257. Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of New Mexico.

        1258. Defendants’ conduct misled consumers, withheld material facts, and resulted in

 material misrepresentations to Plaintiffs.

        1259. Defendants’ unlawful conduct substantially affected New Mexico’s trade and

 commerce.

        1260. Defendants’ conduct constituted “unconscionable trade practices” in that such

 conduct, inter alia, resulted in a gross disparity between the value received by Plaintiffs and the

 price paid by them for broilers as set forth in N.M. Stat. Ann. § 57-12-2E.

        1261. Defendants conduct was willful.

        1262. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in its business or property and is threatened with further injury.

        1263. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,

 including actual damages or up to $300 per violation, whichever is greater plus reasonable

 attorneys’ fees under N.M. Stat. Ann. § 57-12-10.




                                                 356
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 358 of 399 PageID #:264413




                                COUNT XXXV
               VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
       CAL. BUS & PROF. CODE §16700, ET SEQ (AGAINST ALL DEFENDANTS)

 Brought by Anaheim Wings, LLC; Bonita Plaza Wings, LLC; Boston Market Corporation; Costa
   Mesa Wings, LLC; Downtown Wings, LLC; Gaslamp Wings, LLC; Hollywood Wings, LLC;
  Mission Valley Wings, LLC; Oceanside Wings, LLC; Ontario Wings, LLC; Rancho Bernardo
 Wings, LLC; South Gate Wings, LLC; The Johnny Rockets Group, Inc.; Wings Over Long Beach,
                                           LLC

        1264. The California Business & Professions Code generally governs conduct of

 corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code §§ 16700-16770, governs antitrust

 violations in California.

        1265. California policy is that “vigorous representation and protection of consumer

 interests are essential to the fair and efficient functioning of a free enterprise market economy,”

 including by fostering competition in the marketplace. Cal. Bus. & Prof. Code § 301.

        1266. Under the Cartwright Act, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. Cal. Bus. & Prof. Code § 16750(a).

        1267. A trust in California is any combination intended for various purposes, including

 but not limited to creating or carrying out restrictions in trade or commerce, limiting or reducing

 the production or increasing the price of merchandise, or preventing competition in the market for

 a commodity. Cal. Bus. & Prof. Code § 16720. Every trust is unlawful except as provided by the

 Code. Id. § 16726.

        1268. Plaintiffs purchased broilers within the State of California during the relevant

 period. But for Defendants’ conduct set forth herein, the price per pound of broilers would have

 been lower, in an amount to be determined at trial.




                                                357
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 359 of 399 PageID #:264414




           1269. Defendants enacted a combination of capital, skill or acts for the purpose of creating

 and carrying out restrictions in trade or commerce, in violation of Cal. Bus. & Prof. Code § 16700,

 et seq.

           1270. Plaintiffs were injured in their business or property, with respect to purchases of

 broilers in California and are entitled to all forms of relief, including recovery of treble damages,

 interest, and injunctive relief, plus reasonable attorneys’ fees and costs.

                                COUNT XXXVI
          VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,
      CAL. BUS & PROF. CODE § 17200, ET SEQ. (AGAINST ALL DEFENDANTS)

     Brought by Anaheim Wings, LLC; Bonita Plaza Wings, LLC; Costa Mesa Wings, LLC;
  Downtown Wings, LLC; Gaslamp Wings, LLC; Hollywood Wings, LLC; Mission Valley Wings,
  LLC; Oceanside Wings, LLC; Ontario Wings, LLC; Rancho Bernardo Wings, LLC; South Gate
                         Wings, LLC; Wings Over Long Beach, LLC

           1271. The violations of federal antitrust law set forth above also constitute violations of

 section 17200, et seq. of the California Business and Professions Code.

           1272. Defendants have engaged in unfair competition or unfair, unconscionable,

 deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts and

 practices specified above.

           1273. This claim is instituted pursuant to sections 17203 and 17204 of the California

 Business and Professions Code, to obtain restitution from these Defendants for acts, as alleged

 herein, that violated the UCL.

           1274. The Defendants’ conduct as alleged herein violated the UCL. The acts, omissions,

 misrepresentations, practices and non-disclosures of Defendants, as alleged herein, constituted a

 common, continuous, and continuing course of conduct of unfair competition by means of unfair,

 unlawful, and/or fraudulent business acts or practices within the meaning of the UCL, including,




                                                   358
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 360 of 399 PageID #:264415




 but not limited to, the violations of section 16720, et seq., of the California Business and

 Professions Code, set forth above.

         1275. Defendants’ acts, omissions, misrepresentations, practices, and non-disclosures, as

 described above, whether or not in violation of section 16720, et seq., of California Business and

 Professions Code, and whether or not concerted or independent acts, are otherwise unfair,

 unconscionable, unlawful or fraudulent.

         1276. Plaintiffs are entitled to full restitution and/or disgorgement of all revenues,

 earnings, profits, compensation, and benefits that may have been obtained by Defendants as a

 result of such business acts or practices.

         1277. The illegal conduct alleged herein is continuing and there is no indication that

 Defendants will not continue such activity into the future.

         1278. The unlawful and unfair business practices of Defendants, and each of them, as

 described above, have caused and continue to cause Plaintiffs to pay supra-competitive and

 artificially-inflated prices for broilers sold in the State of California. Plaintiffs suffered injury in

 fact and lost money or property as a result of such unfair competition.

         1279. As alleged in this Complaint, Defendants and their Co-Conspirators have been

 unjustly enriched as a result of their wrongful conduct and by Defendants’ unfair competition.

 Plaintiffs are accordingly entitled to equitable relief including restitution and/or disgorgement of

 all revenues, earnings, profits, compensation, and benefits that may have been obtained by

 Defendants as a result of such business practices, pursuant to California Business and Professions

 Code sections 17203 and 17204.




                                                   359
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 361 of 399 PageID #:264416




                               COUNT XXXVII
                 VIOLATION OF ALABAMA ANTITRUST LAW,
          ALABAMA CODE §§ 6-5-60, ET SEQ. (AGAINST ALL DEFENDANTS)

                             Brought by The Johnny Rockets Group, Inc.

         1280. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Alabama and was registered to do business in Alabama. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Alabama from its locations in Alabama. As a result of Defendants’ Conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at its store locations in Alabama.

         1281. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through its vendors, for use in food preparation in Plaintiffs’ Alabama locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Alabama.

         1282. As a result of Plaintiffs’ presence in Alabama and the substantial business it

 conducted in Alabama – including the submission of purchase orders for, receiving invoices for,

 and receiving shipment of broilers in Alabama – Plaintiffs are entitled to the protection of the laws

 of Alabama.

         1283. Ala. Code §§ 6-5-60 provides that “any person, firm, or corporation injured or

 damaged by an unlawful trust, combine, or monopoly, or its effect, direct, or indirect, may in each

 instance of such injury or damage, recover the sum of $500 and all actual damages.”

         1284. Under Alabama law, Plaintiffs hves standing to maintain an action under the

 antitrust provisions of the Alabama Code based on the facts alleged in this Complaint. Alabama

 Code §§ 6-5-60 et seq.

         1285. Defendants combined, contracted, understood and agreed in the market for broilers

 in an unlawful manner, with the effect of restraining trade, increasing the price of broilers sold to



                                                   360
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 362 of 399 PageID #:264417




 Plaintiffs in Alabama, and hindering competition in the sale of broilers, in violation of Alabama

 Code §§ 6-5-60 et seq. But for Defendants’ conduct set forth herein, the price of broilers sold to

 Plaintiffs in Alabama would have been lower.

         1286. During the relevant period, Defendants’ illegal conduct substantially affected

 Alabama commerce. Plaintiffs were injured and is threatened with injury with respect to purchases

 of broilers in Alabama in that they paid and will pay supra-competitive prices for broilers due to

 Defendants’ unlawful conduct, and are entitled to all forms of relief available under Alabama Code

 §§ 6-5-60 et seq.

                                  COUNT XXXVIII
          VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT,
         COLO. REV. STAT., §§ 6-1-101, ET SEQ. (AGAINST ALL DEFENDANTS)

              Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

         1287. Defendants have violated the Colorado Consumer Protection Act, Colorado Rev.

 Stat. §§ 6-1-101, et seq., by engaging in the acts or practices specified above.

         1288. Defendants engaged in unfair or deceptive trade practices as alleged above during

 the course of their regular business that significantly impacted Plaintiffs in Colorado.

         1289. Plaintiffs have suffered an injury in fact to a legally protected interest and lost

 money or property as a result of Defendants’ concerted actions.

         1290. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Colorado and was registered to do business in Colorado. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Colorado from its locations in Colorado. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Colorado.




                                                   361
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 363 of 399 PageID #:264418




        1291. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through its vendors, for use in food preparation in Plaintiffs’ Colorado locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Colorado.

        1292. As a result of Plaintiffs’ presence in Colorado and the substantial business it

 conducted in Colorado – including the submission of purchase orders for, receiving invoices for,

 and receiving shipment of broilers in Colorado – Plaintiffs are entitled to the protection of the laws

 of Colorado.

        1293. But for Defendants’ conduct set forth herein, the price of broilers paid by Plaintiffs

 would have been lower.

        1294. Defendants’ unlawful, unfair, and/or deceptive trade and business practices were a

 direct and proximate cause of actual injury to Plaintiffs. Specifically, Defendants directly caused

 Plaintiffs and others to pay supra-competitive and artificially inflated prices for broilers.

 Defendants’ conduct also substantially affected commerce in Colorado during the relevant period.

        1295. In addition, Defendants fraudulently concealed their actions from Plaintiffs. As

 alleged above, Defendants took affirmative actions to conceal their collusive activity by keeping

 communications with Co-Conspirators secret and making false statements publicly and to

 Plaintiffs about the reasons for artificially inflated prices of broilers. Plaintiffs were likely to be

 deceived, and were in fact deceived by Defendants’ fraudulent actions.

        1296. Therefore, Plaintiffs seek any and all relief, to the fullest extent allowable, under

 the Colorado Consumer Protection Act, Colorado Rev. Stat. §§ 6-1-101, et seq., and as equity so

 requires.




                                                  362
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 364 of 399 PageID #:264419




                                   COUNT XXXIX
           VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
             D.C. CODE § 28-4501, ET SEQ. (AGAINST ALL DEFENDANTS)

             Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

        1297. The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of Trade)

 is to “promote the unhampered freedom of commerce and industry throughout the District of

 Columbia by prohibiting restraints of trade and monopolistic practices.”

        1298. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the District of Columbia and was registered to do business in the District of Columbia. During the

 relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it received at

 store locations in the District of Columbia from their locations in the District of Columbia. As a

 result of Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices

 at their store locations in the District of Columbia.

        1299. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ District of Columbia locations,

 and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in

 the District of Columbia.

        1300. But for Defendants’ conduct set forth herein, the price of broilers paid by Plaintiffs

 would have been lower.

        1301. During therelevant period, Plaintiffs conducted substantial business in the District

 of Columbia – including submitting purchase orders for, receiving invoices for, and receiving

 shipments of broilers in the District of Columbia – suffered injury in the District of Columbia, and

 are entitled to the protection of the laws of the District of Columbia.




                                                  363
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 365 of 399 PageID #:264420




         1302. Under District of Columbia law, Plaintiffs have standing to maintain an action

 under the antitrust provisions of the D.C. Code based on the facts alleged in this Complaint. See

 D.C. Code § 28-4509(a).

         1303. Defendants contracted, combined or conspired to act in restraint of trade within the

 District of Columbia, and to rig bids and allocate markets for broilers sold within the District of

 Columbia, in violation of D.C. Code §§ 28-4501–28-4581. Defendants’ conduct substantially

 affected District of Columbia commerce.

         1304. Plaintiffs were injured with respect to their and/or their vendors’ purchases of

 broilers in the District of Columbia and are entitled to all forms of relief, including actual damages,

 treble damages, and interest, reasonable attorneys’ fees and costs.

                                     COUNT XL
                   VIOLATION OF HAWAII ANTITRUST LAWS,
           HAWAII REV. STAT. § 480, ET SEQ. (AGAINST ALL DEFENDANTS)

                             Brought by The Johnny Rockets Group, Inc.

         1305. The contract, combination, or conspiracy alleged above violates Hawaii Rev. Stat.

 § 480-4(a), which prohibits, inter alia, every contract, combination or conspiracy “in restraint of

 trade or commerce in the State;” and Hawaii Rev. Stat. § 480-4(b)(1), which, inter alia, makes it

 unlawful to “fix, control or maintain the price of any commodity.”

         1306. Broilers are “commodities” within the meaning of Hawaii Rev. Stat. § 480-1.

 Defendants’ combinations or conspiracies restrained, suppressed and eliminated price competition

 for broilers in Hawaii, restrained trade and commerce in Hawaii, and caused the prices of broilers

 to be raised, fixed, maintained and stabilized at supracompetitive levels, in violation of Hawaii

 antitrust laws.




                                                  364
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 366 of 399 PageID #:264421




         1307. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Hawaii and was registered to do business in Hawaii. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Hawaii from their locations in Hawaii. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Hawaii.

         1308. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Hawaii locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Hawaii.

         1309. As a result of Plaintiffs’ presence in Hawaii and the substantial business it

 conducted in Hawaii – including the submission of purchase orders for, receiving invoices for, and

 receiving shipment of broilers in Hawaii – Plaintiffs are entitled to the protection of the laws of

 Hawaii.

         1310. By reason of Defendants’ contract, combination or conspiracy alleged above,

 Plaintiffs paid more for broilers than they would have paid in the absence of such conduct. As a

 result, Plaintiffs have sustained injury and are entitled to all relief available under Hawaii Rev.

 Stat. §§ 480 et seq.

                                    COUNT XLI
               VIOLATION OF THE MAINE’S ANTITRUST STATUTE,
     ME. REV. STAT. ANN. TIT. 10 § 1101, ET SEQ. (AGAINST ALL DEFENDANTS)

                             Brought by The Johnny Rockets Group, Inc.

         1311. Part 3 of Title 10 the Maine Revised Statutes generally governs regulation of trade

 in Maine. Chapter 201 thereof governs monopolies and profiteering, generally prohibiting

 contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev. Stat. Ann. Tit. 10,

 §§ 1101-02.



                                                   365
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 367 of 399 PageID #:264422




          1312. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Maine and was registered to do business in Maine. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Maine from their locations in Maine. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Maine.

          1313. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Maine locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Maine.

          1314. As a result of Plaintiffs’ presence in Maine and the substantial business it conducted

 in Maine – including the submission of purchase orders for, receiving invoices for, and receiving

 shipment of broilers in Maine – Plaintiffs are entitled to the protection of the laws of Maine.

          1315. Under Maine law, Plaintiffs have standing to maintain an action based on the facts

 alleged in this Complaint. Me. Rev. Stat. Ann. Tit. 10, § 1104(1).

          1316. Defendants contracted, combined or conspired in restraint of trade or commerce of

 broilers within the intrastate commerce of Maine, in violation of Me. Rev. Stat. Ann. Tit. 10,

 § 1101, et seq. But for Defendants’ conduct set forth herein, the price of broilers would have been

 lower.

          1317. As a result, Plaintiffs were injured with respect to broilers sold to Plaintiffs in Maine

 and are entitled to all forms of relief, including actual damages, treble damages, reasonable

 attorneys’ and experts’ fees and costs.




                                                   366
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 368 of 399 PageID #:264423




                                 COUNTXLII
           VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT,
        MICH. COMP. LAWS § 445.771, ET SEQ. (AGAINST ALL DEFENDANTS)

             Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

         1318. The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations, and

 conspiracies in restraint of trade or commerce ... to prohibit monopolies and attempts to

 monopolize trade or commerce ... [and] to provide remedies, fines, and penalties for violations of

 this act.” Mich. Act 274 of 1984.

         1319. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Michigan and was registered to do business in Michigan. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Michigan from their locations in Michigan. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Michigan.

         1320. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Michigan locations, and not

 for resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Michigan.

         1321. As a result of Plaintiffs’ presence in Michigan and the substantial business it

 conducted in Michigan – including the submission of purchase orders for, receiving invoices for,

 and receiving shipment of broilers in Michigan – Plaintiffs are entitled to the protection of the laws

 of Michigan.

         1322. Under the Michigan Antitrust Reform Act, Plaintiffs have standing to maintain an

 action based on the facts alleged in this Complaint. Mich. Comp. Laws § 452.778(2).

         1323. Defendants contracted, combined or conspired to restrain or commerce in the

 market for broilers, in violation of Mich. Comp. Laws § 445.772, et seq.



                                                   367
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 369 of 399 PageID #:264424




         1324. Defendants’ violations of Michigan law were flagrant. But for Defendants’ conduct

 set forth herein, the price of broiler paid by Plaintiffs would have been lower.

         1325. As a result, Plaintiffs were injured with respect to their and/or their vendors’

 purchases of broilers in Michigan and are entitled to all forms of relief, including actual damages,

 treble damages for flagrant violations, interest, costs, reasonable attorneys’ fees, and injunctive or

 other appropriate equitable relief.

                                   COUNT XLIII
         VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT,
          MO. ANN. STAT. § 407.010, ET SEQ. (AGAINST ALL DEFENDANTS)

              Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

         1326. Chapter 407 of the Missouri Merchandising Practices Act (the “MMPA”) generally

 governs unlawful business practices, including antitrust violations such as restraints of trade and

 monopolization.

         1327. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Missouri and was registered to do business in Missouri. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Missouri from their locations in Missouri. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Missouri.

         1328. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Missouri locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Missouri.

         1329. As a result of Plaintiffs’ presence in Missouri and the substantial business they

 conducted in Missouri – including the submission of purchase orders for, receiving invoices for,




                                                   368
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 370 of 399 PageID #:264425




 and receiving shipment of broilers in Missouri – Plaintiffs are entitled to the protection of the laws

 of Missouri.

        1330. Under Missouri law, Plaintiffs have standing to maintain an action under the

 MMPA based on the facts alleged in this Complaint.

        1331. Defendants contracted, combined or conspired in restraint of trade or commerce of

 broilers within the intrastate commerce of Missouri, through agreements to fix prices, rig bids and

 allocate markets and otherwise control trade, in violation of Mo. Ann. Stat. § 407.010, et seq. But

 for Defendants’ conduct set forth herein, the price per pound of broilers would have been lower.

        1332. As a result, Plaintiffs were injured with respect to their purchases of broilers in

 Missouri and are entitled to all forms of relief, including actual damages or liquidated damages in

 an amount which bears a reasonable relation to the actual damages which have been sustained, as

 well as reasonable attorneys’ fees, costs, and injunctive relief.

                                   COUNT XLIV
          VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
         NEV. REV. STAT. § 598A.010, ET SEQ. (AGAINST ALL DEFENDANTS)

             Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

        1333. The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

 competitive production and sale of commodities ... is necessary to the economic well-being of the

 citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

        1334. The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

 preserve and protect the free, open and competitive market, and to penalize all persons engaged in

 anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia, price

 fixing, division of markets, allocation of customers, and monopolization of trade. Nev. Rev. Stat.

 Ann. § 598A.060.



                                                  369
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 371 of 399 PageID #:264426




         1335. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Nevada and was registered to do business in Nevada. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Nevada from their locations in Nevada. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Nevada.

         1336. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Nevada locations, and not for

 resale in unaltered form. Plaintiff then sold prepared chicken meals to customers in Nevada.

         1337. As a result of Plaintiffs’ presence in Nevada and the substantial business it

 conducted in Nevada – including the submission of purchase orders for, receiving invoices for, and

 receiving shipment of broilers in Nevada – Plaintiffs are entitled to the protection of the laws of

 Nevada.

         1338. Under Nevada law, indirect purchasers have standing to maintain an action under

 NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. § 598A.210(2).

         1339. Defendants fixed prices for broilers sold to Plaintiffs and/or their vendors in

 Nevada, rigged bids and divided Nevada markets, allocated Nevada customers, and engaged in a

 contract, combination or conspiracy in restraint of trade in violation of Nev. Rev. Stat. Ann.

 § 598A, et seq.

         1340. But for Defendants’ conduct set forth herein, the prices of broilers paid by Plaintiffs

 and/or their vendors for broilers in Nevada would have been lower. Plaintiffs wereinjured with

 respect to the broilers purchased in Nevada at supra-competitive prices caused by Defendants’

 conduct.




                                                   370
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 372 of 399 PageID #:264427




         1341. Accordingly, Johnny Rockets is entitled to all forms of relief, including actual

 damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

         1342. In accordance with the requirements of § 598A.210(3), notice of this action was

 mailed to the Nevada Attorney General by Plaintiffs.

                                     COUNT XLV
         VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
          NEV. REV. STAT. § 598.0903, ET SEQ. (AGAINST ALL DEFENDANTS)
             Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

         1343. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Nevada and was registered to do business in Nevada. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers it received at store locations in

 Nevada from their locations in Nevada. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Nevada.

         1344. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Nevada locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Nevada.

         1345. As a result of Plaintiffs’ presence in Nevada and the substantial business they

 conducted in Nevada – including the submission of purchase orders for, receiving invoices for, and

 receiving shipment of broilers in Nevada – Plaintiffs are entitled to the protection of the laws of

 Nevada.

         1346. By reason of the conduct alleged herein, Defendants have violated Nev. Rev. Stat.

 § 598.0903, et seq.

         1347. Defendants engaged in a deceptive trade practice with the intent to injure Plaintiffs

 and to substantially lessen competition.




                                                   371
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 373 of 399 PageID #:264428




         1348. Defendants established, maintained, or used or attempted to establish a conspiracy

 in restraint of trade or commerce in the broilers Market, a substantial part of which occurred within

 Nevada, for the purpose of excluding competition or controlling, fixing, or maintaining prices of

 broilers sold to Plaintiffs in Nevada.

         1349. Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Nevada.

         1350. Defendants’ conduct amounted to a fraudulent act or practice committed by a

 supplier in connection with a consumer transaction.

         1351. Defendants’ unlawful conduct substantially affected Nevada’s trade and

 commerce.

         1352. Defendants’ conduct was willful. As a direct and proximate cause of Defendants’

 unlawful conduct, Plaintiffs have been injured in their business or property and are threatened with

 further injury.

         1353. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief,

 including damages, reasonable attorneys’ fees and costs, and a civil penalty of up to $5,000 per

 violation under Nev. Rev. Stat. § 598.0993.

                                COUNT XLVI
              VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE
           AND BUSINESS PRACTICES ACT, N.C. GEN. STAT. § 75-1, ET SEQ.
                         (AGAINST ALL DEFENDANTS)

             Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

         1354. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of North Carolina and was registered to do business in North Carolina. During the

 relevant period, Plaintiffs submitted purchase orders for all shipments of broilers it received at

 store locations in North Carolina from their locations in North Carolina. As a result of Defendants’


                                                 372
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 374 of 399 PageID #:264429




 conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at their store locations

 in North Carolina.

         1355. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ North Carolina locations, and

 not for resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in North

 Carolina.

         1356. As a result of Plaintiffs’ presence in North Carolina and the substantial business

 they conducted in North Carolina – including the submission of purchase orders for, receiving

 invoices for, and receiving shipment of broilers in North Carolina – Plaintiffs are entitled to the

 protection of the laws of North Carolina.

         1357. Defendants established, maintained, or used, or attempted to establish, a conspiracy

 in restraint of trade or commerce in the market for broilers, for the purpose of affecting competition

 or controlling, fixing, or maintaining prices and rigging bids for broilers sold to Plaintiffs and/or

 their vendors in North Carolina, a substantial part of which occurred within North Carolina.

         1358. Defendants’ unlawful conduct substantially affected North Carolina’s trade and

 commerce.

         1359. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property and are threatened with further injury.

         1360. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief

 available, including treble damages, under N.C. Gen. Stat. § 75-1, et seq.




                                                   373
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 375 of 399 PageID #:264430




                                      COUNT XLVII
                   VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
            R.I. GEN. LAWS ANN. §6-36-1, ET SEQ. (AGAINST ALL DEFENDANTS)

               Brought by Boston Market Corporation; The Johnny Rockets Group, Inc.

           1361. The Rhode Island Antitrust Act aims to promote the unhampered growth of

 commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade

 and monopolistic practices that hamper, prevent or decrease competition. R.I. Gen. Laws § 6-36-

 2(a)(2).

           1362. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Rhode Island and was registered to do business in Rhode Island. During the relevant

 period, Plaintiffs submitted purchase orders for all shipments of broilers it received at store

 locations in Rhode Island from their locations in Rhode Island. As a result of Defendants’

 conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at their store locations

 in Rhode Island.

           1363. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Rhode Island locations, and

 not for resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Rhode

 Island.

           1364. As a result of Plaintiffs’ presence in Rhode Island and the substantial business it

 conducted in Rhode Island – including the submission of purchase orders for, receiving invoices

 for, and receiving shipment of broilers in Rhode Island – Plaintiffs are entitled to the protection of

 the laws of Rhode Island.

           1365. But for Defendants’ conduct set forth herein, the price of broilers sold to Plaintiffs

 and/or their vendors would have been lower.



                                                   374
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 376 of 399 PageID #:264431




        1366. Under the Rhode Island Antitrust Act, as of July 15, 2013, Plaintiffs have standing

 to maintain an action based on the facts alleged in this Complaint. See R.I. Gen. Laws § 6-36-

 11(a). In Rhode Island, Plaintiffs’ claims alleged herein run from July 15, 2013, through the date

 that the effects of Defendants’ anticompetitive conduct cease.

        1367. Defendants contracted, combined and conspired in restraint of trade of broilers

 within the intrastate commerce of Rhode Island, and established, maintained or used, or attempted

 to establish, maintain or use, a conspiracy in restraint of trade of broilers for the purpose of

 excluding competition or controlling, fixing or maintaining prices and rigging bids for broilers

 sold to Plaintiffs and/or their vendors in Rhode Island, and allocating markets for broilers within

 the intrastate commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

        1368. Plaintiffs were injured with respect to their and/or their vendors’ purchases of

 broilers in Rhode Island and are entitled to all forms of relief, including actual damages, treble

 damages, reasonable costs, reasonable attorneys’ fees, and injunctive relief.

        1369. In accordance with the requirements of R.I. Gen. Laws Ann. § 6-36-21, notice of

 this action was mailed to the Rhode Island Attorney General by Plaintiffs and proof of service has

 been filed with the Court.

                                COUNT XLVIII
                VIOLATION OF THE UTAH ANTITRUST ACT,
        UTAH CODE ANN. § 76-10-911, ET SEQ. (AGAINST ALL DEFENDANTS)

                              Brought by The Johnny Rockets Group, Inc.

        1370. The Utah Antitrust Act aims to “encourage free and open competition in the interest

 of the general welfare and economy of this state by prohibiting monopolistic and unfair trade

 practices, combinations and conspiracies in restraint of trade or commerce ....” Utah Code Ann.

 § 76-10-3102.



                                                375
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 377 of 399 PageID #:264432




         1371. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Utah and was registered to do business in Utah. During the relevant period, Plaintiffs

 submitted purchase orders for all shipments of broilers it received at store locations in Utah from

 their locations in Utah. As a result of Defendants’ conspiracy, Plaintiffs took delivery of broilers

 at artificially inflated prices at their store locations in Utah.

         1372. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Utah locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Utah.

         1373. As a result of Plaintiffs’ presence in Utah and the substantial business they

 conducted in Utah – including the submission of purchase orders for, receiving invoices for, and

 receiving shipment of broilers in Utah – Plaintiffs are entitled to the protection of the laws of Utah.

         1374. But for Defendants’ conduct set forth herein, the price per pound of broilers would

 have been lower.

         1375. Under the Utah Antitrust Act, Plaintiffs have standing to maintain an action based

 on the facts alleged in this Complaint. Utah Code Ann. § 76-10-3109(1)(a).

         1376. Defendants contracted, combined or conspired in restraint of trade or commerce of

 broilers, in violation of Utah Code Ann. § 76-10-3101, et seq.

         1377. Plaintiffs are a Utah citizen and was injured with respect to their purchases of

 broilers in Utah and are entitled to all forms of relief, including actual damages, treble damages,

 costs of suit, reasonable attorneys’ fees, and injunctive relief.




                                                    376
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 378 of 399 PageID #:264433




                                      COUNT XLIX
                 VIOLATION OF VIRGINIA CONSUMER PROTECTION ACT,
                VA CODE ANN. § 59.1, ET SEQ. (AGAINST ALL DEFENDANTS)

                              Brought by The Johnny Rockets Group, Inc.

         1378. By reason of the conduct alleged herein, Defendants have violated Va. Code Ann.

 § 59.1-196, et seq.

         1379. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Virginia and was registered to do business in Virginia. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers they received at store locations

 in Virginia from their locations in Virginia. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Virginia.

         1380. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Virginia locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Virginia.

         1381. As a result of Plaintiffs’ presence in Virginia and the substantial business it

 conducted in Virginia – including the submission of purchase orders for, receiving invoices for,

 and receiving shipment of broilers in Virginia – Plaintiffs are entitled to the protection of the laws

 of Virginia.

         1382. Defendants entered into a contract, combination, or conspiracy between two or

 more persons in restraint of trade or commerce in the broilers market, a substantial part of which

 occurred in Virginia.

         1383. Defendants conspired for the purpose of excluding or limiting competition or

 controlling or maintaining prices, or rigging bids for broilers sold to Plaintiffs and/or their vendors

 in Virginia, and allocating markets, a substantial part of which occurred within Virginia.



                                                    377
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 379 of 399 PageID #:264434




         1384. Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Virginia.

         1385. Defendants’ conduct amounted to a fraudulent act or practice committed by a

 supplier in connection with a consumer transaction.

         1386. Defendants’ unlawful conduct substantially affected Virginia’s trade and

 commerce.

         1387. Defendants’ conduct was willful. As a direct and proximate cause of Defendants’

 unlawful conduct, Plaintiffs have been injured in their business or property.

         1388. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief

 available, including treble damages, under Va. Code Ann. § 59.1-204(A), et seq.

                                      COUNT L
            VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT,
          KANS. STAT. ANN. § 50-101, ET SEQ. (AGAINST ALL DEFENDANTS)

                                Brought by Boston Market Corporation

         1389. The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia, “tend

 to prevent full and free competition in the importation, transportation or sale of articles imported

 into this state.” Kan. Stat. Ann. § 50-112.

         1390. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Kansas and was registered to do business in Kansas. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers they received at store locations

 in Kansas from their locations in Kansas. As a result of Defendants’ conspiracy, Plaintiffs took

 delivery of broilers at artificially inflated prices at their store locations in Kansas.




                                                   378
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 380 of 399 PageID #:264435




        1391. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiff’s Kansas locations, and not for

 resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Kansas.

        1392. As a result of Plaintiffs’ presence in Kansas and the substantial business it

 conducted in Kansas – including the submission of purchase orders for, receiving invoices for, and

 receiving shipment of broilers in Kansas – Plaintiffs are entitled to the protection of the laws of

 Kansas.

        1393. Under the Kansas Restraint of Trade Act, Plaintiffs have standing to maintain an

 action based on the facts alleged in this Complaint. See Kan. Stat. Ann § 50-161(b).

        1394. Defendants combined capital, skill or acts for the purposes of creating restrictions

 in trade or commerce of broilers, increasing the price of broilers sold to Plaintiffs and/or their

 vendors in Kansas, preventing competition in the sale of broilers, rigging bids and allocating

 markets for the sale of broilers to Plaintiffs and/or their vendors in Kansas, in a manner that

 established the price of broilers and precluded free and unrestricted competition among themselves

 in the sale of broilers to Plaintiffs and/or their vendors in Kansas, in violation of Kan. Stat. Ann.

 § 50-101, et seq.

        1395. But for Defendants’ conduct set forth herein, the price of broilers paid by Plaintiffs

 would have been lower. As a result, Plaintiffs were injured with respect to their and/or their

 vendors purchases of broilers in Kansas and are entitled to all forms of relief, including actual

 damages, reasonable attorneys’ fees and costs, and injunctive relief.




                                                 379
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 381 of 399 PageID #:264436




                                      COUNT LI
                   VIOLATION OF THE NEBRASKA JUNKIN ACT,
           NEB. REV. STAT. § 59-801, ET SEQ. (AGAINST ALL DEFENDANTS)

                               Brought by Boston Market Corporation

         1396. Chapter 59 of the Nebraska Revised Statute generally governs business and trade

 practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust violations

 such as restraints of trade and monopolization.

         1397. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Nebraska and were registered to do business in Nebraska. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers they received at store locations

 in Nebraska from their locations in Nebraska. As a result of Defendants’ conspiracy, Plaintiffs

 took delivery of broilers at artificially inflated prices at their store locations in Nebraska.

         1398. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Nebraska locations, and not

 for resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in Nebraska.

         1399. As a result of Plaintiffs’ presence in Nebraska and the substantial business they

 conducted in Nebraska – including the submission of purchase orders for, receiving invoices for,

 and receiving shipment of broilers in Nebraska – Plaintiffs are entitled to the protection of the laws

 of Nebraska.

         1400. Under Nebraska law, Plaintiffs have standing to maintain an action under the Junkin

 Act based on the facts alleged in this Complaint. See Neb. Rev. Stat. § 59-821.

         1401. Defendants contracted, combined or conspired in restraint of trade or commerce of

 broilers within the intrastate commerce of Nebraska, by agreeing to fix prices and rig bids for




                                                   380
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 382 of 399 PageID #:264437




 broilers sold to Plaintiffs and/or their vendors in Nebraska, and to allocate markets and otherwise

 control trade, in violation of Neb. Rev. Stat. § 59-801, et seq.

         1402. Plaintiffs were injured with respect to their or their vendors’ purchases of broilers

 in Nebraska and are entitled to all forms of relief, including actual damages or liquidated damages

 in an amount which bears a reasonable relation to the actual damages which have been sustained,

 as well as reasonable attorneys’ fees, costs, and injunctive relief.

                                      COUNT LII
           VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
           NEB. REV. STAT. §59-1602, ET SEQ. (AGAINST ALL DEFENDANTS)

                               Brought by Boston Market Corporation

         1403. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of Nebraska and was registered to do business in Nebraska. During the relevant period,

 Plaintiffs submitted purchase orders for all shipments of broilers they received at store locations

 in Nebraska from their locations in Nebraska. As a result of Defendants’ conspiracy, Plaintiffs

 took delivery of broilers at artificially inflated prices at their store locations in Nebraska.

         1404. During the relevant period, Plaintiff purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiffs’ Nebraska locations, and not

 for resale in unaltered form. Plaintiff then sold prepared chicken meals to customers in Nebraska.

         1405. As a result of Plaintiffs’ presence in Nebraska and the substantial business it

 conducted in Nebraska – including the submission of purchase orders for, receiving invoices for,

 and receiving shipment of broilers in Nebraska – Plaintiffs are entitled to the protection of the laws

 of Nebraska.

         1406. By reason of the conduct alleged herein, Defendants have violated Neb. Rev. Stat.

 § 59-1602, et seq.



                                                   381
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 383 of 399 PageID #:264438




        1407. Defendants have entered into a contract, combination, or conspiracy between two

 or more persons in restraint of trade or commerce in the broilers Market, a substantial part of which

 occurred within Nebraska.

        1408. Defendants established, maintained, or attempted to establish, conspiracy in

 restraint of trade or commerce in the broilers Market, for the purpose of excluding or limiting

 competition or controlling or maintaining prices or rigging bids for broilers sold to Plaintiffs and/or

 their vendors in Nebraska, and allocating markets, a substantial part of which occurred within

 Nebraska.

        1409. Defendants’ conduct was conducted with the intent to deceive Plaintiffs regarding

 the nature of Defendants’ actions within the stream of Nebraska commerce.

        1410. Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 of commerce within the State of Nebraska.

        1411. Defendants’ conduct misled Plaintiffs, withheld material facts, and had a direct or

 indirect impact upon Plaintiffs’ ability to protect themselves. Defendants’ unlawful conduct

 substantially affected Nebraska’s trade and commerce.

        1412. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property and are threatened with further injury. Plaintiffs are

 within the scope of the Nebraska statute.

        1413. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief available

 under Neb. Rev. Stat. § 59-1614.




                                                  382
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 384 of 399 PageID #:264439




                                  COUNT LIII
       VIOLATION OF NEW HAMPSHIRE’S CONSUMER PROTECTION ACT,
  N.H. REV. STAT. ANN. TIT. XXXI, 358-A, ET SEQ. (AGAINST ALL DEFENDANTS)

                              Brought by Boston Market Corporation

        1414. During the relevant period, Plaintiffs conducted a substantial volume of business in

 the State of New Hampshire and was registered to do business in New Hampshire. During the

 relevant period, Plaintiffs submitted purchase orders for all shipments of broilers they received at

 store locations in New Hampshire from their locations in New Hampshire. As a result of

 Defendants’ conspiracy, Plaintiffs took delivery of broilers at artificially inflated prices at their

 store locations in New Hampshire.

        1415. During the relevant period, Plaintiffs purchased broilers from Defendants, directly

 and through their vendors, for use in food preparation in Plaintiff’s New Hampshire locations, and

 not for resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in New

 Hampshire.

        1416. As a result of Plaintiffs’ presence in New Hampshire and the substantial business

 it conducted in New Hampshire – including the submission of purchase orders for, receiving

 invoices for, and receiving shipment of broilers in New Hampshire – Plaintiffs are entitled to the

 protection of the laws of New Hampshire.

        1417. By reason of the conduct alleged herein, Defendants have violated N.H. Rev. Stat.

 Ann. tit. XXXI, § 358-A, et seq.

        1418. Defendants have entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, trade or commerce in the relevant market, a substantial part of

 which occurred within New Hampshire.




                                                 383
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 385 of 399 PageID #:264440




        1419. Defendants established, maintained, or used, or attempted to establish, a conspiracy

 in restraint of trade or commerce in the relevant market, for the purpose of excluding or limiting

 competition or controlling or maintaining prices of broilers sold to Plaintiffs in New Hampshire, a

 substantial part of which occurred within New Hampshire.

        1420. Defendants’ conduct was conducted with the intent to deceive Plaintiffs regarding

 the nature of Defendants’ actions within the stream of New Hampshire commerce.

        1421. Defendants’ conduct was unfair or deceptive within the conduct of commerce

 within the State of New Hampshire.

        1422. Defendants’ conduct was willful and knowing. Defendants’ conduct misled

 Plaintiffs, withheld material facts, and had a direct impact upon Plaintiffs’ ability to protect itself.

        1423. Defendants’ unlawful conduct substantially affected New Hampshire’s trade and

 commerce.

        1424. As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs have

 been injured in their business or property and are threatened with further injury. Plaintiffs are

 within the scope of the New Hampshire statute.

        1425. By reason of the foregoing, Plaintiffs are entitled to seek all forms of relief available

 under N.H. Rev. Stat. Ann. Tit. XXXI, §§ 358-A:10 and 358-A:10-a.




                                                  384
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 386 of 399 PageID #:264441




                                      COUNT LIV
                                  UNJUST ENRICHMENT
                               (AGAINST ALL DEFENDANTS)

 Brought by Anaheim Wings, LLC; Bonita Plaza Wings, LLC; Boston Market Corporation; Costa
   Mesa Wings, LLC; Downtown Wings, LLC; Gaslamp Wings, LLC; Hollywood Wings, LLC;
 Hooters Management Corporation; LTP Management Group, Inc.; Mission Valley Wings, LLC;
  Oceanside Wings, LLC; Ontario Wings, LLC; Rancho Bernardo Wings, LLC; Restaurants of
             America, Inc.; South Gate Wings, LLC; Wings Over Long Beach, LLC

         1426. As a result of their unlawful conduct described above, Defendants have and will

 continue to be unjustly enriched by the receipt of unlawfully inflated prices and unlawful profits

 of broilers.

         1427. Under common law principles of unjust enrichment, Defendants should not be

 permitted to retain the benefits conferred on them by overpayments by Plaintiffs in Arizona,

 California, Florida, Illinois, Minnesota, and New Mexico.

                                   COUNT LV
                VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
                          TENN. CODE, § 47-25-101, ET SEQ.

                           Brought by The Johnny Rockets Group, Inc.

         1428. The Tennessee Trade Practices Act generally governs commerce and trade in

 Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or combinations

 between persons or corporations made with a view to lessen, or which tend to lessen, full and free

 competition in goods in Tennessee.         All such arrangements, contracts, agreements, or

 combinations between persons or corporations designed, or which tend, to increase the prices of

 any such goods, are against public policy, unlawful, and void. Tenn. Code, § 47-25-101.

         1429. During the Conspiracy Period, Johnny Rockets conducted a substantial volume of

 business in the State of Tennessee and was registered to do business in Tennessee. During the

 Conspiracy Period, Johnny Rockets submitted purchase orders for all shipments of Broilers it



                                                385
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 387 of 399 PageID #:264442




 received at store locations in Tennessee from its locations in Tennessee. As a result of Defendants’

 Conspiracy, Johnny Rockets took delivery of Broilers at artificially inflated prices at its store

 locations in Tennessee.

        1430. During the Conspiracy Period, Johnny Rockets purchased Broilers from

 Defendants, directly and through its vendors, for use in food preparation in Johnny Rockets’

 Tennessee locations, and not for resale in unaltered form. Johnny Rockets then sold prepared

 chicken meals to customers in Tennessee.

        1431. As a result of Johnny Rockets’ presence in Tennessee and the substantial business

 it conducted in Tennessee – including the submission of purchase orders for, receiving invoices

 for, and receiving shipment of Broilers in Tennessee – Johnny Rockets is entitled to the protection

 of the laws of Tennessee.

        1432. Defendants competed unfairly and colluded by meeting to fix prices, rig bids,

 divide markets, and otherwise restrain trade as set forth herein, in violation of Tenn. Code, § 47-

 25-101, et seq.

        1433. Defendants’ conduct violated the Tennessee Trade Practice Act because it was an

 arrangement, contract, agreement, or combination to lessen full and free competition in goods in

 Tennessee, and because it tended to increase the prices of goods sold to Johnny Rockets in

 Tennessee. Specifically, Defendants’ combination or conspiracy had the following effects:(1)

 price competition for Broilers sold to Johnny Rockets in Tennessee was restrained, suppressed,

 and eliminated; (2) prices for Broilers sold to Johnny Rockets in Tennessee were raised, fixed,

 maintained and stabilized at artificially high levels; (3) Johnny Rockets was deprived of free and

 open competition; and (4) Johnny Rockets paid supra-competitive, artificially inflated prices for

 Broilers sold to Johnny Rockets in Tennessee.




                                                 386
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 388 of 399 PageID #:264443




        1434. But for Defendants’ conduct set forth herein, the price of Broilers sold to Johnny

 Rockets in Tennessee would have been lower. As a direct and proximate result of Defendants’

 unlawful conduct, Johnny Rockets has been injured in its business and property and are threatened

 with further injury.

        1435. Under Tennessee law, Johnny Rockets has standing under the Tennessee Trade

 Practice Acts to maintain an action based on the facts alleged in this Complaint.

        1436. Johnny Rockets was injured with respect to Broilers sold to Johnny Rockets in

 Tennessee and is entitled to all forms of relief available under the law, including return of the

 unlawful overcharges that they paid on their purchases, damages, equitable relief, and reasonable

 attorneys’ fees.

                                        Count LVI
                        VIOLATION OF WISCONSIN ANTITRUST ACT,
                           WIS. STAT. ANN. § 133.18(1)(1), ET SEQ.

                    Brought by Boston Market; The Johnny Rockets Group, Inc.

        1437. Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the intent

 “to safeguard the public against the creation or perpetuation of monopolies and to foster and

 encourage competition by prohibiting unfair and discriminatory business practices which destroy

 or hamper competition.” Wis. Stat. §133.01.

        1438. During the Conspiracy Period, Plaintiffs conducted a substantial volume of

 business in the State of Wisconsin and were registered to do business in Wisconsin. During the

 Conspiracy Period, Plaintiffs submitted purchase orders for all shipments of Broilers they received

 at store locations in Wisconsin from their locations in Wisconsin. As a result of Defendants’

 Conspiracy, Plaintiffs took delivery of Broilers at artificially inflated prices at its store locations

 in Wisconsin.



                                                  387
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 389 of 399 PageID #:264444




        1439. During the Conspiracy Period, Plaintiffs purchased Broilers from Defendants,

 directly and through their vendors, for use in food preparation in Plaintiffs’ Wisconsin locations,

 and not for resale in unaltered form. Plaintiffs then sold prepared chicken meals to customers in

 Wisconsin.

        1440. As a result of Plaintiffs’ presence in Wisconsin and the substantial business they

 conducted in Wisconsin – including the submission of purchase orders for, receiving invoices for,

 and receiving shipment of Broilers in Wisconsin – Plaintiffs are entitled to the protection of the

 laws of Wisconsin.

        1441. Under Wisconsin law, Plaintiffs have standing under the antitrust provisions of the

 Wisconsin Statutes to maintain an action based on the facts alleged in this Complaint. See Wis.

 Stat. § 133.18(a).

        1442. Defendants contracted, combined or conspired in restraint of trade or commerce of

 Broilers, with the intention of injuring or destroying competition therein, in violation of Wis. Stat.

 § 133.01, et seq.

        1443. Defendants’ and their co-conspirators’ anticompetitive activities have directly,

 foreseeably and proximately caused injury to Plaintiffs. Their injuries consist of: (1) being denied

 the opportunity to purchase lower-priced Broilers from Defendants in Wisconsin, and (2) paying

 higher prices for Defendants’ Broilers than they would have in the absence of Defendants’ conduct.

 These injuries are of the type of the laws of Wisconsin were designed to prevent, and flow from

 that which makes Defendants’ conduct unlawful.

        1444. Plaintiffs were injured with respect to Broilers sold to Plaintiffs and/or their vendors

 in Wisconsin. Accordingly, Plaintiffs are entitled to all forms of relief, including actual damages,




                                                  388
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 390 of 399 PageID #:264445




 treble damages, costs and reasonable attorneys’ fees, and injunctive relief. Defendants are jointly

 and severally liable for all damages suffered by Plaintiffs.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court:

        A.      Enter joint and several judgments against Defendants in favor of Plaintiffs;

        B.      Award Plaintiffs damages against Defendants in a joint and several judgment for

 an amount to be determined at trial to the maximum extent allowed under the claims stated above

 as well as treble damages, any other enhancement of damages, attorneys’ fees, expenses, and costs

 as provided by law;

        C.      Award Plaintiffs bringing claims under full-consideration statutes, including but

 not limited to under Wisconsin, Tennessee, and South Carolina state antitrust laws, the full

 amounts paid on the contracts with Defendants;

        D.      Award Plaintiff damages in an amount to be determined at trial to the maximum

 extent allowed under Georgia RICO (Ga. Code Ann. § 16-14-1 et seq.) and Federal RICO (18

 U.S.C. § 19621 et seq.), and enter a judgment in favor of Plaintiffs against the Georgia Dock

 Defendants, with the judgment being for joint and several liability, in an amount to be trebled to

 the extent such laws permit;

        E.      Award Plaintiffs damages or other relief permitted by law or equity for Plaintiff’s

 common law claims in an amount to be determined at trial;

        F.      Award Plaintiffs punitive damages as appropriate under applicable law;

        G.      Award Plaintiffs their pre- and post-judgment interest as provided by law, with such

 interest to be awarded at the highest legal rate;




                                                     389
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 391 of 399 PageID #:264446




           H.     Award Plaintiffs their attorneys’ fees, litigation expenses, and costs, as provided by

 law, including the federal and state antitrust laws, Georgia RICO, and Federal RICO; and

           I.     Award Plaintiffs the costs of investigation and litigation pursuant to Ga. Code Ann.

 § 16-14-6(c);

           J.     Enter an order prohibiting and permanently enjoining Defendants, their affiliates,

 successors, transferees, assignees and other officers, directors, partners, agents and employees

 thereof, and all other persons acting or claiming to act on their behalf or in concert with them, from

 in any manner continuing, maintaining or renewing the conduct, conspiracy, or combination

 alleged herein, or from entering into any other conspiracy or combination having a similar purpose

 or effect, and from adopting or following any practice, plan, program, or device having a similar

 purpose or effect; and

           K.     Grant Plaintiffs such other and further relief that the Court may deem just and

 proper.

                                           JURY DEMAND
           Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs demand a trial by jury on all

 issues so triable.




                                                   390
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 392 of 399 PageID #:264447




Dated: October 23, 2020

/s/ Julie B. Porter                            /s/ Scott E. Gant
Julie B. Porter (#6243787)                     Scott E. Gant
SALVATORE PRESCOTT PORTER & PORTER,            BOIES SCHILLER FLEXNER LLP
PLLC                                           1401 New York Avenue, N.W.
1010 Davis Street                              Washington, D.C. 20005
Evanston, Illinois 60201                       Tel: (202) 237-2727
Tel: (312) 283-5711                            Fax: (202) 237-6131
E-mail: porter@sppplaw.com                     E-mail: sgant@bsfllp.com

Co-Liaison Counsel for Direct Action           Co-Liaison Counsel for Direct Action
Plaintiffs                                     Plaintiffs


              DAP Counsel and DAPs joining in this Consolidated Complaint

 /s/ Eric R. Lifvendahl                        CERA LLP
 L&G LAW GROUP                                 Solomon B. Cera
 Eric R. Lifvendahl                            595 Market Street
 175 W. Jackson Boulevard                      Suite 2300
 Suite 950                                     San Francisco, California 94105
 Chicago, Illinois 60604                       Tel: (415) 777-2230
 Tel: (312) 364-2500                           E-mail: scera@cerallp.com
 E-mail: elifvendahl@lgcounsel.com
                                               CERA LLP
 KAPLAN FOX & KILSHEIMER, LLP                  C. Andrew Dirksen
 Robert N. Kaplan                              800 Boylston Sreet
 Jeffrey P. Campisi                            16th Floor
 Matthew P. McCahill                           Boston, MA 02199
 850 Third Avenue, 14th Floor                  Tel: (857) 453-6555
 New York, New York 10022                      E-mail: cdirksen@cerallp.com
 Tel: (212) 687-1980
 E-mail: rkaplan@kaplanfox.com                 HAYNSWORTH SINKLER BOYD P.A.
 E-mail: jcampisi@kaplanfox.com                Manton M. Grier
 E-mail: mmccahill@kaplanfox.com               Elizabeth H. Black
                                               Mary C. Eldridge
 THE COFFMAN LAW FIRM                          1201 Main Street
 Richard L. Coffman                            22nd Floor
 Edison Plaza                                  Columbia, SC 29201-3226
 350 Pine Street                               Tel: (803) 540-7753
 Suite 700                                     E-mail: mgrier@hsblawfirm.com
 Beaumont, Texas 77701                         E-mail: eblack@hsblawfirm.com
 Tel: (409) 833-7700                           E-mail: meldridge@hsblawfirm.com
 E-mail: rcoffman@coffmanlawfirm.com




                                         391
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 393 of 399 PageID #:264448




 MARCUS & SHAPIRA LLP                                /s/ Peter K. Taaffe
 Bernard D. Marcus                                   THE BUZBEE LAW FIRM
 Moira Cain-Mannix                                   Anthony G. Buzbee
 Erin Gibson Allen                                   Peter K. Taaffe
 One Oxford Center                                   J.P. Morgan Chase Tower
 35th Floor                                          600 Travis
 Pittsburgh, PA 15219                                Suite 7300
 Tel: (412) 471-3490                                 Houston, Texas 77002
 E-mail: marcus@marcus-shapira.com                   Tel: (713) 223-5393
 E-mail: cain-mannix@marcus-shapira.com              Fax: (713) 223-5909
 E-mail: allen@marcus-shapira.com                    E-mail: tbuzbee@txattorneys.com
                                                              ptaaffe@txattorneys.com
 Counsel for the Affiliated Foods Plaintiffs
                                                     Spencer G. Markle
                                                     Obed De La Cruz
 /s/ Ryan P. Phair                                   MARKLE • DELACRUZ, LLP
 Ryan P. Phair (#479050)                             700 Gemini Avenue
 Craig Y. Lee (admitted pro hac vice)                Suite 240
 Emily K. Bolles (admitted pro hac vice)             Houston, Texas 77058
 HUNTON ANDREWS KURTH LLP                            Tel: (281) 486-0677
 2200 Pennsylvania Avenue, N.W.                      Fax: (281) 486-0694
 Washington, D.C. 20037-1701                         E-mail: spencer@mdlcfirm.com
 Tel: (202) 955-1500                                         obed@mdlcfirm.com
 E-mail: rphair@huntonak.com
         csimpson@huntonak.com                       Laurence M. Landsman, Esq.
         ebolles@huntonak.com                        LANDSMAN LAW FIRM, LLC
                                                     33 North LaSalle, Suite 1400
 John S. Martin (admitted pro hac vice)              Chicago, IL 60602
 HUNTON ANDREWS KURTH LLP                            Tel: (312) 251-1165
 Riverfront Plaza, East Tower                        Fax: (312) 251-1147
 951 East Byrd Street
 Richmond, VA 23219-4074                             Counsel for Plaintiffs Amigos Meat
 Tel: (804) 788-8200                                 Distributors, LP, Amigos Meat & Poultry,
 E-mail: martinj@huntonak.com                        LLC, Amigos Meat Distributors East, LP
                                                     and Amigos Meat Distributors West, LP
 Julie B. Porter (#6243787)
 SALVATORE PRESCOTT & PORTER, PLLC
 1010 Davis Street
 Evanston, Illinois 60201
 Tel: (312) 283-5711
 E-mail: porter@spplawyers.com

 Counsel for Plaintiff Ahold Delhaize USA,
 Inc.




                                               392
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 394 of 399 PageID #:264449




 /s/ David P. Germaine                              /s/ Amy D. Fitts
 Paul E. Slater                                     Amy D. Fitts (IL Bar No. 629248)
 Joseph M. Vanek                                    Daniel D. Owen (MO Bar No. 41514, Pro
 David P. Germaine                                  Hac Vice)
 John P. Bjork                                      Guillermo G. Zorogastua (MO Bar No.
 SPERLING & SLATER, P.C.                            59643, Pro Hac Vice)
 55 West Monroe Street                              POLSINELLI PC
 Suite 3200                                         900 W. 48th Place
 Chicago, Illinois 60603                            Suite 900
 Tel: (312) 641-3200                                Kansas City, MO 64112
 Fax: (312) 641-6492                                Tel: (816) 753-1000
 E-mail: PES@Sperling-law.com                       Fax: (816) 753-1536
         JVanek@Sperling-law.com                    E-mail: afitts@polsinelli.com
         DGermaine@Sperling-law.com                         dowen@polsinelli.com
         JBjork@Sperling-law.com                            gzorogastua@polsinelli.com

 Phillip F. Cramer                                  Rodney L. Lewis (IL Bar No. 6288353)
 Ryan T. Holt                                       POLSINELLI PC
 SHERRARD ROE VOIGT & HARBISON, PLC                 150 N. Riverside Plaza
 150 3rd Avenue South                               Suite 3000
 Suite 1100                                         Chicago, Illinois 60606
 Nashville, TN 37201                                Tel: (312) 819-1900
 Tel: (615) 742-4200                                Fax: (312) 819-1910
 E-mail: pcramer@srvhlaw.com                        E-mail: rodneylewis@polsinelli.com
          rholt@srvhlaw.com
                                                    Counsel for Plaintiff Associated Wholesale
 Counsel for Plaintiffs Associated Grocers          Grocers, Inc.
 of the South, Inc., Meijer, Inc., Meijer
 Distribution, Inc., OSI Restaurant
 Partners, LLC, Publix Super Markets, Inc.,         /s/ David C. Eddy
 Supervalu Inc.; Unified Grocers, Inc.;             David C. Eddy, Esquire
 Associated Grocers of Florida, Inc.; and           N.D. Illinois Bar No. 72258
 Wakefern Food Corp.                                Dennis J. Lynch, Esquire
                                                    N.D. Illinois Bar No. 07622
                                                    ANTITRUST LAW GROUP, LLC
                                                    1601 Assembly Street
                                                    P.O. Box 8117
                                                    Columbia, SC 29202
                                                    Tel: (803) 253-8267
                                                    E-mail: deddy@theantitrustlawgroup.com
                                                             dlynch@theantitrustlawgroup.com

                                                    Counsel for Plaintiffs Conagra Brands,
                                                    Inc.; Pinnacle Foods, Inc.; Kraft Heinz
                                                    Foods Company; Nestlé USA, Inc.; and,
                                                    Nestlé Purina PetCare Company



                                              393
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 395 of 399 PageID #:264450




 /s/ Judith A. Zahid                                Marvin A. Miller
 Judith A. Zahid                                    Matthew E. Van Tine
 Eric W. Buetzow                                    Andrew Szot
 ZELLE LLP                                          MILLER LAW LLC
 44 Montgomery Street                               115 S. LaSalle Street
 Suite 3400                                         Suite 2910
 San Francisco, CA 94104                            Chicago, Illinois 60603
 Tel: (415) 693-0700                                Tel: (312) 332-3400
 E-mail: jzahid@zelle.com                           Fax: (312) 676-2676
          ebuetzow@zelle.com                        E-mail: mmiller@millerlawllc.com
                                                            mvantine@millerlawllc.com
 James R. Martin                                            aszot@millerlawllc.com
 Jennifer Duncan Hackett
 ZELLE LLP                                          Counsel for Plaintiffs Quirch Foods, LLC,
 1775 Pennsylvania Avenue, N.W.                     and Independent Purchasing Cooperative,
 Suite 375                                          Inc.
 Washington, D.C. 20006
 Tel: (202) 899-4100
 E-mail: jmartin@zelle.com                          /s/ Lori P. Lustrin
          jhackett@zelle.com                        Robert W. Turken
                                                    Lori P. Lustrin
  Counsel for Plaintiff El Pollo Loco, Inc.         Scott N. Wagner
                                                    BILZIN SUMBERG BAENA PRICE & AXELROD
                                                    LLP
 /s/ Jay B. Shapiro                                 1450 Brickell Avenue
 Jay B. Shapiro (Admitted pro hac vice)             Suite 2300
 Samuel O. Patmore (Admitted pro hac vice)          Miami, Florida 33131-3456
 Carlos J. Canino (Admitted pro hac vice)           Tel: (305) 374-7580
 Abigail G. Corbett (Admitted pro hac vice)         Fax: (305) 374-7593
 STEARNS WEAVER MILLER WEISSLER                     E-mail: rturken@bilzin.com
  ALHADEFF & SITTERSON, P.A.                                 llustrin@bilzin.com
 150 West Flagler Street                                     swagner@bilzin.com
 Suite 2200
 Miami, Florida 33130                               Counsel for Plaintiffs Shamrock Foods
 Tel: (305) 789-3200                                Company, United Food Service, Inc.,
 Fax: (305) 789-3395                                Boston Market Corporation, Barbeque
 E-mail: jshapiro@stearnsweaver.com                 Integrated, Inc. d/b/a Smokey Bones Bar &
          spatmore@stearnsweaver.com                Fire Grill, FIC Restaurants, Inc. d/b/a
          ccanino@stearnsweaver.com                 Friendly’s, The Johnny Rockets Group,
          acorbett@stearnsweaver.com                Inc., Golden Corral Corporation, White
                                                    Castle Purchasing Co., Cracker Barrel Old
                                                    Country Store, Inc., Captain D’s LLC, and
                                                    CBOCS Distribution, Inc.




                                              394
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 396 of 399 PageID #:264451




 /s/ Scott E. Gant                                 /s/ David Esau
 Scott E. Gant                                     David B. Esau
 BOIES SCHILLER FLEXNER LLP                        Kristin A. Gore
 1401 New York Avenue, N.W.                        Amanda R. Jesteadt
 Washington, D.C. 20005                            Stephen A. Cohen
 Tel: (202) 237-2727                               Casey R. McGowan
 Fax: (202) 237-6131                               CARLTON FIELDS, P.A.
 E-mail: sgant@bsfllp.com                          525 Okeechobee Boulevard
                                                   Suite 1200
 Counsel forPlaintiffs Sysco Corp. and US          West Palm Beach, Florida 33401
 Foods, Inc.                                       Tel: (561) 659-7070
                                                   Fax: (561) 659-7368
                                                   E-mail: desau@carltonfields.com
 /s/ William J. Blechman                                   kgore@carltonfields.com
 William J. Blechman                                       ajesteadt@carltonfields.com
 Kevin Murray                                              scohen@carltonfields.com
 Douglas Patton                                            cmcgowan@calrtonfields.com
 Samuel Randall
 Michael Ponzoli                                   Amy M. Bowers
 Brandon Floch                                     CARLTON FIELDS, P.A.
 KENNY NACHWALTER, P.A.                            100 S.E. Second Street
 1441 Brickell Avenue                              Suite 4200
 Suite 1100                                        Miami, Florida 33131
 Miami, Florida 33131                              Tel: (305) 530-0050
 Tel: (305) 373-1000                               Fax: (305) 530-0055
 Fax: (305) 372-1861                               E-mail: abowers@carltonfields.com
 E-mail: wblechman@knpa.com
          kmurray@knpa.com                         Counsel for Plaintiffs United
          dpatton@knpa.com                         Supermarkets, LLC; Krispy Krunchy
          srandall@knpa.com                        Foods, LLC; Cheney Bros. Inc.; Hooters of
          mponzoli@knpa.com                        America, LLC; Checkers Drive-In
          bfloch@knpa.com                          Restaurants Inc.; Restaurants of America,
                                                   Inc.; LTP Management Group, Inc.;
 Counsel for Plaintiffs The Kroger Co.,            Gibson, Greco & Wood, Ltd; Hooters
 Albertsons Companies, Inc., Hy-Vee, Inc.,         Management Corporation; Anaheim
 and Save Mart Supermarkets                        Wings, LLC d/b/a Hooters of Anaheim;
                                                   Bonita Plaza Wings, LLC d/b/a Hooters of
                                                   Plaza Bonita; Costa Mesa Wings, LLC
                                                   d/b/a Hooters of Costa Mesa; Downtown
                                                   Wings, LLC previously d/b/a Hooters of
                                                   Downtown LA; Gaslamp Wings, LLC
                                                   previously d/b/a Hooters of San Diego;
                                                   Hollywood Wings, LLC d/b/a Hooters of
                                                   Hollywood; Mission Valley Wings, LLC
                                                   d/b/a Hooters of Mission Valley; Oceanside
                                                   Wings, LLC previously d/b/a Hooters of



                                             395
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 397 of 399 PageID #:264452




 Oceanside; Ontario Wings, LLC d/b/a               Clay M. Taylor
 Hooters of Ontario; Rancho Bernardo               BONDS ELLIS EPPICH SCHAFER JONES LLP
 Wings, LLC d/b/a Hooters of San Marcos;           420 Throckmorton Street
 South Gate Wings, LLC d/b/a Hooters of            Suite 1000
 South Gate; Wings Over Long Beach, LLC            Fort Worth, Texas 76102
 d/b/a Hooters of Long Beach; Bob Evans            Tel: (817) 779-4300
 Farms, Inc.; The Fresh Market, Inc.; and          Fax (817) 405-6902
 Wawa, Inc.                                        E-mail: Clay.Taylor@bondsellis.com

                                                   Co-Counsel for Plaintiff United
 Joseph M. Vanek                                   Supermarkets, LLC
 Michael G. Dickler
 SPERLING & SLATER, P.C.
 55 West Monroe Street                             /s/ Shawn J. Rabin
 Suite 3200                                        Neal S. Manne (2017083)
 Chicago, Illinois 60603                           Ryan Caughey
 Tel: (312) 641-3200                               SUSMAN GODFREY L.L.P.
 Fax: (312) 641-6492                               1000 Louisiana Street
 E-mail: jvanek@sperling-law.com                   Suite 5100
         mdickler@sperling-law.com                 Houston, Texas 77002
                                                   Tel: (713) 651-9366
 Designated Local Counsel for the United           E-mail: nmanne@susmangodfrey.com
 Supermarkets et al. Plaintiffs under N.D.                 rcaughey@susmangodfrey.com
 Ill. LR 83.15
                                                   Shawn J. Rabin
                                                   Steven M. Shepard
 Jana Eisinger                                     Ravi P.S. Bhalla
 LAW OFFICE OF JANA EISINGER, PLLC                 SUSMAN GODFREY L.L.P.
 4610 South Ulster Street                          1301 Avenue of the Americas
 Suite 150                                         32nd Floor
 Denver, Colorado 80237                            New York, N.Y. 10019-6023
 Tel: (303) 209-0266                               Tel: (212) 336-8330
 Fax: (303) 353-0786                               E-mail: srabin@susmangodfrey.com
 E-mail: jeisinger@eisingerlawfirm.com                     sshepard@susmangodfrey.com
                                                           rbhalla@susmangodfrey.com
 Co-Counsel for Plaintiffs United
 Supermarkets, LLC and Krispy Krunchy
 Foods, LLC




                                             396
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 398 of 399 PageID #:264453




 Terence H. Campbell                               Gregory J. Casas (admitted pro hac vice)
 COTSIRILOS, TIGHE, STREICKER, POULOS              Texas Bar No: 00787213
  & CAMPBELL                                       Erik Weber (admitted pro hac vice)
 33 N. Dearborn Street                             Texas Bar No: 240898587
 Suite 600                                         300 West Sixth Street
 Chicago, Illinois 60602                           Suite 2050
 Tel: (312) 263-0345                               Austin, Texas 78701-4052
 E-mail: tcampbell@cotsiriloslaw.com               Tel: (512) 320-7200
                                                   Fax: (512) 320-7210
Counsel for Plaintiffs Walmart Inc.; Wal-          E-mail: casasg@gtlaw.com
Mart Stores East, LP; Wal-Mart Stores                      weberer@gtlaw.com
Arkansas, LLC; Wal-Mart Stores Texas,
LLC; Wal-Mart Louisiana, LLC; Sam’s                Dominic E. Draye (admitted pro hac vice)
West, Inc.; Sam’s East, Inc.                       Arizona Bar No. 033012
                                                   2375 East Camelback Road, Suite 700
                                                   Phoenix, Arizona 85016
 /s/ Patrick J. Ahern                              Tel: (602) 445-8000
 Patrick J. Ahern                                  Fax: (602) 445-8100
 Theodore B. Bell                                  E-mail: drayed@gtlaw.com
 AHERN & ASSOCIATES, P.C.
 Willoughby Tower                                  Counsel for Plaintiff Services Group of
 8 South Michigan Avenue                           America, Inc.
 Suite 3600
 Chicago, Illinois 60603
 Tel: (312) 404-3760                               /s/ Gary M. Klinger
 E-mail:                                           Gary M. Klinger
 patrick.ahern@ahernandassociatespc.com            MASON LIETZ & KLINGER LLP
                                                   227 W. Monroe Street, Suite 2100
 Counsel for Plaintiffs Winn-Dixie Stores,         Chicago, Illinois 60606
 Inc. and Bi-Lo Holdings, LLC; and Kraft           Tel: (202) 429-2290
 Heinz Foods as to CA Number 3572                  Fax: (202) 429-2294
                                                   E-mail: gklinger@masonllp.com
 /s/ John F. Gibbons                               Gary E. Mason
 John F. Gibbons                                   David K. Lietz
 Illinois Bar No. 6190493                          MASON LIETZ & KLINGER LLP
 Thomas E. Dutton                                  5101 Wisconsin Avenue, N.W.
 Illinois Bar No. 6195923                          Suite 305
 GREENBERG TRAURIG, L.L.P.                         Washington, D.C. 20016
 77 West Wacker Drive                              Tel: (202) 429-2290
 Suite 3100                                        Fax: (202) 429-2294
 Chicago, Illinois 60601                           E-mail: gmason@masonllp.com
 Tel: (312) 456-8400                                       dlietz@masonllp.com
 Fax: (312) 456-8435
 E-mail: gibbonsj@gtlaw.com                        Counsel for Plaintiff WZ Franchise
         duttont@gtlaw.com                         Corporation



                                             397
Case: 1:16-cv-08637 Document #: 3924 Filed: 10/23/20 Page 399 of 399 PageID #:264454




 /s/ Philip J. Iovieno
 Philip J. Iovieno
 Anne M. Nardacci
 Ryan T. McAllister
 Mark A. Singer
 BOIES SCHILLER FLEXNER LLP
 30 South Pearl Street
 Albany, N.Y. 12207
 Tel: (518) 434-0600
 Fax: (518) 434-0665
 E-mail: piovieno@bsfllp.com
          anardacci@bsfllp.com
          rmcallister@bsfllp.com
          msinger@bsfllp.com

 Nicholas A. Gravante, Jr.
 BOIES SCHILLER FLEXNER LLP
 55 Hudson Yards
 New York, N.Y. 10001
 Tel: (212) 446-2300
 Fax: (212) 446-2350
 E-mail: ngravante@bsfllp.com

 Counsel for Plaintiffs Jetro Holdings,
 LLC; BJ’s Wholesale Club, Inc.;
 Maximum Quality Foods, Inc.; Sherwood
 Food Distributors, L.L.C.; Harvest Meat
 Company, Inc.; Western Boxed Meat
 Distributors, Inc.; Hamilton Meat, LLC;
 Darden Restaurants, Inc.; and PJ Food
 Service, Inc. and Co-Counsel for Plaintiffs
 Winn-Dixie Stores, Inc. and Bi-Lo
 Holdings, LLC




 627234.1




                                               398
